


Published Deal CUSIP Number: 38869CAD5
Published Revolving Credit Loan CUSIP Number: 38869CAE3
Published Term Loan CUSIP Number: 38869CAH6
$2,000,000,000
AMENDED AND RESTATED CREDIT AGREEMENT
among
GRAPHIC PACKAGING INTERNATIONAL, INC.
THE SEVERAL LENDERS
FROM TIME TO TIME PARTIES HERETO
BANK OF AMERICA, N.A.,
as Administrative Agent, L/C Issuer, Swing Line Lender
and Alternative Currency Funding Fronting Lender
and
JPMORGAN CHASE BANK, N.A.,
CITIBANK, N.A.,
GOLDMAN SACHS BANK USA
and
SUNTRUST BANK,
as Co-Syndication Agents
Dated as of March 16, 2012
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
J.P. MORGAN SECURITIES LLC,
CITIGROUP GLOBAL MARKETS INC.,
GOLDMAN SACHS BANK USA
and
SUNTRUST ROBINSON HUMPHREY, INC.,
as Joint Lead Arrangers and Joint Book Running Managers




--------------------------------------------------------------------------------








Table of Contents


Page
SECTION 1.


DEFINITIONS
1


1.1


Defined Terms
1


1.2


Other Definitional Provisions
46


1.3


Exchange Rates; Currency Equivalents
47


1.4


Additional Alternative Currencies
47


1.5


Change of Currency
48


1.6


Letter of Credit and Bankers' Acceptance Amounts
49


1.7


Times of Day
49


SECTION 2.


AMOUNT AND TERMS OF COMMITMENTS
49


2.1


The Loans
49


2.2


Borrowings, Conversions and Continuations of Loans; Alternative Currency Funding
and Participation
50


2.3


Termination or Reduction of Revolving Credit Commitments
56


2.4


Swing Line Commitments
57


2.5


Repayment of Loans
60


2.6


Incremental Facilities
61


SECTION 3.


LETTERS OF CREDIT AND BANKERS' ACCEPTANCES
63


3.1


Letters of Credit and Bankers' Acceptances
63


SECTION 4.


GENERAL PROVISIONS APPLICABLE TO LOANS AND LETTERS OF CREDIT
76


4.1


Interest Rates and Payment Dates
76


4.2


Optional and Mandatory Prepayments
77


4.3


Commitment Fees; Administrative Agent's Fee; Other Fees
80


4.4


Computation of Interest and Fees; Retroactive Adjustments of Applicable Margin
81


4.5


Inability to Determine Interest Rate
82


4.6


Payments Generally; Administrative Agent's Clawback
82


4.7


Illegality
88


4.8


Requirements of Law
89


4.9


Taxes
91


4.10


Indemnity
97


4.11


Certain Rules Relating to the Payment of Additional Amounts
98


SECTION 5.


REPRESENTATIONS AND WARRANTIES
100


5.1


Financial Condition
100


5.2


No Change; Solvent
100


5.3


Existence; Compliance with Law
100


5.4


Power; Authorization; Enforceable Obligations
101


5.5


No Legal Bar
101







--------------------------------------------------------------------------------




5.6


No Material Litigation
101


5.7


No Default
102


5.8


Ownership of Property; Liens
102


5.9


Intellectual Property
102


5.10


No Burdensome Restrictions
102


5.11


Taxes
102


5.12


Federal Regulations
103


5.13


ERISA
103


5.14


Collateral
103


5.15


Investment Company Act; Other Regulations
104


5.16


Subsidiaries
104


5.17


Purpose of Loans
104


5.18


Environmental Matters
104


5.19


No Material Misstatements
105


5.20


Labor Matters
106


SECTION 6.


CONDITIONS PRECEDENT
106


6.1


Conditions to Effectiveness
106


6.2


Conditions to all Credit Extensions
110


SECTION 7.


AFFIRMATIVE COVENANTS
111


7.1


Financial Statements
111


7.2


Certificates; Other Information
112


7.3


Payment of Obligations
114


7.4


Conduct of Business and Maintenance of Existence
114


7.5


Maintenance of Property; Insurance
114


7.6


Inspection of Property; Books and Records; Discussions
115


7.7


Notices
115


7.8


Environmental Laws
116


7.9


After-Acquired Real Property and Fixtures; Additional Guarantors; Release of
Collateral
117


7.10


[Intentionally Omitted.]
120


7.11


Conditions Subsequent
120


SECTION 8.


NEGATIVE COVENANTS
120


8.1


Financial Covenants
120


8.2


Limitation on Indebtedness
121


8.3


Limitation on Liens
125


8.4


[Intentionally Omitted.]
127


8.5


Limitation on Fundamental Changes
128


8.6


Limitation on Sale of Assets
128


8.7


Limitation on Restricted Payments
130


8.8


Limitation on Investments, Loans and Advances
132


8.9


Limitations on Certain Acquisitions
134


8.10


Limitation on Transactions with Affiliates
134


8.11


Limitation on Sale and Leaseback Transactions
135


8.12


[Intentionally Omitted.]
136


8.13


Limitation on Optional Payments and Modifications of Debt Instruments and Other
Documents
136


8.14


Limitation on Changes in Fiscal Year
137


8.15


Limitation on Negative Pledge Clauses
137







--------------------------------------------------------------------------------




8.16


Limitation on Lines of Business
138


8.17


Limitations on Currency and Commodity Hedging Transactions
138


SECTION 9.


EVENTS OF DEFAULT
138


SECTION 10.


ADMINISTRATIVE AGENT
142


10.1


Appointment and Authority
142


10.2


Rights as a Lender
143


10.3


Exculpatory Provisions
143


10.4


Reliance by Administrative Agent
144


10.5


Delegation of Duties
145


10.6


Resignation of Administrative Agent
145


10.7


No Other Duties, Etc
146


10.8


Administrative Agent May File Proofs of Claim
147


10.9


Collateral and Guaranty Matters
147


10.10


Other Secured Parties
148


SECTION 11.


MISCELLANEOUS
148


11.1


Amendments and Waivers
148


11.2


Notices; Effectiveness; Electronic Communication
154


11.3


No Waiver; Cumulative Remedies
156


11.4


Survival of Representations and Warranties
157


11.5


Payment of Expenses and Taxes
157


11.6


Successors and Assigns
159


11.7


Sharing of Payments by Lenders
166


11.8


Non-Reliance on Administrative Agent and Other Lenders
167


11.9


Judgment
167


11.10


Right of Set Off
168


11.11


Counterparts
168


11.12


Severability
169


11.13


Integration
169


11.14


GOVERNING LAW
169


11.15


Submission To Jurisdiction; Waivers
169


11.16


No Advisory or Fiduciary Responsibility
170


11.17


WAIVER OF JURY TRIAL
170


11.18


Confidentiality
170


11.19


Existing Credit Agreement Amended and Restated
171


11.20


USA PATRIOT Act Notice
172







--------------------------------------------------------------------------------




SCHEDULES
 
A
Administrative Agent's Office, Certain Addresses for Notices
B
Permitted Holders
C
[Intentionally Omitted]
D
Mandatory Cost Formulae
E
Immaterial Subsidiaries
F
Existing Letters of Credit
G
Alternative Currency Funding Lenders and Alternative Currency Participating
Lenders
2.1
Commitments and Applicable Percentages
3.1(m)
Form of Report of Letter of Credit Information
5.2
Material Adverse Effect Disclosure
5.4
Consents Required
5.6
Litigation
5.8
Real Property
5.9
Intellectual Property Claims
5.16
Subsidiaries
5.18
Environmental Matters
6.1(f)
Lien Searches
6.1(g)
Local and Foreign Counsel
6.1(i)
Filing Jurisdictions
6.1(k)
Title Insurance Policies
7.11
Conditions Subsequent
8.2(j)
Permitted Indebtedness
8.3(j)
Permitted Liens
8.6(i)
Permitted Asset Sales
8.8(c)
Permitted Investments
8.10(iv)
Permitted Transactions with Affiliates
11.6(f)
Voting Participants
 
 
EXHIBITS
 
A-1
Form of Revolving Credit Note
A-2
Form of Term A Note
B
Form of Guarantee and Collateral Agreement
C
Form of Mortgage
D-1
Form of Opinion of Alston + Bird LLP, Special New York Counsel to the Loan
Parties
D-2
Form of Opinion of Stephen A. Hellrung, Counsel to Certain of the Loan Parties
E
Form of U.S. Tax Compliance Certificate
F
Form of Assignment and Assumption
G
Form of Landlord Waiver
H
Form of Closing Certificate
I
Form of Prepayment Option Notice
J
Form of Loan Notice
K
Form of Swing Line Loan Notice









--------------------------------------------------------------------------------












AMENDED AND RESTATED CREDIT AGREEMENT, dated as of March 16, 2012, among GRAPHIC
PACKAGING INTERNATIONAL, INC., a Delaware corporation (the “Borrower”), the
several banks and other financial institutions from time to time parties to this
Agreement (the “Lenders”), BANK OF AMERICA, N.A. as administrative agent for the
Lenders hereunder (in such capacity, the “Administrative Agent”), Swing Line
Lender, L/C Issuer and Alternative Currency Funding Fronting Lender, and
JPMORGAN CHASE BANK, N.A., CITIBANK, N.A., GOLDMAN SACHS BANK USA and SUNTRUST
BANK, as co-syndication agents (collectively, in such capacity, the
“Co-Syndication Agents”).
The parties hereto hereby agree as follows:
WHEREAS, the Borrower, the lenders party thereto (the “Existing Lenders”) and
Bank of America, N.A., as administrative agent, entered into that certain Credit
Agreement dated as of May 16, 2007 (as amended, supplemented or otherwise
modified prior to the date hereof, the “Existing Credit Agreement”), pursuant to
which the Existing Lenders have made available to the Borrower a term loan
facility and a revolving credit facility, with a letter of credit subfacility
and a swing line subfacility;
WHEREAS, the Borrower has requested that the Existing Credit Agreement be
amended and restated on the terms and conditions contained in this Agreement,
and the Lenders and the Administrative Agent have indicated their willingness to
amend and restate the Existing Credit Agreement on the terms and subject to the
conditions set forth herein;
NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein, the parties hereto agree as follows:
SECTION 1.
DEFINITIONS

1.Defined Terms. As used in this Agreement, the following terms shall have the
following meanings:
“Acceleration”: as defined in subsection 9(e).
“Acceptance Credit”: a commercial Letter of Credit in which the L/C Issuer
engages with the beneficiary of such Letter of Credit to accept a time draft.
“Acceptance Documents”: such general acceptance agreements, applications,
certificates and other documents as the L/C Issuer may reasonably require in
connection with the creation of Bankers' Acceptances.
“Accounts”: as defined in the Uniform Commercial Code as in effect in the State
of New York from time to time; and, with respect to the Borrower and its
Domestic Subsidiaries, all such Accounts of such Persons, whether now existing
or existing in the future, including, without limitation, (a) all accounts
receivable of such Person (whether or not specifically listed on schedules
furnished to the Administrative Agent), including, without limitation, all
accounts created by or arising from all of such Person's sales of goods or
rendition of services made under any of its trade names, or through any of its
divisions, (b) all unpaid rights of such Person (including rescission, replevin,
reclamation and stopping in transit) relating to the foregoing or arising
therefrom, (c) all rights to any goods represented by any of the foregoing,
including, without limitation, returned or repossessed goods, (d) all reserves
and credit balances held by such Person with respect to any such accounts
receivable of any Obligors, (e) all letters of credit, guarantees or collateral
for any of the foregoing




--------------------------------------------------------------------------------




and (f) all insurance policies or rights relating to any of the foregoing.
“Act”: as defined in subsection 11.20.
“Additional Lender”: as defined in subsection 2.6.
“Additional Notes”: the collective reference to any notes or other Indebtedness
issued or incurred pursuant to subsection 8.2(c) or (d).
“Adjustment Date”: each date on or after June 30, 2012 that is the second
Business Day following receipt by the Lenders of both (a) the financial
statements required to be delivered pursuant to subsection 7.1(a) or 7.1(b), as
applicable, for the most recently completed fiscal period and (b) the related
compliance certificate required to be delivered pursuant to subsection 7.2(a)
with respect to such fiscal period.
“Administrative Agent”: as defined in the introductory paragraph hereto.
“Administrative Agent's Office”: with respect to any currency, the
Administrative Agent's address and, as appropriate, account as set forth on
Schedule A with respect to such currency, or such other address or account with
respect to such currency as the Administrative Agent may from time to time
notify to the Borrower and the Lenders.
“Administrative Questionnaire”: an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affected Eurocurrency Loans”: as defined in subsection 4.7.
“Affected Eurocurrency Rate”: as defined in subsection 4.5.
“Affiliate”: with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified; provided that, for purposes
of the definitions of “Permitted Holders” and “Synthetic Purchase Agreement” and
subsection 8.10, “Affiliate” shall mean, as to any Person, any other Person
(other than a Subsidiary) which, directly or indirectly, is in control of, is
controlled by, or is under common control with, such Person. For purposes of the
above proviso, “control” of a Person means the power, directly or indirectly,
either to (a) vote 20% or more of the securities having ordinary voting power
for the election of directors of such Person or (b) direct or cause the
direction of the management and policies of such Person, whether by contract or
otherwise.
“Aggregate Commitments”: as at any date of determination thereof, the sum of the
Commitments of all the Lenders.
“Aggregate Revolving Credit Commitments”: as at any date of determination
thereof, the sum of all Revolving Credit Commitments of all Revolving Credit
Lenders at such date.
“Agreement”: this Amended and Restated Credit Agreement, as amended,
supplemented, waived or otherwise modified from time to time.
“Alternative Currency”: each of Euro, Sterling, Yen, Canadian Dollars and each
other currency (other than Dollars) that is approved in accordance with
subsection 1.4.




--------------------------------------------------------------------------------




“Alternative Currency Equivalent”: at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the L/C
Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.
“Alternative Currency Funding Fronting Lender”: Bank of America or any other
Revolving Credit Lender designated by the Borrower and the Administrative Agent
(which such designation shall be consented to by such Revolving Credit Lender)
in its capacity as an Alternative Currency Funding Lender for Revolving Credit
Loans denominated in an Alternative Currency in which any Alternative Currency
Participating Lender purchases Alternative Currency Risk Participations and in
which Bank of America advances to the Borrower the amount of all such
Alternative Currency Risk Participations in accordance with subsections 2.2(b)
and 2.2(g).
“Alternative Currency Funding Lender”: with respect to each Revolving Credit
Loan denominated in an Alternative Currency, each Lender other than an
Alternative Currency Participating Lender with respect to such Alternative
Currency. The Alternative Currency Funding Lenders with respect to each
Alternative Currency on the Effective Date are as set forth on Schedule G.
“Alternative Currency Funding Pro Rata Share”: (a) with respect to each
Alternative Currency Funding Lender other than the Alternative Currency Funding
Fronting Lender, its Applicable Percentage in respect of the Revolving Credit
Facility; and (b) with respect to the Alternative Currency Funding Fronting
Lender, the percentage (carried out to the ninth decimal place) determined in
accordance with the following formula:
Sum of the Revolving Credit Commitments of the
Alternative Currency Funding Fronting Lender
and the Alternative Currency Participating Lenders
Aggregate Revolving Credit Commitments
“Alternative Currency Loan Credit Exposure”: with respect to any Revolving
Credit Loan denominated in an Alternative Currency, (i) for each Alternative
Currency Funding Lender other than the Alternative Currency Funding Fronting
Lender, the aggregate principal amount of its Alternative Currency Funding Pro
Rata Share thereof advanced by such Lender, (ii) for the Alternative Currency
Funding Fronting Lender, the aggregate principal amount of its Alternative
Currency Funding Pro Rata Share thereof advanced thereby, net of all Alternative
Currency Risk Participations purchased or funded, as applicable, therein, and
(iii) for each Alternative Currency Participating Lender, the aggregate
principal amount of all Alternative Currency Risk Participations purchased or
funded, as applicable, by such Lender in such Loan.
“Alternative Currency Participating Lender”: with respect to each Revolving
Credit Loan denominated in an Alternative Currency, any Lender that has given
notice to the Administrative Agent and the Borrower that it is unable to fund in
the applicable Alternative Currency; provided, however, that the Administrative
Agent shall change a Lender's designation from an Alternative Currency
Participating Lender to an Alternative Currency Funding Lender with respect to
such Alternative Currency (and this definition shall ipso facto be so amended)
upon receipt of a written notice to the Administrative Agent and the Borrower
from an Alternative Currency Participating Lender requesting that such Lender's
designation be changed to an Alternative Currency Funding Lender with respect to
such Alternative Currency, and each Alternative Currency Participating Lender
agrees to give such notice to the Administrative Agent and the Borrower promptly
upon its acquiring the ability to make




--------------------------------------------------------------------------------




Revolving Credit Loans in such Alternative Currency. The Alternative Currency
Participating Lenders with respect to each Alternative Currency on the Effective
Date are as set forth on Schedule G.
“Alternative Currency Participation Payment Date”: as defined in subsection
2.2(g)(iii).
“Alternative Currency Risk Participation”: with respect to each Revolving Credit
Loan denominated in an Alternative Currency advanced by the Alternative Currency
Funding Fronting Lender, the risk participation purchased by each of the
Alternative Currency Participating Lenders in such Revolving Credit Loan in an
amount determined in accordance with such Alternative Currency Participating
Lender's Applicable Percentage of such Revolving Credit Loan, as provided in
subsection 2.2(g).
“Alternative Currency Sublimit”: an amount equal to the lesser of the Aggregate
Revolving Credit Commitments and $50,000,000. The Alternative Currency Sublimit
is part of, and not in addition to, the Aggregate Revolving Credit Commitments.
“Amended Mortgage”: as defined in subsection 6.1(a)(iii).
“Applicable Margin”: as applied to any given type of Term A Loans and Revolving
Credit Loans, the rate per annum is determined as follows: during the period
from the Effective Date until the first Adjustment Date, the Applicable Margin
in respect of Term A Loans and Revolving Credit Loans shall equal (A) with
respect to Base Rate Loans, 1.25% per annum and (B) with respect to Eurocurrency
Loans, 2.25% per annum. The Applicable Margins in respect of Term A Loans and
Revolving Credit Loans will be adjusted on each subsequent Adjustment Date to
the applicable rate per annum set forth under the heading “Applicable Margin for
Base Rate Loans” or “Applicable Margin for Eurocurrency Loans and Letters of
Credit” on the applicable Pricing Grid which corresponds to the Consolidated
Total Leverage Ratio determined from the financial statements and compliance
certificate relating to the end of the fiscal quarter immediately preceding such
Adjustment Date; provided that in the event that the financial statements
required to be delivered pursuant to subsection 7.1(a) or 7.1(b), as applicable,
and the related compliance certificate required to be delivered pursuant to
subsection 7.2(a), are not delivered when due, then
(i)    if such financial statements and certificate are delivered after the date
such financial statements and certificate were required to be delivered (without
giving effect to any applicable cure period) and the Applicable Margin increases
from that previously in effect as a result of the delivery of such financial
statements, then the Applicable Margin in respect of Term A Loans and Revolving
Credit Loans during the period from the date upon which such financial
statements were required to be delivered (without giving effect to any
applicable cure period) until the date upon which they actually are delivered
shall, except as otherwise provided in clause (iii) below, be the Applicable
Margin as so increased;
(i)if such financial statements and certificate are delivered after the date
such financial statements and certificate were required to be delivered and the
Applicable Margin decreases from that previously in effect as a result of the
delivery of such financial statements, then such decrease in the Applicable
Margin shall not become applicable until the date upon which the financial
statements and certificate actually are delivered; and
(ii)if such financial statements and certificate are not delivered prior to the
expiration of the applicable cure period, then, effective upon such expiration,
for the period from the date upon which such financial statements and
certificate were required to be delivered (after the expiration of the
applicable cure period) until two Business Days following




--------------------------------------------------------------------------------




the date upon which they actually are delivered, (x) the Applicable Margin in
respect of Term A Loans and Revolving Credit Loans shall be 1.75% per annum, in
the case of Base Rate Loans, and 2.75% per annum, in the case of Eurocurrency
Loans, (it being understood that the foregoing shall not limit the rights of the
Administrative Agent and the Lenders set forth in Section 9).
In addition, at all times while an Event of Default shall have occurred and be
continuing, the Applicable Margin shall not decrease from that previously in
effect as a result of the delivery of such financial statements and certificate.
“Applicable Percentage”: (a) in respect of the Term A Facility, with respect to
any Term A Loan Lender at any time, the percentage (carried out to the ninth
decimal place) of the Term A Facility represented by (i) on or prior to the
Effective Date, such Term A Loan Lender's Term A Loan Commitment at such time
and (ii) thereafter, the principal amount of such Term A Loan Lender's Term A
Loans at such time, (b) in respect of the Revolving Credit Facility, with
respect to any Revolving Credit Lender at any time, the percentage (carried out
to the ninth decimal place) of the Revolving Credit Facility represented by such
Revolving Credit Lender's Revolving Credit Commitment at such time, subject to
adjustment as provided in subsection 4.6(e), (c) in respect of the Incremental
Term Facility, with respect to any Incremental Term Lender at any time, the
percentage (carried out to the ninth decimal place) of the Incremental Term
Facility represented by (i) on or prior to the date on which the Incremental
Term Commitment of such Incremental Term Lender is fully advanced, such
Incremental Term Lender's Incremental Term Commitment at such time and (ii)
thereafter, the principal amount of such Incremental Term Lender's Incremental
Term Loans at such time and (d) in respect of the Incremental Revolving Tranche
Facility, with respect to any Incremental Revolving Tranche Lender at any time,
the percentage (carried out to the ninth decimal place) of the Incremental
Revolving Tranche Facility represented by such Incremental Revolving Tranche
Lender's Incremental Revolving Tranche Commitment at such time, subject to
adjustment as provided in subsection 4.6(e). If the commitment of each Revolving
Credit Lender to make Revolving Credit Loans and the obligation of the L/C
Issuer to make L/C-BA Credit Extensions have been terminated pursuant to
subsection 9, or if the Revolving Credit Commitments have expired, then the
Applicable Percentage of each Revolving Credit Lender in respect of the
Revolving Credit Facility shall be determined based on the Applicable Percentage
of such Revolving Credit Lender in respect of Revolving Credit Facility most
recently in effect, giving effect to any subsequent assignments. If the
commitment of each Incremental Revolving Tranche Lender to make Incremental
Revolving Tranche Loans has been terminated pursuant to subsection 9, or if the
Incremental Revolving Tranche Commitments have expired, then the Applicable
Percentage of each Incremental Revolving Tranche Lender in respect of the
Incremental Revolving Tranche Facility shall be determined based on the
Applicable Percentage of such Incremental Revolving Tranche Lender in respect of
Incremental Revolving Tranche Facility most recently in effect, giving effect to
any subsequent assignments. The initial Applicable Percentage of each Lender in
respect of each Facility is set forth opposite the name of such Lender on
Schedule 2.1, in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto or in the relevant Incremental Facility Amendment, as
applicable.
“Applicable Revolving Credit Percentage”: with respect to any Revolving Credit
Lender at any time, such Revolving Credit Lender's Applicable Percentage in
respect of the Revolving Credit Facility at such time.
“Applicable Time”: with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be reasonably determined by the Administrative Agent
or the L/C Issuer, as the case may be, to be necessary for timely settlement




--------------------------------------------------------------------------------




on the relevant date in accordance with normal banking procedures in the place
of payment.
“Appropriate Lender”: at any time, (a) with respect to any of the Term A
Facility or the Revolving Credit Facility, a Lender that has a Term A Commitment
or a Revolving Credit Commitment, as applicable, with respect to such Facility
or holds a Term A Loan or a Revolving Credit Loan, respectively, at such time,
(b) with respect to the Letter of Credit-BA Sublimit, (i) the L/C Issuer and
(ii) if any Letters of Credit or Bankers' Acceptances have been issued pursuant
to subsection 3.1(a), the Revolving Credit Lenders, (c) with respect to the
Swing Line Sublimit (i) the Swing Line Lender and (ii) if any Swing Line Loans
are outstanding pursuant to subsection 2.4(a), the Revolving Credit Lenders, (d)
with respect to the Incremental Term Facility, an Incremental Term Lender that
has an Incremental Term Commitment or holds an Incremental Term Loan at such
time and (e) with respect to the Incremental Revolving Tranche Facility, an
Incremental Revolving Tranche Lender that has an Incremental Revolving Tranche
Commitment or holds an Incremental Revolving Tranche Loan at such time.
“Approved Fund”: any Fund that is administered or managed by (a) a Lender, (b)
an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arrangers”: each of Merrill Lynch, Pierce, Fenner & Smith Incorporated, J.P.
Morgan Securities LLC, Citigroup Global Markets Inc., Goldman Sachs Bank USA and
SunTrust Robinson Humphrey, Inc., each in its capacity as joint lead arranger.
“Asset Sale”: any sale, issuance, conveyance, transfer, lease or other
disposition (including, without limitation, through a Sale and Leaseback
Transaction) (a “Disposition”) by the Borrower or any of its Subsidiaries, in
one or a series of related transactions, of any real or personal, tangible or
intangible, property (including, without limitation, Capital Stock) of the
Borrower or such Subsidiary to any Person (other than to the Borrower or any
Subsidiary Guarantor).
“Assignee Group”: two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
“Assignment and Assumption”: an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by subsection 11.6(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit F or any other form approved by the
Administrative Agent and the Borrower.
“Auto-Extension Letter of Credit”: as defined in subsection 3.1(b).
“Available Revolving Credit Commitment”: as to any Revolving Credit Lender at
any time, an amount equal to the excess, if any, of (a) the amount of such
Revolving Credit Lender's Revolving Credit Commitment at such time over (b) the
sum of (i) the aggregate unpaid principal amount at such time of all Revolving
Credit Loans made by such Revolving Credit Lender, (ii) an amount equal to such
Revolving Credit Lender's Applicable Revolving Credit Percentage of the
aggregate unpaid principal amount at such time of all Swing Line Loans, provided
that for purposes of calculating Available Revolving Credit Commitments pursuant
to subsection 4.3(a) such amount shall be zero, and (iii) an amount equal to
such Revolving Credit Lender's Applicable Percentage of the outstanding L/C-BA
Obligations at such time; collectively, as to all the Lenders, the “Available
Revolving Credit Commitments”.
“Average Life”: at the date of determination thereof, with respect to any
Indebtedness, the




--------------------------------------------------------------------------------




quotient obtained by dividing (a) the sum of the products of the number of years
from such date of determination to the dates of each successive scheduled
principal payment of such Indebtedness multiplied by the amount of such
principal payment by (b) the sum of all such principal payments.
“Bank of America”: Bank of America, N.A. and its successors.
“Bankers' Acceptance” or “BA”: a time draft, drawn by the beneficiary under an
Acceptance Credit and accepted by the L/C Issuer upon presentation of documents
by such beneficiary of such Acceptance Credit pursuant to subsection 3.1 hereof,
in the standard form for bankers' acceptances of such L/C Issuer.
“Base Rate”: for any day a fluctuating rate per annum equal to the highest of
(a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate” and (c) the Eurocurrency Rate plus 1.00%. The “prime rate” is a
rate set by Bank of America based upon various factors including Bank of
America's costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such prime rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.
“Base Rate Loans”: Loans the rate of interest applicable to which is based upon
the Base Rate. All Base Rate Loans shall be denominated in Dollars.
“Board”: the Board of Governors of the Federal Reserve System.
“Bond Prepayment”: as defined in subsection 8.13(a).
“Book Manager”: each of Merrill Lynch, Pierce, Fenner & Smith Incorporated, J.P.
Morgan Securities LLC, Citigroup Global Markets Inc., Goldman Sachs Bank USA and
SunTrust Robinson Humphrey, Inc., each in its capacity as joint book running
manager.
“Borrower”: as defined in the introductory paragraph hereto.
“Borrower Materials”: as defined in subsection 7.2.
“Borrower Obligations”: the collective reference to all obligations and
liabilities of the Borrower in respect of the unpaid principal of and interest
on (including, without limitation, interest accruing after the maturity of the
Loans and Unreimbursed Obligations and interest accruing after the filing of any
petition in bankruptcy, or the commencement of any insolvency, reorganization or
like proceeding, relating to the Borrower, whether or not a claim for
post-filing or post-petition interest is allowed in such proceeding) the Loans,
the Unreimbursed Amounts and all other obligations and liabilities of the
Borrower to the Secured Parties (other than the PBGC), whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, this
Agreement, the Loans, any Letter of Credit, any Bankers' Acceptance, the other
Loan Documents, any Secured Hedge Agreement, any Secured Cash Management
Agreement, or any other document made, delivered or given in connection
therewith, in each case whether on account of principal, interest, reimbursement
obligations, amounts payable in connection with any Secured Cash Management
Agreement, or a termination of any transaction entered into pursuant to a
Secured Hedge Agreement, fees, indemnities, costs, expenses or otherwise
(including, without limitation, all reasonable fees and disbursements of counsel
to the Administrative




--------------------------------------------------------------------------------




Agent or any other Secured Party that are required to be paid by the Borrower
pursuant to the terms of this Agreement or any other Loan Document).
“Borrowing”: any of (a) the advance of a Term A Loan pursuant to subsection
2.1(a), (b) a Revolving Credit Borrowing, (c) a Swing Line Borrowing, (d) the
advance of an Incremental Term Loan, and (e) the advance of an Incremental
Revolving Tranche Loan, as the context may require.
“Building”: as defined in Section 208.25 of Regulation H of the Board.
“Business Day”: any day other than a Saturday, Sunday or other day on which the
Federal Reserve Bank of New York is closed for business and:
(a)    if such day relates to any Eurocurrency Loan denominated in Dollars,
means any such day on which dealings in deposits in Dollars can be conducted by
and between banks in the London interbank Eurodollar market;
(b)    if such day relates to any Eurocurrency Loan denominated in Euro, means a
TARGET Day;
(c)    if such day relates to any interest rate settings as to a Eurocurrency
Loan denominated in a currency other than Dollars or Euro, means any such day on
which dealings in deposits in the relevant currency are conducted by and between
banks in the London or other applicable offshore interbank market for such
currency; and
(d)    if such day relates to any fundings, disbursements, settlements and
payments in a currency other than Dollars or Euro in respect of a Eurocurrency
Loan denominated in a currency other than Dollars or Euro, or any other dealings
in any currency other than Dollars or Euro to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Loan (other than any interest rate
settings), means any such day on which banks are open for foreign exchange
business in the principal financial center of the country of such currency.
“Canadian Dollar” and “CAN$”: the lawful currency of Canada.
“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants or options to purchase any of the foregoing.
“Cash Collateralize” as defined in subsection 3.1(g).
“Cash Equivalents”: (a) securities issued or fully guaranteed or insured by the
United States Government or any agency or instrumentality thereof and/or mutual
funds investing primarily in such securities, (b) time deposits, certificates of
deposit or bankers' acceptances of (i) any Lender or (ii) any commercial bank
having capital and surplus in excess of $500,000,000 and the commercial paper of
the holding company of which is rated at least A-2 or the equivalent thereof by
Standard & Poor's Financial Services LLC (a subsidiary of The McGraw-Hill
Companies, Inc.) or any successor rating agency (“S&P”) or at least P-2 or the
equivalent thereof by Moody's Investors Service, Inc. or any successor rating
agency (“Moody's”) (or if at such time neither is issuing ratings, then a
comparable rating of such other nationally recognized rating agency as shall be
approved by the Administrative Agent in its reasonable judgment), (c) commercial
paper rated at least A-2 or the equivalent thereof by S&P or at least P-2 or the
equivalent thereof by Moody's (or if at such time neither is issuing ratings,
then a comparable rating of such other nationally recognized rating agency as
shall be approved




--------------------------------------------------------------------------------




by the Administrative Agent in its reasonable judgment), (d) investments in
money market funds complying with the risk limiting conditions of Rule 2a-7 or
any successor rule of the Securities and Exchange Commission under the
Investment Company Act, and (e) investments similar to any of the foregoing
denominated in foreign currencies approved by the board of directors of the
Borrower, in each case provided in clauses (a), (b), (c) and (e) above only,
maturing within twelve months after the date of acquisition.
“Cash Management Agreement”: any agreement to provide cash management services,
including treasury, depository, overdraft, credit or debit card, electronic
funds transfer and other cash management arrangements.
“Cash Management Banks”: any Person that, at the time it enters into a Secured
Cash Management Agreement, is a Lender or an Affiliate of a Lender, in its
capacity as a party to such Secured Cash Management Agreement.
“CD&R”: Clayton, Dubilier & Rice, Inc., a Delaware corporation, and its
successors and assigns.
“Change of Control”: the occurrence of any of the following events: (a) any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Exchange Act), other than one or more Permitted Holders, shall be the
“beneficial owner” of shares of Voting Stock having more than 35% of the total
voting power of all outstanding shares of Holding; (b) Holding shall cease to
own, directly or indirectly, 100% of the Capital Stock of the Borrower (or any
successor to the Borrower permitted pursuant to subsection 8.5); (c) the board
of directors of Holding shall cease to consist of a majority of the Continuing
Directors; or (d) a “Change of Control” as defined in any Indenture under which
any Existing Notes or Additional Notes are then outstanding; as used in this
paragraph “Voting Stock” shall mean shares of Capital Stock entitled to vote
generally in the election of directors.
“Code”: the Internal Revenue Code of 1986, as amended from time to time.
“Co-Syndication Agents”: as defined in the introductory paragraph hereto.
“Collateral”: all assets of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is purported to be created by any Security Document.
“Collateral Release Date” means (a) the date, after the Effective Date, or (b)
the date, after each Collateral Re-Pledge Date, in each case, on which the Debt
Ratings, as determined by both S&P and Moody's, shall reach at least BBB- and
Baa3, respectively, in each case with a “stable” outlook.
“Collateral Release Period” means any period from and including the Collateral
Release Date to the Collateral Re-Pledge Date, if any, or, if no Collateral
Re-Pledge Date has occurred, the Termination Date.
“Collateral Re-Pledge Date” means the date, after any Collateral Release Date,
on which (a) either of the Debt Ratings, as determined by either S&P or Moody's,
shall be BB+ or lower or Ba1 or lower, respectively, or (b) the Borrower only
has one, or does not have any, Debt Ratings.
“Commitment”: a Term A Loan Commitment, a Revolving Credit Commitment, an
Incremental Term Commitment or an Incremental Revolving Tranche Commitment, if
any, as the context may require.




--------------------------------------------------------------------------------




“Commitment Fee Rate”: 0.40% per annum during the period from the Effective Date
until the first Adjustment Date. The Commitment Fee Rate in respect of Available
Revolving Credit Commitments will be adjusted on each subsequent Adjustment Date
to the applicable rate per annum set forth under the heading “Commitment Fee
Rate” on the Pricing Grid which corresponds to the Consolidated Total Leverage
Ratio determined from the financial statements and compliance certificate
relating to the end of the fiscal quarter immediately preceding such Adjustment
Date; provided that in the event that the financial statements required to be
delivered pursuant to subsection 7.1(a) or 7.1(b), as applicable, and the
related compliance certificate required to be delivered pursuant to subsection
7.2(a), are not delivered when due, then
(a)if such financial statements and certificate are delivered after the date
such financial statements and certificate were required to be delivered (without
giving effect to any applicable cure period) and the Commitment Fee Rate
increases from that previously in effect as a result of the delivery of such
financial statements, then the Commitment Fee Rate during the period from the
date upon which such financial statements were required to be delivered (without
giving effect to any applicable cure period) until the date upon which they
actually are delivered shall be the Commitment Fee Rate as so increased;
(b)if such financial statements and certificate are delivered after the date
such financial statements and certificate were required to be delivered and the
Commitment Fee Rate decreases from that previously in effect as a result of the
delivery of such financial statements, then such decrease in the Commitment Fee
Rate shall not become applicable until the date upon which the financial
statements and certificate actually are delivered; and
(c)if such financial statements and certificate are not delivered prior to the
expiration of the applicable cure period, then, effective upon such expiration,
for the period from the date upon which such financial statements and
certificate were required to be delivered (after the expiration of the
applicable cure period) until two Business Days following the date upon which
they actually are delivered, the Commitment Fee Rate shall be 0.50% per annum
(it being understood that the foregoing shall not limit the rights of the
Administrative Agent and the Lenders set forth in Section 9).
Notwithstanding the foregoing, at all times while an Event of Default shall have
occurred and be continuing, the Commitment Fee Rate shall not decrease from that
previously in effect as a result of the delivery of such financial statements
and certificate.
“Commonly Controlled Entity”: an entity, whether or not incorporated, which is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group which includes the Borrower and which is treated as
a single employer under Section 414(b) or (c) of the Code or, solely for
purposes of Section 302 of ERISA and Section 412 of the Code, is treated as a
single employer under Sections 414(m) and (o) of the Code.
“Compensation Period”: as defined in subsection 4.6(b).
“Confidential Information Memorandum”: that certain Confidential Information
Memorandum dated February 2012 and furnished to the Lenders.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated Indebtedness/Securitization”: at the date of determination
thereof, the sum (without duplication) of (a) Consolidated Long Term Debt, plus
(b) Consolidated Short Term Debt, plus (c) an amount equal to the aggregate cash
proceeds received by Holding or any of its Subsidiaries from an unrelated third
party (net of amounts repaid) from the financing or securitization of




--------------------------------------------------------------------------------




Receivables pursuant to any Permitted Receivables Transaction.
“Consolidated Interest Expense”: for any period, an amount equal to (a) interest
expense (accrued and paid or payable in cash for such period, but in any event
excluding any amortization or write off of financing costs) on Indebtedness of
Holding and its consolidated Subsidiaries for such period minus (b) interest
income (accrued and received or receivable in cash for such period) of Holding
and its consolidated Subsidiaries for such period, in each case determined on a
consolidated basis in accordance with GAAP; provided that in the event of the
consummation of any Permitted Receivables Transaction, “Consolidated Interest
Expense” shall be adjusted to include (without duplication) an amount equal to
the interest (or other fees in the nature of interest or discount accrued and
paid or payable in cash for such period) on such Permitted Receivables
Transaction.
“Consolidated Interest Expense Ratio”: for any Test Period, the ratio of
(a) EBITDA for such period to (b) Consolidated Interest Expense for such period.
“Consolidated Long Term Debt”: at the date of determination thereof, all long
term debt of Holding and its consolidated Subsidiaries as determined on a
consolidated basis in accordance with GAAP and as disclosed on Holding's
consolidated balance sheet.
“Consolidated Net Income”: for any period, (a) net income of Holding and its
consolidated Subsidiaries for such period, determined on a consolidated basis in
accordance with GAAP plus (b) any non-cash expense, charge or cost (other than
depreciation expense and amortization of intangible asset expense but in any
event including any impairment charge or write-down of other assets) minus (c)
any non-cash gain increasing Consolidated Net income for such period.
“Consolidated Senior Secured Leverage Ratio”: as of any date of determination,
the ratio of (a) Consolidated Indebtedness/Securitization, as of such date of
determination excluding therefrom all Consolidated Indebtedness/Securitization
that is either unsecured or, if secured, the Liens securing same are expressly
subordinated to the Liens securing the Obligations on terms satisfactory to the
Administrative Agent to (b) EBITDA for the Test Period most recently ended on or
before such date; provided that, solely for the purposes of calculating (i) the
Consolidated Senior Secured Leverage Ratio in connection with the determination
of the maximum aggregate amount of all Incremental Facilities and Incremental
Revolving Commitments permitted pursuant to Section 2.6 and (ii) the amount of
Indebtedness that may be incurred pursuant to subsection 8.2(e) (and not for any
other purpose), the Borrower shall be permitted to subtract from the amount of
Consolidated Indebtedness/Securitization in clause (a) above up to $125,000,000
of Unencumbered Cash and Cash Equivalents of Holding and its Subsidiaries (of
which not more than $65,000,000 may be held by Subsidiaries that are not Loan
Parties).
“Consolidated Short Term Debt”: at the date of determination thereof, all short
term debt of Holding and its consolidated Subsidiaries as determined on a
consolidated basis in accordance with GAAP and as disclosed on Holding's
consolidated balance sheet.
“Consolidated Total Leverage Ratio”: as of any date of determination, the ratio
of (a) Consolidated Indebtedness/Securitization as of such date to (b) EBITDA
for the Test Period most recently ended on or before such date; provided that,
for the purposes of calculating the Consolidated Total Leverage Ratio for the
Financial Covenant set forth in subsection 8.1(a) (the “Financial Covenant
Calculation”) and for the determination of the maximum aggregate amount of
Restricted Payments permitted pursuant to subsection 8.7(i) (the “RP
Calculation”) (and not for the purpose of calculating pricing or any other
purpose), the Borrower shall be permitted to subtract from the amount of




--------------------------------------------------------------------------------




Consolidated Indebtedness/Securitization in clause (a) above in the case of the
Financial Covenant Calculation, up to $125,000,000 of, and in the case of the RP
Calculation, on a pro forma basis after giving effect to the making of the
proposed Restricted Payment, 100% of, Unencumbered Cash and Cash Equivalents of
Holding and its Subsidiaries (of which not more than $65,000,000 may be held by
Subsidiaries that are not Loan Parties).
“Continuing Directors”: the directors of Holding on the Effective Date, and each
other director if, in each case, such other director's nomination for election
to the board of directors of Holding is recommended by at least a majority of
the then Continuing Directors or by one or more Permitted Holders.
“Contractual Obligation”: as to any Person, any provision of any material
security issued by such Person or of any material agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
“Control”: other than for purposes of the proviso to the definition of
Affiliate, the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ability to exercise voting power, by contract or otherwise. “Controlling”
and “Controlled” have meanings correlative thereto.
“Credit Extension”: each of the following: (a) a Borrowing and (b) an L/C-BA
Credit Extension.
“Debt Rating”: (a) the corporate family debt rating of the Borrower, as
determined by Moody's or (b) the corporate family debt rating of the Borrower,
as determined by S&P, as applicable.
“Debtor Relief Laws”: the Bankruptcy Code of the United States, and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Default”: any of the events specified in Section 9, whether or not any
requirement for the giving of notice (other than, in the case of subsection
9(e), a Default Notice), the lapse of time, or both, or any other condition
specified in Section 9, has been satisfied.
“Default Notice”: as defined in subsection 9(e).
“Default Rate”: (a) when used with respect to obligations hereunder other than
Letter of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Margin, if any, then applicable to Base Rate Loans plus (iii) 2% per
annum; provided, however, that with respect to a Eurocurrency Loan and interest
with respect thereto, the Default Rate shall be an interest rate equal to the
interest rate (including any Applicable Margin and any Mandatory Cost) otherwise
applicable to such Loan plus 2% per annum, and (b) when used with respect to
Letter of Credit Fees, a rate equal to the Applicable Margin then in effect for
Eurocurrency Loans which are Revolving Credit Loans plus 2% per annum.
“Defaulting Lender”: subject to subsection 4.6(e)(ii), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender's determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall




--------------------------------------------------------------------------------




be specifically identified in such writing) has not been satisfied, or (ii) pay
to the Administrative Agent, the L/C Issuer, the Swing Line Lender or any other
Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit, Bankers' Acceptances or Swing
Line Loans) within two Business Days of the date when due, (b) has notified the
Borrower, the Administrative Agent, the L/C Issuer or the Swing Line Lender in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender's obligation to fund a Loan hereunder
and states that such position is based on such Lender's determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any Capital Stock in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above, and of the effective date of such status, shall be conclusive
and binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to subsection 4.6(e)(ii)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Borrower, the L/C
Issuer, the Swing Line Lender and each other Lender promptly following such
determination.
“Designated Jurisdiction”: any country or territory to the extent that such
country or territory itself is the subject of any Sanction.
“Disinterested Director”: as defined in subsection 8.10.
“Disposition”: as defined in the definition of the term “Asset Sale” in this
subsection 1.1.
“Disqualified Stock”: with respect to any Person, any Capital Stock (other than
Management Stock) that by its terms (or by the terms of any security into which
it is convertible or for which it is exchangeable or exercisable) or upon the
happening of any event (other than following the occurrence of a Change of
Control or other similar event described under such terms as a “change of
control,” or an Asset Sale) (i) matures or is mandatorily redeemable pursuant to
a sinking fund obligation or otherwise, (ii) is convertible or exchangeable for
Indebtedness or Disqualified Stock or (iii) is redeemable at the option of the
holder thereof (other than following the occurrence of a Change of Control or
other similar event described under such terms as a “change of control,” or an
Asset Sale), in whole or in part, in each case on or prior to the Facility
Termination Date.
“Dollar Equivalent”: (a) with respect to any amount denominated in Dollars, such
amount,




--------------------------------------------------------------------------------




and (b) with respect to any amount denominated in any Alternative Currency, the
equivalent amount thereof in Dollars as determined by the Administrative Agent
or the L/C Issuer, as the case may be, at such time on the basis of the Spot
Rate (determined in respect of the most recent Revaluation Date) for the
purchase of Dollars with such Alternative Currency.
“Dollars” and “$”: dollars in lawful currency of the United States of America.
“Domestic Subsidiary”: any Subsidiary of the Borrower which is not a Foreign
Subsidiary.
“EBITDA”: for any period, Consolidated Net Income for such period adjusted to
exclude from the determination of “Consolidated Net Income” the following items
(without duplication) of income or expense to the extent that such items are
included in the determination of “Consolidated Net Income”: (a) Consolidated
Interest Expense, (b) any non-cash expenses and charges, (c) total income tax
expense, (d) depreciation expense, (e) the expense associated with amortization
of intangible and other assets (including amortization or other expense
recognition of any costs associated with asset write-ups in accordance with
Statement of Financial Accounting Standards No. 141 and 142), (f) non-cash
provisions for reserves for discontinued operations, (g)(i) any extraordinary,
unusual and/or non-recurring gains, losses, charges, expenses, debits or credits
(including, but not limited to, integration costs, restructuring costs
(including plant closing and severance costs), plant start-up costs, employee
relocation costs, and new system design and implementation costs) and (ii) any
non-recurring or extraordinary items paid or accrued during such period relating
to deferred compensation owed to any Management Investor that was cancelled,
waived or exchanged in connection with the grant to such Management Investor of
the right to receive or acquire shares of common stock of Holding, (h) any gain
or loss associated with the sale or write-down of assets not in the ordinary
course of business, (i) any income or loss accounted for by the equity method of
accounting (except, in the case of income, to the extent of the amount of cash
dividends or cash distributions paid to Holding or any of its Subsidiaries by
the entity accounted for by the equity method of accounting), (j) litigation
costs and expenses for non-ordinary course litigation, (k) all transaction costs
and expenses (including retention, completion or transaction bonuses paid to key
employees) incurred in connection with any capital markets transaction including
any acquisition or other investment, issuance of equity or debt transaction or
disposition of assets, whether or not such transaction is ultimately
consummated, (l) losses or gains on any discontinued operations, (m) the
write-off of financing costs and other costs associated with, or premiums paid
in connection with, the early extinguishment of indebtedness, (n) any foreign
currency transaction gains, and (o) to the extent covered by insurance, expenses
with respect to liability or casualty events or business interruption. For the
purposes of calculating EBITDA for any period of four consecutive fiscal
quarters (each, a “Reference Period”) pursuant to any determination of the
Consolidated Senior Secured Leverage Ratio or the Consolidated Total Leverage
Ratio, (i) if at any time during such Reference Period the Borrower or any of
its Subsidiaries shall have made any Material Disposition, the EBITDA for such
Reference Period shall be reduced by an amount equal to the EBITDA (if positive)
attributable to the property that is the subject of such Material Disposition
for such Reference Period or increased by an amount equal to the EBITDA (if
negative) attributable thereto for such Reference Period and (ii) if during such
Reference Period the Borrower or any of its Subsidiaries shall have made a
Material Acquisition, EBITDA for such Reference Period shall be calculated after
giving pro forma effect thereto making adjustments that are either (A) in
accordance with Regulation S-X or (B) otherwise address anticipated costs
savings or synergies relating to any such transaction (which costs savings or
synergies shall be limited to the extent reasonably anticipated to be realized
and supportable in the good faith judgment of the Borrower and actions necessary
for realization thereof have been taken or are to be taken within 12 months of
the applicable transaction) as determined




--------------------------------------------------------------------------------




in good faith by the chief financial officer of Holding and approved by the
Administrative Agent (such approval not to be unreasonably withheld or delayed),
in each case, as if such transaction occurred on the first day of such Reference
Period. As used in this definition, “Material Acquisition” means any acquisition
of property or series of related acquisitions of property that (x) constitutes
assets comprising all or substantially all of an operating unit of a business or
constitutes all or substantially all of the common stock (or other ownership
interests) of a Person and (y) involves the payment of consideration by the
Borrower and its Subsidiaries in excess of $10,000,000; and “Material
Disposition” means any Disposition of property or series of related Dispositions
of property that (x) constitutes assets comprising all or substantially all of
an operating unit of a business or constitutes all or substantially all of the
common stock (or other ownership interests) of a Person and (y) yields gross
proceeds to the Borrower or any of its Subsidiaries in excess of $10,000,000.
“Effective Date”: the date on which all the conditions precedent set forth in
subsection 6.1 shall be satisfied or waived, which date is March 16, 2012.
“Eligible Assignee”: any Person that meets the requirements to be an assignee
under subsection 11.6(b)(iii), (v) and (vi) and (vii) (subject to such consents,
if any, as may be required under subsection 11.6(b)(iii)).
“EMU Legislation”: the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.
“Environmental Costs”: any and all costs or expenses (including, without
limitation, attorney's and consultant's fees, investigation and laboratory fees,
response costs, court costs and litigation expenses, fines, penalties, damages,
settlement payments, judgments and awards), of whatever kind or nature, known or
unknown, contingent or otherwise, arising out of, or in any way relating to, any
violation of, noncompliance with or liability under any Environmental Laws or
any orders, requirements, demands, or investigations of any person related to
any Environmental Laws. Environmental Costs include any and all of the
foregoing, without regard to whether they arise out of or are related to any
past, pending or threatened proceeding of any kind.
“Environmental Laws”: any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees, and such
requirements of any Governmental Authority properly promulgated and having the
force and effect of law or other Requirements of Law (including common law)
regulating, relating to or imposing liability or standards of conduct concerning
protection of human health or the environment, as have been, or now or at any
relevant time hereafter are, in effect.
“Environmental Permits”: any and all permits, licenses, registrations,
notifications, exemptions and any other authorization required under any
Environmental Law.
“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.
“Euro” and “EUR”: the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.
“Eurocurrency Base Rate”: as defined in the definition of Eurocurrency Rate.
“Eurocurrency Loans”: a Revolving Credit Loan or a Term Loan that bears interest
at a rate based on clause (a) of the definition of the Eurocurrency Rate.
Revolving Credit Loans which are




--------------------------------------------------------------------------------




Eurocurrency Loans may be denominated in Dollars or in an Alternative Currency.
All Revolving Credit Loans denominated in an Alternative Currency must be
Eurocurrency Loans.
“Eurocurrency Rate”: a rate per annum determined by the Administrative Agent
pursuant to the following formula:
Eurocurrency Rate =
Eurocurrency Base Rate
1.00 - Eurocurrency Reserve Percentage



Where,
“Eurocurrency Base Rate” means:
(a)    for any Interest Period with respect to a Eurocurrency Loan, (i) the rate
per annum equal to the British Banker's Association LIBOR Rate (“BBA LIBOR”), as
published by Reuters (or other commercially available source providing
quotations of BBA LIBOR as designated by the Administrative Agent from time to
time) at approximately 11:00 a.m., London time, two London Banking Days prior to
the commencement of such Interest Period, for deposits in the relevant currency
(for delivery on the first day of such Interest Period) with a term equivalent
to such Interest Period, or (ii) if such rate referenced is not available at
such time for any reason, then the “Eurocurrency Base Rate” for such Interest
Period shall be the rate per annum reasonably determined by the Administrative
Agent to be the rate at which deposits in the relevant currency for delivery on
the first day of such Interest Period in Same Day Funds in the approximate
amount of the Eurocurrency Loan being made, continued or converted by Bank of
America and with a term equivalent to such Interest Period would be offered by
Bank of America's London Branch (or other Bank of America branch or Affiliate)
to major banks in the London or other offshore interbank market for such
currency at their request at approximately 11:00 a.m. (London time) two London
Banking Days prior to the commencement of such Interest Period.
(b)    for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to (i) BBA LIBOR, at approximately 11:00 a.m.,
London time determined two London Banking Days prior to such date for Dollar
deposits being delivered in the London interbank market for a term of one month
commencing that day or (ii) if such published rate is not available at such time
for any reason, the rate per annum determined by the Administrative Agent to be
the rate at which deposits in Dollars for delivery on the date of determination
in Same Day Funds in the approximate amount of the Base Rate Loan being made or
maintained and with a term equal to one month would be offered by Bank of
America's London Branch to major banks in the London interbank Eurodollar market
at their request at the date and time of determination.
“Eurocurrency Reserve Percentage”: for any day during any Interest Period, the
reserve percentage (expressed as a decimal, carried out to five decimal places)
in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the Federal Reserve Board for
determining the maximum reserve requirement (including any emergency,
supplemental or other marginal reserve requirement) with respect to Eurocurrency
funding (currently referred to as “Eurocurrency liabilities”). The Eurocurrency
Rate for each outstanding Eurocurrency Loan shall be adjusted automatically as
of the effective date of any change in the Eurocurrency Reserve Percentage.




--------------------------------------------------------------------------------




“Event of Default”: any of the events specified in Section 9, provided that any
requirement for the giving of notice, the lapse of time, or both, or any other
condition, has been satisfied.
“Exchange Act”: the Securities Exchange Act of 1934, as amended from time to
time.
“Excluded Properties”: the collective reference to the fee or leasehold interest
in real properties owned by the Borrower or any of its Subsidiaries described in
Part III of Schedule 5.8.
“Excluded Subsidiary”: (a) any Subsidiary of which the Borrower owns, directly
or indirectly through one or more Wholly Owned Subsidiaries, less than 90% of
the Capital Stock of such Subsidiary, (b) any Subsidiary that is prohibited by
applicable law from guaranteeing the Obligations, (c) any Insignificant
Subsidiary and (d) any Immaterial Subsidiary; provided that in no event shall
any Subsidiary that is an issuer of, or a guarantor of, any Existing Notes or
any Additional Notes (other than an Insignificant Subsidiary or an Immaterial
Subsidiary) be an Excluded Subsidiary.
“Existing Credit Agreement”: as defined in the recitals hereto.
“Existing Indentures”: the collective reference to the following: (a) the 2009
Senior Note Indenture and (b) the 2010 Senior Note Indenture, and, in each case,
any refinancing, replacement, or substitution thereof, in whole or in part in
accordance with subsection 8.2 or 8.13.
“Existing Letters of Credit”: each letter of credit described in Schedule F.
“Existing Notes”: the collective reference to the following: (a) the 2009 Senior
Notes and (b) the 2010 Senior Notes and, in each case, any refinancing,
replacement, or substitution thereof, in whole or in part in accordance with
subsection 8.2 or 8.13.
“Existing Title Policy”: as defined in subsection 6.1(k).
“Facility”: the Term A Facility, any Incremental Term Facility, the Revolving
Credit Facility or the Incremental Revolving Tranche Facility, as the context
may require.
“Facility Termination Date”: the date as of which all of the following shall
have occurred: (a) the Aggregate Commitments have terminated, (b) all
Obligations have been paid in full (other than (x) contingent indemnification
obligations, (y) obligations and liabilities under Secured Cash Management
Agreements and Secured Hedge Agreements as to which arrangements satisfactory to
the applicable Cash Management Bank or Hedge Bank have been made and (z) the
PBGC Amount), and (c) all Letters of Credit and Bankers' Acceptances have
terminated or expired (other than Letters of Credit and Bankers' Acceptances as
to which other arrangements with respect thereto satisfactory to the
Administrative Agent and the applicable L/C Issuer shall have been made).
“Farm Credit Lender”: a lending institution chartered or otherwise organized and
existing pursuant to the provisions of the Farm Credit Act of 1971 and under the
regulation of the Farm Credit Administration.
“FASB ASC”: the Accounting Standards Codification of the Financial Accounting
Standards Board.
“FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.




--------------------------------------------------------------------------------




“Federal Funds Rate”: for any day, the rate per annum equal to the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers on such day, as
published by the Federal Reserve Bank of New York on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate (rounded upward,
if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of America on
such day on such transactions as reasonably determined by the Administrative
Agent.
“FEMA”: the Federal Emergency Management Agency of the United States Department
of Homeland Security.
“Financial Covenants”: the covenants set forth in subsection 8.1.
“Financing Lease”: any lease of property, real or personal, the obligations of
the lessee in respect of which are required in accordance with GAAP to be
capitalized on a balance sheet of the lessee.
“FIRREA”: the Financial Institutions Reform, Recovery and Enforcement Act of
1989, as amended from time to time.
“Foreign Backstop Letters of Credit”: any standby Letter of Credit issued to any
Person for the account of the Borrower to provide credit support for
Indebtedness of any Foreign Subsidiary to such Person which is permitted under
subsection 8.2.
“Foreign Lender”: any Lender that is not organized under the laws of the United
States of America or a state thereof.
“Foreign Subsidiary”: any Subsidiary of the Borrower which is organized and
existing under the laws of any jurisdiction outside of the United States of
America or that is a Foreign Subsidiary Holdco.
“Foreign Subsidiary Holdco”: Graphic Packaging International Holding Company, a
Delaware corporation, Riverwood International Enterprises, Inc., a Delaware
corporation, and any other Subsidiary of the Borrower that has no material
assets other than securities of one or more Foreign Subsidiaries, and other
assets relating to an ownership interest in any such securities or Subsidiaries.
“Fronting Exposure”: at any time there is a Defaulting Lender that is a
Revolving Credit Lender, (a) with respect to the L/C Issuer, such Defaulting
Lender's Applicable Percentage of the outstanding L/C-BA Obligations other than
L/C-BA Obligations as to which such Defaulting Lender's participation obligation
has been reallocated to other Revolving Credit Lenders or Cash Collateralized in
accordance with the terms hereof, and (b) with respect to the Swing Line Lender,
such Defaulting Lender's Applicable Percentage of Swing Line Loans other than
Swing Line Loans as to which such Defaulting Lender's participation obligation
has been reallocated to other Revolving Credit Lenders in accordance with the
terms hereof.
“Fund”: any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course of its activities.




--------------------------------------------------------------------------------




“GAAP”: generally accepted accounting principles in the United States of America
set forth in the opinions and pronouncements of the Accounting Principles Board
and the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
“Governmental Authority”: any nation or government, any state or other political
subdivision thereof and any entity exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government,
including, without limitation, the European Union or the European Central Bank.
“GPC”: Graphic Packaging Corporation, a Delaware corporation.
“Graphic Retirement Plan”: the Graphic Packaging Corporation Retirement Plan
(the obligations under which have been assumed by the Borrower).
“Guarantee and Collateral Agreement”: the Amended and Restated Guarantee and
Collateral Agreement delivered to the Administrative Agent as of the date
hereof, substantially in the form of Exhibit B, as the same may be amended,
supplemented, waived or otherwise modified from time to time.
“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including,
without limitation, any bank under any letter of credit) to induce the creation
of which the guaranteeing person has issued a reimbursement, counterindemnity or
similar obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including, without limitation, any such obligation of
the guaranteeing person, whether or not contingent, (i) to purchase any such
primary obligation or any property constituting direct or indirect security
therefor, (ii) to advance or supply funds (A) for the purchase or payment of any
such primary obligation or (B) to maintain working capital or equity capital of
the primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business. The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person's maximum reasonably anticipated liability in
respect thereof as determined by the Borrower in good faith.
“Guarantor Obligations”: with respect to any Guarantor, the collective reference
to (i) the Obligations guaranteed by such Guarantor pursuant to Section 2 of the
Guarantee and Collateral Agreement and (ii) all obligations and liabilities of
such Guarantor that may arise under or in connection with the Guarantee and
Collateral Agreement, any other Loan Document, any Secured




--------------------------------------------------------------------------------




Hedge Agreement or any Secured Cash Management Agreement to which such Guarantor
is a party, in each case whether on account of guarantee obligations,
reimbursement obligations, fees, indemnities, costs, expenses or otherwise
(including, without limitation, all fees and disbursements of counsel to the
Administrative Agent or to the Lenders that are required to be paid by such
Guarantor pursuant to the terms of the Guarantee and Collateral Agreement or any
other Loan Document).
“Guarantors”: the collective reference to Holding, GPC and each Subsidiary of
the Borrower (other than the Philanthropic Fund, any Foreign Subsidiary, any
Subsidiary of a Foreign Subsidiary, any Receivables Subsidiary and any Excluded
Subsidiary), which is from time to time party to the Guarantee and Collateral
Agreement; individually, a “Guarantor”.
“Hedge Banks”: any Person that, at the time it enters into a Secured Hedge
Agreement, is a Lender or an Affiliate of a Lender, in its capacity as a party
to such Secured Hedge Agreement.
“Holding”: Graphic Packaging Holding Company, a Delaware corporation.
“Honor Date”: as defined in subsection 3.1(c)(i).
“Immaterial Subsidiary”: each Subsidiary set forth on Schedule E; provided that,
(a) a Subsidiary may only be an Immaterial Subsidiary for so long as it does not
(i) conduct, transact or otherwise engage in any business or operations that
constitute core business operations of the Borrower and its Subsidiaries, taken
as a whole, or (ii) provide a material contribution to EBITDA; (b) the aggregate
amount of Investments made by Holding and its Subsidiaries in all Immaterial
Subsidiaries (including any Subsidiaries of an Immaterial Subsidiary) after the
Effective Date shall not exceed $10,000,000; and (iii) in the event that either
condition described in clause (a) or clause (b) of this definition is not
satisfied, the Borrower shall (x) promptly, and in any event within 30 days of
becoming aware of such failure, notify the Administrative Agent thereof, and (y)
except to the extent the applicable Subsidiary or Subsidiaries otherwise qualify
as an “Excluded Subsidiary” or “Excluded Subsidiaries”, as the case may be,
promptly deliver to the Administrative Agent all documents specified in
subsection 7.9(b) with respect thereto.
“Incremental Facilities”: has the meaning assigned to such term in subsection
2.6.
“Incremental Facility Amendment”: has the meaning assigned to such term in
subsection 2.6.
“Incremental Revolving Commitment”: as defined in subsection 2.6.
“Incremental Revolving Tranche Commitments”: with respect to each Lender, the
commitment, if any, of such Lender to make Incremental Revolving Tranche Loans
pursuant to the terms of an Incremental Facility Amendment.
“Incremental Revolving Tranche Exposure”: means, with respect to any Incremental
Revolving Tranche Lender at any time, the aggregate principal amount of such
Incremental Revolving Tranche Lender's Incremental Revolving Tranche Loans at
such time.
“Incremental Revolving Tranche Facility”: has the meaning assigned to such term
in subsection 2.6.
“Incremental Revolving Tranche Lender”: a Lender with an Incremental Revolving
Tranche Commitment or, if the Incremental Revolving Tranche Commitments have
terminated or expired, a Lender with Incremental Revolving Tranche Exposure.




--------------------------------------------------------------------------------




“Incremental Revolving Tranche Loan”: a Loan made pursuant to an Incremental
Revolving Tranche Facility.
“Incremental Term Borrowing”: a borrowing consisting of simultaneous Incremental
Term Loans of the same Type and, in the case of Eurocurrency Loans, having the
same Interest Period made by each of the applicable Incremental Term Lenders
pursuant to subsection 2.6.
“Incremental Term Commitment”: with respect to each Lender, the commitment, if
any, of such Lender to make an Incremental Term Loan pursuant to the terms of an
Incremental Facility Amendment.
“Incremental Term Facility”: has the meaning assigned to such term in subsection
2.6.
“Incremental Term Lender”: a Lender with an Incremental Term Commitment or an
outstanding Incremental Term Loan.
“Incremental Term Loan”: a Loan made pursuant to an Incremental Term Facility.
“Indebtedness”: of any Person at any date, (a) all indebtedness of such Person
for borrowed money or for the deferred purchase price of property or services
(other than trade liabilities incurred in the ordinary course of business and
payable in accordance with customary practices), (b) any other indebtedness of
such Person which is evidenced by a note, bond, debenture or similar instrument,
(c) all obligations of such Person under Financing Leases, (d) all obligations
of such Person in respect of acceptances issued or created for the account of
such Person, (e) for purposes of subsection 8.2 and subsection 9(e) only, and
not, among other things, for purposes of the calculation of Financial Covenants,
all obligations of such Person in respect of interest rate protection
agreements, interest rate futures, interest rate options, interest rate caps and
any other interest rate hedge arrangements, (f) all indebtedness or obligations
of the types referred to in the preceding clauses (a) through (e) to the extent
secured by any Lien on any property owned by such Person even though such Person
has not assumed or otherwise become liable for the payment thereof and (g) all
Guarantee Obligations of such Person in respect of any of the foregoing.
“Individual Term Loan Prepayment Amount”: as defined in subsection 4.2(g).
“Indentures”: the collective reference to the Existing Note Indentures and any
indenture or indentures executed in connection with any Additional Notes.
“Insignificant Subsidiary”: any Subsidiary of the Borrower that neither has
total assets (including Capital Stock of other Subsidiaries) with a book value
of 5.0% or more of the consolidated total assets of Holding and its Subsidiaries
nor generated EBITDA (nor owns Capital Stock of any Subsidiary that generated
EBITDA) in excess of 5.0% of the EBITDA of Holding and its Subsidiaries for the
period of four fiscal quarters most recently completed; provided that (A) the
book value of all assets of all Insignificant Subsidiaries (including Capital
Stock of other Subsidiaries) may not in the aggregate exceed 5.0% or more of the
consolidated total assets of Holding and its Subsidiaries and (B) the EBITDA
generated by all Insignificant Subsidiaries and their Subsidiaries for the
period of four fiscal quarters most recently completed may not in the aggregate
exceed 5.0% of the EBITDA of Holding and its Subsidiaries.
“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.




--------------------------------------------------------------------------------




“Insolvent”: pertaining to a condition of Insolvency.
“Insured Fee Properties”: the collective reference to the real properties owned
in fee by the Loan Parties and identified on Part I(a) of Schedule 5.8,
including without limitation, all buildings, improvements, structures and
fixtures now or subsequently located thereon and owned by any such Loan Party.
“Intellectual Property”: as defined in subsection 5.9.
“Interest Payment Date”: (a) as to any Loan other than a Base Rate Loan, the
last day of each Interest Period applicable to such Loan and the Termination
Date of the Facility under which such Loan was made; provided, however, that if
any Interest Period for a Eurocurrency Loan exceeds three months, the respective
dates that fall every three months after the beginning of such Interest Period
shall also be Interest Payment Dates; and (b) as to any Base Rate Loan or Swing
Line Loan, the first Business Day of each January, April, July and October and
the Termination Date of the Facility under which such Loan was made (with Swing
Line Loans being deemed made under the Revolving Credit Facility for purposes of
this definition).
“Interest Period”: as to each Eurocurrency Loan, the period commencing on the
date such Eurocurrency Loan is disbursed or converted to or continued as a
Eurocurrency Loan and ending on (i) the date one, two, three or six months
thereafter or for the first thirty-one days after the Effective Date, such other
period not in excess of thirty-one days as may be approved by the Administrative
Agent, in each case as selected by the Borrower in its Loan Notice, or (ii) such
other period that is nine or twelve months requested by the Borrower and
consented to by all the Appropriate Lenders; provided that:
(a)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
(b)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
(c)    no Interest Period shall extend beyond the Termination Date of the
Facility under which such Loan was made.
“Interest Rate Protection Agreement”: any interest rate protection agreement,
interest rate future, interest rate option, interest rate cap or collar or other
interest rate hedge arrangement in form and substance, and for a term,
reasonably satisfactory to the Administrative Agent and with (a) any Lender or
(b) any financial institution reasonably acceptable to the Administrative Agent,
to or under which the Borrower or any of its Subsidiaries is or becomes a party
or a beneficiary.
“Inventory”: as defined in the Uniform Commercial Code as in effect in the State
of New York from time to time; and, with respect to the Borrower and its
Domestic Subsidiaries, all such Inventory of the Borrower and such Domestic
Subsidiaries (other than any Receivables Subsidiary), including, without
limitation: (a) all goods, wares and merchandise held for sale or lease
(including, without limitation, all paper and paperboard products); and (b) all
goods returned or repossessed by




--------------------------------------------------------------------------------




the Borrower or such Domestic Subsidiaries.
“Investment Company Act”: the Investment Company Act of 1940, as amended from
time to time.
“Investments”: as defined in subsection 8.8.
“ISP”: with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).
“Issuer Documents”: with respect to any Letter of Credit, the Letter of Credit
Application, and any other document, agreement and instrument entered into by
the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the L/C
Issuer and relating to such Letter of Credit.
“Laws”: collectively, all applicable international, foreign, Federal, state and
local statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“L/C-BA Advance”: with respect to each Revolving Credit Lender, such Lender's
funding of its participation in any L/C-BA Borrowing in accordance with its
Applicable Revolving Credit Percentage. All L/C-BA Advances shall be denominated
in Dollars.
“L/C-BA Borrowing”: an extension of credit resulting from (i) a drawing under
any Letter of Credit (other than an Acceptance Credit) or (ii) a payment of a
Bankers' Acceptance upon presentation, in each case, which has not been
reimbursed on the date when made or refinanced as a Revolving Credit Borrowing.
All L/C-BA Borrowings shall be denominated in Dollars.
“L/C-BA Credit Extension”: with respect to any Letter of Credit or Bankers'
Acceptance, the issuance thereof or extension of the expiry date thereof, or the
increase of the amount thereof.
“L/C-BA Obligations”: as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the sum of
the maximum aggregate amount which is, or at any time thereafter may become,
payable by the L/C Issuer under all then outstanding Bankers' Acceptances, plus
the aggregate of all Unreimbursed Amounts, including without duplication all
L/C-BA Borrowings. For purposes of computing the amount available to be drawn
under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with subsection 1.6. For all purposes of this
Agreement, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be “outstanding”
in the amount so remaining available to be drawn.
“L/C Issuer”: as applicable, Bank of America or any other Revolving Credit
Lender selected by the Borrower and approved by the Administrative Agent that
agrees to act as an L/C Issuer, in each case in its capacity as issuer of
Letters of Credit and Bankers' Acceptances hereunder, or any successor issuer of
Letters of Credit and Bankers' Acceptances hereunder.
“Lender”: as defined in the introductory paragraph hereto and, as the context
requires, includes




--------------------------------------------------------------------------------




the L/C Issuer, the Swing Line Lender, the Alternative Currency Funding Fronting
Lender, each Alternative Currency Funding Lender and each Alternative Currency
Participating Lender, as applicable.
“Lending Office”: as to any Lender, the office or offices of such Lender
described as such in such Lender's Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.
“Letter of Credit”: any letter of credit issued hereunder and shall include the
Existing Letters of Credit. A Letter of Credit may be a commercial letter of
credit or a standby letter of credit. Letters of Credit may be issued in Dollars
or in an Alternative Currency.
“Letter of Credit Application”: an application and agreement for the issuance or
amendment of a Letter of Credit in the form from time to time in use by the L/C
Issuer and, in the case of any Acceptance Credit, shall include the related
Acceptance Documents.
“Letter of Credit-BA Expiration Date”: the day that is seven days prior to the
Termination Date then in effect for the Revolving Credit Facility (or, if such
day is not a Business Day, the next preceding Business Day).
“Letter of Credit-BA Fee”: has the meaning specified in subsection 3.1(i).
“Letter of Credit-BA Sublimit”: an amount equal to the lesser of
(a) $125,000,000 and (b) the Aggregate Revolving Credit Commitments. The Letter
of Credit-BA Sublimit is part of, and not in addition to, the Aggregate
Revolving Credit Commitments.
“Lien”: any mortgage, pledge, hypothecation, assignment, security deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including, without limitation, any
conditional sale or other title retention agreement and any Financing Lease
having substantially the same economic effect as any of the foregoing).
“Loan”: an extension of credit by a Lender to the Borrower in the form of a Term
A Loan, an Incremental Term Loan, a Revolving Credit Loan, a Swing Line Loan or
an Incremental Revolving Tranche Loan.
“Loan Documents”: this Agreement, any Notes, the Letter of Credit Applications,
the Guarantee and Collateral Agreement, any Incremental Facility Amendment, any
other Security Documents and any agreement creating or perfecting rights in Cash
Collateral, each as amended, supplemented, waived or otherwise modified from
time to time.
“Loan Notice”: a notice of (a) a Term A Loan Borrowing, (b) an Incremental Term
Borrowing, (c) a Revolving Credit Borrowing, (d) an Incremental Revolving
Tranche Borrowing, (e) a conversion of Loans from one Type to the other, or (f)
a continuation of Eurocurrency Loans, pursuant to subsection 2.2(a), which, if
in writing, shall be substantially in the form of Exhibit J.
“Loan Parties”: Holding, GPC, the Borrower and each Subsidiary of the Borrower
that is a party to a Loan Document; individually, a “Loan Party”.
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank Eurodollar market.




--------------------------------------------------------------------------------




“Machinery Financing Indebtedness”: Indebtedness of the Borrower or any
Subsidiary thereof incurred to finance or refinance packaging machinery, in an
aggregate amount not to exceed the then aggregate book value of the packaging
machinery that is thereby financed or refinanced (or, if greater, to the extent
that any such machinery shall be appraised by an independent appraiser, the
appraised value of such machinery).
“Management Investors”: the collective reference to the officers, directors,
employees and other members of the management of Holding, GPC, the Borrower or
any of their Subsidiaries, or family members or relatives thereof or trusts for
the benefit of any of the foregoing, who at any particular date shall
beneficially own or have the right to acquire, directly or indirectly, common
stock of Holding.
“Management Stock”: Capital Stock of the Borrower, GPC or Holding (including any
options, warrants or other rights in respect thereof) held by any of the
Management Investors.
“Management Subscription Agreements”: one or more stock subscription, stock
option, grant or other agreements which have been or may be entered into between
Holding and one or more Management Investors (or any of their heirs, successors,
assigns, legal representatives or estates), with respect to the issuance to
and/or acquisition, ownership and/or disposition by any of such parties of
common stock of Holding or options, warrants, units or other rights in respect
of common stock of Holding, any agreements entered into from time to time by
transferees of any such stock, options, warrants or other rights in connection
with the sale, transfer or reissuance thereof, and any assumptions of any of the
foregoing by third parties, as amended, supplemented, waived or otherwise
modified from time to time.
“Mandatory Cost”: with respect to any period, the percentage rate per annum
determined in accordance with Schedule D.
“Material Adverse Effect”: a material adverse effect on (a) the business,
operations, property or condition (financial or otherwise) of Holding and its
Subsidiaries, taken as a whole, or (b) the validity or enforceability as to any
Loan Party thereto of this Agreement or any of the other Loan Documents or the
rights or remedies of the Administrative Agent and the Lenders under the Loan
Documents taken as a whole.
“Materials of Environmental Concern”: any gasoline or petroleum (including,
without limitation, crude oil or any fraction thereof) or petroleum products or
any hazardous or toxic substances or materials or wastes defined or regulated as
such in or under or which may give rise to liability under any applicable
Environmental Law, including, without limitation, asbestos, polychlorinated
biphenyls and urea-formaldehyde insulation.
“Minimum Principal Amount” means, with respect to Borrowings made in
(i) Dollars, a principal amount of $1,000,000 or a whole multiple of $500,000 in
excess thereof, (ii) Canadian Dollars, a principal amount of CAN$1,000,000 or a
whole multiple of CAN$500,000 in excess thereof, (iii) Euros, a principal amount
of EUR1,000,000 or a whole multiple of EUR500,000 in excess thereof, (iv)
Sterling, a principal amount of £1,000,000 or a whole multiple of £500,000 in
excess thereof, (v) Yen, a principal amount of ¥100,000,000 or a whole multiple
of ¥50,000,000 in excess thereof and (vi) any other Alternative Currency
approved under Section 1.4 hereof, the amount proposed by the Administrative
Agent and approved by the Lenders.
“Moody's”: as defined in the definition of “Cash Equivalents” in this subsection
1.1.




--------------------------------------------------------------------------------




“Mortgaged Fee Properties”: the collective reference to the real properties
owned in fee by the Loan Parties and identified on Part I(b) of Schedule 5.8,
including, without limitation, all buildings, improvements, structures and
fixtures now or subsequently located thereon and owned by any such Loan Party.
“Mortgaged Leased Properties”: the collective reference to the real properties
leased by the Loan Parties and identified on Part II of Schedule 5.8, including,
without limitation, all buildings, improvements, structures and fixtures now or
subsequently located thereon and owned or leased by any such Loan Party.
“Mortgaged Properties”: the collective reference to each of the Insured Fee
Properties, the Mortgaged Fee Properties and the Mortgaged Leased Properties.
“Mortgages”: each of the Amended Mortgages and any other mortgages, deeds to
secure debt and deeds of trust, if any, executed and delivered by any Loan Party
to the Administrative Agent after the Effective Date and substantially in the
form of Exhibit C, in each case, as the same may be amended, supplemented,
waived or otherwise modified from time to time.
“Multiemployer Plan”: any employee benefit plan of the type described in Section
4001(a)(3) of ERISA, to which the Borrower or any Commonly Controlled Entity
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.
“National Flood Insurance Program”: the National Flood Insurance Program
authorized and established pursuant to Title 42, Chapter 50 of the United States
Code, as amended.
“Net Cash Proceeds”: with respect to any Asset Sale (including, without
limitation, any Sale and Leaseback Transaction), any Recovery Event, the
issuance of any debt securities or any borrowings by Holding or any of its
Subsidiaries (other than issuances and borrowings permitted pursuant to
subsection 8.2, except as otherwise specified), the sale or issuance of any
Capital Stock by Holding or any of its Subsidiaries or any Permitted Receivables
Transaction, an amount equal to the gross proceeds in cash and Cash Equivalents
of such Asset Sale, Recovery Event, sale, issuance, borrowing or Permitted
Receivables Transaction, net of (a) reasonable attorneys' fees, accountants'
fees, brokerage, consultant and other customary fees, underwriting commissions
and other reasonable fees and expenses actually incurred in connection with such
Asset Sale, Recovery Event, sale, issuance, borrowing or Permitted Receivables
Transaction, (b) Taxes paid or reasonably estimated to be payable as a result
thereof, (c) appropriate amounts provided or to be provided by Holding or any of
its Subsidiaries as a reserve, in accordance with GAAP, with respect to any
liabilities associated with such Asset Sale or Recovery Event and retained by
Holding or any such Subsidiary after such Asset Sale or Recovery Event and other
appropriate amounts to be used by Holding or any of its Subsidiaries to
discharge or pay on a current basis any other liabilities associated with such
Asset Sale or Recovery Event (including, without limitation, in connection with
any Asset Sale in respect of packaging machines appropriate amounts, if any,
required to be prepaid under any Machinery Financing Indebtedness), (d) in the
case of an Asset Sale, Recovery Event or Sale and Leaseback Transaction of or
involving an asset subject to a Lien securing any Indebtedness, payments made
and installment payments required to be made to repay such Indebtedness,
including, without limitation, payments in respect of principal, interest and
prepayment premiums and penalties and (e) in the case of any Permitted
Receivables Transaction, any escrowed or pledged cash proceeds which effectively
secure, or are required to be maintained as reserves by the applicable
Receivables Subsidiary for, the Indebtedness of Holding and its Subsidiaries in
respect of, or the obligations of Holding and its




--------------------------------------------------------------------------------




Subsidiaries under, such Permitted Receivables Transaction.
“Non-Consenting Lender”: as defined in subsection 11.1(d).
“Non-Defaulting Lender”: at any time, each Lender that is not a Defaulting
Lender at such time.
“Non-Excluded Taxes”: as defined in subsection 4.9(b).
“Non-Extension Notice Date”: as defined in subsection 3.1(b)(iii).
“Note Documents”: the collective reference to the Existing Notes, any Additional
Notes, the Indentures and any material additional documents or instruments
executed in connection therewith in favor of any holder of such notes or trustee
on one or more of their behalf.
“Notes”: the collective reference to the Revolving Credit Notes and the Term
Notes.
“Obligations”: (i) in the case of the Borrower, its Borrower Obligations and the
PBGC Amount owing to the PBGC and (ii) in the case of each Guarantor, the
Guarantor Obligations of such Guarantor.
“Obligor”: any purchaser of goods or services or other Person obligated to make
payment to the Borrower or any of its Subsidiaries (other than any Receivables
Subsidiaries and the Foreign Subsidiaries) in respect of a purchase of such
goods or services.
“OFAC”: the Office of Foreign Assets Control of the United States Department of
the Treasury.
“Other Connection Taxes”: with respect to any Person, Taxes imposed as a result
of a present or former connection between such Person and the jurisdiction
imposing such Tax (other than connections arising from such Person having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).
“Other Representatives”: each of Merrill Lynch, Pierce, Fenner & Smith
Incorporated, in its capacities as a Book Manager and an Arranger of the
Commitments hereunder, J.P. Morgan Securities LLC, in its capacities as a Book
Manager and an Arranger of the Commitments hereunder, Citigroup Global Markets
Inc., in its capacities as a Book Manager and an Arranger of the Commitments
hereunder, Goldman Sachs Bank USA, in its capacities as a Book Manager and an
Arranger of the Commitments hereunder and as a Co-Syndication Agent, and
SunTrust Robinson Humphrey, Inc., in its capacities as a Book Manager and an
Arranger of the Commitments hereunder, JPMorgan Chase Bank, N.A., in its
capacity as a Co-Syndication Agent, Citibank, N.A., in its capacity as a
Co-Syndication Agent, SunTrust Bank, in its capacity as a Co-Syndication Agent,
and each L/C Issuer, in its capacity as such.
“Other Taxes”: all present or future stamp, court or documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
subsection 4.11(d)).
“Outstanding Amount”: (a) with respect to Loans on any date, the Dollar
Equivalent amount




--------------------------------------------------------------------------------




of the aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of such Loans occurring on such date;
(b) with respect to Swing Line Loans on any date, the aggregate outstanding
principal amount thereof after giving effect to any borrowings and prepayments
or repayments of such Swing Line Loans occurring on such date; and (c) with
respect to any L/C-BA Obligations on any date, the Dollar Equivalent amount of
the aggregate outstanding amount of such L/C-BA Obligations on such date after
giving effect to any L/C-BA Credit Extension occurring on such date and any
other changes in the aggregate amount of the L/C-BA Obligations as of such date,
including as a result of any reimbursements of amounts paid under Bankers'
Acceptances or outstanding unpaid drawings under any Letters of Credit or any
reductions in the maximum amount available for drawings under Letters of Credit
taking effect on such date.
“Overnight Rate”: for any day, (a) with respect to any amount denominated in
Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the L/C Issuer, or the Swing Line
Lender, as the case may be, in accordance with banking industry rules on
interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency, the rate of interest per annum at which overnight deposits
in the applicable Alternative Currency, in an amount approximately equal to the
amount with respect to which such rate is being determined, would be offered for
such day by a branch or Affiliate of Bank of America in the applicable offshore
interbank market for such currency to major banks in such interbank market.
“Participant”: as defined in subsection 11.6(d).
“Participant Register”: as defined in subsection 11.6(d).
“Participating Member State”: each state so described in any EMU Legislation.
“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor thereto).
“PBGC Amount”: at any date, the lesser of (i) $35,400,000 and (ii) the unfunded
benefit liabilities (as defined in 29 U.S.C. § 1301(a)(18)) of the Graphic
Retirement Plan as of such date.
“PBGC Letter Agreement”: that certain Letter Agreement dated as of May 14, 2007,
by and between GPC and the PBGC, as the same may be amended, restated or
otherwise modified from time to time.
“Permitted Hedging Arrangement”: as defined in subsection 8.17.
“Permitted Holders”: the Persons listed on Schedule B and their Affiliates and
any Management Investor.
“Permitted Investor”: Clayton, Dubilier & Rice, Inc., TPG Capital, LP or any of
their respective Affiliates (so long as Clayton, Dubilier & Rice, Inc. or TPG
Capital, LP, as the case may be, retains control of the voting power thereof)
and any funds managed or controlled by Clayton, Dubilier & Rice, Inc. or TPG
Capital, LP (so long as such management or control exists) but not including,
however, any portfolio company of any of the foregoing.
“Permitted Receivables Transaction”: means one or more trade receivables
financing or securitization transactions pursuant to which the Borrower and any
of its Subsidiaries sells Receivables and any assets related thereto that are
customarily transferred with such Receivables in receivables financing or
securitization transactions, or interests therein, directly or indirectly
through




--------------------------------------------------------------------------------




another Subsidiary of the Borrower to a Receivables Entity, and such Receivables
Entity either sells such Receivables and related assets, or interests therein,
or grants Liens in such Receivables and related assets, or interests therein, to
buyers thereof or providers of financing based thereon, which transactions shall
be permitted in an unlimited amount (subject to Pro Forma Compliance) so long as
such transactions are subject to customary or market terms and structures as
determined in good faith by the Chief Financial Officer of the Borrower,
including, without limitation, that recourse with respect to such transactions
is limited solely to the applicable Receivables Entity and its assets (except in
respect of fees, costs, indemnifications, representations and warranties and
other obligations in which recourse is available against originators or
servicers of Receivables included in special-purpose-vehicle receivables
financing arrangements, in each case, other than any of the foregoing which are
in effect credit support substitutes).
“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.
“Philanthropic Fund”: Graphic Packaging International Philanthropic Fund, a
Delaware corporation.
“Plan”: at a particular time, any employee benefit plan within the meaning of
Section 3(3) of ERISA which is covered by ERISA and in respect of which the
Borrower or a Commonly Controlled Entity is an “employer” as defined in Section
3(5) of ERISA.
“Platform”: as defined in subsection 7.2.
“Prepayment Date”: as defined in subsection 4.2(g).
“Prepayment Option Notice”: as defined in subsection 4.2(g).
“Pricing Grid”: with respect to Term A Loans, Revolving Credit Loans, Letters of
Credit and Commitment Fee Rate:
Consolidated Total Leverage Ratio
Applicable Margin for Base Rate Loans
Applicable Margin for Eurocurrency Loans and Letters of Credit
Commitment Fee Rate
Greater than or equal to 4.25 to 1.00
1.75%
2.75%
0.5%
Greater than or equal to 3.75 to 1.00, but less than 4.25 to 1.00
1.5%
2.5%
0.45%
Greater than or equal to 3.25 to 1.00, but less than 3.75 to 1.00
1.25%
2.25%
0.4%
Greater than or equal to 2.75 to 1.00, but less than 3.25 to 1.00
1%
2%
0.35%
Less than 2.75 to 1.00
0.75%
1.75%
0.3%



Subject to subsection 4.4(c), each determination of the Consolidated Total
Leverage Ratio pursuant to the Pricing Grid shall be made in a manner consistent
with the determination thereof made on the certificate delivered pursuant to
subsection 7.2(a).
“Pro Forma Compliance”: with respect to any event, that Holding is in pro forma
compliance with the Financial Covenants, in each case calculated as if the event
with respect to which Pro Forma




--------------------------------------------------------------------------------




Compliance is being tested had occurred on the first day of each relevant period
with respect to which current compliance with the covenant would be determined
(for example, in the case of a covenant based on EBITDA, as if such event had
occurred on the first day of the four fiscal quarter period ending on the last
day of the most recent fiscal quarter in respect of which financial statements
have been delivered pursuant to Section 7.1(a) or (b)). Pro forma calculations
made pursuant to this definition that require the calculation of EBITDA on a pro
forma basis will be made in accordance with the second sentence of the
definition of such term, except that, when testing Pro Forma Compliance with
respect to any acquisition or disposition, references to Material Acquisition
and Material Disposition in such sentence will be deemed to include such
acquisition and disposition.
“Public Lender”: as defined in subsection 7.2.
“Receivables”: all Accounts and accounts receivable of the Borrower or any of
its Domestic Subsidiaries (other than any Receivables Subsidiaries), including,
without limitation, any thereof constituting or evidenced by chattel paper,
instruments or general intangibles, and all proceeds thereof and rights
(contractual and other) and collateral (including all general intangibles,
documents, instruments and records) related thereto.
“Receivables Entity”: means (i) any Receivables Subsidiary or (ii) any other
Person that is not a Subsidiary of Holding and is engaged in the business of
acquiring, selling, collecting, financing or refinancing Receivables, accounts
(as defined in the Uniform Commercial Code as in effect in any jurisdiction from
time to time), other accounts and/or other receivables, and/or related assets.
“Receivables Subsidiary”: any special purpose, bankruptcy-remote Subsidiary of
the Borrower that purchases, on a revolving basis, Receivables generated by the
Borrower or any of its Subsidiaries pursuant to a Permitted Receivables
Transaction.
“Recovery Event”: any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
the Borrower or any of its Subsidiaries giving rise to Net Cash Proceeds to the
Borrower or such Subsidiary, as the case may be, in excess of $500,000, to the
extent that such settlement or payment does not constitute reimbursement or
compensation for amounts previously paid by the Borrower or any of its
Subsidiaries in respect of such casualty or condemnation.
“Register”: as defined in subsection 11.6(c).
“Regulation T”: Regulation T of the Board as in effect from time to time.
“Regulation U”: Regulation U of the Board as in effect from time to time.
“Regulation X”: Regulation X of the Board as in effect from time to time.
“Refinanced Loans”: as defined in subsection 11.1(c).
“Reinvested Amount”: with respect to any Asset Sale permitted by subsection
8.6(i), Recovery Event or Sale and Leaseback Transaction, that portion of the
Net Cash Proceeds thereof as shall, according to a certificate of a Responsible
Officer of the Borrower delivered to the Administrative Agent within 30 days of
such Asset Sale, Recovery Event or Sale and Leaseback Transaction, expected to
be reinvested in the business of the Borrower and its Subsidiaries in a manner
consistent with the requirements of subsection 8.16 and the other provisions
hereof within 365 days of the receipt of such Net Cash Proceeds with respect to
any such Asset Sale, Recovery Event or Sale and Leaseback




--------------------------------------------------------------------------------




Transaction, if such reinvestment is in a project authorized by the board of
directors of the Borrower that will take longer than such 365 days to complete,
the period of time necessary to complete such project; provided that (a) if any
such certificate of a Responsible Officer is not delivered to the Administrative
Agent on the date of such Asset Sale, Recovery Event or Sale and Leaseback
Transaction, any Net Cash Proceeds of such Asset Sale, Recovery Event or Sale
and Leaseback Transaction shall be immediately (i) deposited in a cash
collateral account established at Bank of America to be held as collateral in
favor of the Administrative Agent for the benefit of the Lenders on terms
reasonably satisfactory to the Administrative Agent and shall remain on deposit
in such cash collateral account until such certificate of a Responsible Officer
is delivered to the Administrative Agent or (ii) used to make a prepayment of
the Revolving Credit Loans in accordance with subsection 4.2(a); provided that,
notwithstanding anything in this Agreement to the contrary, the Borrower may not
request any Credit Extension under the Revolving Credit Commitments that would
reduce the aggregate amount of the Available Revolving Credit Commitments to an
amount that is less than the amount of any such prepayment until such
certificate of a Responsible Officer is delivered to the Administrative Agent;
and (b) any Net Cash Proceeds not so reinvested by the date required pursuant to
the terms of this definition shall be utilized on such day to prepay the Loans
pursuant to subsection 4.2(b).
“Related Parties”: with respect to any Person, such Person's Affiliates and the
partners, directors, officers, employees, agents and advisors of such Person and
of such Person's Affiliates.
“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.
“Replacement Loans”: as defined in subsection 11.1(c).
“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived under
PBGC Reg. § 4043.20, et. seq. or any successor regulation thereto.
“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Loan Notice, (b) with respect to an L/C-BA Credit
Extension, a Letter of Credit Application, and (c) with respect to a Swing Line
Loan, a Swing Line Loan Notice.
“Required Incremental Revolving Tranche Lenders”: as of any date of
determination, Incremental Revolving Tranche Lenders holding more than 50% of
the sum of (a) the total outstanding Incremental Revolving Tranche Loans and (b)
the aggregate unused Incremental Revolving Tranche Commitments; provided that
the portion of Incremental Revolving Tranche Loans held by any Defaulting Lender
shall be excluded for purposes of making a determination of Required Incremental
Revolving Tranche Lenders.
“Required Incremental Term Lenders”: as of any date of determination,
Incremental Term Lenders holding more than 50% of the sum of the total
outstanding Incremental Term Loans on such date; provided that the portion of
Incremental Term Loans held by any Defaulting Lender shall be excluded for
purposes of making a determination of Required Incremental Term Lenders.
“Required Lenders”: as of any date of determination, Lenders holding more than
50% of the sum of the (a) Total Outstandings (with (i) the aggregate amount of
each Revolving Credit Lender's risk participation and funded participation in
L/C-BA Obligations and Swing Line Loans being deemed “held” by such Revolving
Credit Lender for purposes of this definition and (ii) the aggregate




--------------------------------------------------------------------------------




amount of all Alternative Currency Risk Participations being deemed “held” by
the Alternative Currency Funding Fronting Lender for purposes of this
definition), (b) aggregate unused Revolving Credit Commitments, (c) aggregate
unused Incremental Revolving Tranche Commitments and (d) the aggregate unused
Incremental Term Commitments; provided that the unused Revolving Credit
Commitments, Incremental Term Commitments and Incremental Revolving Tranche
Commitments of, and the portion of the Total Outstandings held or deemed held
by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders except that (I) the commitment of any
Defaulting Lender to fund risk participations in L/C-BA Obligations with respect
to any outstanding Letter of Credit or Banker's Acceptance at such time that has
not been reallocated to and funded by another Revolving Credit Lender shall be
deemed to be held by the Lender that is the L/C Issuer issuing each such Letter
of Credit and Banker's Acceptance, (II) the commitment of any Defaulting Lender
to fund risk participations in any outstanding Swing Line Loans at such time
that has not been reallocated to and funded by another Revolving Credit Lender
shall be deemed to be held by the Lender that is the Swing Line Lender and (III)
the commitment of any Defaulting Lender to fund Alternative Currency Risk
Participations at such time shall be deemed to be held by the Lender that is the
Alternative Currency Funding Fronting Lender.
“Required Revolving Lenders”: as of any date of determination, Revolving Credit
Lenders holding more than 50% of the sum of the (a) Total Revolving Credit
Outstandings (with the aggregate amount of each Revolving Credit Lender's
Alternative Currency Risk Participations and its risk participation and funded
participation in L/C-BA Obligations and Swing Line Loans being deemed “held” by
such Revolving Credit Lender for purposes of this definition, (b) aggregate
unused Revolving Credit Commitments, (c) the total outstanding Incremental
Revolving Tranche Loans and (d) the aggregate unused commitments of the
Incremental Revolving Tranche Lenders; provided that the unused Revolving Credit
Commitment of, the unused Incremental Revolving Tranche Commitments of, the
portion of the Total Revolving Credit Outstandings held or deemed held by, and
the portion of Incremental Revolving Tranche Loans held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Revolving Lenders except that (i) the commitment of any Defaulting
Lender to fund risk participations in L/C-BA Obligations with respect to any
outstanding Letter of Credit or Banker's Acceptance at such time that has not
been reallocated to and funded by another Revolving Credit Lender shall be
deemed to be held by the Lender that is the L/C Issuer issuing each such Letter
of Credit and Banker's Acceptance, (ii) the commitment of any Defaulting Lender
to fund risk participations in any outstanding Swing Line Loans at such time
that has not been reallocated to and funded by another Revolving Credit Lender
shall be deemed to be held by the Lender that is the Swing Line Lender and (iii)
the commitment of any Defaulting Lender to fund Alternative Currency Risk
Participations at such time shall be deemed to be held by the Lender that is the
Alternative Currency Funding Fronting Lender.
“Required Term A Lenders”: as of any date of determination, Term A Loan Lenders
holding more than 50% of the sum of the total outstanding Term A Loans on such
date; provided that the portion of Term A Loans held by any Defaulting Lender
shall be excluded for purposes of making a determination of Required Term A
Lenders.
“Required Term Lenders”: as of any date of determination, Term Loan Lenders
holding more than 50% of the sum of the total outstanding Term Loans on such
date; provided that the portion of Term Loans held by any Defaulting Lender
shall be excluded for purposes of making a determination of Required Term
Lenders.
“Requirement of Law”: as to any Person, the certificate of incorporation and
by-laws or other organizational or governing documents of such Person, and any
law, statute, ordinance, code, decree,




--------------------------------------------------------------------------------




treaty, rule or regulation or determination of an arbitrator or a court or other
Governmental Authority, in each case applicable to or binding upon such Person
or any of its material property or to which such Person or any of its material
property is subject, including, without limitation, laws, ordinances and
regulations pertaining to zoning, occupancy and subdivision of real properties;
provided that the foregoing shall not apply to any non-binding recommendation of
any Governmental Authority.
“Responsible Officer”: as to any Person, any of the following officers of such
Person: (a) the chief executive officer or the president of such Person and,
with respect to financial matters, the chief financial officer, the treasurer or
the controller of such Person, (b) any vice president of such Person or, with
respect to financial matters, any assistant treasurer or assistant controller of
such Person, who has been designated in writing to the Administrative Agent as a
Responsible Officer by such chief executive officer or president of such Person
or, with respect to financial matters, such chief financial officer of such
Person, (c) with respect to subsection 7.7 and without limiting the foregoing,
the general counsel of such Person and (d) with respect to ERISA matters, the
senior vice president - human resources (or substantial equivalent) of such
Person.
“Restricted Payment”: as defined in subsection 8.7.
“Revaluation Date”: (a) with respect to any Loan, each of the following: (i)
each date of a Borrowing of a Eurocurrency Loan denominated in an Alternative
Currency, (ii) each date of a continuation of a Eurocurrency Loan denominated in
an Alternative Currency pursuant to subsection 2.2, (iii) the date of advance of
the applicable Loan with respect to which the Alternative Currency Funding
Fronting Lender has requested payment from the Alternative Currency
Participating Lenders in Dollars, and with respect to all other instances
pursuant to subsection 2.2(g) on which payments in Dollars are made between the
Alternative Currency Funding Fronting Lender and Alternative Currency
Participating Lenders with respect to such Loan, (iv) such additional dates as
the Administrative Agent shall reasonably determine or the Required Lenders
shall reasonably require; and (b) with respect to any Letter of Credit or
Bankers' Acceptance, each of the following: (i) each date of issuance of a
Letter of Credit or Bankers' Acceptance denominated in an Alternative Currency,
(ii) each date of an amendment of any such Letter of Credit or Bankers'
Acceptance having the effect of increasing the amount thereof (solely with
respect to the increased amount), (iii) each date of any payment by the L/C
Issuer under any Letter of Credit or Bankers' Acceptance denominated in an
Alternative Currency, (iv) each date of any Loan Notice for a Base Rate Loan
under subsection 3.1(c)(i), (v) each date of payment of funds in an Alternative
Currency by the Administrative Agent to the L/C Issuer pursuant to subsection
3.1(c)(ii), and (vi) such additional dates as the Administrative Agent or the
L/C Issuer shall reasonably determine or the Required Lenders shall reasonably
require.
“Revolving Credit Borrowing”: a borrowing consisting of simultaneous Revolving
Credit Loans of the same Type and, in the case of Eurocurrency Loans, having the
same Interest Period, made by each of the Revolving Credit Lenders pursuant to
subsection 2.1(b).
“Revolving Credit Commitment”: as to each Revolving Credit Lender, its
obligation (a) to make Revolving Credit Loans to the Borrower pursuant to
subsection 2.1(b) or any Incremental Facility Amendment (subject to the
provisions of subsection 2.2 relating to Loans in Alternative Currencies with
respect to which there is one or more Alternative Currency Participating
Lenders), (b) if such Lender is an Alternative Currency Participating Lender
with respect to any Alternative Currency, to purchase Alternative Currency Risk
Participations in Loans denominated in any such Alternative Currency, (c)
purchase participations in L/C-BA Obligations, and (d) purchase participations
in Swing Line Loans, in an aggregate principal amount at any one time
outstanding not to exceed the Dollar amount set forth opposite such Lender's
name on Schedule 2.1 under the




--------------------------------------------------------------------------------




caption “Revolving Credit Commitment” or opposite such caption in the Assignment
and Assumption or in the Incremental Facility Amendment, respectively, pursuant
to which such Lender becomes a party hereto, as applicable, as such amount may
be adjusted from time to time in accordance with this Agreement, and for the
avoidance of doubt shall include any Incremental Revolving Commitments of such
Revolving Credit Lender.
“Revolving Credit Commitment Period”: in respect of the Revolving Credit
Facility, the period from and including the Effective Date to the earliest of
(i) the Termination Date for the Revolving Credit Facility, (ii) the date of
termination of the Revolving Credit Commitments pursuant to subsection 2.3, and
(iii) the date of termination of the commitment of each Revolving Credit Lender
to make Revolving Credit Loans and of the obligation of the L/C Issuer to make
L/C-BA Credit Extensions pursuant to Section 9.
“Revolving Credit Facility”: at any time, the revolving credit facility provided
in this Agreement in the aggregate amount of the Revolving Credit Lenders'
Revolving Credit Commitments, including without limitation Incremental Revolving
Commitments, at such time.
“Revolving Credit Lender”: at any time, any Lender that has a Revolving Credit
Commitment at such time, including without limitation any Lender with an
Incremental Revolving Commitment.
“Revolving Credit Loans”: as defined in subsection 2.1(b), including without
limitation any Loan made by a Lender as a result of an Incremental Revolving
Commitment.
“Revolving Credit Note”: a promissory note made by the Borrower in favor of a
Revolving Credit Lender evidencing Revolving Credit Loans made by such Revolving
Credit Lender, or a promissory note made by the Borrower in favor of an
Incremental Revolving Tranche Lender, evidencing Incremental Revolving Tranche
Loans made by such Incremental Revolving Tranche Lender substantially in the
form of Exhibit A-1, with appropriate modifications.
“RP Calculation”: as defined in the definition of “Consolidated Total Leverage
Ratio” in this subsection 1.1.
“S&P”: as defined in the definition of the term “Cash Equivalents” in this
subsection 1.1.
“Sale and Leaseback Transaction”: as defined in subsection 8.11.
“Same Day Funds”: (a) with respect to disbursements and payments in Dollars,
immediately available funds, and (b) with respect to disbursements and payments
in an Alternative Currency, same day or other funds as may be determined by the
Administrative Agent or the L/C Issuer, as the case may be, to be customary in
the place of disbursement or payment for the settlement of international banking
transactions in the relevant Alternative Currency.
“Sanction(s)”: any international economic sanction administered or enforced by
OFAC, the United Nations Security Council, the European Union, Her Majesty's
Treasury or other relevant sanctions authority.
“Secured Cash Management Agreement”: any Cash Management Agreement that is
either existing with any Lender or any Affiliate of any Lender on the Effective
Date or subsequently entered into by and between any Loan Party and any Cash
Management Bank unless otherwise agreed to in a writing signed by such Loan
Party and the primary credit contact for the Borrower at such Cash Management
Bank.




--------------------------------------------------------------------------------




“Secured Hedge Agreement”: any Interest Rate Protection Agreement, Permitted
Hedging Arrangement or any other currency hedging agreement or arrangement that
is either existing with any Lender or any Affiliate of any Lender on the
Effective Date or subsequently entered into by and between any Loan Party and
any Hedge Bank unless otherwise agreed to in a writing signed by such Loan Party
and the primary credit contact for the Borrower at such Hedge Bank.
“Secured Parties”: the collective reference to (i) the Administrative Agent,
(ii) the Lenders (including, without limitation, the Swing Line Lender), (iii)
the L/C Issuer, (iv) any Hedge Bank, (v) any Cash Management Bank, (vi) with
respect to the PBGC Amount only, the PBGC, and (vii) their respective successors
and permitted assigns.
“Securities Act”: the Securities Act of 1933, as amended from time to time.
“Security Documents”: the collective reference to the Mortgages, the Guarantee
and Collateral Agreement and all other similar security documents hereafter
delivered to the Administrative Agent granting a Lien on any asset or assets of
any Person to secure the obligations and liabilities of the Borrower hereunder
and/or under any of the other Loan Documents or to secure any guarantee of any
such obligations and liabilities, including, without limitation, any security
documents executed and delivered or caused to be delivered to the Administrative
Agent pursuant to subsection 7.9(b) or 7.9(c), in each case, as amended,
supplemented, waived or otherwise modified from time to time.
“Single Employer Plan”: any Plan which is covered by Title IV of ERISA, but
which is not a Multiemployer Plan.
“Solvent” and “Solvency”: with respect to any Person on a particular date, the
condition that, on such date, (a) the fair value of the property of such Person
is greater than the total amount of liabilities, including, without limitation,
contingent liabilities, of such Person, (b) the present fair salable value of
the assets of such Person is not less than the amount that will be required to
pay the probable liability of such Person on its debts as they become absolute
and matured, (c) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person's ability to pay as such
debts and liabilities mature, and (d) such Person is not engaged in business or
a transaction, and is not about to engage in business or a transaction, for
which such Person's property would constitute an unreasonably small amount of
capital.
“Special Notice Currency”: at any time an Alternative Currency, other than
(i) Euro, Sterling, Yen and Canadian Dollars and (ii) the currency of a country
that is a member of the Organization for Economic Cooperation and Development at
such time located in North America or Europe.
“Spot Rate”: the rate for a currency determined by the Administrative Agent or
the L/C Issuer, as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that the Administrative
Agent or the L/C Issuer may obtain such spot rate from another financial
institution designated by the Administrative Agent or the L/C Issuer if the
Person acting in such capacity does not have as of the date of determination a
spot buying rate for any such currency; and provided further that the L/C Issuer
may use such spot rate quoted on the date as of which the foreign exchange
computation is made in the case of any Letter of Credit or Bankers' Acceptance
denominated in an Alternative Currency.
“Sterling” and “£”: the lawful currency of the United Kingdom.




--------------------------------------------------------------------------------




“Subsidiary”: as to any Person, a corporation, partnership or other entity (a)
of which shares of stock or other ownership interests having ordinary voting
power (other than stock or such other ownership interests having such power only
by reason of the happening of a contingency) to elect a majority of the board of
directors or other managers of such corporation, partnership or other entity are
at the time owned by such Person, or (b) the management of which is otherwise
controlled, directly or indirectly through one or more intermediaries, or both,
by such Person and, in the case of this clause (b), which is treated as a
consolidated subsidiary for accounting purposes. Unless otherwise qualified, all
references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall refer
to a Subsidiary or Subsidiaries of the Borrower.
“Subsidiary Guarantors”: the collective reference to each Guarantor that is a
Subsidiary of the Borrower.
“Swing Line Borrowing”: a borrowing of a Swing Line Loan pursuant to
subsection 2.4.
“Swing Line Lender”: Bank of America in its capacity as provider of Swing Line
Loans, or any successor swing line lender hereunder.
“Swing Line Loan”: as defined in subsection 2.4(a).
“Swing Line Loan Notice”: a notice of a Swing Line Borrowing pursuant to
subsection 2.4(b), which, if in writing, shall be substantially in the form of
Exhibit K.
“Swing Line Sublimit”: an amount equal to the lesser of (a) $50,000,000 and (b)
the Revolving Credit Facility. The Swing Line Sublimit is part of, and not in
addition to, the Aggregate Revolving Credit Commitments.
“Synthetic Purchase Agreement”: any agreement pursuant to which the Borrower or
any of its Subsidiaries is or may become obligated to make any payment (except
as otherwise permitted by this Agreement) to any third party (other than Holding
or any of its Subsidiaries) in connection with the purchase or the notional
purchase by such third party or any Affiliate thereof from a Person other than
Holding or any of its Subsidiaries of any Capital Stock of Holding or any
Existing Notes or Additional Notes; provided that the term “Synthetic Purchase
Agreement” shall not be deemed to include (a) any phantom stock, stock
appreciation rights, equity purchase or similar plan or arrangement providing
for payments only to current or former officers, directors, employees and other
members of the management of Holding, GPC, the Borrower or any of their
respective Subsidiaries, or family members or relatives thereof or trusts for
the benefit of any of the foregoing (or to their heirs, successors, assigns,
legal representatives or estates), or (b) any agreement evidencing or relating
to (i) one or more Guarantee Obligations in connection with Indebtedness
incurred by any Management Investors in connection with any Management
Subscription Agreements or other purchases by them of Capital Stock of Holding,
or any refinancing, refunding, extension or renewal thereof, or (ii) one or more
loans or advances to one or more Management Investors in connection with the
purchase by such Management Investors of Capital Stock of Holding (including in
each case under this clause (b), without limitation, any agreement evidencing
any right or option to acquire any such stock in connection with payment under
any such Guarantee Obligation or in partial or full satisfaction of any such
loan or advance).
“TARGET Day”: any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) reasonably determined
by the Administrative Agent




--------------------------------------------------------------------------------




to be a suitable replacement) is open for the settlement of payments in Euro.
“Taxes”: as defined in subsection 4.9(a).
“Term A Facility”: at any time, the term loan facility provided in this
Agreement (a) on or prior to the Effective Date, in the aggregate amount of the
Term A Loan Commitments at such time, and (b) thereafter, in the aggregate
principal amount of the Term A Loans of all Term A Loan Lenders outstanding at
such time.
“Term A Loan”: as defined in subsection 2.1(a).
“Term A Loan Borrowing”: a borrowing consisting of simultaneous Term A Loans of
the same Type and, in the case of Eurocurrency Loans, having the same Interest
Period made by each of the Term A Loan Lenders pursuant to subsection 2.1(a).
“Term A Loan Commitment”: as to each Term A Loan Lender, its obligation to make
Term A Loans to the Borrower pursuant to subsection 2.1(a) in an aggregate
principal amount at any one time outstanding not to exceed the amount set forth
opposite such Lender's name on Schedule 2.1 under the caption “Term A Loan
Commitment” or opposite such caption in the Assignment and Assumption pursuant
to which such Term A Loan Lender becomes a party hereto, as applicable, as such
amount may be adjusted from time to time in accordance with this Agreement.
“Term A Loan Lender”: any Lender having a Term A Loan Commitment hereunder
and/or a Term A Loan outstanding hereunder.
“Term A Note”: a promissory note made by the Borrower in favor of a Term A Loan
Lender, evidencing Term A Loans made by such Term A Loan Lender, substantially
in the form of Exhibit A-2.
“Term Facilities”: at any time, the aggregate Term A Facility and the
Incremental Term Facilities of all Term Loan Lenders at such time.
“Term Loan”: any Term A Loan or Incremental Term Loan, as applicable.
“Term Loan Borrowing”: any Term A Loan Borrowing or Incremental Term Borrowing,
as applicable.
“Term Loan Commitment”: any Term A Loan Commitment or Incremental Term
Commitment, as applicable.
“Term Loan Lender”: any Term A Loan Lender or Incremental Term Lender, as
applicable.
“Term Loan Prepayment Amount”: as defined in subsection 4.2(g).
“Term Note”: any Term A Note or promissory note made by the Borrower in favor of
an Incremental Term Lender, evidencing Incremental Term Loans made by such
Incremental Term Lender, substantially in the form of Exhibit A-2 hereto.
“Termination Date”: (a) with respect to the Revolving Credit Facility, March 16,
2017, (b) with respect to the Term A Facility, March 16, 2017, and (c) with
respect to any Incremental Term Facility or Incremental Revolving Tranche
Facility, the final maturity specified in the applicable




--------------------------------------------------------------------------------




Incremental Facility Amendment; provided, however, that, in each case, if such
date is not a Business Day, the Termination Date shall be the next preceding
Business Day.
“Test Period”: the period of four consecutive fiscal quarters of Holding then
last ended (in each case taken as one accounting period) for which financial
statements have been or are required to be delivered pursuant to Section 7.1(a)
or (b).
“Total Revolving Credit Outstandings”: the aggregate Outstanding Amount of all
Revolving Credit Loans, Swing Line Loans and L/C-BA Obligations.
“Total Outstandings”: the aggregate Outstanding Amount of all Loans and all
L/C-BA Obligations.
“Transferee”: any Participant or Eligible Assignee.
“2009 Senior Notes”: the 9.50% Senior Notes due 2017 in an aggregate principal
amount of $425,000,000 issued by the Borrower, as the same may be amended,
supplemented, waived or otherwise modified from time to time in accordance with
subsection 8.13 to the extent applicable.
“2009 Senior Note Indenture”: the indenture dated as of June 16, 2009 between
the Borrower and U.S. Bank National Association, as trustee, as the same may be
amended, supplemented, waived or otherwise modified from time to time in
accordance with subsection 8.13 to the extent applicable.
“2010 Senior Notes”: the 7.875% Senior Notes due 2018 in an aggregate principal
amount of $250,000,000 issued by the Borrower, as the same may be amended,
supplemented, waived or otherwise modified from time to time in accordance with
subsection 8.13 to the extent applicable.
“2010 Senior Notes Indenture”: the indenture dated as of September 29, 2010
among the Borrower, as issuer, Graphic Packaging Holding Company and Graphic
Packaging Corporation, as guarantors, and U.S. Bank National Association, as
trustee, as the same may be amended, supplemented, waived or otherwise modified
from time to time in accordance with subsection 8.13 to the extent applicable.
“Type”: as to any Loan, its nature as a Base Rate Loan or a Eurocurrency Loan.
“UCP”: with respect to any Letter of Credit, the Uniform Customs and Practice
for Documentary Credits, International Chamber of Commerce (“ICC”) Publication
No. 600 (or such later version thereof as may be in effect at the time of
issuance).
“Unencumbered Cash and Cash Equivalents”: as of any date, cash and Cash
Equivalents of the Loan Parties, in each case to the extent not subject to any
Lien (other than any Lien of a type permitted by clause (a) or (l) of Section
8.3 or any banker's lien, rights of setoff or similar rights as to any deposit
account or securities account or other funds maintained with depository
institutions or securities intermediaries except to the extent required to be
waived pursuant to any Security Document).
“Underfunding”: the excess of the present value of all accrued benefits under a
Plan (based on those assumptions used to fund such Plan), determined as of the
most recent annual valuation date, over the value of the assets of such Plan
allocable to such accrued benefits.
“Unreimbursed Amounts”: as defined in subsection 3.1(c)(i).




--------------------------------------------------------------------------------




“U.S. Tax Compliance Certificate”: as defined in subsection 4.9(f)(ii)(B).
“Wholly Owned Subsidiary”: as to any Person, any Subsidiary of such Person of
which such Person owns, directly or indirectly through one or more Wholly Owned
Subsidiaries, all of the Capital Stock of such Subsidiary other than (i)
directors qualifying shares or shares held by nominees or (ii) in the case of
Foreign Subsidiaries, Capital Stock owned by foreign Persons to the extent that
such Capital Stock must be owned by such foreign Person to satisfy any
Requirement of Law of the applicable foreign jurisdiction regarding required
local ownership.
“Yen” and “¥”: the lawful currency of Japan.
2.Other Definitional Provisions. (a) Unless otherwise specified therein, all
terms defined in this Agreement shall have the defined meanings when used in any
Notes, any other Loan Document or any certificate or other document made or
delivered pursuant hereto.
(a)As used herein and in any Notes and any other Loan Document, and any
certificate or other document made or delivered pursuant hereto or thereto,
accounting terms relating to Holding and its Subsidiaries not defined in
subsection 1.1 and accounting terms partly defined in subsection 1.1, to the
extent not defined, shall have the respective meanings given to them under GAAP
applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with that used in preparing the audited consolidated balance
sheets of Holding and its consolidated Subsidiaries for the fiscal year ended
December 31, 2011, and the related consolidated statements of income,
shareholders' equity and cash flows for such fiscal year of Holding and its
Subsidiaries, including the notes thereto, except as otherwise specifically
prescribed herein. Notwithstanding the foregoing, for purposes of determining
compliance with any covenant (including the computation of any Financial
Covenant) contained herein, (i) Indebtedness of Holding and its Subsidiaries
shall be deemed to be carried at 100% of the outstanding principal amount
thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded and (ii) any lease (whether in existence as of
the Effective Date or thereafter incurred) that would, under GAAP as in effect
on the Effective Date, be classified as an operating lease and as an expense
item shall continue to be classified as an operating lease and expense item
notwithstanding any change in GAAP as to the accounting treatment of such lease
after the Effective Date, unless the parties hereto shall enter into a mutually
acceptable amendment addressing such changes, as provided for below. If at any
time any change in GAAP would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and either the Borrower or the
Required Lenders shall so request, the Administrative Agent, the Lenders and the
Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders); provided that, until so amended, (i) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and (ii) the Borrower shall provide to the Administrative
Agent and the Lenders financial statements and other documents required under
this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP.
(b)The words “hereof”, “herein” and “hereunder” and words of similar import when
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement, and Section, subsection, Schedule and
Exhibit references are to this Agreement unless otherwise specified.
(c)The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.
3.Exchange Rates; Currency Equivalents. (a) The Administrative Agent or the L/C
Issuer, as




--------------------------------------------------------------------------------




applicable, shall determine the Spot Rates as of each Revaluation Date to be
used for calculating Dollar Equivalent amounts of Credit Extensions and
Outstanding Amounts denominated in Alternative Currencies. Such Spot Rates shall
become effective as of such Revaluation Date and shall be the Spot Rates
employed in calculating Dollar Equivalent amounts of Credit Extensions and
Outstanding Amounts until the next Revaluation Date to occur. Except for
purposes of financial statements delivered by Loan Parties hereunder or
calculating financial covenants hereunder or except as otherwise provided
herein, the applicable amount of any currency (other than Dollars) for purposes
of the Loan Documents shall be the Dollar Equivalent thereof.
(a)Wherever in this Agreement in connection with a Borrowing, conversion,
continuation or prepayment of a Eurocurrency Loan or the issuance, amendment or
extension of a Letter of Credit, an amount, such as a required minimum or
multiple amount, is expressed in Dollars, but such Borrowing, Eurocurrency Loan
or Letter of Credit is denominated in an Alternative Currency, such amount shall
be the relevant Alternative Currency Equivalent of such Dollar amount (rounded
to the nearest unit of such Alternative Currency, with 0.0001 of a unit being
rounded upward).
4.Additional Alternative Currencies.
(a)    The Borrower may from time to time request that Eurocurrency Loans under
the Revolving Credit Facility or any Incremental Revolving Tranche Facility be
made and/or Letters of Credit and/or Bankers' Acceptances be issued in a
currency other than those specifically listed in the definition of “Alternative
Currency”; provided that such requested currency is a lawful currency (other
than Dollars) that is readily available and freely transferable and convertible
into Dollars. In the case of any such request with respect to the making of
Eurocurrency Loans, such request shall be subject to the approval of the
Administrative Agent and the Revolving Credit Lenders, including specification
by the Administrative Agent of a reasonable Minimum Principal Amount for such
Alternative Currency; and in the case of any such request with respect to the
issuance of Letters of Credit or Bankers' Acceptances, such request shall be
subject to the approval of the Administrative Agent and the L/C Issuer.
(a)Any such request shall be made to the Administrative Agent not later than
11:00 a.m., 15 Business Days prior to the date of the desired Credit Extension
(or such other time or date as may be agreed by the Administrative Agent and, in
the case of any such request pertaining to Letters of Credit or Bankers'
Acceptances, the L/C Issuer, in its or their sole discretion). In the case of
any such request pertaining to Eurocurrency Loans, the Administrative Agent
shall promptly notify each Revolving Credit Lender thereof and of the proposed
Minimum Principal Amount therefor; and in the case of any such request
pertaining to Letters of Credit or Bankers' Acceptances, the Administrative
Agent shall promptly notify the L/C Issuer thereof. Each Revolving Credit Lender
(in the case of any such request pertaining to Eurocurrency Loans) or the L/C
Issuer (in the case of a request pertaining to Letters of Credit) shall notify
the Administrative Agent, not later than 11:00 a.m., ten Business Days after
receipt of such request whether it consents, in its sole discretion, to the
making of Eurocurrency Loans or the issuance of Letters of Credit or Bankers'
Acceptances, as the case may be, in such requested currency.
(b)Any failure by a Revolving Credit Lender or the L/C Issuer, as the case may
be, to respond to such request within the time period specified in the preceding
sentence shall be deemed to be a refusal by such Revolving Credit Lender or the
L/C Issuer, as the case may be, to permit Eurocurrency Loans to be made or
Letters of Credit or Bankers' Acceptances to be issued in such requested
currency. If the Administrative Agent and all the Revolving Credit Lenders
consent to making Eurocurrency Loans in such requested currency, the
Administrative Agent shall so notify the Borrower and such currency shall
thereupon and thereafter be deemed for all purposes to be an Alternative
Currency hereunder for purposes of any Borrowings of Eurocurrency Loans; and if
the Administrative Agent and the L/C Issuer consent to the issuance of Letters
of Credit or Bankers'




--------------------------------------------------------------------------------




Acceptances in such requested currency, the Administrative Agent shall so notify
the Borrower and such currency shall thereupon and thereafter be deemed for all
purposes to be an Alternative Currency hereunder for purposes of any Letter of
Credit or Bankers' Acceptance issuances. If the Administrative Agent shall fail
to obtain consent to any request for an additional currency under this
subsection 1.4, the Administrative Agent shall promptly so notify the Borrower.
5.Change of Currency.
(a)Each obligation of the Borrower to make a payment denominated in the national
currency unit of any member state of the European Union that adopts the Euro as
its lawful currency after the date hereof shall be redenominated into Euro at
the time of such adoption (in accordance with the EMU Legislation). If, in
relation to the currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any Borrowing in the currency of such member state is outstanding immediately
prior to such date, such replacement shall take effect, with respect to such
Borrowing, at the end of the then current Interest Period.
(b)Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent, in consultation with the Borrower,
may from time to time specify to be appropriate to reflect the adoption of the
Euro by any member state of the European Union and any relevant market
conventions or practices relating to the Euro.
(c)Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent, in consultation with the
Borrower, may from time to time specify to be appropriate to reflect a change in
currency of any other country and any relevant market conventions or practices
relating to the change in currency.
6.Letter of Credit and Bankers' Acceptance Amounts. Unless otherwise specified
herein, the amount of a Letter of Credit or Bankers' Acceptance at any time
shall be deemed to be the Dollar Equivalent of the stated amount of such Letter
of Credit in effect at such time; provided, however, that with respect to any
Letter of Credit or Bankers' Acceptance that, by its terms or the terms of any
Issuer Document related thereto, provides for one or more automatic increases in
the stated amount thereof, the amount of such Letter of Credit or Bankers'
Acceptance shall be deemed to be the Dollar Equivalent of the maximum stated
amount of such Letter of Credit or Bankers' Acceptance after giving effect to
all such increases, whether or not such maximum stated amount is in effect at
such time.
7.Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Eastern time (daylight or standard, as applicable).
SECTION 2. AMOUNT AND TERMS OF COMMITMENTS
1.The Loans. (a) The Term A Loan Borrowings. Subject to the terms and conditions
set forth herein, each Term A Loan Lender hereby severally agrees to make a
single loan (each such loan, a “Term A Loan”) to the Borrower in Dollars on the
Effective Date in an amount not to exceed such Term A Loan Lender's Applicable
Percentage of the Term A Facility. The Term A Loan Borrowing shall consist of
Term A Loans made simultaneously by the Term A Loan Lenders in accordance with
their respective Applicable Percentage of the Term A Facility. Amounts borrowed
under this subsection 2.1(a) and repaid or prepaid may not be reborrowed. Term A
Loans may be Base Rate Loans or Eurocurrency Loans, as further provided herein,
and may not be converted into a currency other than Dollars.
(a)The Revolving Credit Borrowings. Subject to the terms and conditions set
forth herein, each Revolving Credit Lender (through its applicable Lending
Office) hereby severally agrees to make loans (each such loan, a “Revolving
Credit Loan”) to the Borrower in Dollars or (subject to the provisions of
subsection 2.2(g) in one or more Alternative Currencies from time to time, on
any Business Day during the Revolving Credit Commitment Period, in an aggregate
Dollar Equivalent




--------------------------------------------------------------------------------




amount not to exceed at any time outstanding the amount of such Lender's
Revolving Credit Commitment; provided, however, that after giving effect to any
Revolving Credit Borrowing, (i) the Total Revolving Credit Outstandings shall
not exceed the Revolving Credit Facility, (ii) the aggregate Outstanding Amount
of the Revolving Credit Loans of any Lender (less, with respect only to the
Alternative Currency Funding Fronting Lender, the aggregate Alternative Currency
Risk Participations in all Loans denominated in Alternative Currencies), plus,
with respect only to the Alternative Currency Participating Lenders, the
Outstanding Amount of such Lender's Alternative Currency Risk Participations in
Loans denominated in Alternative Currencies and advanced by the Alternative
Currency Funding Fronting Lender, plus such Revolving Credit Lender's Applicable
Revolving Credit Percentage of the Outstanding Amount of all L/C-BA Obligations
plus such Revolving Credit Lender's Applicable Revolving Credit Percentage of
the Outstanding Amount of all Swing Line Loans shall not exceed such Revolving
Credit Lender's Revolving Credit Commitment and (iii) the aggregate Outstanding
Amount of all Loans denominated in Alternative Currencies shall not exceed the
Alternative Currency Sublimit. Within the limits of each Revolving Credit
Lender's Revolving Credit Commitment, and subject to the other terms and
conditions hereof, the Borrower may borrow under this subsection 2.1(b), prepay
under subsection 4.2, and reborrow under this subsection 2.1(b). Revolving
Credit Loans may be Base Rate Loans or Eurocurrency Loans, as further provided
herein. All Base Rate Loans shall be denominated only in Dollars. Eurocurrency
Loans may be denominated in Dollars or in an Alternative Currency. All Revolving
Credit Loans denominated in an Alternative Currency must be Eurocurrency Loans.
(b)The Borrower agrees that, upon the request to the Administrative Agent by any
Lender made on or prior to the Effective Date or in connection with any
assignment pursuant to subsection 11.6(b), in order to evidence such Lender's
Revolving Credit Loans or Term A Loans, as the case may be, the Borrower will
execute and deliver to such Lender a Revolving Credit Note or Term A Note, as
applicable, with appropriate insertions as to payee, date and principal amount,
payable to such Revolving Credit Lender or Term A Loan Lender, as applicable,
and in a principal amount equal to the unpaid principal amount of the Revolving
Credit Loans or Term A Loans, as the case may be, made by such Lender to the
Borrower. Each Note shall (i) be dated the Effective Date, (ii) be stated to
mature on the applicable Termination Date, (iii) provide for the payment of
interest in accordance with subsection 4.1 and (iv) in the case of Term Notes,
be payable as provided in subsection 2.5.
2.Borrowings, Conversions and Continuations of Loans; Alternative Currency
Funding and Participation. (a) Each Term Loan Borrowing, each Revolving Credit
Borrowing, each conversion of Term Loans or Revolving Credit Loans from one Type
to the other, and each continuation of Eurocurrency Loans shall be made upon the
Borrower's irrevocable notice to the Administrative Agent, which may be given by
telephone. Each such notice must be received by the Administrative Agent not
later than (i) 1:00 p.m. three Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of Eurocurrency Loans denominated in
Dollars or of any conversion of Eurocurrency Loans denominated in Dollars to
Base Rate Loans, (ii) 1:00 p.m. four Business Days (or five Business Days in the
case of a Special Notice Currency) prior to the requested date of any Borrowing
of, conversion to or continuation of Eurocurrency Loans denominated in
Alternative Currencies, and (iii) 12:00 noon one Business Day prior to the
requested date of any Borrowing of Base Rate Loans; provided, however, that if
the Borrower wishes to request Eurocurrency Loans having an Interest Period
other than one, two, three or six months in duration as provided in the
definition of “Interest Period”, the applicable notice must be received by the
Administrative Agent not later than 1:00 p.m. (i) four Business Days prior to
the requested date of such Borrowing, conversion or continuation of Eurocurrency
Loans denominated in Dollars, or (ii) five Business Days (or six Business days
in the case of a Special Notice Currency) prior to the requested date of such
Borrowing, conversion or continuation of Eurocurrency Loans denominated in
Alternative Currencies, whereupon the Administrative Agent shall give prompt
notice to the Appropriate Lenders of such request and determine whether the
requested Interest Period is acceptable to all of them. Not later than 1:00
p.m., (i) three Business Days before the requested date of




--------------------------------------------------------------------------------




such Borrowing, conversion or continuation of Eurocurrency Loans denominated in
Dollars, or (ii) four Business Days (or five Business days in the case of a
Special Notice Currency) prior to the requested date of such Borrowing,
conversion or continuation of Eurocurrency Loans denominated in Alternative
Currencies, the Administrative Agent shall notify the Borrower (which notice may
be by telephone) whether or not the requested Interest Period has been consented
to by all the Appropriate Lenders. Each telephonic notice by the Borrower
pursuant to this subsection 2.2(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Loan Notice, appropriately completed and
signed by a Responsible Officer of the Borrower. Each Borrowing of, conversion
to or continuation of Eurocurrency Loans shall be in an amount not less than the
Minimum Principal Amount. Except as provided in subsection 3.1(c) and subsection
2.4(c), each Borrowing of or conversion to Base Rate Loans shall be in a
principal amount of $1,000,000 or a whole multiple of $500,000 in excess
thereof. Each Loan Notice (whether telephonic or written) shall specify (i)
whether the Borrower is requesting a Term A Loan Borrowing, a Revolving Credit
Borrowing, a conversion of Term A Loans or Revolving Credit Loans from one Type
to the other, or a continuation of Eurocurrency Loans, (ii) the requested date
of the Borrowing, conversion or continuation, as the case may be (which shall be
a Business Day), (iii) the principal amount of Loans to be borrowed, converted
or continued, (iv) the Type of Loans to be borrowed or to which existing Term A
Loans or Revolving Credit Loans are to be converted, (v) if applicable, the
duration of the Interest Period with respect thereto, and (vi) the currency of
the Revolving Credit Loans to be borrowed. If the Borrower fails to specify a
currency in a Loan Notice requesting a Borrowing, then the Loans so requested
shall be made in Dollars. If the Borrower fails to specify a Type of Loan in a
Loan Notice or if the Borrower fails to give a timely notice requesting a
conversion or continuation, then the applicable Term A Loans or Revolving Credit
Loans shall be made as, or converted to, Eurocurrency Loans in their original
currencies with an Interest Period of one month. Any such automatic conversion
to Eurocurrency Loans with an Interest Period of one month shall be effective as
of the last day of the Interest Period then in effect with respect to the
applicable Eurocurrency Loans. If the Borrower requests a Borrowing of,
conversion to, or continuation of Eurocurrency Loans in any such Loan Notice,
but fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one month. No Revolving Credit Loan may be converted into or
continued as a Revolving Credit Loan denominated in a different currency, but
instead must be repaid in the original currency of such Revolving Credit Loan
and reborrowed in the other currency.
(a)Following receipt of a Loan Notice requesting a Borrowing denominated in
Dollars or in an Alternative Currency with respect to which the Administrative
Agent has not received notice that any Lender is an Alternative Currency
Participating Lender, the Administrative Agent shall promptly notify each Lender
of the amount (and currency) of its Applicable Percentage under the applicable
Facility of the applicable Term A Loans or Revolving Credit Loans. Following
receipt of a Loan Notice requesting a Borrowing denominated in an Alternative
Currency with respect to which the Administrative Agent and the Borrower have
received notice that one or more Lenders is an Alternative Currency
Participating Lender, the Administrative Agent shall on the next following
Business Day notify (i) each Alternative Currency Funding Lender of both the
Dollar Equivalent amount and the Alternative Currency Equivalent amount of its
Alternative Currency Funding Pro Rata Share, (ii) the Alternative Currency
Funding Fronting Lender of both the Dollar Equivalent amount and the Alternative
Currency Equivalent amount of the aggregate Alternative Currency Risk
Participations in its Alternative Currency Funding Pro Rata Share, (iii) each
Alternative Currency Participating Lender of both the Dollar Equivalent amount
and the Alternative Currency Equivalent amount of its Alternative Currency Risk
Participation in such Borrowing, and (iv) all Revolving Credit Lenders and the
Borrower of the aggregate Alternative Currency Equivalent amount and the Dollar
Equivalent amount of such Borrowing and the applicable Spot Rate used by
Administrative Agent to determine such Dollar Equivalent Amount. If no timely
notice of a conversion or continuation is provided by the Borrower, the
Administrative Agent shall notify each Lender of the details of any automatic
conversion to Eurocurrency Loans with an Interest Period of one month or
continuation




--------------------------------------------------------------------------------




of Loans denominated in a currency other than Dollars, in each case as described
in the preceding subsection. In the case of (i) a Term A Loan Borrowing or (ii)
a Revolving Credit Borrowing in Dollars or in an Alternative Currency with
respect to which the Administrative Agent has not received notice that any
Lender is an Alternative Currency Participating Lender, each Appropriate Lender
shall make the amount of its Loan available to the Administrative Agent in Same
Day Funds at the Administrative Agent's Office not later than 1:00 p.m., in the
case of any Loan denominated in Dollars, and not later than the Applicable Time
specified by the Administrative Agent in the case of any Loan in any such
Alternative Currency, in each case on the Business Day specified in the
applicable Loan Notice. In the case of a Borrowing in an Alternative Currency
with respect to which the Administrative Agent has received notice that any
Revolving Credit Lender is an Alternative Currency Participating Lender, each
Alternative Currency Funding Lender shall make the amount of its Alternative
Currency Funding Pro Rata Share in such Revolving Credit Loan available to the
Administrative Agent in Same Day Funds at the Administrative Agent's Office not
later than the Applicable Time, on the Business Day specified in the applicable
Loan Notice. In any event, a Revolving Credit Lender may cause an Affiliate to
fund or make the amount of its Loan available in accordance with the foregoing
provisions. Upon satisfaction of the applicable conditions set forth in
subsection 6.2 (and, if such Borrowing is the initial Credit Extension,
subsection 6.1), the Administrative Agent shall make all funds so received
available to the Borrower in like funds as received by the Administrative Agent
either by (i) crediting the account of the Borrower on the books of Bank of
America with the amount of such funds or (ii) wire transfer of such funds, in
each case in accordance with instructions provided to (and reasonably acceptable
to) the Administrative Agent by the Borrower; provided, however, that if, on the
date a Loan Notice with respect to a Revolving Credit Borrowing denominated in
Dollars is given by the Borrower, there are L/C-BA Borrowings outstanding, then
the proceeds of such Revolving Credit Borrowing, first, shall be applied to the
payment in full of any such L/C-BA Borrowings, and second, shall be made
available to the Borrower as provided above.
(b)Except as otherwise provided herein, a Eurocurrency Loan may be continued or
converted only on the last day of an Interest Period for such Eurocurrency Loan.
During the existence of an Event of Default described in subsection 9(a) or
9(f), no Loans may be requested as, converted to or continued as Eurocurrency
Loans (whether in Dollars or any Alternative Currency) without the consent of
the Required Revolving Lenders, in the case of a Revolving Credit Loan or the
Required Term A Lenders, in the case of a Term A Loan, and the Required
Revolving Lenders may demand that any or all of the then outstanding Revolving
Credit Loans which are Eurocurrency Loans denominated in an Alternative Currency
be redenominated into Dollars in the amount of the Dollar Equivalent thereof, on
the last day of the then current Interest Period with respect thereto. During
the existence of an Event of Default, other than those Events of Default
described in subsection 9(a) or 9(f), (1) the Required Revolving Lenders, in the
case of a Revolving Credit Loan, may require that no Revolving Credit Loans may
be requested as, converted to or continued as Eurocurrency Loans (whether in
Dollars or any Alternative Currency) without the consent of the Required
Revolving Lenders, (2) the Required Term A Lenders, in the case of a Term A
Loan, may require that no Term A Loans may be converted to or continued as
Eurocurrency Loans without the consent of the Required Term A Lenders, and (3)
the Required Revolving Lenders may demand that any or all of the then
outstanding Revolving Credit Loans which are Eurocurrency Loans denominated in
an Alternative Currency be redenominated into Dollars in the amount of the
Dollar Equivalent thereof, on the last day of the then current Interest Period
with respect thereto.
(c)The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurocurrency Loans
upon determination of such interest rate. At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Borrower and the Lenders
of any change in Bank of America's prime rate used in determining the Base Rate
promptly following the public announcement of such change.




--------------------------------------------------------------------------------




(d)After giving effect to all Term A Loan Borrowings, all conversions of Term
Loans from one Type to the other, and all continuations of Term A Loans as the
same Type, there shall not be more than twelve Interest Periods in effect in
respect of the Term A Facility. After giving effect to all Revolving Credit
Borrowings, all conversions of Revolving Credit Loans from one Type to the
other, and all continuations of Revolving Credit Loans as the same Type, there
shall not be more than twelve Interest Periods in effect in respect of the
Revolving Credit Facility.
(e)[Intentionally omitted].
(f)Alternative Currency Funding and Participation.
(i)Subject to all the terms and conditions set forth in this Agreement,
including the provisions of subsection 2.1(b), and without limitation of the
provisions of subsection 2.2, with respect to any Loans denominated in an
Alternative Currency with respect to which one or more Revolving Credit Lenders
has given notice to the Administrative Agent that it is an Alternative Currency
Participating Lender, (A) each Revolving Credit Lender agrees from time to time
on any Business Day during the Revolving Credit Commitment Period to fund its
Applicable Percentage of Revolving Credit Loans denominated in an Alternative
Currency with respect to which it is an Alternative Currency Funding Lender; and
(B) each Revolving Credit Lender severally agrees to acquire an Alternative
Currency Risk Participation in Revolving Credit Loans denominated in an
Alternative Currency with respect to which it is an Alternative Currency
Participating Lender.
(ii)Each Loan denominated in an Alternative Currency shall be funded upon the
request of the Borrower in accordance with subsection 2.2(b). Immediately upon
the funding by the Alternative Currency Funding Fronting Lender of its
respective Alternative Currency Funding Pro Rata Share of any Loan denominated
in an Alternative Currency with respect to which one or more Revolving Credit
Lenders is an Alternative Currency Participating Lender, each Alternative
Currency Participating Lender shall be deemed to have absolutely, irrevocably
and unconditionally purchased from such Alternative Currency Funding Fronting
Lender an Alternative Currency Risk Participation in such Loan in an amount such
that, after such purchase, each Revolving Credit Lender (including the
Alternative Currency Funding Lenders, the Alternative Currency Funding Fronting
Lender and the Alternative Currency Participating Lenders) will have an
Alternative Currency Loan Credit Exposure with respect to such Loan equal in
amount to its Applicable Percentage of such Loan.
(iii)Upon the occurrence and during the continuance of an Event of Default, the
Alternative Currency Funding Fronting Lender may, by written notice to the
Administrative Agent delivered not later than 11:00 a.m., on the second Business
Day preceding the proposed date of funding and payment by Alternative Currency
Participating Lenders of their Alternative Currency Risk Participations
purchased in such Loans as shall be specified in such notice (the “Alternative
Currency Participation Payment Date”), request each Alternative Currency
Participating Lender to fund the Dollar Equivalent of its Alternative Currency
Risk Participation purchased with respect to such Loans to the Administrative
Agent on the Alternative Currency Participation Payment Date in Dollars.
Following receipt of such notice, the Administrative Agent shall promptly notify
each Alternative Currency Participating Lender of the Dollar Equivalent Amount
of its Alternative Currency Risk Participation purchased with respect to each
such Loan (determined at the Spot Rate on the date of advance of such Loan) and
the applicable Alternative Currency Participation Payment Date. Any notice given
by the Alternative Currency Funding Fronting Lender or the Administrative Agent
pursuant to this subsection may be given by telephone if immediately confirmed
in writing; provided that the absence of such an immediate confirmation shall
not affect the conclusiveness or binding effect of such notice.
(iv)On the applicable Alternative Currency Participation Payment Date, each
Alternative Currency Participating Lender in the Loans specified for funding
pursuant to this subsection 2.2(g) shall deliver the amount of such Alternative
Currency Participating Lender's Alternative Currency Risk Participation with
respect to such specific Loans in Dollars and in Same Day Funds to the
Administrative Agent; provided, however, that no Alternative Currency
Participating Lender shall




--------------------------------------------------------------------------------




be responsible for any default by any other Alternative Currency Participating
Lender in such other Alternative Currency Participating Lender's obligation to
pay such amount. Upon receipt of any such amounts from the Alternative Currency
Participating Lenders, the Administrative Agent shall distribute such Dollar
amounts in Same Day Funds to the Alternative Currency Funding Fronting Lender.
(v)In the event that any Alternative Currency Participating Lender fails to make
available to the Administrative Agent the amount of its Alternative Currency
Risk Participation as provided herein, the Administrative Agent shall be
entitled to recover such amount on behalf of the Alternative Currency Funding
Fronting Lender on demand from such Alternative Currency Participating Lender
together with interest at the Overnight Rate for three (3) Business Days and
thereafter at a rate per annum equal to the Default Rate. A certificate of the
Administrative Agent submitted to any Lender with respect to amounts owing
hereunder shall be conclusive in the absence of demonstrable error.
(vi)In the event that the Alternative Currency Funding Fronting Lender receives
a payment in respect of any Loan, whether directly from a Borrower or a
Guarantor or otherwise, in which Alternative Currency Participating Lenders have
fully funded in Dollars their purchase of Alternative Currency Risk
Participations, the Alternative Currency Funding Fronting Lender shall promptly
distribute to the Administrative Agent, for its distribution to each such
Alternative Currency Participating Lender, the Dollar Equivalent of such
Alternative Currency Participating Lender's Applicable Percentage of such
payment in Dollars and in Same Day Funds. If any payment received by the
Alternative Currency Funding Fronting Lender with respect to any Loan in an
Alternative Currency made by it shall be required to be returned by the
Alternative Currency Funding Fronting Lender after such time as the Alternative
Currency Funding Fronting Lender has distributed such payment to the
Administrative Agent pursuant to the immediately preceding sentence, each
Alternative Currency Participating Lender that has received a portion of such
payment shall pay to the Alternative Currency Funding Fronting Lender an amount
equal to its Applicable Percentage in Dollars of the amount to be returned;
provided, however, that no Alternative Currency Participating Lender shall be
responsible for any default by any other Alternative Currency Participating
Lender in that other Alternative Currency Participating Lender's obligation to
pay such amount.
(vii)Anything contained herein to the contrary notwithstanding, each Alternative
Currency Participating Lender's obligation to acquire and pay for its purchase
of Alternative Currency Risk Participations as set forth herein shall be
absolute, irrevocable and unconditional and shall not be affected by any
circumstance, including, without limitation, (i) any set-off, counterclaim,
recoupment, defense or other right which such Alternative Currency Participating
Lender may have against the Alternative Currency Funding Fronting Lender, the
Administrative Agent, any Guarantor, the Borrower or any other Person for any
reason whatsoever; (ii) the occurrence or continuance of an Event of Default or
a Default; (iii) any adverse change in the condition (financial or otherwise) of
any Guarantor, the Borrower or any of their Subsidiaries; (iv) any breach of
this Agreement or any other Loan Document by any Guarantor, the Borrower or any
other Lender; or (v) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing.
(viii)In no event shall (i) the Alternative Currency Risk Participation of any
Alternative Currency Participating Lender in any Loans denominated in an
Alternative Currency pursuant to this subsection 2.2(g) be construed as a loan
or other extension of credit by such Alternative Currency Participating Lender
to the Borrower, any Lender or the Administrative Agent or (ii) this Agreement
be construed to require any Lender that is an Alternative Currency Participating
Lender with respect to a specific Alternative Currency to make any Loans in such
Alternative Currency under this Agreement or under the other Loan Documents,
subject to the obligation of each Alternative Currency Participating Lender to
give notice to the Administrative Agent and the Borrower at any time such Lender
acquires the ability to make Revolving Credit Loans in such Alternative
Currency.
3.Termination or Reduction of Revolving Credit Commitments. The Borrower may,




--------------------------------------------------------------------------------




upon notice to the Administrative Agent, terminate the Aggregate Revolving
Credit Commitments, or from time to time permanently reduce the Aggregate
Revolving Credit Commitments, without penalty or premium; provided that (a) any
such notice shall be received by the Administrative Agent not later than 12:00
noon three Business Days prior to the date of termination or reduction, (b) the
Borrower shall not terminate or reduce the Aggregate Revolving Credit
Commitments if, after giving effect thereto and to any concurrent prepayments
hereunder, the Total Revolving Credit Outstandings would exceed the Aggregate
Revolving Credit Commitments, and (c) if, after giving effect to any reduction
of the Aggregate Revolving Credit Commitments, the Alternative Currency
Sublimit, the Letter of Credit Sublimit or the Swing Line Sublimit exceeds the
amount of the Aggregate Revolving Credit Commitments, such Sublimit shall be
automatically reduced by the amount of such excess. The Administrative Agent
will promptly notify the Revolving Credit Lenders of any such notice of
termination or reduction of the Aggregate Revolving Credit Commitments. The
amount of any such Aggregate Revolving Credit Commitment reduction shall not be
applied to the Alternative Currency Sublimit, the Letter of Credit-BA Sublimit
or the Swing Line Sublimit unless otherwise specified by the Borrower. Any
reduction of the Aggregate Revolving Credit Commitments shall be applied to the
Revolving Credit Commitment of each Revolving Credit Lender according to its
Applicable Revolving Credit Percentage. All fees accrued until the effective
date of any termination of the Aggregate Revolving Credit Commitments shall be
paid on the effective date of such termination. Any such reduction shall be in
an amount equal to $5,000,000 or a whole multiple of $1,000,000 in excess
thereof and shall reduce permanently the Revolving Credit Commitments then in
effect. Notwithstanding anything to the contrary contained in this Agreement,
the Borrower may rescind any notice of termination under this subsection 2.3 if
such termination would have been made in connection with a refinancing or
replacement of all or a portion of the Revolving Credit Loans or of the
Revolving Credit Facility provided by this Agreement, which refinancing or
replacement shall not be consummated or shall otherwise be delayed.
4.Swing Line Commitments. (a) The Swing Line. Subject to the terms and
conditions set forth herein, the Swing Line Lender agrees, in reliance upon the
agreements of the other Lenders set forth in this subsection 2.4, to make loans
in Dollars (each such loan, a “Swing Line Loan”) to the Borrower from time to
time on any Business Day during the Revolving Credit Commitment Period in an
aggregate amount not to exceed at any time outstanding the amount of the Swing
Line Sublimit, notwithstanding the fact that such Swing Line Loans, when
aggregated with the Applicable Revolving Credit Percentage of the Outstanding
Amount of Revolving Credit Loans and L/C-BA Obligations of the Lender acting as
Swing Line Lender, may exceed the amount of such Lender's Revolving Credit
Commitment; provided, however, that (i) after giving effect to any Swing Line
Loan, (A) the Total Revolving Credit Outstandings shall not exceed the Revolving
Credit Facility at such time, and (B) the aggregate Outstanding Amount of the
Revolving Credit Loans of any Revolving Credit Lender at such time (less, with
respect only to the Alternative Currency Funding Fronting Lender, the aggregate
Alternative Currency Risk Participations in all Loans denominated in Alternative
Currencies), plus, with respect only to the Alternative Currency Participating
Lenders, such Lender's Alternative Currency Risk Participations in Loans
denominated in Alternative Currencies advanced by the Alternative Currency
Funding Fronting Lender for such Lender, plus such Revolving Credit Lender's
Applicable Revolving Credit Percentage of the Outstanding Amount of all L/C-BA
Obligations at such time, plus such Revolving Credit Lender's Applicable
Revolving Credit Percentage of the Outstanding Amount of all Swing Line Loans at
such time shall not exceed such Lender's Revolving Credit Commitment; and (ii)
the Swing Line Lender shall not be under any obligation to make any Swing Line
Loan if it shall determine (which determination shall be conclusive and binding
absent manifest error) that it has, or by such Credit Extension, may have,
Fronting Exposure. Within the foregoing limits, and subject to the other terms
and conditions hereof, the Borrower may borrow under this subsection 2.4, prepay
under subsection 4.2, and reborrow under this subsection 2.4. Each Swing Line
Loan shall be a Base Rate Loan. Immediately upon the making of a Swing Line
Loan, each Revolving Credit Lender shall be deemed to, and hereby irrevocably




--------------------------------------------------------------------------------




and unconditionally agrees to, purchase from the Swing Line Lender a risk
participation in such Swing Line Loan in an amount equal to the product of such
Revolving Credit Lender's Applicable Revolving Credit Percentage times the
amount of such Swing Line Loan.
(a)Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower's irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 1:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $100,000, and (ii) the requested borrowing date, which
shall be a Business Day. Each such telephonic notice must be confirmed promptly
by delivery to the Swing Line Lender and the Administrative Agent of a written
Swing Line Loan Notice, appropriately completed and signed by a Responsible
Officer of the Borrower. Promptly after receipt by the Swing Line Lender of any
telephonic Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless the Swing Line Lender has received notice (by telephone
or in writing) from the Administrative Agent (including at the request of any
Revolving Credit Lender) prior to 2:00 p.m. on the date of the proposed Swing
Line Borrowing (A) directing the Swing Line Lender not to make such Swing Line
Loan as a result of the limitations set forth in the proviso to the first
sentence of subsection 2.4(a), or (B) that one or more of the applicable
conditions specified in Section 6.2 is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than 3:00
p.m. on the borrowing date specified in such Swing Line Loan Notice, make the
amount of its Swing Line Loan available to the Borrower at its office by
crediting the account of the Borrower on the books of the Swing Line Lender in
Same Day Funds.
(b)Refinancing of Swing Line Loans. (i) The Swing Line Lender at any time in its
sole and absolute discretion may request, on behalf of the Borrower (which
hereby irrevocably authorizes the Swing Line Lender to so request on its
behalf), that each Revolving Credit Lender make a Base Rate Loan in an amount
equal to such Lender's Applicable Revolving Credit Percentage of the amount of
Swing Line Loans then outstanding. Such request shall be made in writing (which
written request shall be deemed to be a Loan Notice for purposes hereof) and in
accordance with the requirements of subsection 2.2, without regard to the
minimum and multiples specified therein for the principal amount of Base Rate
Loans, but subject to the Available Revolving Credit Commitments and the
conditions set forth in subsection 6.2. The Swing Line Lender shall furnish the
Borrower with a copy of the applicable Loan Notice promptly after delivering
such notice to the Administrative Agent. Each Revolving Credit Lender shall make
an amount equal to its Applicable Revolving Credit Percentage of the amount
specified in such Loan Notice available to the Administrative Agent in Same Day
Funds (and the Administrative Agent may apply Cash Collateral available with
respect to the applicable Swing Line Loan) for the account of the Swing Line
Lender at the Administrative Agent's Office for Dollar-denominated payments not
later than 1:00 p.m. on the day specified in such Loan Notice, whereupon,
subject to subsection 2.4(c)(ii), each Revolving Credit Lender that so makes
funds available shall be deemed to have made a Base Rate Loan to the Borrower in
such amount. The Administrative Agent shall remit the funds so received to the
Swing Line Lender.
(i)If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with subsection 2.4(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Revolving
Credit Lenders fund its risk participation in the relevant Swing Line Loan and
each Revolving Credit Lender's payment to the Administrative Agent for the
account of the Swing Line Lender pursuant to subsection 2.4(c)(i) shall be
deemed payment in respect of such participation.




--------------------------------------------------------------------------------




(ii)If any Revolving Credit Lender fails to make available to the Administrative
Agent for the account of the Swing Line Lender any amount required to be paid by
such Lender pursuant to the foregoing provisions of this subsection 2.4(c) by
the time specified in subsection 2.4(c)(i), the Swing Line Lender shall be
entitled to recover from such Lender (acting through the Administrative Agent),
on demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the Swing Line Lender at a rate per annum equal to the applicable Overnight
Rate from time to time in effect, plus any administrative, processing or similar
fees customarily charged by the Swing Line Lender in connection with the
foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender's Loan included in
the relevant Borrowing or funded participation in the relevant Swing Line Loan,
as the case may be. A certificate of the Swing Line Lender submitted to any
Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (iii) shall be conclusive absent demonstrable error.
(iii)Each Revolving Credit Lender's obligation to make Revolving Credit Loans or
to purchase and fund risk participations in Swing Line Loans pursuant to this
subsection 2.4(c) shall be absolute and unconditional and shall not be affected
by any circumstance, including (A) any setoff, counterclaim, recoupment, defense
or other right which such Lender may have against the Swing Line Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Revolving Credit Lender's obligation to make Revolving Credit Loans pursuant to
this subsection 2.4(c) is subject to the conditions set forth in subsection 6.2.
No such funding of risk participations shall relieve or otherwise impair the
obligation of the Borrower to repay Swing Line Loans, together with interest as
provided herein.
(c)Repayment of Participations. (i) At any time after any Revolving Credit
Lender has purchased and funded a risk participation in a Swing Line Loan, if
the Swing Line Lender receives any payment on account of such Swing Line Loan,
the Swing Line Lender will distribute to such Revolving Credit Lender its
Applicable Revolving Credit Percentage thereof in the same funds as those
received by the Swing Line Lender.
(i)If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any circumstances (including pursuant to any settlement entered
into by the Swing Line Lender in its discretion), each Revolving Credit Lender
shall pay to the Swing Line Lender its Applicable Revolving Credit Percentage
thereof on demand of the Administrative Agent, plus interest thereon from the
date of such demand to the date such amount is returned, at a rate per annum
equal to the applicable Overnight Rate. The Administrative Agent will make such
demand upon the request of the Swing Line Lender. The obligations of the Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.
(d)Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Revolving Credit Lender funds its Base Rate Loan or risk
participation pursuant to this subsection 2.4 to refinance such Revolving Credit
Lender's Applicable Revolving Credit Percentage of any Swing Line Loan, interest
in respect of such Applicable Revolving Credit Percentage shall be solely for
the account of the Swing Line Lender.
(e)Payments Directly to Swing Line Lender. The Borrower shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.
5.Repayment of Loans. (a) The Borrower shall pay to the Administrative Agent for
the account




--------------------------------------------------------------------------------




of: (i) each Revolving Credit Lender, the then unpaid principal amount of each
Revolving Credit Loan of such Lender made to the Borrower, on the Termination
Date (or such earlier date on which the Revolving Credit Loans become due and
payable pursuant to Section 9); (ii) the Swing Line Lender, the then unpaid
principal amount of the Swing Line Loans made to the Borrower, on the
Termination Date with respect to the Revolving Credit Facility (or such earlier
date on which the Swing Line Loans become due and payable pursuant to Section
9); (iii) each Term A Loan Lender, in consecutive quarterly installments
(subject to reduction as provided in subsection 4.2), on the dates and in the
principal amounts, (together with all accrued interest thereon) (or such earlier
date on which the Term A Loans become due and payable pursuant to Section 9) and
on the dates set forth below:
Date
Amount
 
 
July 1, 2012
$
12,500,000.00


October 1, 2012
$
12,500,000.00


January 1, 2013
$
12,500,000.00


April 1, 2013
$
12,500,000.00


July 1, 2013
$
12,500,000.00


October 1, 2013
$
12,500,000.00


January 1, 2014
$
12,500,000.00


April 1, 2014
$
12,500,000.00


July 1, 2014
$
18,750,000.00


October 1, 2014
$
18,750,000.00


January 1, 2015
$
18,750,000.00


April 1, 2015
$
18,750,000.00


July 1, 2015
$
25,000,000.00


October 1, 2015
$
25,000,000.00


January 1, 2016
$
25,000,000.00


April 1, 2016
$
25,000,000.00


July 1, 2016
$
25,000,000.00


October 1, 2016
$
25,000,000.00


January 1, 2017
$
25,000,000.00


Termination Date
Balance





(iv) each Incremental Term Lender in the principal amounts (together with all
accrued interest thereon) and on the dates set forth in the applicable
Incremental Facility Amendment; and (v) each Incremental Revolving Tranche
Lender in the principal amounts (together with all accrued interest thereon) and
on the dates set forth in the applicable Incremental Facility Amendment. The
Borrower hereby further agrees to pay interest on the unpaid principal amount of
the Loans from time to time outstanding from the date hereof until payment in
full thereof at the rates per annum, and on the dates, set forth in subsection
4.1.
(a)Each Lender (including the Swing Line Lender) shall maintain in accordance
with its usual practice an account or accounts evidencing indebtedness of the
Borrower to such Lender resulting from each Loan of such Lender from time to
time, including, without limitation, the amounts of principal and interest
payable and paid to such Lender from time to time under this Agreement. In the
event of any conflict between the accounts and records maintained by any Lender
and the accounts and records of the Administrative Agent in respect of such
matters, the accounts and records of the Administrative Agent shall control in
the absence of demonstrable error.
(b)The Administrative Agent shall maintain the Register pursuant to subsection
11.6(c),




--------------------------------------------------------------------------------




and a subaccount therein for each Lender, in which shall be recorded (i) the
amount of each Loan made hereunder, the Type and currency thereof and each
Interest Period, if any, applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) both the amount of any sum received by the
Administrative Agent hereunder from the Borrower and each Lender's share
thereof.
(c)The entries made in the Register shall, to the extent permitted by applicable
law, be prima facie evidence of the existence and amounts of the obligations of
the Borrower therein recorded absent demonstrable error; provided, however, that
the failure of any Lender or the Administrative Agent to maintain the Register
or any such account, or any error therein, shall not in any manner affect the
obligation of the Borrower to repay (with applicable interest) the Loans made to
the Borrower by such Lender in accordance with the terms of this Agreement.
6.Incremental Facilities. The Borrower may at any time and from time to time, by
delivery to the Administrative Agent of a written notice signed by a Responsible
Officer of the Borrower (whereupon the Administrative Agent shall promptly
deliver a copy to each of the Lenders), request the addition of a new tranche of
term loans (an “Incremental Term Facility”), a new tranche of revolving loans
(an “Incremental Revolving Tranche Facility” and, together with the Incremental
Term Facility, the “Incremental Facilities”) or an increase in the Aggregate
Revolving Credit Commitments (an “Incremental Revolving Commitment”) or a
combination thereof in an aggregate amount for all such Incremental Facilities
and Incremental Revolving Commitments at any time outstanding not exceeding, at
any time of determination, the greater of (a) $250,000,000 minus the aggregate
principal amount of all Additional Notes issued pursuant to subsection 8.2(e)
outstanding at the time of the effectiveness of the applicable Incremental
Facility or Incremental Revolving Commitment and (b) the maximum amount of such
Incremental Facility or Incremental Revolving Commitment which may be incurred
in order for the Consolidated Senior Secured Leverage Ratio (after giving pro
forma effect to such incurrence) to remain less than or equal to 2.75 to 1.00;
provided that at the time of any such request and upon the effectiveness of the
Incremental Facility Amendment referred to below, (i) no Default or Event of
Default shall exist, and (ii) Holding shall be in Pro Forma Compliance;
provided, further, that for purposes of clause (b) and clause (ii) in the
proviso above, in the case of an Incremental Revolving Tranche Facility or
Incremental Revolving Commitment, the Consolidated Senior Secured Leverage Ratio
and the Financial Covenants shall be calculated as if such Incremental Revolving
Tranche Facility or Incremental Revolving Commitment were fully drawn but using
only the actual Total Revolving Credit Outstandings (and not the amount of the
Revolving Credit Commitment) under the Revolving Credit Facility in effect
immediately prior to the closing of such Incremental Revolving Tranche Facility
or Incremental Revolving Commitment. Each Incremental Term Facility shall be in
an aggregate principal amount not less than $50,000,000, and each Incremental
Revolving Tranche Facility and Incremental Revolving Commitment shall be in an
aggregate principal amount not less than $25,000,000. Each Incremental Facility
(a) shall rank pari passu or junior in right of payment and of security with the
Revolving Credit Loans and the Term Loans and shall contain provisions as to the
requirement that any Lien thereunder on an property also granted to or held by
the Administrative Agent under any Loan Document shall be released on any
Collateral Release Date as provided herein, (b) in the case of an Incremental
Revolving Tranche Facility, shall not mature earlier than the Termination Date
with respect to the Revolving Credit Facility, (c) in the case of an Incremental
Term Facility, shall not mature earlier than the Termination Date with respect
to the Term A Facility (but may, subject to clause (d) below, have amortization
and commitment reductions prior to such date), (d) in the case of an Incremental
Term Facility, shall have a weighted average life that is not less than that of
the Term A Loans, (e) in the case of an Incremental Term Facility, for purposes
of rights to payment, prepayments and voting, shall be treated no more favorably
than the Term A Loans and (f) shall not contain additional or different
covenants or financial covenants which are more restrictive than the covenants
herein on the Effective Date or the Financial Covenants unless otherwise
consented to by the Administrative Agent. Any such notice shall set forth the
amount and terms of the relevant Incremental Facility or Incremental Revolving
Commitment requested by the Borrower and to be agreed by any Lenders




--------------------------------------------------------------------------------




or Additional Lenders (as herein defined) under such Incremental Facility or
providing such Incremental Revolving Commitment. The Borrower may arrange for
one or more banks or other financial institutions, each of which shall be
reasonably satisfactory to the Administrative Agent and the Borrower and, with
respect only to Incremental Revolving Tranche Facilities and Incremental
Revolving Commitments, the Swing Line Lender, the L/C Issuer and the Alternative
Currency Funding Fronting Lender (any such bank or other financial institution
being called an “Additional Lender”), to extend commitments under the
Incremental Facility or provide a portion of the Incremental Revolving
Commitment, and each existing Lender shall be afforded an opportunity, but shall
not be required, to provide a portion of any such Incremental Facility or
provide a portion of such Incremental Revolving Commitment. Commitments in
respect of Incremental Facilities or any Incremental Revolving Commitment shall
become Commitments under this Agreement, and each Additional Lender shall become
a Lender under this Agreement, pursuant to an amendment (an “Incremental
Facility Amendment”) to this Agreement and, as appropriate, the other Loan
Documents, executed by the Borrower, each existing Lender agreeing to provide
such Commitment, if any, each Additional Lender, if any, and the Administrative
Agent. An Incremental Facility Amendment may, without the consent of any other
Lenders, effect such amendments to this Agreement and the other Loan Documents
to the extent (but only to the extent) necessary to effect the provisions of
this Section. The effectiveness of any Incremental Facility Amendment shall be
subject to the satisfaction on the date thereof of each of the conditions set
forth in subsection 6.2 (it being understood that all references to “the date of
such Borrowing” in such subsection 6.2 shall be deemed to refer to the effective
date of such Incremental Facility Amendment) and the delivery of customary legal
opinions. The proceeds of the Incremental Facilities or any Incremental
Revolving Commitment will be used for working capital and other general
corporate purposes.
SECTION 3. LETTERS OF CREDIT AND BANKERS' ACCEPTANCES
1.Letters of Credit and Bankers' Acceptances.
(a)The Letter of Credit - BA Commitment.
(i)Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees, in reliance upon the agreements of the Revolving Credit Lenders set
forth in this subsection 3.1, (1) from time to time on any Business Day during
the period from the Effective Date until the Letter of Credit-BA Expiration
Date, to issue Letters of Credit denominated in Dollars or in one or more
Alternative Currencies for the account of the Borrower or its Subsidiaries, and
to amend or extend Letters of Credit previously issued by it, in accordance with
subsection (b) below, (2) to honor drawings under the Letters of Credit and (3)
with respect to Acceptance Credits, to create Bankers' Acceptances in accordance
with the terms thereof and hereof; and (B) the Revolving Credit Lenders
severally agree to participate in Letters of Credit and Bankers' Acceptances
issued for the account of the Borrower or its Subsidiaries and any drawings
thereunder; provided that after giving effect to any L/C-BA Credit Extension
with respect to any Letter of Credit, (1) (x) the Total Revolving Credit
Outstandings shall not exceed the Revolving Credit Facility, (y) the aggregate
Outstanding Amount of the Revolving Credit Loans of any Revolving Credit Lender
(less, with respect only to the Alternative Currency Funding Fronting Lender,
the aggregate Alternative Currency Risk Participations in all Loans denominated
in Alternative Currencies), plus, with respect only to the Alternative Currency
Participating Lenders, such Lender's Alternative Currency Risk Participations in
Loans denominated in Alternative Currencies advanced by the Alternative Currency
Funding Fronting Lender for such Lender, plus such Lender's Applicable Revolving
Credit Percentage of the Outstanding Amount of all L/C-BA Obligations, plus such
Lender's Applicable Revolving Credit Percentage of the Outstanding Amount of all
Swing Line Loans shall not exceed such Lender's Revolving Credit Commitment and
(z) the Outstanding Amount of the L/C-BA Obligations shall not exceed the Letter
of Credit-BA Sublimit and (2) as to Acceptance Credits, the Bankers' Acceptance
created or to be created thereunder shall not be an eligible bankers' acceptance
under Section 13 of the Federal Revenue Act (12U.S.C.§ 372). Within




--------------------------------------------------------------------------------




the foregoing limits, and subject to the terms and conditions hereof, the
Borrower's ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrower may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed. All Existing Letters of Credit shall be deemed to have been
issued pursuant hereto, and from and after the Effective Date shall be subject
to and governed by the terms and conditions hereof.
(ii)The L/C Issuer shall not issue any Letter of Credit if:
(A)    with respect to Acceptance Credits, the maturity date of any Bankers'
Acceptance issued under any such requested Acceptance Credit would occur earlier
than 30 or later than 120 days from date of issuance; or
(B)    the expiry date of such requested Letter of Credit or the maturity date
of any Bankers' Acceptance issued under such requested Letter of Credit would
occur after the Letter of Credit-BA Expiration Date, unless all the Revolving
Credit Lenders (other than any Defaulting Lenders) have approved such expiry
date. The parties hereto acknowledge that the Existing Letters of Credit have
the expiry dates set forth on Schedule F.
(iii)The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:
(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit or such Letter of
Credit in particular or shall impose upon the L/C Issuer with respect to such
Letter of Credit any restriction, reserve or capital requirement (for which the
L/C Issuer is not otherwise compensated hereunder) not in effect on the
Effective Date, or shall impose upon the L/C Issuer any unreimbursed loss, cost
or expense which was not applicable on the Effective Date and which the L/C
Issuer in good faith deems material to it;
(B)    the issuance of such Letter of Credit would violate one or more policies
of the L/C Issuer applicable to letters of credit generally;
(C)    except as otherwise agreed to by the Administrative Agent and the L/C
Issuer, such Letter of Credit is to be denominated in a currency other than
Dollars or an Alternative Currency;
(D)    subject to subsection 3.1(b)(iii), the expiry date of such requested
Letter of Credit would occur more than twelve months after the date of issuance
or last extension; or
(E)    a default of any Lender's obligations to fund under subsection 3.1(c)
exists or any Lender is at such time a Defaulting Lender hereunder, unless the
L/C Issuer has entered into satisfactory arrangements (it being understood that
the delivery of Cash Collateral would be satisfactory) with the Borrower or such
Lender to eliminate the L/C Issuer's actual or potential Fronting Exposure
(after giving effect to subsection 4.6(e)(i)(D)) with respect to such Lender
arising from either the Letter of Credit then proposed to be issued or that
Letter of Credit and all other L/C-BA Obligations as to which the L/C Issuer has
actual or potential Fronting Exposure, as it may elect in its sole discretion.
(iv)The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would




--------------------------------------------------------------------------------




not be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.
(v)The L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) the L/C Issuer would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.
(vi)The L/C Issuer shall act on behalf of the Revolving Credit Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and the L/C Issuer shall have all of the benefits and immunities (A)
provided to the Administrative Agent in Section 10 with respect to any acts
taken or omissions suffered by the L/C Issuer in connection with Letters of
Credit issued by it or Bankers' Acceptances created by it or proposed to be
issued by it and Issuer Documents pertaining to such Letters of Credit or
Bankers' Acceptances as fully as if the term “Administrative Agent” as used in
Section 10 included the L/C Issuer with respect to such acts or omissions, and
(B) as additionally provided herein with respect to the L/C Issuer.
(b)Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.
(i)Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application may be sent by facsimile, by United States
mail, by overnight courier, by electronic transmission using the system provided
by the L/C Issuer, by personal delivery or by any other means acceptable to the
L/C Issuer. Such Letter of Credit Application must be received by the L/C Issuer
and the Administrative Agent not later than 11:00 a.m. at least two Business
Days (or such later date and time as the L/C Issuer may agree in a particular
instance in its sole discretion) prior to the proposed issuance date or date of
amendment, as the case may be. In the case of a request for an initial issuance
of a Letter of Credit, such Letter of Credit Application shall specify in form
and detail reasonably satisfactory to the L/C Issuer: (A) the proposed issuance
date of the requested Letter of Credit (which shall be a Business Day); (B) the
amount and currency thereof; (C) the expiry date thereof; (D) the name and
address of the beneficiary thereof; (E) the documents to be presented by such
beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) the purpose and nature of the requested Letter of Credit; and
(H) such other matters as the L/C Issuer may reasonably request. In the case of
a request for an amendment of any outstanding Letter of Credit, such Letter of
Credit Application shall specify in form and detail reasonably satisfactory to
the L/C Issuer (1) the Letter of Credit to be amended; (2) the proposed date of
amendment thereof (which shall be a Business Day); (3) the nature of the
proposed amendment; and (4) such other matters as the L/C Issuer may reasonably
request. Additionally, the Borrower shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may reasonably request.
In the event that any Letter of Credit Application includes representations and
warranties, covenants and/or events of default that do not contain the
materiality qualifiers, exceptions or thresholds that are applicable to the
analogous provisions of this Agreement or other Loan Documents, or are otherwise
more restrictive, the relevant qualifiers, exceptions and thresholds contained
herein shall be incorporated therein or, to the extent more restrictive, shall
be deemed for the purposes of such Letter of Credit Application to be the same
as the analogous provisions herein.




--------------------------------------------------------------------------------




(ii)Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Borrower and, if not, the L/C Issuer will provide the Administrative
Agent with a copy thereof. Unless the L/C Issuer has received written notice
from any Revolving Credit Lender, the Administrative Agent or any Loan Party, at
least one Business Day prior to the requested date of issuance or amendment of
the applicable Letter of Credit, that one or more applicable conditions
contained in subsection 6.2 shall not then be satisfied, or that the limits in
the proviso to subsection 3.1(a)(i) would be exceeded by the issuance of the
subject Letter of Credit, then, subject to the terms and conditions hereof, the
L/C Issuer shall, on the requested date, issue a Letter of Credit for the
account of the Borrower (or the applicable Subsidiary) or enter into the
applicable amendment, as the case may be, in each case in accordance with the
L/C Issuer's usual and customary business practices. Immediately upon the
issuance of each Letter of Credit, each Revolving Credit Lender shall be deemed
to, and hereby irrevocably and unconditionally agrees to, purchase from the L/C
Issuer a risk participation in such Letter of Credit in an amount equal to the
product of such Revolving Credit Lender's Applicable Revolving Credit Percentage
times the amount of such Letter of Credit. Immediately upon the creation of each
Bankers' Acceptance each Revolving Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the applicable L/C
Issuer a risk participation in such Bankers' Acceptance in an amount equal to
the product of such Revolving Lender's Applicable Revolving Credit Percentage
times the amount of such Bankers' Acceptance.
(iii)If the Borrower so requests in any applicable Letter of Credit Application,
the applicable L/C Issuer may, in its sole and absolute discretion, agree to
issue a standby Letter of Credit that has automatic extension provisions (each,
an “Auto-Extension Letter of Credit”); provided that unless the Administrative
Agent and such L/C Issuer otherwise agree any such Auto-Extension Letter of
Credit must permit the L/C Issuer to prevent any such extension at least once in
each twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve-month, or longer, period
to be agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the applicable L/C Issuer, the Borrower shall not be required to
make a specific request to the applicable L/C Issuer for any such extension.
Once an Auto-Extension Letter of Credit has been issued, the Revolving Credit
Lenders shall be deemed to have authorized (but may not require) the L/C Issuer
to permit the extension of such Letter of Credit at any time to an expiry date
not later than the Letter of Credit-BA Expiration Date; provided, however, that
the applicable L/C Issuer shall not permit any such extension if (A) the L/C
Issuer has determined that it would not be permitted, or would have no
obligation at such time to issue such Letter of Credit in its revised form (as
extended) under the terms hereof (by reason of the provisions of clause (ii) or
(iii) of subsection 3.1(a) or otherwise), or (B) it has received notice (which
may be by telephone or in writing) on or before the day that is seven Business
Days before the Non-Extension Notice Date from the Administrative Agent, any
Revolving Credit Lender or the Borrower that one or more of the applicable
conditions specified in subsection 6.2 is not then satisfied, and in each such
case directing the L/C Issuer not to permit such extension.
(iv)Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Borrower and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment.
(c)Drawings and Reimbursements; Funding of Participations.
(i)Upon receipt from the beneficiary of any Letter of Credit of any notice of a




--------------------------------------------------------------------------------




drawing or, with respect to any Acceptance Credit, presentation of documents,
under such Letter of Credit or any presentation for payment of a Bankers'
Acceptance, the L/C Issuer shall notify the Borrower and the Administrative
Agent thereof. In the case of a Letter of Credit or Bankers' Acceptance
denominated in an Alternative Currency, the Borrower shall reimburse the L/C
Issuer in such Alternative Currency, unless (A) the L/C Issuer (at its option)
shall have specified in such notice that it will require reimbursement in
Dollars, or (B) in the absence of any such requirement for reimbursement in
Dollars, the Borrower shall have notified the L/C Issuer promptly following
receipt of the notice of drawing that the Borrower will reimburse the L/C Issuer
in Dollars. In the case of any such reimbursement in Dollars of a drawing under
a Letter of Credit or Bankers' Acceptance denominated in an Alternative
Currency, the L/C Issuer will notify the Borrower of the Dollar Equivalent of
the amount of the drawing (or presentation for payment under a Bankers'
Acceptance) promptly following the determination thereof. Not later than 1:00
p.m. on the date of any payment by the L/C Issuer under a Letter of Credit or
Bankers' Acceptance, as applicable, to be reimbursed in Dollars, or the
Applicable Time on the date of any payment by the L/C Issuer under a Letter of
Credit or Bankers' Acceptance, as applicable, to be reimbursed in an Alternative
Currency (each such date, an “Honor Date”), the Borrower shall reimburse the L/C
Issuer through the Administrative Agent in an amount equal to the amount of such
drawing or Bankers' Acceptance, as applicable, in the applicable currency;
provided that if notice of such drawing is not provided to the Borrower prior to
1:00 p.m. on the Honor Date, then the Borrower shall reimburse the L/C Issuer
through the Administrative Agent in an amount equal to the amount of such
drawing in the next succeeding Business Day and such extension of time shall be
reflected in computing fees in respect of any such Letter of Credit or Bankers'
Acceptance. If the Borrower fails to so reimburse the L/C Issuer by such time,
the Administrative Agent shall promptly notify each Revolving Credit Lender of
the Honor Date, the amount of the unreimbursed drawing (expressed in Dollars in
the amount of the Dollar Equivalent thereof in the case of a Letter of Credit or
Bankers' Acceptance denominated in an Alternative Currency) (the “Unreimbursed
Amount”), and the amount of such Revolving Credit Lender's Applicable Revolving
Credit Percentage thereof. In such event, the Borrower shall be deemed to have
requested a Revolving Credit Borrowing of Base Rate Loans to be disbursed on the
Honor Date in an amount equal to the Unreimbursed Amount, without regard to the
minimum and multiples specified in subsection 2.2 for the principal amount of
Base Rate Loans, but subject to the amount of the unutilized portion of the
Revolving Credit Commitments and the conditions set forth in subsection 6.2
(other than the delivery of a Loan Notice). Any notice given by the L/C Issuer
or the Administrative Agent pursuant to this subsection 3.1(c)(i) may be given
by telephone if immediately confirmed in writing; provided that the lack of such
an immediate confirmation shall not affect the conclusiveness or binding effect
of such notice.
(ii)Each Revolving Credit Lender shall upon any notice pursuant to subsection
3.1(c)(i) make funds available (and the Administrative Agent may apply Cash
Collateral provided for this purpose) for the account of the L/C Issuer, in
Dollars, at the Administrative Agent's Office in an amount equal to its
Applicable Revolving Credit Percentage of the Unreimbursed Amount not later than
1:00 p.m. on the Business Day specified in such notice by the Administrative
Agent, whereupon, subject to the provisions of subsection 3.1(c)(iii), each
Revolving Credit Lender that so makes funds available shall be deemed to have
made a Base Rate Loan to the Borrower in such amount. The Administrative Agent
shall remit the funds so received to the L/C Issuer in Dollars.
(iii)With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Credit Borrowing of Base Rate Loans because the conditions set forth
in subsection 6.2 (other than delivery by the Borrower of a Loan Notice) cannot
be satisfied or for any other




--------------------------------------------------------------------------------




reason, the Borrower shall be deemed to have incurred from the L/C Issuer an
L/C-BA Borrowing in the amount of the Unreimbursed Amount that is not so
refinanced, which L/C-BA Borrowing shall be due and payable on demand (together
with interest) and shall bear interest at the Default Rate. In such event, each
Revolving Credit Lender's payment to the Administrative Agent for the account of
the L/C Issuer pursuant to subsection 3.1(c)(ii) shall be deemed payment in
respect of its participation in such L/C-BA Borrowing and shall constitute an
L/C-BA Advance from such Lender in satisfaction of its participation obligation
under this subsection 3.1.
(iv)Until each Revolving Credit Lender funds its Revolving Credit Loan or L/C-BA
Advance pursuant to this subsection 3.1(c) to reimburse the L/C Issuer for any
amount drawn under any Letter of Credit or payments made on any Bankers'
Acceptance, interest in respect of such Lender's Applicable Revolving Credit
Percentage of such amount shall be solely for the account of the L/C Issuer.
(v)Each Revolving Credit Lender's obligation to make Revolving Credit Loans or
L/C-BA Advances to reimburse the L/C Issuer for amounts drawn under Letters of
Credit and payments made on a Bankers' Acceptance, as contemplated by this
subsection 3.1(c), shall be absolute and unconditional and shall not be affected
by any circumstance, including (A) any setoff, counterclaim, recoupment, defense
or other right which such Lender may have against the L/C Issuer, the Borrower
or any other Person for any reason whatsoever; (B) the occurrence or continuance
of a Default, or (C) any other occurrence, event or condition, whether or not
similar to any of the foregoing; provided, however, that each Revolving Credit
Lender's obligation to make Revolving Credit Loans pursuant to this subsection
3.1(c) is subject to the conditions set forth in subsection 6.2 (other than
delivery by the Borrower of a Loan Notice ). No such making of an L/C-BA Advance
shall relieve or otherwise impair the obligation of the Borrower to reimburse
the L/C Issuer for the amount of any payment made by the L/C Issuer under any
Letter of Credit or Bankers' Acceptance, together with interest as provided
herein.
(vi)If any Revolving Credit Lender fails to make available to the Administrative
Agent for the account of the L/C Issuer any amount required to be paid by such
Lender pursuant to the foregoing provisions of this subsection 3.1(c) by the
time specified in subsection 3.1(c)(ii), the L/C Issuer shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the L/C
Issuer at a rate per annum equal to the applicable Overnight Rate from time to
time in effect, plus any administrative, processing or similar fees customarily
charged by the L/C Issuer in connection with the foregoing. If such Lender pays
such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender's Loan included in the relevant Borrowing or L/C-BA
Advance in respect of the relevant L/C Borrowing, as the case may be. A
certificate of the L/C Issuer submitted to any Revolving Credit Lender (through
the Administrative Agent) with respect to any amounts owing under this
subsection 3.1(c)(vi) shall be conclusive absent demonstrable error.
(d)Repayment of Participations.
(i)At any time after the L/C Issuer has made a payment under any Letter of
Credit or Bankers' Acceptance and has received from any Revolving Credit Lender
such Lender's L/C-BA Advance in respect of such payment in accordance with
subsection 3.1(c), if the Administrative Agent receives for the account of the
L/C Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the Borrower or otherwise, including proceeds of
Cash Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Lender its Applicable Revolving Credit




--------------------------------------------------------------------------------




Percentage thereof in Dollars and in the same funds as those received by the
Administrative Agent.
(ii)If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to subsection 3.1(c)(i) is required to be returned under any
of the circumstances described in subsection 11.7 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Revolving
Credit Lender shall pay to the Administrative Agent for the account of the L/C
Issuer its Applicable Revolving Credit Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Lender, at a rate per annum equal to the
applicable Overnight Rate from time to time in effect. The obligations of the
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.
(e)Obligations Absolute. The obligation of the Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit and each payment under any
Bankers' Acceptance and to repay each L/C-BA Borrowing shall be absolute,
unconditional and irrevocable, to the fullest extent permitted by applicable law
and shall be paid strictly in accordance with the terms of this Agreement under
all circumstances, including the following:
(i)any lack of validity or enforceability of such Letter of Credit or Bankers'
Acceptance, this Agreement, or any other Loan Document;
(ii)the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit or Bankers' Acceptance (or any Person
for whom any such beneficiary or any such transferee may be acting), the L/C
Issuer or any other Person, whether in connection with this Agreement, the
transactions contemplated hereby or by such Letter of Credit or Bankers'
Acceptance or any agreement or instrument relating thereto, or any unrelated
transaction, provided that the Borrower shall not be precluded from pursuing its
rights and remedies in a separate action;
(iii)any draft, demand, certificate or other document or endorsement presented
under or in connection with such Letter of Credit or Bankers' Acceptance proving
to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect; or any loss or
delay in the transmission or otherwise of any document required in order to make
a drawing under such Letter of Credit or obtain payment under any Bankers'
Acceptance;
(iv)any payment by the L/C Issuer under such Letter of Credit or Bankers'
Acceptance against presentation of a draft or certificate that does not strictly
comply with the terms of such Letter of Credit or Bankers' Acceptance; or any
payment made by the L/C Issuer under such Letter of Credit or Bankers'
Acceptance to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit or Bankers' Acceptance, including any
arising in connection with any proceeding under any Debtor Relief Law;
(v)any adverse change in the relevant exchange rates or in the availability of
the relevant Alternative Currency to the Borrower or any Subsidiary or in the
relevant currency markets generally;
(vi)waiver by the L/C Issuer of any requirement that exists for the L/C Issuer's
protection and not the protection of the Borrower or any waiver by the L/C
Issuer which does not in fact materially prejudice the Borrower;
(vii)honor of a demand for payment presented electronically even if such Letter
of Credit requires that demand be in the form of a draft;




--------------------------------------------------------------------------------




(viii)any payment made by the L/C Issuer in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under such Letter of Credit if presentation
after such date is authorized by the UCC, the ISP or the UCP, as applicable;
(ix)any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any of its
Subsidiaries.
The Borrower shall promptly examine a copy of each Letter of Credit, and each
Bankers' Acceptance, and each amendment thereto that is delivered to it and, in
the event of any claim of noncompliance with the Borrower's instructions or
other irregularity, the Borrower will promptly notify the L/C Issuer. The
Borrower shall be conclusively deemed to have waived any such claim against the
L/C Issuer and its correspondents unless such notice is given as aforesaid.
(f)Role of L/C Issuer. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit or making any payment under a Bankers'
Acceptance, the L/C Issuer shall not have any responsibility to obtain any
document (other than any sight draft, certificates and documents expressly
required by the Letter of Credit) or to ascertain or inquire as to the validity
or accuracy of any such document or the authority of the Person executing or
delivering any such document. None of the L/C Issuer, the Administrative Agent,
any of their respective Related Parties nor any correspondent, participant or
assignee of the L/C Issuer shall be liable to any Lender for (i) any action
taken or omitted in connection herewith at the request or with the approval of
the Revolving Credit Lenders or the Required Revolving Lenders, as applicable;
(ii) any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit,
Bankers' Acceptance or Issuer Document. The Borrower hereby assumes all risks of
the acts or omissions of any beneficiary or transferee with respect to its use
of any Letter of Credit or Bankers' Acceptance; provided, however, that this
assumption is not intended to, and shall not, preclude the Borrower from
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement. None of the L/C Issuer, the
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable or
responsible for any of the matters described in clauses (i) through (vi) of
subsection 3.1(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves were caused by the L/C
Issuer's willful misconduct or gross negligence or the L/C Issuer's willful or
grossly negligent failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit or to
honor any Bankers' Acceptance presented for payment in strict compliance with
its terms and conditions. In furtherance and not in limitation of the foregoing,
the L/C Issuer may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument endorsing, transferring or assigning
or purporting to endorse, transfer or assign a Letter of Credit or Bankers'
Acceptance or the rights or benefits thereunder or proceeds thereof, in whole or
in part, which may prove to be invalid or ineffective for any reason. The L/C
Issuer may send a Letter of Credit or Banker's Acceptance or conduct any
communication to or from the beneficiary via the Society for Worldwide Interbank
Financial Telecommunication (“SWIFT”) message or overnight courier, or any other
commercially reasonable means of communicating with a beneficiary.
(g)Cash Collateral. (i) Upon the request of the Administrative Agent or the L/C
Issuer




--------------------------------------------------------------------------------




(A) if the L/C Issuer has honored any full or partial drawing request under any
Letter of Credit and such drawing has resulted in an L/C-BA Borrowing and the
conditions set forth in subsection 6.2 with respect to a Revolving Credit
Borrowing cannot then be met, (B) if as of the Letter of Credit-BA Expiration
Date, any L/C-BA Obligation for any reason remains outstanding and partially or
wholly undrawn or (C) if there shall exist a Defaulting Lender, the Borrower
shall, in each case, within three Business Days provide Cash Collateral in an
amount equal to (x) in the case of clauses (A) and (B), at least 105% of such
Outstanding Amount determined as of the date of such L/C-BA Borrowing or the
Letter of Credit-BA Expiration Date or (y) in the case of clause (C), 105% of
the Fronting Exposure of the L/C Issuer with respect to Letters of Credit and
Banker's Acceptances issued and outstanding on the date such Lender becomes a
Defaulting Lender (determined after giving effect to subsection 4.6(e)(i)(D) and
any Cash Collateral provided by the Defaulting Lender) or, in the case of clause
(B), provide a back-to-back letter of credit or bankers' acceptance, as
applicable, in a face amount of at least equal to 105% of the then undrawn
amount of such Letter of Credit or Bankers' Acceptance from an issuer and in
form and substance reasonably satisfactory to the L/C Issuer or other credit
support reasonably satisfactory to the L/C Issuer;
(i)In addition, if the Administrative Agent notifies the Borrower at any time
that the Outstanding Amount of all L/C-BA Obligations at such time exceeds 105%
of the Letter of Credit-BA Sublimit then in effect, then, within two Business
Days after receipt of such notice, the Borrower shall Cash Collateralize the
L/C-BA Obligations in an amount equal to the amount by which the Outstanding
Amount of all L/C-BA Obligations exceeds the L/C-BA Letter of Credit Sublimit;
(ii)The Administrative Agent may, at any time and from time to time after the
initial deposit of Cash Collateral, request that additional Cash Collateral be
provided in order to protect against the results of exchange rate fluctuations
or upon a determination that Cash Collateral provided is subject to any right or
claim of any Person other than the Administrative Agent or the L/C Issuer as
herein provided, or that the total amount of such Cash Collateral is less than
the amount required by this subsection 3.1(g);
(iii)Subsection 4.2 and Section 9 set forth certain additional requirements to
deliver Cash Collateral hereunder. For purposes of this subsection 3.1,
subsection 4.2 and Section 9, “Cash Collateralize” means to pledge and deposit
with or deliver to the Administrative Agent, for the benefit of the L/C Issuer
and the Lenders, as collateral for the L/C-BA Obligations or obligations of the
Lenders to fund participations in respect of the L/C-BA Obligations, cash or
deposit account balances pursuant to documentation in form and substance
reasonably satisfactory to the Administrative Agent and the L/C Issuer (which
documents are hereby consented to by the Lenders). Derivatives of such term have
corresponding meanings. The Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to the
control of) the Administrative Agent, for the benefit of the Administrative
Agent, the L/C Issuer and the Lenders, and agrees to maintain, a security
interest in all such cash, deposit accounts and all balances therein and all
proceeds of the foregoing. Cash Collateral shall be maintained in blocked,
interest bearing deposit accounts under sole dominion and control of the
Administrative Agent. The Borrower shall pay on demand therefor from time to
time all customary account opening, activity and other administrative fees and
charges in connection with the maintenance and disbursement of Cash Collateral;
provided, however, that the payment of such fees and charges shall not prejudice
or limit any right of the Borrower to recover reimbursement of such fees and
charges from a Defaulting Lender (which fees and charges each Defaulting Lender
shall, on demand of the Borrower, reimburse to the Borrower to the extent such
fees and charges are related to Cash Collateral provided due to the existence of
such Defaulting Lender). Notwithstanding anything to the contrary contained in
this Agreement, Cash Collateral provided under any of




--------------------------------------------------------------------------------




this subsection 3.1(g), subsection 4.2 or Section 9 in respect of Letters of
Credit or Bankers' Acceptances shall be held and applied to the satisfaction of
the specific L/C-BA Obligations, obligations to fund participations therein
(including, as to Cash Collateral provided by a Revolving Credit Lender that is
a Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein. Upon
request of the Borrower or, to the extent provided by any Defaulting Lender,
such Defaulting Lender, to the extent that the amount of Cash Collateral exceeds
105% of the aggregate Outstanding Amount of all L/C-BA Obligations or 105% of
the Fronting Exposure, as the case may be, required to be Cash Collateralized,
the excess shall be promptly refunded to the Borrower; provided, however, the
Person providing Cash Collateral and the L/C Issuer may agree that Cash
Collateral shall not be released but instead held to support future anticipated
Fronting Exposure or other obligations. Upon request of the Borrower or, to the
extent provided by any Defaulting Lender, such Defaulting Lender, following the
cessation, cure or waiver or any event or condition giving rise to an obligation
to Cash Collateralize under this Agreement (including by the termination of
Defaulting Lender status of the applicable Revolving Credit Lender (or, as
appropriate, its assignee following compliance with subsection 11.6(b)(ix))),
the Cash Collateral shall promptly be refunded to the Borrower.
(h)Applicability of ISP and UCP. Unless otherwise expressly agreed by the L/C
Issuer and the Borrower when a Letter of Credit is issued (including any such
agreement applicable to an Existing Letter of Credit), (i) the rules of the ISP
shall apply to each standby Letter of Credit, and (ii) the rules of the UCP at
the time of issuance shall apply to each commercial Letter of Credit.
Notwithstanding the foregoing, the L/C Issuer shall not be responsible to the
Borrower for, and the L/C Issuer's rights and remedies against the Borrower
shall not be impaired by, any action or inaction of the L/C Issuer required or
permitted under any law, order, or practice that is required or permitted to be
applied to any Letter of Credit or this Agreement, including the Law or any
order of a jurisdiction where the L/C Issuer or the beneficiary is located, the
practice stated in the ISP or UCP, as applicable, or in the decisions, opinions,
practice statements, or official commentary of the ICC Banking Commission, the
Bankers Association for Finance and Trade - International Financial Services
Association (BAFT-IFSA), or the Institute of International Banking Law &
Practice, whether or not any Letter of Credit chooses such law or practice.
(i)Letter of Credit Fees. The Borrower shall pay to the Administrative Agent for
the account of each Revolving Credit Lender in accordance, subject to subsection
4.6(e), with its Applicable Revolving Credit Percentage, in Dollars, a Letter of
Credit-BA fee (the “Letter of Credit-BA Fee”) (i) for each commercial Letter of
Credit equal to 50% of the Applicable Margin then in effect for Letters of
Credit times the Dollar Equivalent of the daily amount available to be drawn
under such Letter of Credit or the maximum stated amount of such Bankers'
Acceptance, as the case may be, and (ii) for each standby Letter of Credit equal
to the Applicable Margin then in effect for Letters of Credit times the Dollar
Equivalent of the daily amount available to be drawn under such Letter of
Credit. For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with subsection 1.6. Letter of Credit-BA Fees shall be (i) due and
payable on the first Business Day of each January, April, July and October,
commencing with the first such date to occur after the issuance of such Letter
of Credit and Bankers' Acceptance, as the case may be, on the Letter of
Credit-BA Expiration Date and thereafter on demand and (ii) computed on a
quarterly basis in arrears. If there is any change in the Applicable Margin then
in effect for Eurocurrency Loans which are Revolving Credit Loans during any
quarter, the daily amount available to be drawn under each Letter of Credit and
Bankers' Acceptance shall be computed and multiplied by the Applicable Margin
separately for each period during such quarter that such Applicable Margin was
in effect. Notwithstanding anything to the




--------------------------------------------------------------------------------




contrary contained herein, upon the request of the Required Revolving Lenders,
while any Event of Default under subsection 9(a) exists, all Letter of Credit-BA
Fees shall accrue at the Default Rate
(j)Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Borrower shall pay directly to the relevant L/C Issuer for its own account,
in Dollars, a fronting fee with respect to each Letter of Credit issued for the
account of a Borrower or any of its Subsidiaries, at a rate equal to 0.125% per
annum (or such lesser amount as the relevant L/C Issuer and the Borrower may
agree), computed on the Dollar Equivalent of the amount of such Letter of
Credit, (i) for commercial Letters of Credit, (A) payable upon the issuance
thereof and (B) with respect to any amendment of a commercial Letter of Credit
increasing the amount of such Letter of Credit, payable upon the effectiveness
of such amendment and (ii) with respect to standby Letters of Credit, on a
quarterly basis in arrears. Such fronting fee shall be due and payable on the
tenth Business Day after the end of each March, June, September and December in
respect of the most recently-ended quarterly period (or portion thereof, in the
case of the first payment), commencing with the first such date to occur after
the issuance of such Letter of Credit, on the Letter of Credit-BA Expiration
Date and thereafter on demand. For purposes of computing the daily amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with subsection 1.6. In addition, the
Borrower shall pay directly to the L/C Issuer for its own account, in Dollars,
the customary issuance, presentation, amendment and other processing fees, and
other standard costs and charges, of the L/C Issuer relating to letters of
credit as from time to time in effect. Such customary fees and standard costs
and charges are due and payable within five Business Days of demand and are
nonrefundable.
(k)Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
(l)Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the L/C Issuer hereunder for any and all drawings under such Letter of
Credit. The Borrower hereby acknowledges that the issuance of Letters of Credit
for the account of Subsidiaries inures to the benefit of the Borrower, and that
the Borrower's business derives substantial benefits from the businesses of such
Subsidiaries.
(m)Letter of Credit Reports. For so long as any Letter of Credit issued by an
L/C Issuer is outstanding, such L/C Issuer shall deliver to the Administrative
Agent a report in the form of Schedule 3.1(m) hereto (appropriately completed
with the information for every outstanding Letter of Credit issued by such L/C
Issuer) on the last Business Day of each calendar month, on each date that an
L/C-BA Credit Extension occurs with respect to any such Letter of Credit, and on
each date there is a change to the information set forth on such report. The
Administrative Agent shall deliver to the Lenders on a quarterly basis a report
of all outstanding Letters of Credit.
SECTION 4. GENERAL PROVISIONS APPLICABLE TO LOANS AND LETTERS OF CREDIT
1.Interest Rates and Payment Dates. (a) Each Eurocurrency Loan shall bear
interest for each day during each Interest Period with respect thereto at a rate
per annum equal to the Eurocurrency Rate determined for such day plus the
Applicable Margin in effect for such day plus (in the case of a Eurocurrency
Loan of any Lender which is lent from a Lending Office in the United Kingdom or
a Participating Member State) the Mandatory Cost.
(a)Each Base Rate Loan shall bear interest for each day that it is outstanding
at a rate per annum equal to the Base Rate for such day plus the Applicable
Margin in effect for such day.
(b)If all or a portion of (i) the principal amount of any Loan, (ii) any
interest payable thereon or (iii) any commitment fee, letter of credit
commission, Letter of Credit - BA Fee or other amount payable hereunder shall
not be paid when due (whether at the stated maturity, by acceleration or
otherwise), such overdue amount shall bear interest at a rate per annum which is
equal to the Default Rate from the date of such non-payment until such amount is
paid in full (as well after as




--------------------------------------------------------------------------------




before judgment). While any Event of Default specified in Section 9(f) exists,
the Borrower shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum equal at all
times to the Default Rate to the fullest extent permitted by applicable Laws.
(c)Interest shall be payable in arrears on each Interest Payment Date, provided
that interest accruing pursuant to paragraph (c) of this subsection shall be
payable from time to time on demand.
(d)It is the intention of the parties hereto to comply strictly with applicable
usury laws; accordingly, it is stipulated and agreed that the aggregate of all
amounts which constitute interest under applicable usury laws, whether
contracted for, charged, taken, reserved, or received, in connection with the
indebtedness evidenced by this Agreement or any Notes, or any other document
relating or referring hereto or thereto, now or hereafter existing, shall never
exceed under any circumstance whatsoever the maximum amount of interest allowed
by applicable usury laws.
(e)Notwithstanding subsection 4.4(a), for the purposes of the Interest Act
(Canada), (i) whenever a rate of interest or fee rate hereunder is calculated on
the basis of a year (the “deemed year”) that contains fewer days than the actual
number of days in the calendar year of calculation, such rate of interest or fee
rate shall be expressed as a yearly rate by multiplying such rate of interest or
fee rate by the actual number of days in the calendar year of calculation and
dividing it by the number of days in the deemed year, (ii) the principle of
deemed reinvestment of interest shall not apply to any interest calculation
hereunder and (iii) the rates of interest stipulated herein are intended to be
nominal rates and not effective rates or yields.
(f)Interest on any Loan in an Alternative Currency advanced by the Alternative
Currency Funding Fronting Lender shall be for the benefit of the Alternative
Currency Funding Fronting Lender, and not any Alternative Currency Participating
Lender, until the applicable Alternative Currency Participating Lender has
funded its participation therein to the Alternative Currency Funding Fronting
Lender.
2.Optional and Mandatory Prepayments. (a) The Borrower may at any time and from
time to time, upon notice to the Administrative Agent, prepay the Loans made to
it and the Unreimbursed Amounts in respect of Letters of Credit and Bankers'
Acceptances issued or documented for its account, in whole or in part, without
premium or penalty, provided that such notice must be received by the
Administrative Agent not later than 1:00 p.m. (i) three Business Days prior to
any date of prepayment of Eurocurrency Loans denominated in Dollars, (ii) four
Business Days (or five Business Days, in the case of prepayment of Loans
denominated in Special Notice Currencies) prior to any date of prepayment of
Eurocurrency Loans denominated in Alternative Currencies, and (iii) on the date
of prepayment of Base Rate Loans. Each such notice shall specify, in the case of
any prepayment of Loans, the date and amount of prepayment and whether (as
determined at the Borrower's sole election and discretion) the prepayment is
(i) of Term A Loans, Revolving Credit Loans or Swing Line Loans, or a
combination thereof, (ii) in the case of Revolving Loans, of the relevant
Borrowing of such Loans to be repaid, and (iii) of Eurocurrency Loans, Base Rate
Loans or a combination thereof, and, in each case if a combination thereof, the
principal amount allocable to each and, in the case of any prepayment of
Unreimbursed Amounts, the date and amount of prepayment, the identity of the
applicable Letter of Credit or Letters of Credit or Bankers' Acceptance or
Bankers' Acceptances and the amount allocable to each of such Unreimbursed
Amounts. Upon the receipt of any such notice the Administrative Agent shall
promptly notify each affected Lender thereof; in the event such prepayment is of
a Loan denominated in an Alternative Currency, the Administrative Agent shall
also notify each Alternative Currency Funding Lender with respect to such Loan
of its Alternative Currency Funding Pro Rata Share of such payment. If any such
notice is given, the amount specified in such notice shall be due and payable on
the date specified therein, together with (if a Eurocurrency Loan is prepaid
other than at the end of the Interest Period applicable thereto) any amounts
payable pursuant to subsection 4.10 and, in the case of prepayments of the Term
Loans only, accrued interest to such date on the amount prepaid. Notwithstanding
the foregoing, the Borrower may rescind or postpone any notice of prepayment
under this subsection 4.2(a) if such




--------------------------------------------------------------------------------




prepayment would have resulted from a refinancing of the Loans, which
refinancing shall not have been consummated or shall have otherwise been
delayed. Partial prepayments of (i) the Term Loans pursuant to this subsection
shall be applied to the respective installments of principal thereof as directed
by the Borrower in its prepayment notice (as determined at the Borrower's sole
election and discretion), and (ii) the Revolving Credit Loans and the
Unreimbursed Amounts pursuant to this subsection shall (unless the Borrower
otherwise directs) be applied, first, to payment of the Swing Line Loans then
outstanding, second, to payment of the Borrowing of Revolving Credit Loans
designated by the Borrower, third, to payment of any Unreimbursed Amounts then
outstanding and, last, to Cash Collateralize any outstanding L/C-BA Obligation
on terms reasonably satisfactory to the Administrative Agent. Partial
prepayments pursuant to this subsection 4.2(a) shall be in an aggregate
principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof.
(a)If on or after the Effective Date (i) the Borrower or any of its Subsidiaries
shall incur Indebtedness for borrowed money (other than Indebtedness permitted
pursuant to subsection 8.2) pursuant to a public offering or private placement
or otherwise, (ii) the Borrower or any of its Subsidiaries shall make an Asset
Sale pursuant to subsection 8.6(i), (iii) a Recovery Event occurs or (iv) the
Borrower or any of its Subsidiaries shall enter into a Sale and Leaseback
Transaction, then, in each case, the Borrower shall prepay, in accordance with
subsection 4.2(d), the Term A Loans and, if so provided in the applicable
Incremental Facility Amendment, the Incremental Term Loans if any then
outstanding in an amount equal to (x) in the case of the incurrence of any such
Indebtedness, 100% of the Net Cash Proceeds thereof, (y) in the case of any such
Asset Sale or Recovery Event, 100% of the Net Cash Proceeds thereof minus any
Reinvested Amounts in accordance with the terms thereof, and (z) in the case of
any such Sale and Leaseback Transaction, 100% of the Net Cash Proceeds thereof
minus any Reinvested Amounts, in each case with such prepayment to be made on
the Business Day following the date of receipt of any such Net Cash Proceeds
(except, in each case, as provided in subsection 4.2(g) and except that, in the
case of clauses (y) and (z), if any such Net Cash Proceeds are eligible to be
reinvested in accordance with the definition of the term “Reinvested Amount” in
subsection 1.1 and the Borrower has not elected to reinvest such proceeds, such
prepayment to be made on the earlier of (1) the date on which the certificate of
a Responsible Officer of the Borrower to such effect is delivered to the
Administrative Agent in accordance with such definition and (2) the last day of
the period within which a certificate setting forth such election is required to
be delivered in accordance with such definition). Nothing in this paragraph (b)
shall limit the rights of the Administrative Agent and the Lenders set forth in
Section 9.
(b)[Intentionally omitted.]
(c)Prepayments pursuant to subsection 4.2(b) shall be applied first to prepay
Term A Loans and, if so provided in the applicable Incremental Facility
Amendment, Incremental Term Loans, if any then outstanding on a pro rata basis,
and second to prepay Revolving Credit Loans. Prepayments of Term A Loans and
Incremental Term Loans, if any, pursuant to subsection 4.2(b) shall be applied
pro rata to the respective installments of principal thereof (excluding from
such calculation the final payment due at maturity), provided that, any such
payment may, at the option of the Borrower, be first applied to the installments
thereof due in the next twelve months and, thereafter, the remainder of such
prepayment shall be allocated and applied pro rata (excluding from such
calculation the final payment due at maturity).
(d)Amounts prepaid on account of Term Loans pursuant to subsection 4.2(a), or
4.2(b) may not be reborrowed.
(e)Notwithstanding the foregoing provisions of this subsection 4.2, if at any
time any prepayment of the Term Loans pursuant to subsection 4.2(b), or 4.2(g)
would result, after giving effect to the procedures set forth in this Agreement,
in the Borrower incurring breakage costs under subsection 4.10 as a result of
Eurocurrency Loans being prepaid other than on the last day of an Interest
Period with respect thereto, then, the Borrower may, so long as no Default or
Event of Default shall have occurred and be continuing, in its sole discretion,
initially deposit a portion (up to 100%)




--------------------------------------------------------------------------------




of the amounts that otherwise would have been paid in respect of such
Eurocurrency Loans with the Administrative Agent (which deposit must be equal in
amount to the amount of such Eurocurrency Loans not immediately prepaid) to be
held as security for the obligations of the Borrower to make such prepayment
pursuant to a cash collateral agreement to be entered into on terms reasonably
satisfactory to the Administrative Agent, with such cash collateral to be
directly applied upon the first occurrence thereafter of the last day of an
Interest Period with respect to such Eurocurrency Loans (or such earlier date or
dates as shall be requested by the Borrower); provided that, such unpaid
Eurocurrency Loans shall continue to bear interest in accordance with subsection
4.1 until such unpaid Eurocurrency Loans or the related portion of such
Eurocurrency Loans, as the case may be, have or has been prepaid.
(f)Notwithstanding anything to the contrary in subsection 4.2(b), 4.2(d) or 4.6,
with respect to the amount of any mandatory prepayment described in subsection
4.2 that is to be applied to Term Loans (such amount, the “Term Loan Prepayment
Amount”), at any time when Term Loans remain outstanding and the Term Loan
Prepayment Amount is not sufficient to repay the principal amount of the Term
Loans in full, the Borrower will, in lieu of applying such amount to the
prepayment of Term Loans, as provided in subsection 4.2(b) or 4.2(d) above, on
the date specified in this subsection 4.2 for such prepayment, give the
Administrative Agent telephonic notice (promptly confirmed in writing) thereof
and the Administrative Agent shall prepare and provide to each Term Loan Lender
a notice (each, a “Prepayment Option Notice”) as described below. As promptly as
practicable after receiving such notice from the Borrower, the Administrative
Agent will send to each Term Loan Lender a Prepayment Option Notice, which shall
be in the form of Exhibit I, and shall include an offer by the Borrower to
prepay on the date (each a “Prepayment Date”) that is five Business Days after
the date of the Prepayment Option Notice, the Term Loans of such Lender in an
amount equal to such Lender's Applicable Percentage of the Term Loan Prepayment
Amount (the “Individual Term Loan Prepayment Amount”). In the event any such
Lender desires to accept the Borrower's offer in whole or in part, such Lender
shall so advise the Administrative Agent by return notice no later than the
close of business two Business Days after the date of such notice from the
Administrative Agent, which return notice shall also include any amount of such
Lender's Individual Term Loan Prepayment Amount such Lender does not wish to
receive. If any Lender does not respond to the Administrative Agent within the
allotted time or indicate the amount of the Individual Term Loan Prepayment
Amount it does not wish to receive, such Lender will be deemed to have accepted
the Borrower's offer in whole and shall receive 100% of its Individual Term Loan
Prepayment Amount. On the Prepayment Date the Borrower shall prepay the Term
Loan Prepayment Amount, and (i) the aggregate amount thereof necessary to prepay
that portion of the outstanding relevant Term Loans in respect of which such
Term Loan Lenders have accepted prepayment as described above shall be applied
to the prepayment of the Term Loans, and (ii) the aggregate amount (if any)
equal to the portion of the Term Loan Prepayment Amount not accepted by the
relevant Term Loan Lenders shall be returned to the Borrower. The Borrower may,
but shall not be obligated to, make a voluntary prepayment of the Term Loans
pursuant to subsection 4.2(a) with that portion of the Term Loan Prepayment
Amount not accepted by the relevant Term Loan Lenders.
(g)If the Administrative Agent notifies the Borrower at any time that the
Outstanding Amount of all Loans denominated in Alternative Currencies at such
time exceeds an amount equal to 105% of the Alternative Currency Sublimit then
in effect, then, within five Business Days after receipt of such notice, the
Borrower shall prepay Loans in an aggregate amount sufficient to reduce such
Outstanding Amount as of such date of payment to an amount not to exceed 100% of
the Alternative Currency Sublimit then in effect.
(h)If the Administrative Agent notifies the Borrower at any time that the Total
Revolving Credit Outstandings at such time exceed an amount equal to 105% of the
Aggregate Revolving Credit Commitments then in effect, then, within five
Business Days after receipt of such notice, the Borrowers




--------------------------------------------------------------------------------




shall prepay Loans and/or Cash Collateralize the L/C-BA Obligations in an
aggregate amount sufficient to reduce such Outstanding Amount as of such date of
payment to an amount not to exceed 100% of the Aggregate Revolving Credit
Commitments then in effect; provided, however, that, subject to the provisions
of subsection 4.6(e)(i)(B), the Borrower shall not be required to Cash
Collateralize the L/C-BA Obligations pursuant to this subsection 4.2(i) unless,
after the prepayment in full of the Loans, the Total Revolving Credit
Outstandings exceed the Aggregate Revolving Credit Commitments then in effect.
The Administrative Agent may, at any time and from time to time after the
initial deposit of such Cash Collateral, request that additional Cash Collateral
be provided in order to protect against the results of further exchange rate
fluctuations.
3.Commitment Fees; Administrative Agent's Fee; Other Fees. (a) The Borrower
agrees to pay to the Administrative Agent, for the account of each Revolving
Credit Lender, subject to adjustment as provided in subsection 4.6(e), a
commitment fee for the period from and including the first day of the Revolving
Credit Commitment Period to the last day of the Revolving Credit Commitment
Period, computed at the Commitment Fee Rate on the average daily amount of the
Available Revolving Credit Commitment of such Lender during the period for which
payment is made, payable quarterly in arrears on the first Business Day of each
January, April, July and October and on the Termination Date with respect to the
Revolving Credit Facility or such earlier date as the Revolving Credit
Commitments shall terminate as provided herein, commencing on April 1, 2012.
(a)The Borrower agrees to pay to the Administrative Agent and the Other
Representatives any fees in the amounts and on the dates previously agreed to in
writing by the Borrower, the Other Representatives and the Administrative Agent
in connection with this Agreement.
(b)The Borrower shall pay directly to the Alternative Currency Funding Fronting
Lender, for its own account, in Dollars, a fronting fee with respect to the
portion of each Borrowing in an Alternative Currency advanced by such
Alternative Currency Funding Fronting Lender for an Alternative Currency
Participating Lender (but excluding the portion of such advance constituting the
Alternative Currency Funding Fronting Lender's Applicable Percentage of such
Borrowing as an Alternative Currency Funding Lender), equal to 0.125% times such
portion of such Borrowing, computed on the Dollar Equivalent of such Borrowing,
such fee to be payable on the date of such Borrowing.
4.Computation of Interest and Fees; Retroactive Adjustments of Applicable
Margin. (a) Except as set forth in subsection 4.1(f), interest (other than
interest in respect of Base Rate Loans) and fees (other than commitment fees)
shall be calculated on the basis of a 360-day year for the actual days elapsed;
and commitment fees and interest in respect of Base Rate Loans shall be
calculated on the basis of a 365- (or 366-, as the case may be) day year for the
actual days elapsed; provided that, in the case of interest in respect of Loans
denominated in Alternative Currencies as to which market practice differs from
the foregoing, in accordance with such market practice. The Administrative Agent
shall as soon as practicable notify the Borrower and the affected Lenders of
each determination of a Eurocurrency Rate. Any change in the interest rate on a
Loan resulting from a change in the Base Rate or the Eurocurrency Reserve
Percentage shall become effective as of the opening of business on the day on
which such change becomes effective. The Administrative Agent shall as soon as
practicable notify the Borrower and the affected Lenders of the effective date
and the amount of each such change in interest rate.
(a)Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of demonstrable error. The
Administrative Agent shall, at the request of the Borrower or any Lender,
deliver to the Borrower or such Lender a statement showing in reasonable detail
the calculations used by the Administrative Agent in determining any interest
rate pursuant to subsection 4.1.
(b)Notwithstanding any other provision of this Agreement to the contrary, if, as
a result of any restatement of or other adjustment to the financial statements
of Holding or for any other




--------------------------------------------------------------------------------




reason, the Borrower, Holding or the Lenders determine that (i) the Consolidated
Total Leverage Ratio as calculated by the Borrower or Holding as of any
applicable date was inaccurate and (ii) a proper calculation of the Consolidated
Total Leverage Ratio would have resulted in higher pricing for such period, the
Borrower shall immediately and retroactively be obligated to pay to the
Administrative Agent for the account of the applicable Lenders or the L/C
Issuer, as the case may be, promptly on demand by the Administrative Agent (or,
after the occurrence of an actual or deemed entry of an order for relief with
respect to the Borrower under the Bankruptcy Code of the United States,
automatically and without further action by the Administrative Agent, any Lender
or the L/C Issuer), an amount equal to the excess of the amount of interest and
fees that should have been paid for such period over the amount of interest and
fees actually paid for such period. This subsection 4.4(c) shall not limit the
rights the Administrative Agent, any Lender or the L/C Issuer, as the case may
be, otherwise available hereunder. The Borrower's obligations under this
subsection 4.4(c) shall survive the termination of the Aggregate Commitments and
the repayment of all other Obligations hereunder.
5.Inability to Determine Interest Rate. If prior to the first day of any
Interest Period, the Administrative Agent shall have determined (which
determination shall be conclusive and binding upon the Borrower) that, by reason
of circumstances affecting the relevant market, adequate and reasonable means do
not exist for ascertaining the Eurocurrency Rate with respect to any Loan the
interest rate of which is determined by reference to the Eurocurrency Rate
(whether denominated in Dollars or an Alternative Currency) (the “Affected
Eurocurrency Rate”) for such Interest Period, the Administrative Agent shall
give telecopy or telephonic notice thereof to the Borrower and the Lenders as
soon as practicable thereafter. If such notice is given (a) any Eurocurrency
Loans denominated in Dollars the rate of interest applicable to which is based
on the Affected Eurocurrency Rate requested to be made on the first day of such
Interest Period shall be made as Base Rate Loans and (b) any outstanding Loans
denominated in Dollars, as applicable, that were to have been converted on the
first day of such Interest Period to or continued as Eurocurrency Loans the rate
of interest applicable to which is based upon the Affected Eurocurrency Rate
shall be converted to or continued as Base Rate Loans, in each case, the
interest rate on which Base Rate Loans shall be determined by the Administrative
Agent without reference to the Eurocurrency Rate component of the Base Rate in
the event of a determination with respect to the Eurocurrency Rate component of
the Base Rate. Any outstanding Eurocurrency Loans in an Alternative Currency
that were to have been continued on the first day of such Interest Period as
Eurocurrency Loans the rate of interest applicable to which is based upon the
Affected Eurocurrency Rate shall be immediately repaid by the Borrower on the
last day of the then current Interest Period with respect thereto together with
accrued interest thereon. If any such repayment occurs on a day which is not the
last day of the then current Interest Period with respect to such affected
Eurocurrency Loan, the Borrower shall pay to each of the Lenders such amounts,
if any, as may be required pursuant to subsection 4.10. Until such notice has
been withdrawn by the Administrative Agent, no further Eurocurrency Loans the
rate of interest applicable to which is based upon the Affected Eurocurrency
Rate shall be made or continued as such, nor shall the Borrower have the right
to convert Base Rate Loans to Eurocurrency Loans the rate of interest applicable
to which is based upon the Affected Eurocurrency Rate, and the utilization of
the Eurocurrency Rate component in determining the Base Rate shall be suspended.
6.Payments Generally; Administrative Agent's Clawback. (a) General. All payments
to be made by the Borrower shall be made without condition or deduction for any
counterclaim, defense, recoupment or setoff (other than with respect to Taxes
which shall be governed solely by subsections 4.8 and 4.9). Except as otherwise
expressly provided herein and except with respect to principal of and interest
on Loans denominated in an Alternative Currency, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the applicable
Administrative Agent's Office in Dollars and in Same Day Funds not later than
2:00 p.m. on the date specified herein. Except as otherwise expressly provided
herein, all payments by the Borrower hereunder with respect to principal and
interest on Loans denominated in an Alternative Currency shall be




--------------------------------------------------------------------------------




made to the Administrative Agent, for the account of the respective Lenders to
which such payment is owed, at the Administrative Agent's Office in such
Alternative Currency and in Same Day Funds not later than the Applicable Time
determined by the Administrative Agent on the dates specified herein. Without
limiting the generality of the foregoing, the Administrative Agent may require
that any payments due under this Agreement be made in the United States. If, for
any reason, the Borrower is prohibited by any Law from making any required
payment hereunder in an Alternative Currency, the Borrower shall, unless
prohibited by applicable Law, make such payment in Dollars in the Dollar
Equivalent of the Alternative Currency payment amount and such payment shall
satisfy the Borrower's obligation with respect thereto. The Administrative Agent
will promptly distribute to each Lender its Applicable Percentage (or other
applicable share as provided herein, including without limitation the
Alternative Currency Funding Fronting Lender's Alternative Currency Funding Pro
Rata Share of any payment made with respect to any Loan as to which any
Alternative Currency Participating Lender has not funded its Alternative
Currency Risk Participation) of any payment hereunder for the account of the
Lenders in like funds as received by wire transfer to such Lender's Lending
Office. All payments received by the Administrative Agent (i) after 2:00 p.m.,
in the case of payments in Dollars, or (ii) after the Applicable Time determined
by the Administrative Agent in the case of payments in an Alternative Currency,
shall in each case be deemed received on the next succeeding Business Day and
any applicable interest or fee shall continue to accrue. If any payment to be
made by the Borrower shall come due on a day other than a Business Day, payment
shall be made on the next following Business Day, and such extension of time
shall be reflected in computing interest or fees, as the case may be.
(a)Funding by Lenders; Presumption by Administrative Agent. (i) Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurocurrency Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender's share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with subsection
2.2 (or, in the case of a Borrowing of Base Rate Loans, that such Lender has
made such share available in accordance with and at the time required by
subsection 2.2) and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to the Administrative Agent,
then the applicable Lender agrees to pay to the Administrative Agent forthwith
on demand such corresponding amount in Same Day Funds with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent (the
“Compensation Period”), at in the case of a payment to be made by such Lender,
the Overnight Rate, plus any administrative, processing or similar fees
customarily charged by the Administrative Agent in connection with the
foregoing. If such Lender does not pay such amount forthwith upon the
Administrative Agent's demand therefor, the Administrative Agent may make a
demand therefor upon the Borrower, and the Borrower shall pay such amount to the
Administrative Agent, together with interest thereon for the Compensation Period
at a rate per annum equal to the rate of interest applicable to the applicable
Borrowing. Nothing herein shall be deemed to relieve any Lender from its
obligation to fulfill its Commitment or to prejudice any rights which the
Administrative Agent or the Borrower may have against any Lender as a result of
any default by such Lender hereunder. If the Borrower and such Lender shall pay
such interest to the Administrative Agent for the same or an overlapping period,
the Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays its share of
the applicable Borrowing to the Administrative Agent, then the amount so paid
(excluding the amount of any interest which may have accrued and been paid in
respect of such late payment) shall constitute such Lender's Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.




--------------------------------------------------------------------------------




(ii)    Payments by the Borrower; Presumptions by Administrative Agent. Unless
the Administrative Agent shall have received notice from the Borrower prior to
the date on which any payment is due to the Administrative Agent for the account
of the Lenders or the L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Issuer, as the case may be, the
amount due. In such event, if the Borrower has not in fact made such payment,
then each of the Lenders or the L/C Issuer, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the L/C Issuer, in Same Day Funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
Overnight Rate.
A notice of the Administrative Agent to any Lender or Borrower with respect to
any amount owing under this subsection (b) shall be conclusive, absent
demonstrable error.
(b)Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans, including Loans denominated in Alternative Currencies in the event
they are Alternative Currency Funding Lenders, and to fund Alternative Currency
Risk Participations (if they are Alternative Currency Participating Lenders) and
participations in Letters of Credit and Bankers' Acceptances and Swing Line
Loans and to make payments pursuant to subsection 11.5(b) are several and not
joint. The failure of any Lender to make any Loan, including Loans denominated
in an Alternative Currency in the event it is an Alternative Currency Funding
Lender, or to fund any such Alternative Currency Risk Participations (if it is
an Alternative Currency Participating Lender) or any such participation or to
make any payment under subsection 11.5(b) on any date required hereunder shall
not relieve any other Lender of its corresponding obligation to do so on such
date, and no Lender shall be responsible for the failure of any other Lender to
so make its Loan, including Loans denominated in an Alternative Currency in the
event it is an Alternative Currency Funding Lender, to purchase its Alternative
Currency Risk Participations (if it is an Alternative Currency Participating
Lender) and to purchase its participations, or to make its payment under
subsection 11.5(b).
(c)Failure to Satisfy Conditions Precedent. If any Lender makes available to the
Administrative Agent funds for any Loan to be made by such Lender as provided in
the foregoing provisions of this Section 4, and such funds are not made
available to the Borrower by the Administrative Agent because the conditions to
the applicable Credit Extension set forth in Section 6 are not satisfied or
waived in accordance with the terms hereof, the Administrative Agent shall
promptly return such funds (in like funds as received from such Lender) to such
Lender, without interest.
(d)Defaulting Lenders.
(i)Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
(A)    Waivers and Amendments. Such Defaulting Lender's right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definitions of “Required Lenders,” “Required
Term Lenders,” “Required Term A Lenders,” “Required Revolving Lenders,”
“Required Incremental Revolving Tranche Lenders,” “Required Incremental Term
Lenders” and subsection 11.1.




--------------------------------------------------------------------------------




(B)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 9 or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to subsection 11.10 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, if such Defaulting Lender is a Revolving Credit Lender,
to the payment on a pro rata basis of any amounts owing by such Defaulting
Lender to the L/C Issuer or Swing Line Lender hereunder; third, if such
Defaulting Lender is a Revolving Credit Lender, to Cash Collateralize the L/C
Issuer's Fronting Exposure with respect to such Defaulting Lender in accordance
with subsection 3.1(g); fourth, as the Borrower may request (so long as no
Default or Event of Default exists), to the funding of any Loan in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; fifth, if so
determined by the Administrative Agent and the Borrower, to be held in a deposit
account and released pro rata in order to (x) satisfy such Defaulting Lender's
potential future funding obligations with respect to Loans under this Agreement
and (y) if such Defaulting Lender is a Revolving Credit Lender, Cash
Collateralize the L/C Issuer's future Fronting Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit issued under this
Agreement, in accordance with subsection 3.1(g); sixth, in the case of a
Defaulting Lender under any Facility, to the payment of any amounts owing to the
other Lenders under such Facility (in the case of the Revolving Credit Facility,
including the L/C Issuer or Swing Line Lender) as a result of any judgment of a
court of competent jurisdiction obtained by any Lender under such Facility (in
the case of the Revolving Credit Facility, including the L/C Issuer or the Swing
Line Lender) against such Defaulting Lender as a result of such Defaulting
Lender's breach of its obligations under this Agreement; seventh, so long as no
Default or Event of Default exists, to the payment of any amounts owing to the
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against such Defaulting Lender as a result of such
Defaulting Lender's breach of its obligations under this Agreement; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans or L/C-BA Borrowings in respect of which such Defaulting
Lender has not fully funded its appropriate share, and (y) such Loans were made
or the related Letters of Credit or Bankers' Acceptances were issued at a time
when the conditions set forth in subsection 6.2 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and L/C-BA Obligations owed
to, all Non-Defaulting Lenders under the applicable Facility on a pro rata basis
(and ratably among all applicable Facilities computed in accordance with the
Defaulting Lenders' respective funding deficiencies) prior to being applied to
the payment of any Loans of, or L/C-BA Obligations owed to, such Defaulting
Lender under the applicable Facility until such time as all Loans and funded and
unfunded participations in L/C-BA Obligations and Swing Line Loans are held by
the Lenders pro rata in accordance with the Commitments hereunder without giving
effect to subsection 4.6(e)(i)(D). Any payments, prepayments or other amounts
paid or payable to a Defaulting Lender that are applied (or held) to pay amounts
owed by a Defaulting Lender or to post Cash Collateral pursuant to this
subsection shall be deemed paid to and redirected by such Defaulting Lender, and
each Lender irrevocably consents hereto.




--------------------------------------------------------------------------------




(C)    Certain Fees. No Defaulting Lender shall be entitled to receive any
commitment fee payable under subsection 4.3(a) for any period during which that
Lender is a Defaulting Lender (and the Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender). Each Defaulting Lender which is a Revolving Credit Lender
shall be entitled to receive Letter of Credit-BA Fees for any period during
which that Lender is a Defaulting Lender only to the extent allocable to its
Applicable Revolving Credit Percentage of the stated amount of Letters of Credit
and Bankers' Acceptances for which it has provided Cash Collateral pursuant to
subsection 3.1(g). With respect to any Letter of Credit-BA Fee not required to
be paid to any Defaulting Lender pursuant to this subsection, the Borrower shall
(x) pay to each Non-Defaulting Lender which is a Revolving Credit Lender that
portion of any such fee otherwise payable to such Defaulting Lender with respect
to such Defaulting Lender's participation in L/C-BA Obligations that has been
reallocated to such Non-Defaulting Lender pursuant to clause (D) below, (y) pay
to the L/C Issuer the amount of any such fee otherwise payable to such
Defaulting Lender to the extent allocable to such L/C Issuer's Fronting Exposure
to such Defaulting Lender, and (z) not be required to pay the remaining amount
of any such fee.
(D)    Reallocation of Applicable Revolving Credit Percentages to Reduce
Fronting Exposure. All or any part of such Defaulting Lender's participation in
L/C-BA Obligations and Swing Line Loans shall be reallocated among the
Non-Defaulting Lenders which are Revolving Credit Lenders in accordance with
their respective Applicable Revolving Credit Percentages (calculated without
regard to such Defaulting Lender's Revolving Credit Commitment) but only to the
extent that (x) the conditions set forth in subsection 6.2 are satisfied at the
time of such reallocation (and, unless the Borrower shall have otherwise
notified the Administrative Agent at such time, the Borrower shall be deemed to
have represented and warranted that such conditions are satisfied at such time),
and (y) such reallocation does not cause the aggregate Outstanding Amount of the
Revolving Credit Loans of any Non-Defaulting Lender (less, with respect only to
the Alternative Currency Funding Fronting Lender, the aggregate Alternative
Currency Risk Participations in all Loans denominated in Alternative Currencies)
plus, with respect only to the Alternative Currency Participating Lenders, the
Outstanding Amount of such Lender's Alternative Currency Risk Participations in
Loans denominated in Alternative Currencies and advanced by the Alternative
Currency Funding Fronting Lender, plus such Lender's participation in L/C-BA
Obligations and Swing Line Loans at such time to exceed such Non-Defaulting
Lender's Revolving Credit Commitment. No reallocation hereunder shall constitute
a waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Lender having become a Defaulting Lender, including any
claim of a Non-Defaulting Lender as a result of such Non-Defaulting Lender's
increased exposure following such reallocation.
(E)    Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (e)(i)(D) above cannot, or can only partially, be effected,
the Borrower shall, without prejudice to any right or remedy available to it
hereunder or under applicable Law, (x) first, prepay Swing Line Loans in an
amount equal to the Swing Line Lender's Fronting Exposure and (y) second, Cash
Collateralize the L/C Issuers' Fronting Exposure in accordance with the
procedures set forth in Section 3.1




--------------------------------------------------------------------------------




(g).
(ii)Defaulting Lender Cure. If the Borrower, the Administrative Agent and, in
the case that a Defaulting Lender is a Revolving Credit Lender, the Swing Line
Lender and the L/C Issuer agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Revolving Credit Loans of the other Lenders or take
such other actions as the Administrative Agent may determine to be necessary to
cause the Revolving Credit Loans and funded and unfunded participations in
Letters of Credit, Bankers' Acceptances and Swing Line Loans to be held on a pro
rata basis by the Lenders in accordance with their Applicable Percentages
(without giving effect to subsection 4.6(a)(i)(D)), whereupon such Lender will
cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that (x) except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender's
having been a Defaulting Lender and (y) the Lender making such purchase shall
promptly upon demand reimburse any Revolving Credit Lender for any costs of the
type described in subsection 4.10 arising as a result of such purchase.
7.Illegality. Notwithstanding any other provision herein but subject to
subsection 4.8(c), if the adoption of or any change in any Requirement of Law or
in the interpretation or application thereof occurring after the Effective Date
shall make it unlawful for any Lender to make or maintain any Loans whose
interest is determined by reference to the Eurocurrency Rate (whether
denominated in Dollars or an Alternative Currency) as contemplated by this
Agreement (“Affected Eurocurrency Loans”), (a) such Lender shall promptly give
written notice of such circumstances to the Borrower and the Administrative
Agent, which notice shall (i) in the case of any such restriction or prohibition
with respect to an Alternative Currency, include such Lender's notification that
it will thenceforth be an Alternative Currency Participating Lender with respect
to such Alternative Currency, and (ii) be withdrawn whenever such circumstances
no longer exist), (b)(i) the commitment of such Lender hereunder to make
Affected Eurocurrency Loans, continue Affected Eurocurrency Loans as such and,
in the case of Eurocurrency Loans in Dollars, to convert a Base Rate Loan to an
Affected Eurocurrency Loan shall forthwith be cancelled and, until such time as
it shall no longer be unlawful for such Lender to make or maintain such Affected
Eurocurrency Loans, such Lender shall then have a commitment only to make a Base
Rate Loan (the interest rate on which Base Rate Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurocurrency Rate component of the Base Rate) when an
Affected Eurocurrency Loan is requested, and (ii) if such notice asserts the
illegality of such Lender making or maintaining Base Rate Loans the interest
rate on which is determined by reference to the Eurocurrency Rate component of
the Base Rate, the interest rate on which Base Rate Loans of such Lender shall,
if necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurocurrency Rate component of the Base Rate, (c) such
Lender's Loans then outstanding as Affected Eurocurrency Loans, denominated in
Dollars, if any, shall be converted automatically to Base Rate Loans (the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurocurrency Rate component of the Base Rate) on the respective
last days of the then current Interest Periods with respect to such Loans or
within such earlier period as required by law, and (d) such Lender's Loans then
outstanding as Affected Eurocurrency Loans, if any, denominated in an
Alternative Currency shall be immediately repaid by the Borrower on the last day
of the then current Interest Period with




--------------------------------------------------------------------------------




respect thereto (or such earlier date as may be required by any such Requirement
of Law) together with accrued interest thereon. If any such conversion or
prepayment of an Affected Eurocurrency Loan occurs on a day which is not the
last day of the then current Interest Period with respect thereto, the Borrower
shall pay to such Lender such amounts, if any, as may be required pursuant to
subsection 4.10. Any Lender that is or becomes an Alternative Currency
Participating Lender with respect to any Alternative Currency pursuant to this
subsection 4.7 or otherwise as provided in this Agreement shall promptly notify
the Administrative Agent and the Borrower in the event that the impediment
resulting in its being or becoming an Alternative Currency Participating Lender
is alleviated in a manner such that it can become an Alternative Currency
Funding Lender with respect to such Alternative Currency.
8.Requirements of Law. (a) If the adoption of or any change in any Requirement
of Law or in the interpretation or application thereof applicable to any Lender,
or compliance by any Lender with any request or directive (whether or not having
the force of law) from any central bank or other Governmental Authority, in each
case made subsequent to the Effective Date (or, if later, the date on which such
Lender becomes a Lender):
(i)shall subject such Lender to any Taxes of any kind whatsoever with respect to
any Letter of Credit, Bankers' Acceptance, any Letter of Credit Application or
any Loans made by it or its obligation to make Loans, or change the basis of
taxation of payments to such Lender in respect thereof (except for
(A) Non-Excluded Taxes covered by subsection 4.9, (B) Taxes described in clauses
(B) through (E) of subsection 4.9(b) and (C) Connection Income Taxes);
(ii)shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender which
is not otherwise included in the determination of the Eurocurrency Rate
hereunder (except (A) any reserve requirement reflected in the Eurocurrency Rate
and (B) the requirements of the Bank of England and the Financial Services
Authority or the European Central Bank reflected in the Mandatory Cost, other
than as set forth below);
(iii)shall impose on such Lender any other condition (excluding any Tax of any
kind whatsoever); or
(iv)shall result in the failure of the Mandatory Cost, as calculated hereunder,
to represent the cost to any Lender of complying with the requirements of the
Bank of England and/or the Financial Services Authority or the European Central
Bank in relation to its making, funding or maintaining Eurocurrency Loans;
and the result of any of the foregoing is to increase the cost to such Lender,
by an amount which such Lender deems to be material, of making, converting into,
continuing or maintaining Eurocurrency Loans or issuing or participating in
Letters of Credit or Bankers' Acceptances or to reduce any amount receivable
hereunder in respect thereof, then, in any such case, upon notice to the
Borrower from such Lender, through the Administrative Agent, in accordance
herewith, the Borrower shall promptly pay such Lender, upon its demand, any
additional amounts necessary to compensate such Lender for such increased cost
or reduced amount receivable with respect to such Eurocurrency Loans, Letters of
Credit or Bankers' Acceptances, provided that, in any such case, the Borrower
may elect to convert Eurocurrency Loans made by such Lender hereunder to Base
Rate Loans by giving the Administrative Agent at least one Business Day's notice
of such election, in which case the Borrower shall promptly pay to such Lender,
upon demand, without duplication, amounts theretofore required to be paid to
such Lender pursuant to this subsection 4.8(a) and such amounts, if any, as may
be required pursuant to subsection 4.10. If any Lender becomes entitled to claim
any additional amounts pursuant to this subsection, it shall provide prompt
notice thereof to the Borrower, through the Administrative Agent, certifying (x)
that one of the events described in this paragraph (a) has occurred and
describing in reasonable detail the nature of such event, (y) as to the
increased cost or reduced amount




--------------------------------------------------------------------------------




resulting from such event and (z) as to the additional amount demanded by such
Lender and a reasonably detailed explanation of the calculation thereof. Such a
certificate as to any additional amounts payable pursuant to this subsection
submitted by such Lender, through the Administrative Agent, to the Borrower
shall be conclusive in the absence of demonstrable error. This covenant shall
survive the termination of this Agreement and the payment of the Loans and all
other amounts payable hereunder.
(a)If any Lender shall have determined that the adoption of or any change in any
Requirement of Law regarding capital adequacy or liquidity requirements or in
the interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy or liquidity requirements (whether or not having the force of
law) from any Governmental Authority, in each case, made subsequent to the
Effective Date (or, if later, the date on which such Lender becomes a Lender),
does or shall have the effect of reducing the rate of return on such Lender's or
such corporation's capital as a consequence of such Lender's obligations
hereunder or under or in respect of any Letter of Credit or Bankers' Acceptance
to a level below that which such Lender or such corporation could have achieved
but for such change or compliance (taking into consideration such Lender's or
such corporation's policies with respect to capital adequacy and liquidity
requirements) by an amount deemed by such Lender to be material, then from time
to time, within ten Business Days after submission by such Lender to the
Borrower (with a copy to the Administrative Agent) of a written request therefor
certifying (x) that one of the events described in this paragraph (b) has
occurred and describing in reasonable detail the nature of such event, (y) as to
the reduction of the rate of return on capital resulting from such event and (z)
as to the additional amount or amounts demanded by such Lender or corporation
and a reasonably detailed explanation of the calculation thereof, the Borrower
shall pay to such Lender such additional amount or amounts as will compensate
such Lender or corporation for such reduction. Such a certificate as to any
additional amounts payable pursuant to this subsection submitted by such Lender,
through the Administrative Agent, to the Borrower shall be conclusive in the
absence of demonstrable error. This covenant shall survive the termination of
this Agreement and the payment of the Loans and all other amounts payable
hereunder.
(b)Notwithstanding anything herein to the contrary, for purposes of Section 4.7
and this Section 4.8, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (ii) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a change in a Requirement of Law,
regardless of the date enacted, adopted or issued.
9.Taxes. (a) Except as provided below in this subsection or as required by
applicable law, all payments made by the Borrower to the Administrative Agent or
to any Lender under this Agreement and any Notes, and all payments made by any
other Loan Party under any Loan Document, shall be made free and clear of, and
without deduction or withholding for or on account of, any present or future
income, stamp or other taxes, levies, imposts, duties, charges, fees, deductions
or withholdings, now or hereafter imposed, levied, collected, withheld or
assessed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto (“Taxes”). If any applicable Laws (as determined
in the good faith discretion of the Administrative Agent) require the deduction
or withholding of any Tax from any such payment by the Administrative Agent or a
Loan Party, then the Administrative Agent or such Loan Party shall be entitled
to make such deduction or withholding upon the basis of the information and
documentation to be delivered pursuant to subsection (f) below.
(a)If any Loan Party or the Administrative Agent shall be required by any
applicable Laws to withhold or deduct any Taxes (including Other Taxes) from any
payment, then (i) the Administrative Agent shall, in the case of withholdings or
deductions required by the Code, and such




--------------------------------------------------------------------------------




Loan Party or the Administrative Agent shall, in the case of withholdings or
deductions required by applicable Laws other than the Code, withhold or make
such deductions as are determined by it to be required based upon the
information and documentation it has received pursuant to subsection (f) below,
(ii) the Administrative Agent shall, in the case of withholdings or deductions
required by the Code, and such Loan Party or the Administrative Agent shall, in
the case of withholdings or deductions required by applicable Laws other than
the Code, timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with such Laws, and (iii) to the extent
that the withholding or deduction is made on account of any such Taxes,
including all Other Taxes (all such non-excluded taxes, levies, imposts, duties,
charges, fees, deductions or withholdings, “Non-Excluded Taxes”), the amounts so
payable to the Administrative Agent or such Lender shall be increased to the
extent necessary to yield to the Administrative Agent or such Lender (after
deduction or withholding of all Non-Excluded Taxes) interest or any such other
amounts payable hereunder at the rates or in the amounts specified in this
Agreement. However, for purposes of clause (iii) above and this Agreement,
Non-Excluded Taxes shall not include Excluded Taxes, which for purposes of this
Agreement shall be (A) Taxes measured by or imposed upon the overall net income
of the Administrative Agent or any Lender or its applicable lending office, or
any branch or affiliate thereof, and all franchise Taxes, branch profits Taxes,
Taxes on doing business or Taxes measured by or imposed upon the overall
capital, net profits or net worth of the Administrative Agent or any Lender (or,
in the case of a flow-through entity, any of its beneficial owners) or its
applicable lending office, or any branch or affiliate thereof, in each case
imposed by the jurisdiction under the laws of which the Administrative Agent or
such Lender (or, in the case of a flow-through entity, any of its beneficial
owners), applicable lending office, branch or affiliate is organized or is
located, or in which its principal executive office is located, or any nation
within which such jurisdiction is located or any political subdivision thereof;
(B) Other Connection Taxes; (C) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (I) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under subsection 4.11(d)) or (II) such Lender changes its applicable
lending office, except, in each case, to the extent that, pursuant to this
subsection 4.9(b) or subsection 4.10, amounts with respect to such Taxes were
payable either to such Lender's assignor immediately before such Lender became a
party hereto or to such Lender immediately before it changed its applicable
lending office; (D) Taxes attributable to such Lender's failure to comply with
the requirements of subsection 4.9(f); and (E) any U.S. federal withholding
Taxes imposed pursuant to FATCA.
(b)Without limiting the foregoing, the Borrower shall timely pay to the relevant
Governmental Authority in accordance with applicable Law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.
(c)(i) Whenever any Non-Excluded Taxes are payable by the Borrower, reasonably
promptly thereafter the Borrower shall send to the Administrative Agent for its
own account or for the account of such Lender, as the case may be, a certified
copy of an original official receipt received by the Borrower showing payment
thereof if such receipt is obtainable. If the Borrower fails to pay any
Non-Excluded Taxes when due to the appropriate taxing authority or fails to
remit to the Administrative Agent the required receipts or other required
documentary evidence, or any of the Administrative Agent or any Lender pays or
withholds or deducts any Non-Excluded Taxes, the Borrower shall indemnify the
Administrative Agent and the Lenders, and shall make payment in respect thereof
within 10 days after demand therefor, for any such Non-Excluded Taxes and any
incremental taxes, interest or penalties that may become payable by the
Administrative Agent or any Lender as a result of any such failure, whether or
not such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent),




--------------------------------------------------------------------------------




or by the Administrative Agent on its own behalf or on behalf of a Lender, shall
be conclusive absent manifest error. The Borrower shall, and does hereby,
indemnify the Administrative Agent, and shall make payment in respect thereof
within 10 days after demand therefor, for any amount which a Lender for any
reason fails to pay indefeasibly to the Administrative Agent as required
pursuant to subsection 4.9(d)(ii) below. Upon making such payment to the
Administrative Agent, the Borrower shall be subrogated to the rights of the
Administrative Agent pursuant to subsection 4.9(d)(ii) below against the
applicable defaulting Lender (other than the right of set off pursuant to the
last sentence of subsection 4.9(d)(ii)).
(ii)    Each Lender shall, and does hereby, severally indemnify, and shall make
payment in respect thereof within 10 days after demand therefor, (x) the
Administrative Agent against any Non-Excluded Taxes attributable to such Lender
(but only to the extent that the Borrower has not already indemnified the
Administrative Agent for such Non-Excluded Taxes and without limiting the
obligation of the Borrower to do so), (y) the Administrative Agent and the
Borrower, as applicable, against any Taxes attributable to such Lender's failure
to comply with the provisions of subsection 11.6(d) relating to the maintenance
of a Participant Register and (z) the Administrative Agent and the Borrower, as
applicable, against any Taxes other than Non-Excluded Taxes attributable to such
Lender that are payable or paid by the Administrative Agent or the Borrower in
connection with any Loan Document, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender, as the case may be, under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).
(d)The agreements in this subsection 4.9 shall survive the resignation or
replacement of the Administrative Agent or any assignment of rights by, or the
replacement of, a Lender, termination of this Agreement and the payment of the
Loans and all other amounts payable hereunder.
(e)Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Each Lender shall:
(i)
(A) on or before the date of such Lender becomes a Lender under this Agreement,
deliver to the Borrower and the Administrative Agent (A) two duly completed
copies of United States Internal Revenue Service Form W-8BEN (certifying that it
is a resident of the applicable country within the meaning of the income tax
treaty between the United States and that country), Form W-8ECI or Form W-9, or
successor applicable form, as the case may be, certifying that it is entitled to
receive all payments under this Agreement and any Notes without deduction or
withholding of any United States federal income taxes and (B) such other forms,
documentation





--------------------------------------------------------------------------------




or certifications, as the case may be, certifying that it is entitled to an
exemption from United States backup withholding tax with respect to payments
under this Agreement and any Notes;
(B)    deliver to the Borrower and the Administrative Agent two further copies
of any such form or certification on or before the date that any such form or
certification expires or becomes obsolete and after the occurrence of any event
requiring a change in the most recent form or certificate previously delivered
by it to the Borrower; and
(C)    obtain such extensions of time for filing and completing such forms or
certifications as may reasonably be requested by the Borrower or the
Administrative Agent and agree, to the extent legally entitled to do so, upon
reasonable request by the Borrower, to provide to the Borrower (for the benefit
of the Borrower and the Administrative Agent) such other forms as may be
reasonably required in order to establish the legal entitlement of such Lender
to an exemption from withholding with respect to payments under this Agreement
and any Notes; or
(ii)in the case of any Foreign Lender that is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code,
(A)    represent to the Borrower (for the benefit of the Borrower and the
Administrative Agent) that it is not a bank within the meaning of Section
881(c)(3)(A) of the Code;
(B)    agree to furnish to the Borrower on or before the date on which such
Foreign Lender becomes a Lender under this Agreement, with a copy to the
Administrative Agent, (1) two certificates substantially in the form of Exhibit
E (any such certificate a “U.S. Tax Compliance Certificate”) and (2) two
accurate and complete original signed copies of Internal Revenue Service Form
W-8BEN, or successor applicable form certifying to such Lender's legal
entitlement at the date of such certificate to an exemption from U.S.
withholding tax under the provisions of Section 871(h) or Section 881(c) of the
Code with respect to payments to be made under this Agreement and any Notes (and
to deliver to the Borrower and the Administrative Agent two further copies of
such form or certificate on or before the date it expires or becomes obsolete
and after the occurrence of any event requiring a change in the most recently
provided form or certificate and, if necessary, obtain any extensions of time
reasonably requested by the Borrower or the Administrative Agent for filing and
completing such forms or certificates); and
(C)    agree, to the extent legally entitled to do so, upon reasonable request
by the Borrower, to provide to the Borrower (for the benefit of the Borrower and
the Administrative Agent) such other forms as may be reasonably required in
order to establish the legal entitlement of such Lender to an exemption from
withholding with respect to payments under this Agreement and any Notes; or
(iii)in the case of any Lender that is a foreign intermediary or flow-through
entity for U.S. federal income tax purposes,
(A)    on or before the date on which such Foreign Lender becomes a Lender under
this Agreement, deliver to the Borrower and the Administrative Agent two
accurate and complete original signed copies of United States Internal Revenue
Service Form W-8IMY or successor applicable form; and




--------------------------------------------------------------------------------




(1)    with respect to each beneficiary or member of such Lender that is a bank
within the meaning of Section 881(c)(3)(A) of the Code, on or before the date on
which such Foreign Lender becomes a Lender under this Agreement, also deliver to
the Borrower and the Administrative Agent (i) two duly completed copies of
United States Internal Revenue Service Form W-8BEN (certifying that such
beneficiary or member is a resident of the applicable country within the meaning
of the income tax treaty between the United States and that country), Form
W-8ECI or Form W-9, or successor applicable form, as the case may be, in each
case certifying that each such beneficiary or member is entitled to receive all
payments under this Agreement and any Notes without deduction or withholding of
any United States federal income taxes and (ii) such other forms, documentation
or certifications, as the case may be, certifying that each such beneficiary or
member is entitled to an exemption from United States backup withholding tax
with respect to all payments under this Agreement and any Notes; and
(2)    with respect to each beneficiary or member of such Lender that is not a
bank within the meaning of Section 881(c)(3)(A) of the Code, (i) represent to
the Borrower (for the benefit of the Borrower and the Administrative Agent) that
such beneficiary or member is not a bank within the meaning of Section
881(c)(3)(A) of the Code, and (ii) also deliver to the Borrower and the
Administrative Agent on or before the date on which such Foreign Lender becomes
a Lender under this Agreement, (x) two accurate and complete original signed
copies of Internal Revenue Service Form W-9, or successor applicable form,
certifying that each such beneficiary or member is entitled to receive all
payments under this Agreement and any Notes without deduction or withholding of
any United States federal income taxes, or (y) two U.S. Tax Compliance
Certificates from each beneficiary or member and two accurate and complete
original signed copies of Internal Revenue Service Form W-8BEN, or successor
applicable form, certifying to such beneficiary's or member's legal entitlement
at the date of such certificate to an exemption from U.S. withholding tax under
the provisions of Section 871(h) or Section 881(c) of the Code with respect to
payments to be made under this Agreement and any Notes;
(B)    deliver to the Borrower and the Administrative Agent two further copies
of any such forms, certificates or certifications referred to above on or before
the date any such form, certificate or certification expires or becomes
obsolete, or any beneficiary or member changes, and after the occurrence of any
event requiring a change in the most recently provided form, certificate or
certification and, obtain such extensions of time reasonably requested by the
Borrower or the Administrative Agent for filing and completing such forms,
certificates or certifications; and
(C)    agree, to the extent legally entitled to do so, upon reasonable request
by the Borrower, to provide to the Borrower (for the benefit of the Borrower and
the Administrative Agent) such other forms as may be reasonably required in
order to establish the legal entitlement of such Lender (or beneficiary or
member) to an exemption from withholding with respect to payments under this
Agreement and any Notes;




--------------------------------------------------------------------------------




(iv)if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code and any regulations
thereunder, as applicable), such Lender shall deliver to the Borrower and the
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the Borrower and the Administrative Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender's
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (iv), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement and any regulations
thereunder;
unless in any such case any change in treaty, law or regulation has occurred
after the date such Person becomes a Lender hereunder (or a beneficiary or
member in the circumstances described in subsection 4.9(f)(iii) above, if later)
which renders all such forms inapplicable or which would prevent such Lender (or
such beneficiary or member) from duly completing and delivering any such form
with respect to it and such Lender so advises the Borrower and the
Administrative Agent. Each Person that shall become a Lender or a Participant
pursuant to subsection 11.6 shall, upon the effectiveness of the related
transfer, be required to provide all of the forms, certifications and statements
required pursuant to this subsection, provided that in the case of a Participant
the obligations of such Participant pursuant to this subsection 4.9(f) shall be
determined as if such Participant were a Lender except that such Participant
shall furnish all such required forms, certifications and statements to the
Lender from which the related participation shall have been purchased.
10.Indemnity. Other than with respect to Taxes (other than any Taxes that
represent losses, claims, damages, liabilities or expenses of any kind arising
from any non-Tax claim), which shall be governed solely by subsections 4.8 and
4.9, the Borrower agrees to indemnify each Lender and to hold each Lender
harmless from any loss or expense which such Lender may sustain or incur (other
than through such Lender's gross negligence or willful misconduct) as a
consequence of (a) default by the Borrower in making a borrowing of, conversion
into or continuation of Eurocurrency Loans after the Borrower has given a notice
requesting the same in accordance with the provisions of this Agreement, (b)
default by the Borrower in making any prepayment or conversion of Eurocurrency
Loans after the Borrower has given a notice thereof in accordance with the
provisions of this Agreement or (c) the making of a payment or prepayment of
Eurocurrency Loans or the conversion of Eurocurrency Loans on a day which is not
the last day of an Interest Period with respect thereto (including, without
limitation, as a result of a request by the Borrower pursuant to subsection
11.1(d)). Such indemnification may include an amount equal to the excess, if
any, of (i) the amount of interest which would have accrued on the amount so
prepaid, or converted, or not so borrowed, converted or continued, for the
period from the date of such prepayment or conversion or of such failure to
borrow, convert or continue to the last day of the applicable Interest Period
(or, in the case of a failure to borrow, convert or continue, the Interest
Period that would have commenced on the date of such failure) in each case at
the applicable rate of interest for such Eurocurrency Loans provided for herein
(excluding, however, the Applicable Margin included therein, if any) over (ii)
the amount of interest (as reasonably determined by such Lender) which would
have accrued to such Lender on such amount by placing such amount on deposit for
a comparable period with leading banks in the interbank Eurocurrency market. If
any Lender becomes entitled to claim any amounts under the indemnity contained
in this subsection 4.10, it shall provide prompt notice thereof to the Borrower,
through the Administrative Agent, certifying (x) that one of the events
described in clause (a), (b) or




--------------------------------------------------------------------------------




(c) has occurred and describing in reasonable detail the nature of such event,
(y) as to the loss or expense sustained or incurred by such Lender as a
consequence thereof and (z) as to the amount for which such Lender seeks
indemnification hereunder and a reasonably detailed explanation of the
calculation thereof. Such a certificate as to any indemnification pursuant to
this subsection submitted by such Lender, through the Administrative Agent, to
the Borrower shall be conclusive in the absence of demonstrable error. This
covenant shall survive the termination of this Agreement and the payment of the
Loans and all other amounts payable hereunder.
11.Certain Rules Relating to the Payment of Additional Amounts. (a) Upon the
request, and at the expense, of the Borrower, each Lender to which the Borrower
is required to pay any additional amount pursuant to subsection 4.8 or 4.9, and
any Participant in respect of whose participation such payment is required,
shall reasonably afford the Borrower the opportunity to contest, and reasonably
cooperate with the Borrower in contesting, the imposition of any Non-Excluded
Tax giving rise to such payment; provided that (i) such Lender shall not be
required to afford the Borrower the opportunity to so contest unless the
Borrower shall have confirmed in writing to such Lender its obligation to pay
such amounts pursuant to this Agreement and (ii) the Borrower shall reimburse
such Lender for its reasonable attorneys' and accountants' fees and
disbursements incurred in so cooperating with the Borrower in contesting the
imposition of such Non-Excluded Tax; provided, however, that notwithstanding the
foregoing no Lender shall be required to afford the Borrower the opportunity to
contest, or cooperate with the Borrower in contesting, the imposition of any
Non-Excluded Taxes, if such Lender in good faith determines that to do so would
have an adverse effect on it.
(a)If a Lender changes its applicable lending office (other than pursuant to
paragraph (c) below) and the effect of such change, as of the date of such
change, would be to cause the Borrower to become obligated to pay any additional
amount under subsection 4.8 or 4.9, the Borrower shall not be obligated to pay
such additional amount.
(b)If a condition or an event occurs which would, or would upon the passage of
time or giving of notice, result in the payment of any additional amount to any
Lender by the Borrower pursuant to subsection 4.8 or 4.9, such Lender shall
promptly notify the Borrower and the Administrative Agent and shall take such
steps as may reasonably be available to it to mitigate the effects of such
condition or event (which shall include efforts to rebook the Loans held by such
Lender at another lending office, or through another branch or an affiliate, of
such Lender); provided that such Lender shall not be required to take any step
that, in its reasonable judgment, would be materially disadvantageous to its
business or operations or would require it to incur additional costs (unless the
Borrower agrees to reimburse such Lender for the reasonable incremental
out-of-pocket costs thereof).
(c)If the Borrower shall become obligated to pay additional amounts pursuant to
subsection 4.8 or 4.9 and any affected Lender shall not have promptly taken
steps necessary to avoid the need for payments under subsection 4.8 or 4.9, the
Borrower shall have the right, for so long as such obligation exists, (i) with
the assistance of the Administrative Agent, to seek one or more substitute
Lenders reasonably satisfactory to the Administrative Agent and the Borrower to
purchase the affected Loan, in whole or in part, at an aggregate price no less
than such Loan's principal amount plus accrued interest, and assume the affected
obligations under this Agreement, or (ii) upon at least four Business Days'
irrevocable notice to the Administrative Agent, to prepay the affected Loan, in
whole or in part, subject to subsection 4.10, without premium or penalty. In the
case of the substitution of a Lender, the Borrower, the Administrative Agent,
the affected Lender, and any substitute Lender shall execute and deliver an
appropriately completed Assignment and Assumption pursuant to subsection 11.6(b)
to effect the assignment of rights to, and the assumption of obligations by, the
substitute Lender; provided that any fees required to be paid by subsection
11.6(b) in connection with such assignment shall be paid by the Borrower or the
substitute Lender. In the case of a prepayment of an affected Loan, the amount
specified in the notice shall be due and payable on the date specified therein,
together with any accrued interest to such date on the amount prepaid. In the
case of each




--------------------------------------------------------------------------------




of the substitution of a Lender and of the prepayment of an affected Loan, the
Borrower shall first pay the affected Lender any additional amounts owing under
subsections 4.8 and 4.9 (as well as any commitment fees and other amounts then
due and owing to such Lender, including, without limitation, any amounts under
subsection 4.11) prior to such substitution or prepayment.
(d)[Intentionally omitted.]
(e)If the Administrative Agent or any Lender receives a refund directly
attributable to Taxes for which the Borrower has made additional payments
pursuant to subsection 4.8(a) or 4.9, the Administrative Agent or such Lender,
as the case may be, shall promptly pay such refund (together with any interest
with respect thereto received from the relevant taxing authority) to the
Borrower (but only to the extent of indemnity payments made, or additional
amounts paid, by the Borrower under subsection 4.8(a) or 4.9 with respect to the
Taxes giving rise to such refund), net of all out-of-pocket expenses (including
Taxes) incurred by the Administrative Agent or such Lender, and without interest
(other than as specified above); provided, however, that the Borrower agrees
promptly to return such refund (together with any interest with respect thereto
due to the relevant taxing authority) (free of all Non-Excluded Taxes) to the
Administrative Agent or the applicable Lender, as the case may be, upon receipt
of a notice that such refund is required to be repaid to the relevant taxing
authority. Notwithstanding anything to the contrary in this subsection, in no
event will the Administrative Agent or applicable Lender be required to pay any
amount to the Borrower pursuant to this subsection the payment of which would
place the Administrative Agent or such Lender in a less favorable net after-Tax
position than the Administrative Agent or such Lender would have been in if the
indemnification payments or additional amounts giving rise to such refund had
never been paid. This subsection shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to Borrower
or any other Person.
(f)The obligations of a Lender or Participant under this subsection 4.11 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, termination of this
Agreement and the payment of the Loans and all amounts payable hereunder.
SECTION 5. REPRESENTATIONS AND WARRANTIES
To induce the Administrative Agent and each Lender to amend and restate the
Existing Credit Agreement on the Effective Date and to honor any Request for
Credit Extension thereafter, the Borrower hereby represents and warrants, on the
Effective Date, and on the date of each Credit Extension thereafter, to the
Administrative Agent and each Lender that:
1.Financial Condition. The audited consolidated balance sheets of Holding and
its consolidated Subsidiaries as of December 31, 2009, December 31, 2010 and
December 31, 2011 and the related consolidated statements of income,
shareholders' equity and cash flows for the fiscal years ended on such dates,
reported on by and accompanied by unqualified reports from Ernst & Young LLP,
present fairly, in all material respects, the consolidated financial condition
as at such date, and the consolidated results of operations and consolidated
cash flows for the respective fiscal years then ended, of Holding and its
consolidated Subsidiaries. Commencing with the delivery pursuant to Section
7.1(b) of the unaudited consolidated balance sheet of Holding and its
consolidated Subsidiaries for the three-month period ended March 31, 2012, the
unaudited consolidated balance sheet of Holding and its consolidated
Subsidiaries as at March 31, 2012, and the related unaudited consolidated
statements of income and cash flows for the three-month period ended on such
date, present fairly, in all material respects, the consolidated financial
condition as at such date, and the consolidated results of operations and
consolidated cash flows for the three-month period then ended, of Holding and
its consolidated Subsidiaries (subject to the omission of footnotes and normal
year-end audit and other adjustments). All such financial statements, including
the related schedules and notes thereto,




--------------------------------------------------------------------------------




have been prepared in accordance with GAAP consistently applied throughout the
periods covered thereby (except with respect to the schedules and notes thereto,
as approved by a Responsible Officer, and disclosed in any such schedules and
notes). During the period from December 31, 2011 to and including the Effective
Date, there has been no sale, transfer or other disposition by Holding and its
consolidated Subsidiaries of any material part of the business or property of
Holding and its consolidated Subsidiaries, taken as a whole, and no purchase or
other acquisition by any of them of any business or property (including any
Capital Stock of any other Person) material in relation to the consolidated
financial condition of Holding and its consolidated Subsidiaries, taken as a
whole, in each case, which is not reflected in the foregoing financial
statements or in the notes thereto and has not otherwise been disclosed in
writing to the Lenders on or prior to the Effective Date.
2.No Change; Solvent. (a) Since December 31, 2011, except as and to the extent
disclosed on Schedule 5.2, there has been no development or event relating to or
affecting any Loan Party which has had or would be reasonably expected to have a
Material Adverse Effect, and (b) as of the Effective Date, after giving effect
to the incurrence of the Indebtedness pursuant hereto, the Borrower is Solvent.
3.Existence; Compliance with Law. Each of the Loan Parties (a) is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (b) has the requisite power and authority, and
the legal right, to own and operate its property, to lease the property it
operates as lessee and to conduct the business in which it is currently engaged,
except to the extent that the failure to have such legal right would not be
reasonably expected to have a Material Adverse Effect, (c) is duly qualified as
a foreign organization and in good standing under the laws of each jurisdiction
where its ownership, lease or operation of property or the conduct of its
business requires such qualification, other than in such jurisdictions where the
failure to be so qualified and in good standing would not be reasonably expected
to have a Material Adverse Effect, and (d) is in compliance with all
Requirements of Law, except to the extent that the failure to comply therewith
would not, in the aggregate, be reasonably expected to have a Material Adverse
Effect.
4.Power; Authorization; Enforceable Obligations. Each Loan Party has the
requisite power and authority, and the legal right, to make, deliver and perform
the Loan Documents to which it is a party and, in the case of the Borrower, to
obtain Credit Extensions hereunder, and each such Loan Party has taken all
necessary corporate action to authorize the execution, delivery and performance
of the Loan Documents to which it is a party and, in the case of the Borrower,
to authorize the Credit Extensions on the terms and conditions of this
Agreement, any Notes and the Letter of Credit Applications. No consent or
authorization of, filing with, notice to or other similar act by or in respect
of, any Governmental Authority or any other Person is required to be obtained or
made by or on behalf of any Loan Party in connection with the execution,
delivery, performance, validity or enforceability of the Loan Documents to which
it is a party or, in the case of the Borrower, with the Credit Extensions
hereunder, except for (a) consents, authorizations, notices and filings
described in Schedule 5.4, all of which have been obtained or made prior to the
Effective Date, (b) filings to perfect the Liens created by the Security
Documents, (c) filings pursuant to the Assignment of Claims Act of 1940, as
amended (31 U.S.C. § 3727 et seq.), in respect of Accounts of the Borrower and
its Subsidiaries the Obligor in respect of which is the United States of America
or any department, agency or instrumentality thereof and (d) consents,
authorizations, notices and filings which the failure to obtain or make would
not reasonably be expected to have a Material Adverse Effect. This Agreement has
been duly executed and delivered by the Borrower, and each other Loan Document
to which any Loan Party is a party will be duly executed and delivered on behalf
of such Loan Party. This Agreement constitutes a legal, valid and binding
obligation of the Borrower, and each other Loan Document to which any Loan Party
is a party when executed and delivered will constitute a legal, valid and
binding obligation of such Loan Party, enforceable against such Loan Party in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors' rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).
5.No Legal Bar. The execution, delivery and performance of the Loan Documents by
any of




--------------------------------------------------------------------------------




the Loan Parties, the Credit Extensions hereunder and the use of the proceeds
thereof (a) will not violate any Requirement of Law or Contractual Obligation of
such Loan Party in any respect that would reasonably be expected to have a
Material Adverse Effect and (b) will not result in, or require, the creation or
imposition of any Lien (other than the Liens permitted by subsection 8.3) on any
of its properties or revenues pursuant to any such Requirement of Law or
Contractual Obligation.
6.No Material Litigation. No litigation, investigation or proceeding of or
before any arbitrator or Governmental Authority is pending or, to the knowledge
of the Borrower, threatened by or against Holding or any of its Subsidiaries or
against any of their respective properties or revenues, (a) except as described
on Schedule 5.6, which is so pending or threatened at any time on or prior to
the Effective Date and relates to any of the Loan Documents or any of the
transactions contemplated hereby or thereby or (b) which would be reasonably
expected to have a Material Adverse Effect.
7.No Default. Neither the Borrower nor any of its Subsidiaries is in default
under or with respect to any of its Contractual Obligations in any respect which
would be reasonably expected to have a Material Adverse Effect. No Default or
Event of Default has occurred and is continuing.
8.Ownership of Property; Liens. Each of the Borrower and its Subsidiaries has
good record and marketable title in fee simple to, or a valid leasehold interest
in, all its real property, and good title to, or a valid leasehold interest in,
all its other property except, in each case, to the extent such lack of
ownership would not constitute a Material Adverse Effect, and none of such
property is subject to any Lien, except for Liens permitted by subsection 8.3.
Except for the Excluded Properties, the Insured Fee Properties as listed on Part
I(a) of Schedule 5.8 and the Mortgaged Fee Properties as listed on Part I(b) of
Schedule 5.8 together constitute all the material real properties owned in fee
by the Loan Parties as of the Effective Date and the Mortgaged Leased Properties
listed on Part II of Schedule 5.8 constitute all of the material real properties
leased by the Loan Parties as of the Effective Date.
9.Intellectual Property. The Borrower and each of its Subsidiaries owns, or has
the legal right to use, all United States patents, patent applications,
trademarks, trademark applications, trade names, copyrights, technology,
know-how and processes necessary for each of them to conduct its business as
currently conducted (the “Intellectual Property”) except for those the failure
to own or have such legal right to use would not be reasonably expected to have
a Material Adverse Effect. Except as provided on Schedule 5.9, no claim has been
asserted and is pending by any Person challenging or questioning the use of any
such Intellectual Property or the validity or effectiveness of any such
Intellectual Property, nor does the Borrower know of any such claim, and, to the
knowledge of the Borrower, the use of such Intellectual Property by the Borrower
and its Subsidiaries does not infringe on the rights of any Person, except for
such claims and infringements which in the aggregate, would not be reasonably
expected to have a Material Adverse Effect.
10.No Burdensome Restrictions. Neither the Borrower nor any of its Subsidiaries
is in violation of any Requirement of Law or Contractual Obligation of or
applicable to the Borrower or any of its Subsidiaries that would be reasonably
expected to have a Material Adverse Effect.
11.Taxes. To the knowledge of the Borrower, each of Holding and its Subsidiaries
has filed or caused to be filed all United States federal income tax returns and
all other material tax returns which are required to be filed and has paid (a)
all taxes shown to be due and payable on such returns and (b) all taxes shown to
be due and payable on any assessments of which it has received notice made
against it or any of its property (including, without limitation, the Mortgaged
Properties) and all other taxes, fees or other charges imposed on it or any of
its property by any Governmental Authority (other than any (i) taxes, fees or
other charges with respect to which the failure to pay, in the aggregate, would
not have a Material Adverse Effect or (ii) taxes, fees or other charges the
amount or validity of which are currently being contested in good faith by
appropriate proceedings diligently conducted and with respect to which reserves
in conformity with GAAP have been provided on the books of Holding or its
Subsidiaries, as the case may be); and no tax Lien has been filed, and no claim
is being asserted, with respect to any such tax, fee or other charge.
12.Federal Regulations. No part of the proceeds of any Credit Extensions will be
used for any purpose which violates the provisions of the Regulations of the
Board, including without limitation,




--------------------------------------------------------------------------------




Regulation T, Regulation U or Regulation X of the Board. If requested by any
Lender or the Administrative Agent, the Borrower will furnish to the
Administrative Agent and each Lender a statement to the foregoing effect in
conformity with the requirements of FR Form G-3 or FR Form U-1, referred to in
said Regulation U.
13.ERISA. During the five year period prior to each date as of which this
representation is made, or deemed made, with respect to any Plan (or, with
respect to clause (f) or (h) below, as of the date such representation is made
or deemed made), none of the following events or conditions, either individually
or in the aggregate, has resulted or is reasonably likely to result in a
Material Adverse Effect: (a) a Reportable Event; (b) the determination that any
Single Employer Plan or Multiemployer Plan is considered an at-risk plan or a
plan in endangered or critical status within the meaning of Sections 430, 431
and 432 of the Code or Sections 303, 304 and 305 of ERISA; (c) any noncompliance
with the applicable provisions of ERISA or the Code; (d) a termination of a
Single Employer Plan (other than a standard termination pursuant to Section
4041(b) of ERISA); (e) a Lien on the property of the Borrower or its
Subsidiaries in favor of the PBGC or a Plan (other than the Lien granted to the
PBGC pursuant to the PBGC Letter Agreement); (f) any Underfunding with respect
to any Single Employer Plan; (g) a complete or partial withdrawal from any
Multiemployer Plan by the Borrower or any Commonly Controlled Entity; (h) any
liability of the Borrower or any Commonly Controlled Entity under ERISA if the
Borrower or any such Commonly Controlled Entity were to withdraw completely from
all Multiemployer Plans as of the annual valuation date most closely preceding
the date on which this representation is made or deemed made; or (i) the
Reorganization or Insolvency of any Multiemployer Plan. There have been no
transactions that resulted or could reasonably be expected to result in any
liability to the Borrower or any Commonly Controlled Entity under Section 4069
of ERISA or Section 4212(c) of ERISA that would, singly or in the aggregate,
constitute a Material Adverse Effect.
14.Collateral. Upon execution and delivery thereof by the parties thereto, the
Guarantee and Collateral Agreement and the Mortgages will be effective to create
or continue (to the extent described therein) in favor of the Administrative
Agent, for the ratable benefit of the Lenders, a legal, valid and enforceable
security interest in the Collateral described therein, except as may be limited
by applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other similar laws relating to or affecting creditors' rights
generally, general equitable principles (whether considered in a proceeding in
equity or at law) and an implied covenant of good faith and fair dealing. When
(a) the actions specified in Schedule 3 to the Guarantee and Collateral
Agreement have been duly taken, (b) all applicable Instruments, Chattel Paper
and Documents a security interest in which is perfected by possession have been
delivered to, and/or are in the continued possession of, the Administrative
Agent, (c) all Deposit Accounts, Electronic Chattel Paper and Pledged Stock
(each as defined in the Guarantee and Collateral Agreement and to the extent
required therein) a security interest in which is required to be or is perfected
by “control” (as described in the Uniform Commercial Code as in effect in the
State of New York from time to time) are under the “control” of the
Administrative Agent and (d) the Mortgages have been duly recorded, the security
interests granted pursuant thereto shall constitute (to the extent described
therein) a perfected security interest in, all right, title and interest of each
pledgor or mortgagor (as applicable) party thereto in the Collateral described
therein with respect to such pledgor or mortgagor (as applicable).
Notwithstanding any other provision of this Agreement, capitalized terms which
are used in this subsection 5.14 and not defined in this Agreement are so used
as defined in the applicable Security Document.
15.Investment Company Act; Other Regulations. The Borrower is not an “investment
company”, or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act. The Borrower is not subject to regulation
under any Federal or State statute or regulation (other than Regulation X of the
Board) which limits its ability to incur Indebtedness as contemplated hereby. No
Loan Party, nor any Related Party, (i) is currently the subject of any
Sanctions, (ii) is located, organized or residing in any Designated
Jurisdiction, or (iii) is or has been (within the previous five (5) years)
engaged in any transaction with any Person who is now or was then the subject of
Sanctions or who is located, organized or




--------------------------------------------------------------------------------




residing in any Designated Jurisdiction. No Loan, nor the proceeds from any
Loan, has been used, directly or indirectly, to lend, contribute, provide or has
otherwise made available to fund any activity or business in any Designated
Jurisdiction or to fund any activity or business of any Person located,
organized or residing in any Designated Jurisdiction or who is the subject of
any Sanctions, or in any other manner that will result in any violation by any
Person (including any Lender, any Arranger, any Book Manager, the Administrative
Agent, the L/C Issuer or the Swing Line Lender) of Sanctions.
16.Subsidiaries. Schedule 5.16 sets forth all the Subsidiaries of Holding at the
Effective Date, the jurisdiction of their incorporation and the direct or
indirect ownership interest of Holding therein.
17.Purpose of Loans. The proceeds of the Loans shall be used by the Borrower (a)
to finance the working capital and business requirements of, and for general
corporate purposes of the Borrower and its Subsidiaries, including the financing
of acquisitions permitted hereunder, and (b) as an extension and continuation of
the indebtedness under, and to amend and restate, the Existing Credit Agreement
and to pay certain transaction fees and expenses with respect to this Agreement.
18.Environmental Matters. Except as set forth on Schedule 5.18, and other than
exceptions to any of the following that would not, individually or in the
aggregate, reasonably be expected to give rise to a Material Adverse Effect:
(a)The Borrower and its Subsidiaries: (i) are, and within the period of all
applicable statutes of limitation have been, in compliance with all applicable
Environmental Laws; (ii) hold all Environmental Permits (each of which is in
full force and effect) required for any of their current operations or for any
property owned, leased, or otherwise operated by any of them and reasonably
expect to timely obtain all such Environmental Permits required for planned
operations; (iii) are, and within the period of all applicable statutes of
limitation have been, in compliance with all of their Environmental Permits; and
(iv) have no reason to believe that: any of their Environmental Permits will not
be timely renewed or complied with; any additional Environmental Permits that
may be required of any of them will not be timely granted or complied with; or
that compliance with any Environmental Law that is applicable to any of them
will not be timely attained and maintained.
(b)Materials of Environmental Concern have not been transported, disposed of,
emitted, discharged, or otherwise released or threatened to be released, to or
at any real property presently or formerly owned, leased or operated by the
Borrower or any of its Subsidiaries or at any other location, which could
reasonably be expected to (i) give rise to liability of the Borrower or any of
its Subsidiaries under any applicable Environmental Law or (ii) interfere with
the Borrower's planned or continued operations.
(c)There is no judicial, administrative, or arbitral proceeding (including any
notice of violation or alleged violation) under any Environmental Law to which
the Borrower or any of its Subsidiaries is, or to the knowledge of the Borrower
or any of its Subsidiaries will be, named as a party that is pending or, to the
knowledge of the Borrower or any of its Subsidiaries, threatened.
(d)Neither the Borrower nor any of its Subsidiaries has received any written
request for information, or been notified that it is a potentially responsible
party, under the federal Comprehensive Environmental Response, Compensation, and
Liability Act or any similar Environmental Law, or received any other written
request for information with respect to any Materials of Environmental Concern.
(e)Neither the Borrower nor any of its Subsidiaries has entered into or agreed
to any consent decree, order, or settlement or other agreement, nor is subject
to any judgment, decree, or order or other agreement, in any judicial,
administrative, arbitral, or other forum, relating to compliance with or
liability under any Environmental Law.
19.No Material Misstatements. The written information (including, without
limitation, the Confidential Information Memorandum), reports, financial
statements, exhibits and schedules furnished by or on behalf of the Borrower to
the Administrative Agent, the Other Representatives and the Lenders in
connection with the negotiation of any Loan Document or included therein or
delivered pursuant thereto,




--------------------------------------------------------------------------------




taken as a whole, did not contain as of the Effective Date any material
misstatement of fact and did not omit to state as of the Effective Date any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not materially misleading in their
presentation of the Borrower and its Subsidiaries taken as a whole. It is
understood that (a) no representation or warranty is made concerning the
forecasts, estimates, pro forma information, projections and statements as to
anticipated future performance or conditions, and the assumptions on which they
were based, contained in any such information, reports, financial statements,
exhibits or schedules, except that as of the date such forecasts, estimates, pro
forma information, projections and statements were generated, (i) such
forecasts, estimates, pro forma information, projections and statements were
based on the good faith assumptions of the management of the Borrower and (ii)
such assumptions were believed by such management to be reasonable and (b) such
forecasts, estimates, pro forma information and statements, and the assumptions
on which they were based, may or may not prove to be correct.
20.Labor Matters. There are no strikes pending or, to the knowledge of the
Borrower, reasonably expected to be commenced against the Borrower or any of its
Subsidiaries which, individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect. The hours worked and payments made
to employees of the Borrower and each of its Subsidiaries have not been in
violation of any applicable laws, rules or regulations, except where such
violations would not reasonably be expected to have a Material Adverse Effect.
SECTION 6. CONDITIONS PRECEDENT
1.Conditions to Effectiveness. This Agreement shall become effective as an
amendment and restatement of the Existing Credit Agreement on the date on which
the following conditions precedent shall have been satisfied or waived:
(a)Loan Documents. The Administrative Agent shall have received the following
Loan Documents (unless otherwise set forth on Schedule 7.11 and subject to
subsection 7.11), executed and delivered as required below, with, in the case of
clause (i), a copy for each Lender:
(i)this Agreement, executed and delivered by a duly authorized officer of the
Borrower;
(ii)the Guarantee and Collateral Agreement, executed and delivered by a duly
authorized officer of Holding, GPC, the Borrower and each other Loan Party
signatory thereto and an Acknowledgement and Consent in the form attached to the
Guarantee and Collateral Agreement, executed and delivered by each Issuer (as
defined therein), if any, that is not a Loan Party; and
(iii)an amended and restated mortgage, deed to secure debt or deed of trust with
respect to each of the Insured Fee Properties and Mortgaged Fee Properties,
substantially in the form of Exhibit C (each, an “Amended Mortgage”), in each
case executed and delivered by a duly authorized officer of the Loan Party
signatory thereto.
(b)[Intentionally omitted.]
(c)[Intentionally omitted.]
(d)Financial Information. The Lenders shall have received copies of and shall be
reasonably satisfied, in form and substance, with the financial statements
referred to in subsection 5.1.
(e)Consents, Licenses and Approvals. The Administrative Agent shall have
received a certificate of a Responsible Officer of the Borrower stating that all
consents, authorizations, notices and filings referred to in Schedule 5.4 are in
full force and effect or have the status described therein, and the
Administrative Agent shall have received evidence thereof reasonably
satisfactory to it.
(f)Lien Searches. The Administrative Agent shall have received the results of a
recent search by a Person reasonably satisfactory to the Administrative Agent,
of the Uniform Commercial Code and tax lien filings which have been filed with
respect to personal property of Holding, GPC, the Borrower and their respective
Subsidiaries in any of the jurisdictions set forth in Schedule 6.1(f),




--------------------------------------------------------------------------------




and the results of such search shall not reveal any liens other than liens
permitted by subsection 8.3.
(g)Legal Opinions. The Administrative Agent shall have received the following
executed legal opinions:
(i)the executed legal opinion of Alston + Bird LLP, special New York counsel to
each of Holding, GPC, the Borrower and the other Loan Parties, substantially in
the form of Exhibit D-1;
(ii)the executed legal opinion of Stephen A. Hellrung, counsel to each of
Holding, GPC, the Borrower and certain other Loan Parties, substantially in the
form of Exhibit D-2;
(iii)the executed legal opinions of special local counsel in the jurisdictions
set forth in Schedule 6.1(g) with respect to collateral security matters in
connection with the Amended Mortgages, each in form and substance reasonably
satisfactory to the Administrative Agent.
(h)Closing Certificates. The Administrative Agent shall have received (i) a
certificate from each Loan Party, dated the Effective Date, substantially in the
form of Exhibit H, with appropriate insertions and attachments, and (ii) a
certificate of the chief financial officer (or equivalent officer) of Holding
certifying that Holding and Holding and its Subsidiaries, taken as a whole, will
be Solvent after giving effect to this Agreement and the initial Credit
Extensions made hereunder.
(i)Actions to Perfect Liens. The Administrative Agent shall have received
evidence in form and substance reasonably satisfactory to it that all filings,
recordings, registrations and other actions, including, without limitation, the
filing of duly executed financing statements (on Form UCC-1), amendments or
continuations in each jurisdiction set forth on Schedule 6.1(i), necessary or,
in the reasonable opinion of the Administrative Agent, advisable to perfect, or
maintain perfection of, the Liens created by the Security Documents, shall have
been completed or shall be ready to be completed promptly following the
Effective Date, and all agreements, statements and other documents relating
thereto shall be in form and substance reasonably satisfactory to the
Administrative Agent.
(j)Pledged Stock; Stock Powers; Pledged Notes; Endorsements. The Administrative
Agent shall have received:
(i)the certificates, if any, representing the Pledged Stock under (and as
defined in) the Guarantee and Collateral Agreement not already in the possession
of the Administrative Agent, or that are necessary to correct a certificate in
the possession of the Administrative Agent evidencing such Pledged Stock
(whether the identity of the record owner or issuer, the number or type of
shares, or otherwise), together with an undated stock power (or appropriate
transfer document) for each such certificate executed in blank by a duly
authorized officer of the pledgor thereof; and
(ii)the promissory notes representing each of the Pledged Notes under (and as
defined in) the Guarantee and Collateral Agreement not already in the possession
of the Administrative Agent, duly endorsed as required by the Guarantee and
Collateral Agreement.
(k)Title Insurance Policies. The Administrative Agent shall have received, with
respect to each of the Insured Fee Properties, an irrevocable written commitment
from the issuer of each of the mortgage loan title insurance policies described
in Schedule 6.1(k) (each an “Existing Title Policy”) to issue a date down
endorsement to such Existing Title Policy revising the effective date of such
Existing Title Policy through the date of recording of the Amended Mortgages for
such Insured Fee Properties and amending such Existing Title Policy to insure
such Amended Mortgages with no further encumbrances except those permitted by
subsection 8.3 and as may otherwise be approved in writing by the Administrative
Agent, such approval not to be unreasonably withheld; provided, however, that in
no event shall the Borrower be obligated to obtain or maintain in place
affirmative “creditors rights” coverage. On or before the date such commitments
are required to be delivered, the Borrower shall deliver to the Administrative
Agent (I) evidence reasonably satisfactory to it that all premiums in respect of
each such date down endorsement, and all charges for mortgage recording tax, if
any, have been paid; and (II) copies of all recorded documents referred to, or
listed as exceptions




--------------------------------------------------------------------------------




to title in, the commitments to issue date down endorsements referred to in this
subsection as shall have been reasonably requested by the Administrative Agent
to the extent such copies are available to be obtained by a Loan Party with its
use of commercially reasonable efforts.
(l)Fees. The Administrative Agent and the Lenders shall have received all fees
and expenses required to be paid or delivered by the Borrower to them on or
prior to the Effective Date, including, without limitation, the fees referred to
in subsection 4.3.
(m)Loan Notice. The Administrative Agent shall have received a Loan Notice of
the Borrower, dated on or before the Effective Date, with appropriate insertions
and attachments, reasonably satisfactory in form and substance to the
Administrative Agent, executed by a Responsible Officer of the Borrower.
(n)Corporate Proceedings of the Loan Parties. The Administrative Agent shall
have received a copy of the resolutions, in form and substance reasonably
satisfactory to the Administrative Agent, of the board of directors of each Loan
Party authorizing, as applicable, (i) the execution, delivery and performance of
this Agreement, any Notes and the other Loan Documents to which it is or will be
a party as of the Effective Date, (ii) the Credit Extensions to such Loan Party
(if any) contemplated hereunder and (iii) the granting by it of the Liens to be
created, or the affirmation and continuation of Liens already granted, pursuant
to the Security Documents to which it is prior to the date hereof or will be a
party as of the Effective Date, certified by the Secretary or an Assistant
Secretary of such Loan Party as of the Effective Date, which certificate shall
be in form and substance reasonably satisfactory to the Administrative Agent and
shall state that the resolutions thereby certified have not been amended,
modified (except as any later such resolution may modify any earlier such
resolution), revoked or rescinded and are in full force and effect.
(o)Incumbency Certificates of the Loan Parties. The Administrative Agent shall
have received a certificate of each Loan Party, dated the Effective Date, as to
the incumbency and signature of the officers of such Loan Party executing any
Loan Document, reasonably satisfactory in form and substance to the
Administrative Agent, executed by a Responsible Officer and the Secretary or any
Assistant Secretary of such Loan Party.
(p)Governing Documents. The Administrative Agent shall have received copies of
the certificate or articles of incorporation and by-laws (or other similar
governing documents serving the same purpose) of each Loan Party, certified as
of the Effective Date as complete and correct copies thereof by the Secretary or
an Assistant Secretary of such Loan Party.
(q)Insurance. The Administrative Agent shall have received evidence in form and
substance reasonably satisfactory to it that all of the requirements of
subsection 7.5 of this Agreement and subsection 5.2.2 of the Guarantee and
Collateral Agreement shall have been satisfied, including certificates of
insurance and endorsements, naming the Administrative Agent, on behalf of the
Lenders, as an additional insured or lenders loss payee, as the case may be,
under all insurance policies maintained with respect to the assets and
properties of the Loan Parties that constitute Collateral.
(r)No Material Adverse Effect. Since December 31, 2011 there shall not have
occurred a Material Adverse Effect.
(s)No Material Litigation. No litigation, liability, obligations relating to
environmental matters (including asbestos), inquiry, investigation, injunction
or restraining order shall be pending, entered or threatened that would
reasonably be expected to have a Material Adverse Effect.
(t)[Intentionally omitted.]
(u)[Intentionally omitted.]
(v)Flood Insurance. With respect to any of the Mortgaged Properties having one
or more Buildings located in an area identified by the Director of FEMA as
having special flood hazards, if the Administrative Agent shall have delivered
notice(s) to the relevant Loan Party as required pursuant to Section 208.25(i)
of Regulation H of the Board, such Loan Party shall have delivered (i) an
acknowledgment to the Administrative Agent as to the existence of a special
flood hazard and, if




--------------------------------------------------------------------------------




applicable, the unavailability of flood hazard insurance under the National
Flood Insurance Program and (ii) evidence of applicable flood insurance, if
available, in each case, in such form, on such terms and in such amounts as
required by The National Flood Insurance Reform Act of 1994 or as otherwise
reasonably required by the Administrative Agent.
Without limiting the generality of the provisions of the last paragraph of
subsection 10.3, for purposes of determining compliance with the conditions
specified in this subsection 6.1, each Lender that has signed this Agreement
shall be deemed to have consented to, approved or accepted or to be satisfied
with, each document or other matter required thereunder to be consented to or
approved by or acceptable or satisfactory to a Lender unless the Administrative
Agent shall have received notice from such Lender prior to the proposed
Effective Date specifying its objection thereto.
2.Conditions to all Credit Extensions. The obligation of each Lender to honor
any Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type, or a continuation of Eurocurrency Loans)
is subject to satisfaction or waiver of the following conditions precedent:
(a)Representations and Warranties. Each of the representations and warranties
made by any Loan Party pursuant to this Agreement or any other Loan Document (or
in any amendment, modification or supplement hereto or thereto) to which it is a
party, and each of the representations and warranties contained in any
certificate furnished at any time by or on behalf of any Loan Party pursuant to
this Agreement or any other Loan Document, shall (except to the extent that they
relate to a particular date, in which case they shall remain true and correct as
of such particular date) be true and correct in all material respects (or in all
respects if otherwise already qualified by materiality or Material Adverse
Effect) on and as of such date as if made on and as of such date, provided that
for purposes of this subsection 6.2, the representations and warranties
contained in subsection 5.1(a) shall be deemed to refer to the most recent
statements furnished pursuant to subsection 7.1(a) and (b), respectively.
(b)No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the Credit Extensions
requested to be made on such date.
(c)Requests for Credit Extensions. The Administrative Agent and, if applicable,
the L/C Issuer or the Swing Line Lender shall have received a Request for Credit
Extension in accordance with the requirements hereof.
(d)Alternative Currencies. In the case of a Credit Extension to be denominated
in an Alternative Currency, there shall not have occurred any change in national
or international financial, political or economic conditions or currency
exchange rates or exchange controls that in the reasonable opinion of the
Administrative Agent, the Required Revolving Lenders or the L/C Issuer, as
applicable, would make it impracticable for such Credit Extension to be
denominated in the relevant Alternative Currency.
Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type or a continuation of Eurocurrency Loans)
submitted by the Borrower shall constitute a representation and warranty that
the conditions contained in this subsection 6.2 have been satisfied on and as of
the date of the applicable Credit Extension.
SECTION 7.
AFFIRMATIVE COVENANTS

The Borrower hereby agrees that, from and after the Effective Date and so long
as the Revolving Credit Commitments or Incremental Revolving Tranche Commitments
remain in effect, and thereafter until payment in full of the Loans, all L/C-BA
Obligations and any other amount then due and owing to any Lender or the
Administrative Agent hereunder and under any Note and termination or expiration
of all Letters of Credit, the Borrower shall and (except in the case of delivery
of financial information, reports and notices) shall cause each of its
Subsidiaries to:




--------------------------------------------------------------------------------




1.Financial Statements. Furnish to the Administrative Agent for delivery to each
Lender (and the Administrative Agent agrees to make and so deliver such copies):
(a)as soon as available, but in any event not later than the 90th day following
the end of each fiscal year of Holding ending on or after December 31, 2012, a
copy of the consolidated balance sheet of Holding and its consolidated
Subsidiaries as at the end of such year and the related consolidated statements
of operations, changes in common stockholders' equity and cash flows for such
year, setting forth in each case, in comparative form the figures for and as of
the end of the previous year, all reported on without a “going concern” or like
qualification or exception, or qualification arising out of the scope of the
audit, by Ernst & Young LLP or other independent certified public accountants of
nationally recognized standing not unacceptable to the Administrative Agent in
its reasonable judgment (it being agreed that the furnishing of Holding's Annual
Report on Form 10-K for such year, as filed with the Securities and Exchange
Commission, will satisfy the Borrower's obligation under this subsection 7.1(a)
with respect to such year except with respect to the requirement that such
financial statements be reported on without a “going concern” or like
qualification or exception, or qualification arising out of the scope of the
audit); and
(b)as soon as available, but in any event not later than the 45th day following
the end of each of the first three quarterly periods of each fiscal year of
Holding, the unaudited consolidated balance sheet of Holding and its
consolidated Subsidiaries as at the end of such quarter and the related
unaudited consolidated statements of operations and cash flows of Holding and
its consolidated Subsidiaries for such quarter and the portion of the fiscal
year through the end of such quarter, all certified by a Responsible Officer of
Holding as being fairly stated in all material respects (subject to normal
year-end audit and other adjustments) (it being agreed that the furnishing of
Holding's Quarterly Report on Form 10-Q for such quarter, as filed with the
Securities and Exchange Commission, will satisfy the Borrower's obligations
under this subsection 7.1(b) with respect to such quarter);
all such financial statements delivered pursuant to subsection 7.1(a) or (b) to
be (and, in the case of any financial statements delivered pursuant to
subsection 7.1(b) shall be certified by a Responsible Officer of Holding as
being) complete and correct in all material respects in conformity with GAAP and
to be (and, in the case of any financial statements delivered pursuant to
subsection 7.1(b) shall be certified by a Responsible Officer of Holding as
being) prepared in reasonable detail in accordance with GAAP applied
consistently throughout the periods reflected therein and with prior periods
that began on or after the Effective Date (except as approved by such
accountants or officer, as the case may be, and disclosed therein, and except,
in the case of any financial statements delivered pursuant to subsection 7.1(b),
for the absence of certain notes).
2.Certificates; Other Information. Furnish to the Administrative Agent for
delivery to each Lender (and the Administrative Agent agrees to make and so
deliver such copies):
(a)concurrently with the delivery of the financial statements and reports
referred to in subsections 7.1(a) and (b), a certificate signed by a Responsible
Officer of each of Holding and the Borrower (i) stating that, to the best of
such Responsible Officer's knowledge, each of Holding, the Borrower and their
respective Subsidiaries during such period has observed or performed all of its
covenants and other agreements, and satisfied every condition, contained in this
Agreement or the other Loan Documents to which it is a party to be observed,
performed or satisfied by it, and that such Responsible Officer has obtained no
knowledge of any Default or Event of Default, except, in each case, as specified
in such certificate, and (ii) setting forth the calculations required to
determine (w) compliance with all covenants set forth in subsection 8.1, (x) the
Consolidated Total Leverage Ratio for the purpose of determining the applicable
pricing level in the Pricing Grid, (y) the Consolidated Total Leverage Ratio for
the purpose of the RP Calculation and (z) the Consolidated Senior Secured
Leverage Ratio relating to the end of the fiscal quarter for which such
financial




--------------------------------------------------------------------------------




statements and reports are delivered (which delivery may, unless the
Administrative Agent or a Lender requests executed originals, be by electronic
communication, including facsimile or e-mail, and shall be deemed to be an
original authentic counterpart thereof for all purposes);
(b)as soon as available, but in any event not later than the 90th day after the
beginning of each fiscal year of Holding, commencing with the fiscal year
beginning January 1, 2013, a copy of the projections by Holding of the operating
budget and cash flow budget of Holding and its Subsidiaries for such fiscal
year, such projections to be accompanied by a certificate of a Responsible
Officer of Holding to the effect that such Responsible Officer believes such
projections to have been prepared on the basis of reasonable assumptions;
(c)within five Business Days after the same are sent, copies of all financial
statements and reports which Holding or the Borrower sends to its public
security holders, and within five Business Days after the same are filed, copies
of all financial statements and periodic reports which Holding or the Borrower
may file with the Securities and Exchange Commission or any successor or
analogous Governmental Authority;
(d)within five Business Days after the same are filed, copies of all
registration statements and any amendments and exhibits thereto, which Holding
or the Borrower may file with the Securities and Exchange Commission or any
successor or analogous Governmental Authority, and such other documents or
instruments as may be reasonably requested by the Administrative Agent in
connection therewith; and
(e)promptly, such additional financial and other information as any Lender may
from time to time reasonably request and that the Borrower may obtain or prepare
without undue burden or expense and/or would not vitiate any attorney-client or
other legally recognized privilege.
Documents required to be delivered pursuant to subsection 7.1(a) or (b) or
subsection 7.2(c) (to the extent any such documents are included in materials
otherwise filed with the Securities and Exchange Commission (the “SEC”)) may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto on the Borrower's website on the Internet at the website
address listed on Schedule A, or otherwise files such documents with the SEC
using the EDGAR platform; or (ii) on which such documents are posted on the
Borrower's behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that: (i) the Borrower shall deliver paper copies of such documents to the
Administrative Agent or any Lender upon its request to the Borrower to deliver
such paper copies until a written request to cease delivering paper copies is
given by the Administrative Agent or such Lender and (ii) the Borrower shall
notify the Administrative Agent and each Lender (by facsimile or electronic
mail) of the posting of any such documents and provide to the Administrative
Agent by electronic mail electronic versions (i.e., soft copies) of such
documents. The Administrative Agent shall have no obligation to request the
delivery of or to maintain paper copies of the documents referred to above, and
in any event shall have no responsibility to monitor compliance by the Borrower
with any such request by a Lender for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.
The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Other Representatives may, but shall not be obligated to, make available to the
Lenders and the L/C Issuer materials and/or information provided by or on behalf
of the Borrower hereunder (collectively, “Borrower Materials”) by posting the
Borrower Materials on Debt Domain, IntraLinks, Syndtrak or another similar
electronic system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its securities. The
Borrower hereby agrees that if, and for long as the Borrower is the issuer of
any outstanding debt or equity securities that are registered (w) all Borrower
Materials that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall




--------------------------------------------------------------------------------




appear prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Other Representatives, the L/C Issuer and the Lenders to treat such
Borrower Materials as not containing any material non-public information
(although it may be sensitive and proprietary) with respect to the Borrower or
its securities for purposes of United States Federal and state securities laws
(provided, however, that any such Borrower Materials shall be treated as set
forth in subsection 11.18); (y) all Borrower Materials marked “PUBLIC” by the
Borrower are permitted to be made available through a portion of the Platform
designated “Public Side Information;” and (z) the Administrative Agent and the
Other Representatives shall treat any Borrower Materials that are not marked
“PUBLIC” by the Borrower as being suitable only for posting on a portion of the
Platform not designated “Public Side Information.” Notwithstanding the
foregoing, the Borrower shall be under no obligation to make any Borrower
Materials “PUBLIC”.
3.Payment of Obligations. Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all its material
obligations of whatever nature, except where the amount or validity thereof is
currently being contested in good faith by appropriate proceedings diligently
conducted and reserves in conformity with GAAP with respect thereto have been
provided on the books of Holding or any of its Subsidiaries, as the case may be
and/or except where the non-payment thereof would not have a Material Adverse
Effect.
4.Conduct of Business and Maintenance of Existence. Continue to engage in
business of the same general type as conducted by the Borrower and its
Subsidiaries on the Effective Date, taken as a whole, and preserve, renew and
keep in full force and effect its corporate existence and take all reasonable
action to maintain all rights, privileges and franchises necessary or desirable
in the normal conduct of the business of the Borrower and its Subsidiaries,
taken as a whole, except as otherwise expressly permitted pursuant to subsection
8.5, provided that the Borrower and its Subsidiaries shall not be required to
maintain any such rights, privileges or franchises, if the failure to do so
would not reasonably be expected to have a Material Adverse Effect; and comply
with all Contractual Obligations and Requirements of Law except to the extent
that failure to comply therewith, in the aggregate, would not reasonably be
expected to have a Material Adverse Effect.
5.Maintenance of Property; Insurance. (a) Keep all property useful and necessary
in the business of the Borrower and its Subsidiaries, taken as a whole, in good
working order and condition; (b) maintain with financially sound and reputable
insurance companies insurance on all property material to the business of the
Borrower and its Subsidiaries, taken as a whole, in at least such amounts and
against at least such risks (but including in any event public liability,
product liability and business interruption) as are usually insured against in
the same general area by companies engaged in the same or a similar business;
(c) furnish to the Administrative Agent, upon written request, certificates of
insurance evidencing such insurance; and (d) without limiting the foregoing, at
all times other than during any Collateral Release Period, (i) maintain, if
available, fully paid flood hazard insurance with respect to each Mortgaged
Property containing a Building that is located in a special flood hazard area,
as designated by FEMA, on such terms and in such amounts as required by The
National Flood Insurance Reform Act of 1994 or as otherwise reasonably required
by the Administrative Agent, (ii) upon request, furnish to the Administrative
Agent evidence of the renewal of all such policies, and (iii) furnish to the
Administrative Agent written notice of any redesignation by FEMA of any such
Building into or out of a special flood hazard area promptly upon obtaining
knowledge of such redesignation.
6.Inspection of Property; Books and Records; Discussions. Keep proper books of
records and account in which full, complete and correct entries in conformity
with GAAP and all material Requirements of Law shall be made of all dealings and
transactions in relation to its business and activities; and permit
representatives of any Lender to visit and inspect any of its properties and
examine and, to the extent reasonable, make abstracts from any of its books and
records and to discuss the business, operations, properties and financial and
other condition of the Borrower and its Subsidiaries with officers and employees
of the




--------------------------------------------------------------------------------




Borrower and its Subsidiaries and with its independent certified public
accountants, in each case at any reasonable time, upon reasonable notice, and as
often as may reasonably be desired and, in the case of discussions with its
independent accountants, after giving the Chief Financial Officer of Holding a
reasonable opportunity to be present.
7.Notices. Promptly give notice to the Administrative Agent and each Lender of:
(a)as soon as possible after a Responsible Officer of the Borrower knows or
reasonably should know thereof, the occurrence of any Default or Event of
Default;
(b)as soon as possible after a Responsible Officer of the Borrower knows or
reasonably should know thereof, any (i) default or event of default under any
Contractual Obligation of the Borrower or any of its Subsidiaries, other than as
previously disclosed in writing to the Lenders, or (ii) litigation,
investigation or proceeding which may exist at any time between the Borrower or
any of its Subsidiaries and any Governmental Authority, which in either case, if
not cured or if adversely determined, as the case may be, would reasonably be
expected to have a Material Adverse Effect;
(c)as soon as possible after a Responsible Officer of the Borrower knows or
reasonably should know thereof, the occurrence of any default or event of
default under any Indenture;
(d)as soon as possible after a Responsible Officer of the Borrower knows or
reasonably should know thereof, any litigation or proceeding affecting Holding
or any of its Subsidiaries in which the amount involved (not covered by
insurance) is $25,000,000 or more or in which injunctive or similar relief is
sought that would reasonably be expected to have a Material Adverse Effect;
(e)the following events, as soon as possible and in any event within 30 days
after a Responsible Officer of the Borrower or any of its Subsidiaries knows or
reasonably should know thereof: (i) the occurrence or expected occurrence of any
Reportable Event with respect to any Single Employer Plan, a failure to make any
required contribution to a Single Employer Plan or Multiemployer Plan, the
creation of any Lien on the property of the Borrower or its Subsidiaries in
favor of the PBGC (other than matters and Liens described in the PBGC Letter
Agreement) or a Plan or any withdrawal from, or the termination, Reorganization
or Insolvency of, any Multiemployer Plan; (ii) the institution of proceedings or
the taking of any other formal action by the PBGC or the Borrower or any of its
Subsidiaries or any Commonly Controlled Entity or any Multiemployer Plan which
could reasonably be expected to result in the withdrawal from, or the
termination, Reorganization or Insolvency of, any Single Employer Plan or
Multiemployer Plan; provided, however, that no such notice will be required
under clause (i) or (ii) above unless the event giving rise to such notice, when
aggregated with all other such events under clause (i) or (ii) above, could be
reasonably expected to result in liability to the Borrower or its Subsidiaries
in an amount that would exceed $25,000,000; or (iii) each occurrence of an
Underfunding under a Single Employer Plan following the Effective Date that
exceeds 20%, in each case, determined as of the most recent annual valuation
date of such Single Employer Plan on the basis of the actuarial assumptions used
to determine the funding requirements of such Single Employer Plan as of such
date;
(f)as soon as possible after a Responsible Officer of the Borrower knows or
reasonably should know thereof, any material adverse change in the business,
operations, property, condition (financial or otherwise) or prospects of the
Borrower and its Subsidiaries taken as a whole; and
(g)as soon as possible after a Responsible Officer of the Borrower knows or
reasonably should know thereof, (i) any release or discharge by the Borrower or
any of its Subsidiaries of any Materials of Environmental Concern required to be
reported under applicable Environmental Laws to any Governmental Authority,
unless the Borrower reasonably determines that the total Environmental Costs
arising out of such release or discharge are unlikely to exceed $25,000,000 or
to have a Material Adverse Effect; (ii) any condition, circumstance, occurrence
or event not previously disclosed in writing to the Administrative Agent that
could result in liability under applicable Environmental Laws, unless the
Borrower reasonably determines that the total Environmental Costs arising out of
such condition, circumstance, occurrence or event are unlikely to exceed
$25,000,000




--------------------------------------------------------------------------------




or to have a Material Adverse Effect, or could reasonably be expected to result
in the imposition of any lien or other material restriction on the title,
ownership or transferability of any facilities and properties owned, leased or
operated by the Borrower or any of its Subsidiaries; and (iii) any proposed
action to be taken by the Borrower or any of its Subsidiaries that would
reasonably be expected to subject Holding or any of its Subsidiaries to any
material additional or different requirements or liabilities under Environmental
Laws, unless the Borrower reasonably determines that the total Environmental
Costs arising out of such proposed action are unlikely to exceed $25,000,000 or
to have a Material Adverse Effect.
Each notice pursuant to this subsection shall be accompanied by a statement of a
Responsible Officer of the Borrower (and, if applicable, the relevant Commonly
Controlled Entity or Subsidiary) setting forth details of the occurrence
referred to therein and stating what action the Borrower (or, if applicable, the
relevant Commonly Controlled Entity or Subsidiary) proposes to take with respect
thereto.
8.Environmental Laws. (a) (i) Comply substantially with, and require substantial
compliance by all tenants, subtenants, contractors, and invitees with, all
applicable Environmental Laws; (ii) obtain, comply substantially with and
maintain any and all Environmental Permits necessary for its operations as
conducted and as planned; and (iii) require that all tenants, subtenants,
contractors, and invitees obtain, comply substantially with and maintain any and
all Environmental Permits necessary for their operations as conducted and as
planned, with respect to any property leased or subleased from, or operated by
the Borrower or its Subsidiaries. For purposes of this subsection 7.8(a),
noncompliance shall be deemed not to constitute a breach of this covenant,
provided that, upon learning of any actual or suspected noncompliance, the
Borrower and any such affected Subsidiary shall promptly undertake reasonable
efforts, if any, to achieve compliance, and provided, further, that in any case
such noncompliance would not reasonably be expected to have a Material Adverse
Effect.
(a)Promptly comply, in all material respects, with all orders and directives of
all Governmental Authorities regarding Environmental Laws, other than such
orders or directives as to which an appeal or other appropriate contest is or
has been timely and properly taken, is being diligently pursued in good faith,
and as to which appropriate reserves have been established in accordance with
GAAP, and, if the effectiveness of such order or directive has not been stayed,
the pendency of such appeal or other appropriate contest does not give rise to a
Material Adverse Effect.
(b)Maintain, update as appropriate, and implement in all material respects an
ongoing program reasonably designed to ensure that all the properties and
operations of the Borrower and its Subsidiaries are regularly and reasonably
reviewed by competent professionals to identify and promote compliance with and
to reasonably and prudently manage any liabilities or potential liabilities
under any Environmental Law that may affect the Borrower or any of its
Subsidiaries, including, without limitation, compliance and liabilities relating
to: discharges to air and water; acquisition, transportation, storage and use of
hazardous materials; waste disposal; repair, maintenance and improvement of
properties; employee health and safety; species protection; and recordkeeping.
9.After-Acquired Real Property and Fixtures; Additional Guarantors; Release of
Collateral. (a) At all times other than during any Collateral Release Period,
with respect to any owned real property or fixtures, in each case with a
purchase price or a fair market value of at least $10,000,000, in which the
Borrower or any of its Domestic Subsidiaries (other than the Philanthropic Fund,
a Receivables Subsidiary or an Excluded Subsidiary; provided that at any time
any such Subsidiary no longer qualifies as an “Excluded Subsidiary”, the
Borrower shall promptly deliver to the Administrative Agent all documents
specified in this subsection 7.9(a) for such Subsidiary) acquires ownership
rights at any time after the Effective Date, promptly grant to the
Administrative Agent, for the benefit of the Secured Parties, a Lien of record
on all such owned real property and fixtures, substantially in the form of
Exhibit C and otherwise upon terms reasonably satisfactory in form and substance
to the Administrative Agent and in accordance with any applicable requirements
of any Governmental Authority (including, without limitation, any required
appraisals of such




--------------------------------------------------------------------------------




property under FIRREA); provided that (i) nothing in this subsection 7.9 shall
defer or impair the attachment or perfection of any security interest in any
Collateral covered by any of the Security Documents which would attach or be
perfected pursuant to the terms thereof without action by the Borrower, any of
its Subsidiaries or any other Person and (ii) no such Lien shall be required to
be granted as contemplated by this subsection 7.9 on any owned real property or
fixtures the acquisition of which is financed, or is to be financed within any
time period permitted by subsection 8.2(g) or (h), in whole or in part through
the incurrence of Indebtedness permitted by subsection 8.2(g) or (h), until such
Indebtedness is repaid in full (and not refinanced as permitted by subsection
8.2(g) or (h)) or, as the case may be, the Borrower determines not to proceed
with such financing or refinancing. In connection with any such grant to the
Administrative Agent, for the benefit of the Secured Parties, of a Lien of
record on any such real property in accordance with this subsection, the
Borrower or such Subsidiary shall deliver or cause to be delivered to the
Administrative Agent any surveys, title insurance policies, environmental
reports, certificates of insurance and other documents in connection with such
grant of such Lien obtained by it in connection with the acquisition of such
ownership rights in such real property or as the Administrative Agent shall
reasonably request (in light of the value of such real property and the cost and
availability of such surveys, title insurance policies, environmental reports,
certificates and other documents and whether the delivery of such surveys, title
insurance policies, environmental reports, certificates and other documents
would be customary in connection with such grant of such Lien in similar
circumstances).
(a)With respect to any Domestic Subsidiary (other than the Philanthropic Fund, a
Receivables Subsidiary or an Excluded Subsidiary, provided that at any time any
such Subsidiary no longer qualifies as an “Excluded Subsidiary”, the Borrower
shall promptly deliver to the Administrative Agent all documents specified in
this subsection 7.9(b) for such Subsidiary) created or acquired subsequent to
the Effective Date by the Borrower or any of its Domestic Subsidiaries (other
than a Subsidiary of a Foreign Subsidiary), promptly notify the Administrative
Agent of such occurrence, promptly (i) at all times other than during any
Collateral Release Period, execute and deliver to the Administrative Agent, for
the benefit of the Secured Parties, such amendments to the Guarantee and
Collateral Agreement as the Administrative Agent shall reasonably deem necessary
or reasonably advisable to grant to the Administrative Agent, for the benefit of
the Secured Parties, a perfected first priority security interest (as and to the
extent provided in the Guarantee and Collateral Agreement) in the Capital Stock
of such new Domestic Subsidiary, (ii) at all times other than during any
Collateral Release Period, deliver (or, in the case of a Receivables Subsidiary,
cause to be delivered) to the Administrative Agent the certificates (if any)
representing such Capital Stock, together with undated stock powers, executed
and delivered in blank by a duly authorized officer of the parent corporation of
such new Domestic Subsidiary and (iii) unless such Subsidiary is a Receivables
Subsidiary, cause such new Domestic Subsidiary (A) to become a party to the
Guarantee and Collateral Agreement and (B) at all times other than during any
Collateral Release Period, to take all actions reasonably deemed by the
Administrative Agent to be necessary or advisable to cause the Lien created by
the Guarantee and Collateral Agreement in such new Domestic Subsidiary's
Collateral to be duly perfected in accordance with all applicable Requirements
of Law, including, without limitation, the filing of financing statements in
such jurisdictions as may be reasonably requested by the Administrative Agent.
(b)At all times other than during any Collateral Release Period, with respect to
any Foreign Subsidiary (other than a Receivables Subsidiary or an Excluded
Subsidiary, provided that at any time any such Subsidiary no longer qualifies as
an “Excluded Subsidiary”, the Borrower shall promptly deliver to the
Administrative Agent all documents specified in this subsection 7.9(c) for such
Subsidiary) created or acquired subsequent to the Effective Date by the Borrower
or any of its Domestic Subsidiaries, the Capital Stock of which is owned
directly by the Borrower or a Domestic Subsidiary (other than a Receivables
Subsidiary or a Subsidiary of a Foreign Subsidiary), promptly notify the
Administrative Agent of such occurrence, promptly (i) execute and deliver to the




--------------------------------------------------------------------------------




Administrative Agent a new pledge agreement or such amendments to the Guarantee
and Collateral Agreement as the Administrative Agent shall reasonably deem
necessary or reasonably advisable to grant to the Administrative Agent, for the
benefit of the Secured Parties, a perfected first priority security interest (as
and to the extent provided in the Guarantee and Collateral Agreement) in the
Capital Stock of such new Foreign Subsidiary that is owned by the Borrower or
any of its Domestic Subsidiaries (other than a Receivables Subsidiary or a
Subsidiary of a Foreign Subsidiary) (provided that in no event shall more than
65% of the Capital Stock of any such new Foreign Subsidiary be required to be so
pledged and, provided, further, that no such pledge or security shall be
required with respect to any non-Wholly Owned Foreign Subsidiary to the extent
that the grant of such pledge or security interest would violate the terms of
any agreements under which the Investment by the Borrower or any of its
Subsidiaries was made therein) and (ii) to the extent reasonably deemed
advisable by the Administrative Agent, deliver to the Administrative Agent the
certificates, if any, representing such Capital Stock, together with undated
stock powers, executed and delivered in blank by a duly authorized officer of
the relevant parent corporation of such new Foreign Subsidiary and take such
other action as may be reasonably deemed by the Administrative Agent to be
necessary or desirable to perfect the Administrative Agent's security interest
therein.
(c)At all times other than during any Collateral Release Period, at its own
expense, execute, acknowledge and deliver, or cause the execution,
acknowledgement and delivery of, and thereafter register, file or record in an
appropriate governmental office, any document or instrument reasonably deemed by
the Administrative Agent to be necessary or desirable for the creation,
perfection and priority and the continuation of the validity, perfection and
priority of the foregoing Liens or any other Liens created pursuant to the
Security Documents.
(d)At all times other than during any Collateral Release Period, at its own
expense, request, and use commercially reasonable efforts to obtain prior to
entering into a lease of a facility located in the United States in which
Inventory will be located after the Effective Date (other than any such facility
for which there is not a lease of more than one year and which the Borrower and
its Subsidiaries intend to use as a seasonal storage facility), a consent and
waiver of lien, substantially in the form of Exhibit G or such other form as may
be reasonably satisfactory to the Administrative Agent, from each landlord of
any such facility, in which such landlord acknowledges the Administrative
Agent's first priority security interest in the Inventory pledged by each Loan
Party to the Administrative Agent for the benefit of the Secured Parties.
(e)Notwithstanding any other provision of this Agreement or any other Loan
Document, so long as no Default or Event of Default shall have occurred and be
continuing, upon any Collateral Release Date (including after any re-pledge of
the Collateral upon the Collateral Re-Pledge Date pursuant to the proviso in
this paragraph), then, upon the request of the Borrower, any Lien on the
Collateral of any Loan Party granted to or held by the Administrative Agent (on
behalf of the Secured Parties) under any Loan Document shall be released and,
upon such request, any Loan Party that is a party to any Security Document shall
be released (collectively, the “Release”); provided that (x) such Release shall
not be effective as to the PBGC unless such Release is also authorized by the
PBGC Letter Agreement or otherwise by the PBGC and (y) if any Release has
occurred, upon any Collateral Re-Pledge Date thereafter, then promptly (and in
any event within 30 days or such longer period of time as the Administrative
Agent determines in its reasonable discretion) after such Debt Ratings become
publicly released by such rating agencies, or sooner if the Borrower shall
otherwise elect to do so, the Borrower shall, and shall cause its Subsidiaries
to (i) take action (including the filing of Uniform Commercial Code and other
financing statements) that may be necessary or advisable in the reasonable
opinion of the Administrative Agent to vest in the Administrative Agent (for the
benefit of the Secured Parties) valid and subsisting Liens on the Collateral
other than real property consistent in all material respects in scope,
perfection and priority as those in effect prior to such release and pursuant to
documentation substantially similar to such documentation in place on




--------------------------------------------------------------------------------




or after the Effective Date in accordance with this subsection 7.9 (including,
without limitation, Liens securing PBGC on substantially the same terms as the
Liens granted pursuant to the PBGC Letter Agreement) and, in the case of any
real property previously pledged as Mortgaged Property or real property acquired
on or after the Collateral Release Date as to which a Lien would have been
required to have been granted pursuant to subsection 7.9(a) had it not been
acquired during the Collateral Release Period, Liens of record consistent with
the requirements of subsection 7.9(a), and (ii) upon the Administrative Agent's
request, deliver to the Administrative Agent customary opinions of counsel in
connection therewith.
10.[Intentionally Omitted.]
11.Conditions Subsequent. Shall satisfy the items listed on Schedule 7.11 in
accordance with the requirements thereof.
SECTION 8. NEGATIVE COVENANTS
The Borrower hereby agrees that, from and after the Effective Date and so long
as the Revolving Credit Commitments or Incremental Revolving Tranche Commitments
remain in effect, and thereafter until payment in full of the Loans, all L/C-BA
Obligations and any other amount then due and owing to any Lender or the
Administrative Agent hereunder and under any Note and termination or expiration
of all Letters of Credit, the Borrower shall not and shall not permit any of its
Subsidiaries to, directly or indirectly:
1.Financial Covenants.
(a)Consolidated Total Leverage Ratio. Permit the Consolidated Total Leverage
Ratio as of the end of any Test Period ending with any fiscal quarter set forth
below to exceed the ratio set forth below opposite such fiscal quarter:
Fiscal Quarter
Consolidated Total Leverage Ratio
March 31, 2012
4.75 to 1.00
March 31, 2013
4.50 to 1.00
March 31, 2014 and thereafter
4.25 to 1.00



(b)Maintenance of Consolidated Interest Expense Ratio. Permit the Consolidated
Interest Expense Ratio as of the end of any Test Period to be less than 3.00 to
1.00.
2.Limitation on Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness (including any Indebtedness of any of its Subsidiaries), except:
(a)(i) Indebtedness of the Borrower under this Agreement (including Indebtedness
under any Incremental Facilities incurred in compliance with subsection 2.6);
and (ii) Indebtedness of the Loan Parties under the Loan Documents;
(b)Indebtedness evidenced by the Existing Notes, as the same may be amended,
restated or otherwise modified in accordance with subsection 8.13;
(c)Indebtedness of the Borrower or any Subsidiary Guarantor incurred to
refinance, in whole or in part, the Existing Notes and any subsequent
refinancings, renewals, extensions or replacements thereof, in each case as the
same may be amended, restated or otherwise modified from time to time in
accordance with subsection 8.13; provided that (i) the amount of such
Indebtedness is not increased except by an amount equal to the premium or other
amounts paid, and fees and expenses incurred, in connection with such
refinancing, refunding, renewal or extension, (ii) such Indebtedness does not
mature, and is not subject to mandatory repurchase, redemption or amortization
(other than pursuant to customary asset sale or change in control provisions (or
other mandatory redemption provisions that may then be customary or market terms
in the U.S. high-yield bond market at such time) requiring redemption or
repurchase), in each case, prior to the date which is six months after the
Termination Date with respect to the Term A Facility, (iii) such Indebtedness is
not secured, directly or indirectly, by any assets of Holding or any Subsidiary
or guaranteed by Subsidiaries that




--------------------------------------------------------------------------------




are not Loan Parties, and (iv) such Indebtedness shall contain only covenants,
events of default, remedies, acceleration rights and other terms that are
customary for Indebtedness of the type being incurred (as determined in good
faith by the Chief Financial Officer of the Borrower);
(d)Indebtedness of the Borrower or any Subsidiary Guarantor, without limitation
as to amount so long as such Indebtedness (i) is incurred at a time when Holding
is in Pro Forma Compliance and no Default shall exist or would occur as a result
therefrom, (ii) does not mature, and is not subject to mandatory repurchase,
redemption or amortization (other than pursuant to customary asset sale or
change in control provisions (or other mandatory redemption provisions that may
then be customary or market terms in the U.S. high-yield bond market at such
time) requiring redemption or repurchase), in each case, prior to the date which
is six months after the Termination Date with respect to the Term A Facility,
(iii) is not secured, directly or indirectly, by any assets of the Borrower or
any Subsidiary or guaranteed by any Subsidiary that is not a Loan Party, and
(iv) contains only covenants, events of default, remedies, acceleration rights
and other terms that are customary for Indebtedness of the type being incurred
(as determined in good faith by the Chief Financial Officer of the Borrower);
(e) Indebtedness of the Borrower or any Subsidiary Guarantor secured by the
Collateral (for so long as the Obligations are secured thereby and, if the
Obligations are unsecured, the Indebtedness permitted by this subsection 8.2(e)
shall likewise be required to be unsecured) in an aggregate principal amount not
to exceed the greater of (i) $250,000,000 minus the aggregate amount of all
Incremental Facilities and Incremental Revolving Commitments in effect at the
time of the incurrence of such Indebtedness and (ii) the maximum amount of
Indebtedness which may be incurred at such time without the Consolidated Senior
Secured Leverage Ratio (after giving pro forma effect to such incurrence)
exceeding 2.75 to 1.00, provided, that (A) no Default shall exist or will occur
as a result from the incurrence of such Indebtedness, (B) such Indebtedness does
not mature, and is not subject to mandatory repurchase, redemption or
amortization (other than pursuant to customary asset sale or change in control
provisions (or other mandatory redemption provisions that may then be customary
or market terms in the U.S. high-yield bond market at such time) requiring
redemption or repurchase), in each case, prior to the date which is six months
after the Termination Date with respect to the Term A Facility, (C) such secured
Indebtedness ranks pari passu with or is junior in right of payment to the
Indebtedness under this Agreement, is guaranteed only by one or more of the Loan
Parties, and is subject to an intercreditor agreement in form and substance
reasonably satisfactory to the Administrative Agent (it being understood and
agreed by all present and subsequent Lenders from time to time party hereto that
the Administrative Agent is hereby authorized to execute and deliver an
intercreditor, collateral agency or similar agreement and security documents
and/or amend the existing Security Documents securing the Obligations in
connection with the grant of a pari passu or junior Lien to secure such
Indebtedness in form and substance reasonably satisfactory to the Administrative
Agent and that the execution thereof by the Administrative Agent will bind all
holders from time to time of the Obligations and which may provide, among other
things, that the proceeds of any Collateral may be distributed pro rata to the
Obligations and such other Indebtedness and which may provide that the trustee,
administrative agent or collateral agent for such other Indebtedness may
independently exercise rights and remedies with respect to the Collateral upon
an event of default under such other Indebtedness, subject to sharing, notice
and other customary provisions reasonably acceptable to the Administrative
Agent), and (D) any necessary approvals from the PBGC have been received;
(f)Indebtedness of the Borrower to any Guarantor or, to the extent permitted by
subsection 8.8(f), (l) or (p), any Subsidiary of the Borrower and of any
Subsidiary of the Borrower to the Borrower, any Guarantor or, to the extent
permitted by subsection 8.8(f), (l) or (p), any other Subsidiary of the
Borrower;
(g)Indebtedness of the Borrower and any of its Subsidiaries incurred to finance
or refinance the acquisition of fixed or capital assets (whether pursuant to a
loan, a Financing Lease or




--------------------------------------------------------------------------------




otherwise) otherwise permitted pursuant to this Agreement, and any other
Financing Leases, in an aggregate principal amount not exceeding in the
aggregate as to the Borrower and its Subsidiaries $250,000,000 at any one time
outstanding, provided that such Indebtedness is incurred substantially
simultaneously with such acquisition or within six months after such acquisition
or in connection with a refinancing thereof (and any refinancing, renewals,
extensions or replacements thereof in whole or in part; provided that the amount
of such Indebtedness is not increased at the time of such refinancing,
refunding, renewal or extension except by an amount equal to the premium or
other amounts paid, and fees and expenses incurred, in connection with such
refinancing, refunding, renewal or extension);
(h)Indebtedness of the Borrower and any of its Subsidiaries incurred to finance
or refinance the purchase price of, or Indebtedness of the Borrower and any of
its Subsidiaries assumed in connection with, any acquisition permitted by
subsection 8.9, provided that (i) such Indebtedness is incurred prior to,
substantially simultaneously with or within six months after such acquisition or
in connection with a refinancing thereof, (ii) such Indebtedness is incurred at
a time when Holding is in Pro Forma Compliance and (iii) immediately after
giving effect to such acquisition no Default or Event of Default shall have
occurred and be continuing (and any refinancing, renewals, extensions or
replacements thereof in whole or in part; provided that the amount of such
Indebtedness is not increased at the time of such refinancing, refunding,
renewal or extension except by an amount equal to the premium or other amounts
paid, and fees and expenses incurred, in connection with such refinancing,
refunding, renewal or extension);
(i)to the extent that any Indebtedness may be incurred or arise thereunder,
Indebtedness of the Borrower and its Subsidiaries under Interest Rate Protection
Agreements and under Permitted Hedging Arrangements;
(j)other Indebtedness outstanding or incurred under facilities in existence on
the Effective Date and listed on Schedule 8.2(j), and any refinancings,
refundings, renewals or extensions thereof; provided that the amount of such
Indebtedness is not increased at the time of such refinancing, refunding,
renewal or extension except by an amount equal to the premium or other amounts
paid, and fees and expenses incurred, in connection with such refinancing,
refunding, renewal or extension;
(k)Guarantee Obligations of the Borrower or any of its Subsidiaries in respect
of Indebtedness of the Borrower or any of its Subsidiaries (other than any
Receivables Subsidiary) otherwise permitted hereunder;
(l)Indebtedness of the Borrower or any of its Subsidiaries pursuant to any
Permitted Receivables Transaction;
(m)Indebtedness of Foreign Subsidiaries of the Borrower (in addition to
Indebtedness of Foreign Subsidiaries of the Borrower permitted by subsection
8.2(j)) not exceeding in the aggregate principal amount at any one time
outstanding as to all such Foreign Subsidiaries the sum of (i) $100,000,000,
plus (ii) 90% of the net book value of all then outstanding Accounts and
accounts receivable of such Foreign Subsidiaries, plus (iii) 60% of the net book
value of all Inventory of such Foreign Subsidiaries;
(n)Indebtedness of the Borrower or any of its Subsidiaries in respect of Sale
and Leaseback Transactions permitted under subsection 8.11;
(o)Indebtedness of the Borrower or any of its Subsidiaries incurred to finance
insurance premiums in the ordinary course of business;
(p)Indebtedness of any Foreign Subsidiary of the Borrower fully supported on the
date of the incurrence thereof by a Foreign Backstop Letter of Credit;
(q)Indebtedness arising from the honoring of a check, draft or similar
instrument against insufficient funds; provided that such Indebtedness is
extinguished within two Business Days of its incurrence and other Indebtedness
incurred pursuant to any Secured Cash Management Arrangements;
(r)Indebtedness in respect of Financing Leases which have been funded solely by




--------------------------------------------------------------------------------




Investments of the Borrower and its Subsidiaries permitted by subsection 8.8(m);
(s)Machinery Financing Indebtedness, provided that (i) the aggregate Machinery
Financing Indebtedness incurred pursuant to this subsection 8.2(s) shall not
exceed $75,000,000 at any one time outstanding and (ii) the aggregate book value
of packaging machines owned by the Borrower or any of its Subsidiaries on the
Effective Date that are refinanced by Machinery Financing Indebtedness pursuant
to this subsection 8.2(s) shall not exceed $50,000,000;
(t)Guarantee Obligations in connection with up to an aggregate principal amount
of $25,000,000 of Indebtedness outstanding at any time incurred by any
Management Investors in connection with any Management Subscription Agreements
or other purchases by them of Capital Stock of Holding, and any refinancings,
refundings, extensions or renewals thereof; provided that such amount shall be
reduced by the aggregate then outstanding principal amount of loans and advances
permitted by subsection 8.8(o);
(u)Guarantee Obligations of the Borrower and its Subsidiaries in respect of
recourse events in connection with any Permitted Receivables Transaction or
transactions described in subsection 8.6(c);
(v)Guarantee Obligations in respect of Indebtedness of a Person in connection
with a joint venture or similar arrangement, and as to all of such Persons does
not at any time (together with any Investments made in accordance with
subsection 8.8(l)) exceed an aggregate principal amount $200,000,000 at any time
outstanding; and
(w)additional unsecured Indebtedness not otherwise permitted by the preceding
clauses of this subsection 8.2 not exceeding $100,000,000 in aggregate principal
amount at any one time outstanding;
provided, in each case, that any Guarantee Obligation of any Loan Party in
respect of Indebtedness of any Subsidiary that is not a Loan Party must be an
Investment permitted by subsection 8.8(f), (l) or (p) or a Guarantee permitted
by clause (u) above.
For purposes of determining compliance with clauses (j), (m) and (w) of this
subsection 8.2, the amount of any Indebtedness denominated in any currency other
than Dollars shall be calculated based on customary currency exchange rates in
effect in the case of such Indebtedness incurred on or prior to the Effective
Date, on the Effective Date and, in the case of such Indebtedness incurred after
the Effective Date, on the date that such Indebtedness was incurred.
3.Limitation on Liens. Create, incur, assume or suffer to exist any Lien upon
any of its property, assets or revenues, whether now owned or hereafter
acquired, except for:
(a)Liens for Taxes, assessments and similar charges not yet delinquent or the
nonpayment of which in the aggregate would not reasonably be expected to have a
Material Adverse Effect, or which are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves with respect
thereto are maintained on the books of the Borrower or its Subsidiaries, as the
case may be, in conformity with GAAP;
(b)carriers', warehousemen's, mechanics', materialmen's, repairmen's or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than 60 days or which are being contested in good faith by
appropriate proceedings diligently conducted;
(c)Liens of landlords or of mortgagees of landlords arising by operation of law
or pursuant to the terms of real property leases, provided that the rental
payments secured thereby are not yet due and payable;
(d)pledges, deposits or other Liens in connection with workers' compensation,
unemployment insurance, other social security benefits or other insurance
related obligations (including, without limitation, pledges or deposits securing
liability to insurance carriers under insurance or self-insurance arrangements);




--------------------------------------------------------------------------------




(e)Liens arising by reason of any judgment, decree or order of any court or
other Governmental Authority, if appropriate legal proceedings which may have
been duly initiated for the review of such judgment, decree or order, are being
diligently prosecuted and shall not have been finally terminated or the period
within which such proceedings may be initiated shall not have expired;
(f)Liens to secure the performance of bids, trade contracts (other than for
borrowed money), obligations for utilities, leases, statutory obligations,
surety and appeal bonds, performance bonds, judgment and like bonds, replevin
and similar bonds and other obligations of a like nature incurred in the
ordinary course of business;
(g)zoning restrictions, easements, rights-of-way, restrictions on the use of
property, other similar encumbrances incurred in the ordinary course of business
and minor irregularities of title, or discrepancies, conflicts in boundary
lines, shortages in area, encroachments or any other facts which a correct
survey would disclose, which do not materially interfere with the ordinary
conduct of the business of the Borrower and its Subsidiaries taken as a whole;
(h)Liens securing or consisting of Indebtedness of the Borrower and its
Subsidiaries permitted by subsection 8.2(g) incurred to finance the acquisition
of fixed or capital assets or Indebtedness of the Borrower and its Subsidiaries
permitted by subsection 8.2(h) incurred to finance the purchase price of, or
assumed in connection with, any acquisition permitted by subsection 8.9,
provided that (i) such Liens shall be created no later than the later of the
date of such acquisition or the date of the incurrence or assumption of such
Indebtedness, and (ii) such Liens do not at any time encumber any property other
than the property financed by such Indebtedness and, in the case of Indebtedness
assumed in connection with any such acquisition, the property subject thereto
immediately prior to such acquisition;
(i)Liens existing on assets or properties at the time of the acquisition thereof
by the Borrower or any of its Subsidiaries which do not materially interfere
with the use, occupancy, operation and maintenance of structures existing on the
property subject thereto or extend to or cover any assets or properties of the
Borrower or such Subsidiary other than the assets or property being acquired;
(j)Liens in existence on the Effective Date and listed in Schedule 8.3(j) and
other Liens securing Indebtedness of the Borrower and its Subsidiaries permitted
by subsection 8.2(j), provided that no such Lien is spread to cover any
additional property after the Effective Date and that the amount of Indebtedness
secured thereby is not increased except as permitted by subsection 8.2(j);
(k)Liens securing Guarantee Obligations permitted under (i) subsections
8.8(e)(i) and 8.8(e)(iii) and (ii) subsection 8.8(e)(iv) not exceeding in the
case of Liens permitted under this clause (ii) (as to the Borrower and all of
its Subsidiaries) $5,000,000 in aggregate amount at any time outstanding;
(l)Liens created pursuant to the Security Documents (including, but not limited
to, Liens created pursuant to the Security Documents to secure Secured Cash
Management Agreements and Secured Hedge Agreements);
(m)Liens created pursuant to and in accordance with any Permitted Receivables
Transaction and Liens of a buyer of accounts, chattel paper, payment intangibles
or promissory notes in connection with transactions of the type permitted by
subsection 8.6(c);
(n)Liens in favor of lessees or sublessees of packaging machinery leased or
subleased to customers of the Borrower and its Subsidiaries on such packaging
machinery and related rights;
(o)any encumbrance or restriction (including, without limitation, put and call
agreements) with respect to the Capital Stock of any joint venture or similar
arrangement pursuant to the joint venture or similar agreement with respect to
such joint venture or similar arrangement, provided that no such encumbrance or
restriction affects in any way the ability of the Borrower or any of its
Subsidiaries to comply with subsection 7.9(b) or (c);
(p)Liens on property subject to Sale and Leaseback Transactions permitted under
subsection 8.11 and general intangibles related thereto;




--------------------------------------------------------------------------------




(q)easements, rights-of-way, servitudes, restrictive covenants, permits,
licenses, use agreements, surface leases, subsurface leases or other similar
encumbrances (including hunting and recreational leases and leases and other
encumbrances in respect of pipelines, compressor stations and television
antennas) on, over or in respect of timberland, none of which, singly or in the
aggregate, materially adversely affects the operations of the Borrower and its
Subsidiaries or the value of such timberland;
(r)pay-as-you-harvest timber sales agreements, lump sum timber deeds or sales
agreements and similar encumbrances entered into in the ordinary course of
business;
(s)Liens on property of any Foreign Subsidiary of the Borrower securing
Indebtedness of such Foreign Subsidiary permitted by subsection 8.2(m);
(t)Liens on property financed or refinanced by Machinery Financing Indebtedness
permitted by subsection 8.2(s) securing such Machinery Financing Indebtedness;
(u)Liens on Intellectual Property or on foreign patents, trademarks, trade
names, copyrights, technology, know-how or processes; provided that such Liens
result from the granting of licenses in the ordinary course of business to any
Person to use such Intellectual Property or such foreign patents, trademarks,
trade names, copyrights, technology, know-how or processes, as the case may be;
(v)Liens securing any Indebtedness incurred pursuant to subsection 8.2(e) for so
long as such Indebtedness is permitted to be secured pursuant to subsection
8.2(e);
(w)Liens securing Guarantee Obligations described in subsection 8.2(v);
provided, however, that such Liens shall be limited to any assets contributed by
the Borrower or its Subsidiaries to such joint venture or other entity;
(x)Liens (not securing Indebtedness) disclosed by (i) any Existing Title Policy,
as same shall be endorsed pursuant to subsection 6.1(k) or subsection 7.11, or
(ii) any mortgage loan policy of title insurance delivered to the Administrative
Agent pursuant to subsection 7.9(a); and
(y)Liens not otherwise permitted hereunder, all of which Liens permitted
pursuant to this subsection 8.3(y) secure obligations not exceeding (as to the
Borrower and all of its Subsidiaries) $50,000,000 in aggregate amount at any
time outstanding.
4.[Intentionally Omitted.]
5.Limitation on Fundamental Changes. Enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or convey, sell, lease, assign, transfer or
otherwise dispose of, all or substantially all of its property, business or
assets, except:
(a)any Person may be merged or consolidated with or into the Borrower or any
Person (other than the Borrower) may be merged or consolidated with or into any
one or more Subsidiaries of the Borrower; provided that (i) the Subsidiary or
Subsidiaries of the Borrower shall be the continuing or surviving entity (or, if
not the survivor, the surviving entity, simultaneously with such merger or
consolidation, shall become a Subsidiary), (ii) if such Person is not a
Subsidiary of the Borrower, such transaction must not effect an acquisition not
permitted under subsection 8.9, (iii) in each instance involving the Borrower,
the Borrower shall be the continuing or surviving entity, and (iv) in each
instance involving a Guarantor, either the Guarantor shall be the continuing or
surviving entity, or the continuing or surviving entity shall become a Guarantor
hereunder and otherwise comply with all applicable terms of subsection 7.9 at
the time of such merger or consolidation;
(b)any Subsidiary of the Borrower may be merged or consolidated with or into any
other Person in order to effect an acquisition permitted pursuant to
Section 8.9;
(c)(i) any Subsidiary Guarantor may sell, lease, transfer or otherwise dispose
of any or all of its assets (upon voluntary liquidation or otherwise) to the
Borrower or another Subsidiary Guarantor and (ii) any Subsidiary of the Borrower
(other than any Subsidiary Guarantor) may sell, lease, transfer or otherwise
dispose of any or all of its assets (upon voluntary liquidation or otherwise) to
the Borrower, any Wholly Owned Subsidiary of the Borrower or any Subsidiary
Guarantor;




--------------------------------------------------------------------------------




(d)any Subsidiary of the Borrower may liquidate or dissolve under applicable
corporate statutes if the Borrower determines in good faith that such
liquidation or dissolution is in the best interests of the Borrower and is not
materially disadvantageous to the Lenders; and
(e)as expressly permitted by subsection 8.6;
6.Limitation on Sale of Assets. Convey, sell, lease, assign, transfer or
otherwise dispose of any of its property, business or assets (including, without
limitation, receivables and leasehold interests), whether now owned or hereafter
acquired, or, in the case of any Subsidiary of the Borrower, issue or sell any
shares of such Subsidiary's Capital Stock, to any Person other than the Borrower
or any Subsidiary Guarantor, except:
(a)the sale or other Disposition of obsolete, worn out or surplus property,
whether now owned or hereafter acquired, in the ordinary course of business, or
the lease of any surplus real property;
(b)the sale or other Disposition of any property (including Inventory) in the
ordinary course of business (including Dispositions of timber properties in
connection with the management thereof or in connection with tax free or similar
exchanges for other properties);
(c)the sale or discount without recourse for credit risk of accounts receivable,
notes receivable, drafts or other instruments arising in the ordinary course of
business, or the conversion or exchange of accounts receivable into or for notes
receivable, drafts or other instruments in connection with the compromise or
collection thereof, including, without limitation, any such sale or discount
made in connection with a supply chain arrangement involving the Borrower and/or
any of its Subsidiaries and a buyer of the Inventory of the Borrower or its
Subsidiaries, but in each case excluding any securitization or similarly
structured transaction; provided that, in the case of any Foreign Subsidiary of
the Borrower, any such sale or discount may be with recourse if such sale or
discount is consistent with customary practice in such Foreign Subsidiary's
country of business;
(d)(i) as permitted by subsection 8.5(b), (ii) constituting Investments
permitted by subsection 8.8 and (iii) pursuant to Sale and Leaseback
Transactions permitted by subsection 8.11;
(e)the sale, transfer or discount of Receivables pursuant to any Permitted
Receivables Transaction;
(f)(i) Dispositions of any assets or property by the Borrower or any of its
Subsidiaries to the Borrower, any Wholly-Owned Subsidiary of the Borrower, any
Subsidiary Guarantor or any other Subsidiary of the Borrower; provided that (i)
any such Disposition by the Borrower shall (x) not be prohibited by subsection
8.5(a) and (y) shall be to a Subsidiary Guarantor or to a Subsidiary which
becomes a Guarantor hereunder and otherwise complies with all applicable terms
of subsection 7.9 at the time of such Disposition; provided further that
Dispositions by the Borrower to any Subsidiary which is not a Subsidiary
Guarantor shall be permitted in an amount, together with the amount of any
Disposition pursuant to the proviso in clause (ii) below, not in excess of
$200,000,000 in the aggregate; (ii) any such Disposition by a Subsidiary
Guarantor of all or substantially all of its assets must be to (A) the Borrower,
(B) another Subsidiary Guarantor, or (C) a Subsidiary which becomes a Guarantor
hereunder and otherwise complies with all applicable terms of subsection 7.9 at
the time of such Disposition; provided further that any Disposition by a
Subsidiary Guarantor to any Subsidiary which is not a Subsidiary Guarantor shall
be permitted in an amount, together with the amount of any Disposition pursuant
to the proviso in clause (i) above, not in excess of $200,000,000 in the
aggregate, (iii) any such Disposition by a Wholly-Owned Subsidiary of the
Borrower not permitted pursuant to clause (i) or (ii) above shall be to the
Borrower, a Subsidiary Guarantor or another Wholly-Owned Subsidiary of the
Borrower, and (iv) any such Disposition by a Subsidiary of the Borrower which is
not a Wholly-Owned Subsidiary shall be to the Borrower or any other Subsidiary;
(g)the abandonment or other Disposition of patents, trademarks or other
intellectual property that are, in the reasonable judgment of the Borrower, no
longer economically practicable to




--------------------------------------------------------------------------------




maintain or useful in the conduct of the business of the Borrower and its
Subsidiaries taken as a whole;
(h)any Asset Sale by the Borrower or any of its Subsidiaries, provided that the
Net Cash Proceeds of each such Asset Sale do not exceed $5,000,000 and the
aggregate Net Cash Proceeds of all Asset Sales in any fiscal year made pursuant
to this subsection (h) do not exceed $10,000,000; and
(i)(x) any Asset Sale contemplated on Schedule 8.6(i), or (y) any other Asset
Sales by the Borrower or any of its Subsidiaries, provided that in the case of
any such Asset Sale under this clause (y), (1) with respect to any Asset Sale
(or group of related Asset Sales) having a purchase price in excess of
$25,000,000 on an individual basis, the Person making such Asset Sale shall
receive not less than 75% of such consideration in the form of cash or Cash
Equivalents; provided that (A) for the purposes of this subclause (1), any
securities received by a Person making an Asset Sale from the applicable
purchaser that are converted into cash within 180 days following the closing of
the applicable Asset Sale shall be deemed to be cash to the extent of the cash
received that is applied to prepay Loans or reinvested in accordance with
subsection 4.2(b)(ii) and (B) any liabilities (as shown or included on the
Borrower's or such Subsidiary's most recent balance sheet provided hereunder (or
in the footnotes thereto) of the Borrower or such Subsidiary) with respect to
Indebtedness secured by a first-priority Lien on the assets subject to such
Asset Sale (including, without limitation, any Financing Lease) that are assumed
by the transferee with respect to the applicable Asset Sale and for which the
Borrower and/or any applicable Subsidiaries obligated thereunder shall have been
validly released by all applicable creditors in writing shall be deemed to be
cash; and (2) the Net Cash Proceeds of such Asset Sale less the Reinvested
Amount is applied in accordance with subsection 4.2(b)(ii).
7.Limitation on Restricted Payments. Declare or pay any dividend (other than
dividends payable solely in common stock of Holding, GPC or the Borrower or
options, warrants or other rights to purchase common stock of Holding, GPC or
the Borrower) on, or make any payment on account of, or set apart assets for a
sinking or other analogous fund for, the purchase, redemption, defeasance,
retirement or other acquisition of, any shares of any class of Capital Stock of
the Borrower or any warrants or options to purchase any such Capital Stock,
whether now or hereafter outstanding, or make any other distribution (other than
distributions payable solely in common stock of Holding, GPC or the Borrower or
options, warrants or other rights to purchase common stock of Holding, GPC or
the Borrower) in respect thereof, (any such dividend, payment, set apart,
purchase, redemption, defeasance, retirement, acquisition or distribution, a
“Restricted Payment”) either directly or indirectly, whether in cash or property
or in obligations of the Borrower, except that:
(a)the Borrower may declare and pay cash dividends in an amount sufficient to
allow Holding and/or GPC to pay expenses incurred in the ordinary course of
business;
(b)the Borrower may declare and pay cash dividends in an amount sufficient to
cover reasonable and necessary expenses (including professional fees and
expenses) incurred by Holding and/or GPC in connection with (i) registration,
public offerings and exchange listing of equity or debt securities and
maintenance of the same, (ii) compliance with reporting obligations under, or in
connection with compliance with, federal or state laws or under this Agreement
or any of the other Loan Documents and (iii) indemnification and reimbursement
of directors, officers and employees in respect of liabilities relating to their
serving in any such capacity, or obligations in respect of director and officer
insurance (including premiums therefor);
(c)the Borrower may declare and pay cash dividends in amounts sufficient to pay
Taxes to be paid by Holding and/or GPC to any taxing authority;
(d)the Borrower may declare and pay cash dividends in an amount sufficient to
allow Holding and/or GPC to repurchase shares of its Capital Stock or rights,
options or units in respect thereof from any Management Investors or former
Management Investors (or any of their respective heirs, successors, assigns,
legal representatives or estates), or as otherwise contemplated by any




--------------------------------------------------------------------------------




Management Subscription Agreements, for an aggregate purchase price not to
exceed $30,000,000 from and after the Effective Date; provided that such amount
shall be increased by (i) an amount equal to $5,000,000 on each anniversary of
the Effective Date, commencing on the first anniversary of the Effective Date,
and (ii) an amount equal to the proceeds of any resales or new issuances of
shares and options to any Management Investors, at any time after the initial
issuances to any Management Investors, together with the aggregate amount of
deferred compensation owed by Holding or any of its Subsidiaries to any
Management Investor that shall thereafter have been cancelled, waived or
exchanged at any time after the initial issuances to any thereof in connection
with the grant to such Management Investor of the right to receive or acquire
shares of Capital Stock of Holding and/or GPC; provided, further, that such
amount shall not be reduced by the amount of any cash dividends paid by the
Borrower to Holding and/or GPC to repurchase shares of its Capital Stock or
rights, options or units in respect thereto in compensation for any taxes due or
payable by the holder thereof in connection with such repurchases described
above in this subsection (d); provided, further, that the cash dividends paid in
respect of repurchases from Management Investors shall not exceed in the
aggregate during each fiscal year of Holding an amount equal to $6,000,000;
(e)the Borrower may declare and pay cash dividends in an amount sufficient to
allow Holding and/or GPC to pay all fees and expenses incurred in connection
with the transactions expressly contemplated by this Agreement and the other
Loan Documents, and to allow Holding and/or GPC to perform its obligations under
or in connection with the Loan Documents to which it is a party;
(f)the Borrower may redeem, repurchase, retire, defease or otherwise acquire its
Capital Stock in exchange for, or out of the net cash proceeds of, the
substantially concurrent sale or issuance (other than to a Subsidiary) of its
Capital Stock (other than Disqualified Stock);
(g)the Borrower may pay any dividend within 60 days after the date of the
declaration of the dividend if, at the date of declaration, the dividend payment
would have complied with the provisions of this subsection 8.7;
(h)the Borrower may declare and pay other Restricted Payments to Holding and/or
GPC so long as (i) Holding is in Pro Forma Compliance after giving effect
thereto, (ii) no Default or Event of Default exists or would result therefrom
and (iii) the aggregate amount of Restricted Payments previously made pursuant
to this subsection 8.7(h) after the Effective Date, together with the amount of
such proposed Restricted Payment, does not exceed the sum of (I) $50,000,000
plus (II) 50% of Consolidated Net Income for the period (taken as one accounting
period) commencing January 1, 2012 through and including the end of the most
recent fiscal quarter for which an Adjustment Date has occurred (or, in the case
such Consolidated Net Income shall be a negative number, 100% of such negative
number) plus (III) 100% of the aggregate Net Cash Proceeds from the issuance or
sale of Capital Stock (other than Disqualified Stock) of the Borrower (or, to
the extent received by the Borrower as a capital contribution from Holding or
GPC, 100% of the aggregate Net Cash Proceeds from such capital contribution
(other than in exchange for Disqualified Stock)) after the Effective Date, plus
(IV) 100% of the aggregate amount equal to any net reduction in Investments that
are existing as of the Effective Date pursuant to subsection 8.8(l) or (p) as a
result of a return of capital (for the avoidance of doubt, excluding any
reductions as a result of any write down of such Investments but including any
liquidation or sale of such Investment for cash); and
(i)the Borrower may declare and pay additional Restricted Payments to Holding
and/or GPC in an unlimited amount so long as (i) no Default or Event of Default
exists or would result therefrom and (ii) the Consolidated Total Leverage Ratio
is less than 2.75 to 1.00 (calculated as of the date of such proposed Restricted
Payments in accordance with the definition of “Pro Forma Compliance” after
giving effect to such proposed Restricted Payments).
8.Limitation on Investments, Loans and Advances. Make any advance, loan,
extension of credit (including the incurrence or assumption of any Guarantee
Obligation) or capital contribution to, or purchase any stock, bonds, notes,
debentures or other securities of or any assets constituting a business unit of,
or




--------------------------------------------------------------------------------




make any other investment, in cash or by transfer of assets or property, in
(each an “Investment”), any Person, except:
(a)extensions of trade credit in the ordinary course of business;
(b)Investments in cash and Cash Equivalents;
(c)Investments existing on the Effective Date and described in Schedule 8.8(c),
setting forth the respective amounts of such Investments as of a recent date;
(d)Investments in notes receivable and other instruments and securities obtained
in connection with transactions permitted by subsection 8.6(c) and Bond
Prepayments permitted by subsection 8.13(a);
(e)loans and advances to officers, directors or employees of Holding or any of
its Subsidiaries (i) in the ordinary course of business for travel and
entertainment expenses, (ii) existing on the Effective Date and described in
Schedule 8.8(c), (iii) made after the Effective Date for relocation expenses in
the ordinary course of business, (iv) made for other purposes in an aggregate
amount (as to Holding and all of its Subsidiaries) of up to $10,000,000
outstanding at any time and (v) relating to indemnification or reimbursement of
any officers, directors or employees in respect of liabilities relating to their
serving in any such capacity or as otherwise specified in subsection 8.10;
(f)(i) Investments by the Borrower in its Wholly Owned Subsidiaries (other than
any Receivables Subsidiary) and Subsidiary Guarantors and by such Wholly Owned
Subsidiaries and Subsidiary Guarantors in the Borrower, Wholly Owned
Subsidiaries of the Borrower (other than any Receivables Subsidiary) and
Subsidiary Guarantors (subject, in the case of Investments by any Loan Party in
a Subsidiary that is not a Loan Party, to the limitations set forth in
subsection 8.6(f)) and/or (ii) Investments in Holding and GPC in amounts and for
purposes for which dividends are permitted under subsection 8.7;
(g)acquisitions expressly permitted by subsection 8.9;
(h)Investments of the Borrower and its Subsidiaries under Interest Rate
Protection Agreements or under Permitted Hedging Arrangements;
(i)Investments in the nature of pledges or deposits with respect to leases or
utilities provided to third parties in the ordinary course of business or
otherwise described in subsection 8.3(c), (d) or (f);
(j)Investments representing non-cash consideration received by the Borrower or
any of its Subsidiaries in connection with any Asset Sale, provided that in the
case of any Asset Sale permitted under subsection 8.6(i), such non-cash
consideration constitutes not more than 25% of the aggregate consideration
received in connection with such Asset Sale and any such non-cash consideration
received by the Borrower or any of its Domestic Subsidiaries is pledged to the
Administrative Agent for the benefit of the Secured Parties pursuant to the
Security Documents (except to the extent occurring during any Collateral Release
Period);
(k)any Investment by the Borrower and its Subsidiaries in a Receivables
Subsidiary which, in the judgment of the Borrower, is prudent and reasonably
necessary in connection with, or otherwise required by the terms of, any
Permitted Receivables Transaction;
(l)Investments by the Borrower or any of its Subsidiaries in a Person in
connection with a joint venture or similar arrangement (including, without
limitation, Foreign Subsidiaries) in an aggregate amount not to exceed at any
time (together with any Guarantee Obligations permitted by subsection 8.2(v)) an
amount equal to $200,000,000; provided that the Borrower or such Subsidiary
complies with the provisions of subsection 7.9(b) and (c) hereof, if applicable,
with respect to such ownership interest;
(m)Investments in industrial development or revenue bonds or similar obligations
secured by assets leased to and operated by the Borrower or any of its
Subsidiaries that were issued in connection with the financing of such assets,
so long as the Borrower or any such Subsidiary may obtain title to such assets
at any time by optionally canceling such bonds or obligations, paying a




--------------------------------------------------------------------------------




nominal fee and terminating such financing transaction;
(n)Investments representing evidences of Indebtedness, securities or other
property received from another Person by the Borrower or any of its Subsidiaries
in connection with any bankruptcy proceeding or other reorganization of such
other Person or as a result of foreclosure, perfection or enforcement of any
Lien or exchange for evidences of Indebtedness, securities or other property of
such other Person held by the Borrower or any of its Subsidiaries; provided that
any such securities or other property received by the Borrower or any of its
Domestic Subsidiaries (other than a Receivables Subsidiary or a Subsidiary of a
Foreign Subsidiary) is pledged to the Administrative Agent for the benefit of
the Secured Parties pursuant to the Security Documents;
(o)loans and advances to, and Guarantee Obligations in connection with
Indebtedness incurred by, Management Investors in connection with the purchase
by such Management Investors of Capital Stock of Holding of up to $25,000,000
outstanding at any one time; and
(p)Investments not otherwise permitted by the preceding clauses of this
subsection 8.8 not to exceed in the aggregate at any time the greater of (i)
$100,000,000 and (ii) 10% of the consolidated total assets of Holding and its
Subsidiaries shown on the consolidated balance sheet of Holding and its
Subsidiaries as of the most recent Adjustment Date, determined on a consolidated
basis in accordance with GAAP.
9.Limitations on Certain Acquisitions. Acquire by purchase or otherwise all the
business or assets of, or stock or other evidences of beneficial ownership of,
any Person, except that the Borrower and its Subsidiaries shall be allowed to
make any such acquisitions so long as immediately before, and after giving
effect to, such acquisition, (a) no Event of Default shall have occurred and be
continuing and (b) if the aggregate cash consideration paid by the Borrower and
its Subsidiaries for such acquisition exceeds $100,000,000, Holding shall be in
Pro Forma Compliance.
10.Limitation on Transactions with Affiliates. Enter into any transaction,
including, without limitation, any purchase, sale, lease or exchange of property
or the rendering of any service, with any Affiliate relating to assets of the
Borrower or a Subsidiary having a fair market value, or the payment of
consideration by the Borrower or a Subsidiary, in each case, in excess of
$25,000,000 unless such transaction is (a) otherwise permitted under this
Agreement, and (b) upon terms no less favorable to the Borrower or such
Subsidiary, as the case may be, than it would obtain in a comparable arm's
length transaction with a Person which is not an Affiliate; provided that
nothing contained in this subsection 8.10 shall be deemed to prohibit:
(i)the Borrower or any of its Subsidiaries from entering into or performing any
consulting, management or employment agreements or other compensation
arrangements with a director, officer or employee of the Borrower or any of its
Subsidiaries;
(ii)the payment of transaction expenses in connection with this Agreement;
(iii)the Borrower or any of its Subsidiaries from entering into, making payments
pursuant to and otherwise performing an indemnification and contribution
agreement in favor of any Permitted Holder and each person who is or becomes a
director, officer, agent or employee of the Borrower or any of its Subsidiaries,
in respect of liabilities (A) arising under the Securities Act, the Exchange Act
and any other applicable securities laws or otherwise, in connection with any
offering of securities by Holding or any of its Subsidiaries, (B) incurred to
third parties for any action or failure to act of the Borrower or any of its
Subsidiaries, predecessors or successors, (C) arising out of the performance by
a Permitted Investor of management consulting or financial advisory services
provided to the Borrower or any of its Subsidiaries, (D) arising out of the fact
that any indemnitee was or is a director, officer, agent or employee of the
Borrower or any of its Subsidiaries, or is or was serving at the request of any
such corporation as a director, officer, employee or agent of another
corporation, partnership, joint venture, trust or enterprise or (E) to the
fullest extent permitted by Delaware or other applicable state law, arising out
of any breach or alleged breach by such indemnitee of his or her fiduciary duty
as a director or officer of the Borrower or any of its Subsidiaries;




--------------------------------------------------------------------------------




(iv)the Borrower or any of its Subsidiaries from performing any agreements or
commitments with or to any Affiliate existing on the Effective Date and
described on Schedule 8.10(iv); or
(v)any transaction permitted under subsection 8.2(t), 8.3(k), 8.5, 8.7, 8.8(e),
8.8(f) or 8.8(o), or any transaction between or among Holding, GPC, the
Borrower, a Wholly Owned Subsidiary of the Borrower and/or any Subsidiary
Guarantor.
For purposes of this subsection 8.10, (A) any transaction with any Affiliate
shall be deemed to have satisfied the standard set forth in clause (b) of the
first sentence hereof if (i) such transaction is approved by the Disinterested
Directors then serving on the Audit Committee of the board or directors of
Holding and/or a majority of the Disinterested Directors of the board of
directors of Holding, GPC, the Borrower or such Subsidiary, or (ii) in the event
that at the time of any such transaction, there are no such Disinterested
Directors, such transaction shall be approved by a nationally recognized expert
with expertise in appraising the terms and conditions of the type of transaction
for which approval is required, and (B) “Disinterested Director” shall mean,
with respect to any Person and transaction, a member of the board of directors
of such Person who does not have any material direct or indirect financial
interest in or with respect to such transaction.
11.Limitation on Sale and Leaseback Transactions. Enter into any arrangement
with any Person providing for the leasing by the Borrower or any of its
Subsidiaries of real or personal property which has been or is to be sold or
transferred by the Borrower or any such Subsidiary to such Person or to any
other Person to whom funds have been or are to be advanced by such Person on the
security of such property or rental obligations of the Borrower or such
Subsidiary (any of such arrangements, a “Sale and Leaseback Transaction”),
except for Sale and Leaseback Transactions permitted by Subsection 8.6(i) so
long as an amount equal to 100% of the Net Cash Proceeds of such Sale and
Leaseback Transaction is applied in accordance with subsection 4.2(b)(iv).
12.[Intentionally Omitted.]
13.Limitation on Optional Payments and Modifications of Debt Instruments and
Other Documents.
(a)Make any optional payment or prepayment on, or optional repurchase or
redemption of, any Existing Note or Additional Note (any such payment,
prepayment, repurchase or redemption, a “Bond Prepayment” but, for the avoidance
of doubt, excluding any payment of accrued interest to the date of such payment,
prepayment, repurchase or redemption ), including, without limitation, any
optional payments on account of, or for a sinking or other analogous fund for,
the optional repurchase, redemption, defeasance or other acquisition thereof;
provided that the Existing Notes and any Additional Notes may (in whole or in
part) be paid, repurchased, redeemed or otherwise acquired (x) without any
implied waiver of any Event of Default that may occur under clause (e) or (l) of
Section 9, in a change of control, asset sale or tender offer made in accordance
with the Note Documents, or (y) with the proceeds of Indebtedness permitted by
subsection 8.2(c), 8.2(d), 8.2(e) or 8.2(w); and provided, further, that, so
long as no Default or Event of Default exists, the Borrower may make Bond
Prepayments after the Effective Date (i) in an aggregate amount not to exceed
$75,000,000 or (ii) if the Consolidated Senior Secured Leverage Ratio is less
than 2.50 to 1.00 (calculated as of the date of such proposed Bond Prepayment in
accordance with the definition of “Pro Forma Compliance” after giving effect to
such proposed Bond Prepayment), in an unlimited amount.
(b)Amend, supplement, waive or otherwise modify any of the provisions of any
Indenture or other Note Document:
(i)which shortens the fixed maturity or increases the principal amount of, or
increases the rate or shortens the time of payment of interest on, or increases
the amount or shortens the time of payment of any principal or premium payable
whether at maturity, at a date fixed for prepayment or by acceleration or
otherwise of the Indebtedness evidenced by any Existing Note or Additional Note,
or increases the amount of, or accelerates the time of




--------------------------------------------------------------------------------




payment of, any fees or other amounts payable in connection therewith;
(ii)which relates to any material affirmative or negative covenants or any
events of default or remedies thereunder and the effect of which is to subject
the Borrower or any of its Subsidiaries to more onerous or more restrictive
provisions than is set forth in this Agreement; or
(iii)which otherwise adversely impairs the rights of the Lenders under this
Agreement or any other Loan Document in any material respect.
(c)Enter into any Synthetic Purchase Agreement if under such Synthetic Purchase
Agreement it may be required to make (i) any payment relating to the Capital
Stock of Holding that has the same economic effect on the Borrower and its
Subsidiaries as any Investment by the Borrower in Capital Stock of Holding
prohibited by subsection 8.8 above or (ii) any payment relating to any Existing
Note or Additional Note that has the same economic effect on the Borrower as any
optional payment or prepayment or repurchase or redemption prohibited by
subsection 8.13(a) above, unless, in each case, such requirement is conditioned
upon obtaining any requisite consent of the Lenders hereunder.
14.Limitation on Changes in Fiscal Year. Permit the fiscal year of Holding, GPC
or the Borrower to end on a day other than December 31.
15.Limitation on Negative Pledge Clauses. Enter into with any Person any
agreement which prohibits or limits the ability of the Borrower or any of its
Subsidiaries (other than any Receivables Subsidiaries and any Foreign
Subsidiaries or Subsidiaries of either thereof) to create, incur, assume or
suffer to exist any Lien in favor of the Lenders in respect of obligations and
liabilities under this Agreement or any other Loan Documents upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than (a) this Agreement, the other Loan Documents and any related documents, (b)
any agreements with respect to Machinery Financing Indebtedness permitted under
this Agreement and any related documents (in which case, any prohibition or
limitation shall only be effective against the packaging machinery financed with
such Machinery Financing Indebtedness and assets reasonably related thereto and
proceeds thereof), (c) any industrial revenue or development bonds, purchase
money mortgages, acquisition agreements or Financing Leases or agreements in
connection with any Permitted Receivables Transaction permitted by this
Agreement (in which cases, any prohibition or limitation shall only be effective
against the assets financed or acquired thereby) or operating leases of real
property entered into in the ordinary course of business, (d) any instrument
governing Indebtedness or Capital Stock of a Person acquired by the Borrower or
any of its Subsidiaries as in effect at the time of such acquisition (except to
the extent such Indebtedness was incurred or encumbrance or restriction was
created in connection with or in contemplation of such acquisition), which
encumbrance or restriction is not applicable to any Person, or the properties or
assets of any Person, other than the Person, or the property or assets of the
Person, so acquired, provided that, in the case of Indebtedness, such
Indebtedness was permitted by subsection 8.2(h) above, (e) customary
non-assignment provisions in leases, licenses and commercial contracts that are
entered into in the ordinary cause of business and do not pertain to
Indebtedness, (f) restrictions imposed on cash, cash equivalents or securities
that are subject to escrow or deposit arrangements arising under leases and
commercial contracts that are entered into in the ordinary course of business
and do not pertain to Indebtedness, and (g) purchase money obligations or
capital lease obligations for property or assets acquired or leased in
transactions otherwise permitted hereby that impose restrictions against Liens
on such property or assets (in which case, any prohibition or limitation shall
only be effective against such property or assets and property and assets
reasonably related thereto and proceeds thereof).
16.Limitation on Lines of Business. (a) Enter into any business, either directly
or through any Subsidiary or joint venture or similar arrangement described in
subsection 8.8(l), except for those businesses of the same general type as those
in which the Borrower and its Subsidiaries (including the Philanthropic Fund)
are engaged on the Effective Date or which are reasonably related thereto or
which is a reasonable extension thereof.




--------------------------------------------------------------------------------




(a)In the case of any Foreign Subsidiary Holdco, own any material assets other
than securities of one or more Foreign Subsidiaries and other assets relating to
an ownership interest in any such securities or Subsidiaries or enter into any
business except in connection with such ownership.
17.Limitations on Currency and Commodity Hedging Transactions. Enter into,
purchase or otherwise acquire agreements or arrangements relating to currency,
commodity or other hedging except, to the extent and only to the extent that,
such agreements or arrangements are entered into, purchased or otherwise
acquired in the ordinary course of business of the Borrower or any of its
Subsidiaries with reputable financial institutions or vendors and not for
purposes of speculation (any such agreement or arrangement permitted by this
subsection, a “Permitted Hedging Arrangement”).
SECTION 9. EVENTS OF DEFAULT
If any of the following events shall occur and be continuing:
(a)The Borrower shall fail to pay any principal of any Loan or any Unreimbursed
Amount when due in accordance with the terms hereof (whether at stated maturity,
by mandatory prepayment or otherwise); or the Borrower shall fail to pay any
interest on any Loan, or any other amount payable hereunder, within five days
after any such interest or other amount becomes due in accordance with the terms
hereof; or
(b)Any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document (or in any amendment, modification or supplement
hereto or thereto) or which is contained in any certificate furnished at any
time by or on behalf of any Loan Party pursuant to this Agreement or any such
other Loan Document shall prove to have been incorrect in any material respect
(or in any respect if otherwise already qualified by materiality or Material
Adverse Effect) on or as of the date made or deemed made; or
(c)Any Loan Party shall default in the observance or performance of any
agreement contained in subsection 7.4 (as to the existence of the Borrower
only), 7.7(a) or Section 8 of this Agreement; provided that, in the case of a
default in the observance or performance of its obligations under subsection
7.7(a) hereof, such default shall have continued unremedied for a period of two
days after a Responsible Officer of the Borrower shall have discovered or should
have discovered such default; or
(d)Any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section 9), and such default
shall continue unremedied for a period ending on the earlier of (i) the date 32
days after a Responsible Officer of Holding shall have discovered or should have
discovered such default and (ii) the date 15 days after written notice has been
given to Holding by the Administrative Agent or the Required Lenders; or
(e)Holding or any of its Subsidiaries shall (i) default in (x) any payment of
principal of or interest on any Indebtedness (other than the Loans and the
Unreimbursed Amounts) in excess of $25,000,000, or (y) the payment of any
Guarantee Obligation in excess of $25,000,000, beyond the period of grace (not
to exceed 30 days), if any, provided in the instrument or agreement under which
such Indebtedness or Guarantee Obligation was created; or (ii) default in the
observance or performance of any other agreement or condition relating to any
Indebtedness or Guarantee Obligation referred to in clause (i) above or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event shall occur or condition exist, the effect of which
default or other event or condition is to cause, or to permit the holder or
holders of such Indebtedness or beneficiary or beneficiaries of such Guarantee
Obligation (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice or lapse of
time if required, such Indebtedness to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior




--------------------------------------------------------------------------------




to its stated maturity or such Guarantee Obligation to become payable (each of
the foregoing, an “Acceleration”), and such time shall have lapsed and, if any
notice (a “Default Notice”) shall be required to commence a grace period or
declare the occurrence of an event of default before notice of Acceleration may
be delivered, such Default Notice shall have been given; or
(f)(i) Any Loan Party (other than an Immaterial Subsidiary or an Insignificant
Subsidiary) shall commence any case, proceeding or other action (A) under any
existing or future law of any jurisdiction, domestic or foreign, relating to
bankruptcy, insolvency, reorganization or relief of debtors, seeking to have an
order for relief entered with respect to it, or seeking to adjudicate it a
bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets, or any Loan Party (other than an Immaterial
Subsidiary or an Insignificant Subsidiary) shall make a general assignment for
the benefit of its creditors; or (ii) there shall be commenced against any Loan
Party (other than an Immaterial Subsidiary or an Insignificant Subsidiary) any
case, proceeding or other action of a nature referred to in clause (i) above
which (A) results in the entry of an order for relief or any such adjudication
or appointment or (B) remains undismissed, undischarged, unstayed or unbonded
for a period of 60 days; or (iii) there shall be commenced against any Loan
Party (other than an Immaterial Subsidiary or an Insignificant Subsidiary) any
case, proceeding or other action seeking issuance of a warrant of attachment,
execution, distraint or similar process against all or any substantial part of
its assets which results in the entry of an order for any such relief which
shall not have been vacated, discharged, stayed or bonded pending appeal within
60 days from the entry thereof; or (iv) any Loan Party (other than an Immaterial
Subsidiary or an Insignificant Subsidiary) shall take any corporate action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any of the acts set forth in clause (i), (ii), or (iii) above; or (v) any Loan
Party (other than an Immaterial Subsidiary or an Insignificant Subsidiary) shall
be generally unable to, or shall admit in writing its general inability to, pay
its debts as they become due; or
(g)(i) Any Person shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan, (ii) any
determination that any Single Employer Plan or Multiemployer Plan is considered
an at-risk plan or a plan in endangered or critical status within the meaning of
Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of ERISA or
any Lien in favor of the PBGC or a Plan shall arise on the assets of either of
the Borrower or any Commonly Controlled Entity, (iii) a Reportable Event shall
occur with respect to, or proceedings shall commence to have a trustee
appointed, or a trustee shall be appointed, to administer or to terminate, any
Single Employer Plan, which Reportable Event or commencement of proceedings or
appointment of a trustee is in the reasonable opinion of the Administrative
Agent likely to result in the termination of such Plan for purposes of Title IV
of ERISA, (iv) any Single Employer Plan shall terminate for purposes of Title IV
of ERISA, (v) either of the Borrower or any Commonly Controlled Entity shall, or
in the reasonable opinion of the Administrative Agent is likely to, incur any
liability in connection with a withdrawal from, or the Insolvency or
Reorganization of, a Multiemployer Plan, or (vi) any other event or condition
shall occur or exist with respect to a Plan; and in each case in clauses (i)
through (vi) above, such event or condition, together with all other such events
or conditions, if any, could be reasonably expected to result in a Material
Adverse Effect; or
(h)One or more judgments or decrees not covered by insurance as to which such
insurer has acknowledged coverage shall be entered against Holding or any of its
Subsidiaries (other than an Immaterial Subsidiary or an Insignificant
Subsidiary) involving in the aggregate at any time a liability (net of any
insurance or indemnity payments actually received in respect thereof prior to or
within 60 days from the entry thereof, or to be received in respect thereof in
the event any appeal thereof shall be unsuccessful) of $25,000,000 or more, and
all such judgments or decrees shall not have been vacated, discharged, stayed or
bonded pending appeal within 60 days from the entry thereof;




--------------------------------------------------------------------------------




or
(i)[intentionally omitted.]
(j)(i) Any of the Security Documents shall cease for any reason to be in full
force and effect (other than pursuant to the terms hereof or thereof), or any
Loan Party which is a party to any of the Security Documents shall so assert in
writing, or (ii) the Lien created by any of the Security Documents shall cease
to be perfected and enforceable in accordance with its terms or of the same
effect as to perfection and priority purported to be created thereby with
respect to any significant portion of the Collateral (other than (x) in
connection with any termination of such Lien in respect of any Collateral as
permitted hereby or by any Security Document and (y) as a result of the
Administrative Agent's failure to maintain possession of any stock certificates,
promissory notes or other instruments delivered to it under the Guarantee and
Collateral Agreement or to file Uniform Commercial Code continuation
statements), and such failure of such Lien to be perfected and enforceable with
such priority shall have continued unremedied for a period of 20 days; or
(k)Any Loan Document (other than this Agreement or any of the Security
Documents) shall cease for any reason to be in full force and effect (other than
pursuant to the terms hereof or thereof) or any Loan Party shall so assert in
writing; or
(l)A Change of Control shall have occurred; or
(m)Any event or circumstance entitling the Persons purchasing, or financing the
purchase of, Receivables under any Permitted Receivables Transaction to stop so
purchasing or financing, other than by reason of the occurrence of the stated
expiry date of such Permitted Receivables Transaction, a refinancing of such
Permitted Receivables Transaction through another Permitted Receivables
Transaction, a reduction in any applicable borrowing base, or the occurrence of
any other event or circumstance which is not, or is not related primarily to, an
action or statement taken or made, or omitted to be taken or made, by or on
behalf of, or a condition of or relating to, Holding or any of its Subsidiaries;
provided that any notices or cure periods that are conditions to the rights of
such Persons to stop purchasing, or financing the purchase of, such Receivables
have been given or have expired, as the case may be;
then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Revolving Credit Commitments, the Incremental Revolving
Tranche Commitments, if any, and the Term Loan Commitments, if any, shall
immediately terminate and the Loans hereunder (with accrued interest thereon)
and all other amounts owing under this Agreement (including, without limitation,
all amounts of L/C-BA Obligations, whether or not the beneficiaries of the then
outstanding Letters of Credit shall have presented the documents required
thereunder) shall immediately become due and payable, and (B) if such event is
any other Event of Default, either or both of the following actions may be
taken: (i) with the consent of the Required Lenders, the Administrative Agent
may, or upon the request of the Required Lenders the Administrative Agent shall,
by notice to the Borrower, declare the Revolving Credit Commitments, the
Incremental Revolving Tranche Commitments, if any, and the Term Loan Commitments
to be terminated forthwith, whereupon the Revolving Credit Commitments, the
Incremental Revolving Tranche Commitments, if any, and the Term Loan
Commitments, if any, shall immediately terminate; and (ii) with the consent of
the Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower,
declare the Loans hereunder (with accrued interest thereon) and all other
amounts owing under this Agreement (including, without limitation, all amounts
of L/C-BA Obligations, whether or not the beneficiaries of the then outstanding
Letters of Credit or Bankers' Acceptances shall have presented the documents
required thereunder) to be due and payable forthwith, whereupon the same shall
immediately become due and payable.
With respect to any Letter of Credit or Bankers' Acceptance with respect to
which presentment for honor shall not have occurred at the time of an
acceleration pursuant to the preceding paragraph, the Borrower shall at such
time Cash Collateralize an amount equal to the aggregate then undrawn and
unexpired amount




--------------------------------------------------------------------------------




of such Letter of Credit or Bankers' Acceptance. The Borrower hereby grants to
the Administrative Agent, for the benefit of the L/C Issuer and the Revolving
Credit Lenders, a security interest in such Cash Collateral to secure all
obligations of the Borrower in respect of such Letter of Credit or Bankers'
Acceptance under this Agreement and the other Loan Documents. The Borrower shall
execute and deliver to the Administrative Agent, for the account of the L/C
Issuer and the Revolving Credit Lenders, such further documents and instruments
as the Administrative Agent may request to evidence the creation and perfection
of such security interest in such cash collateral account. Amounts held in such
cash collateral account shall be applied by the Administrative Agent to the
payment of drafts drawn under such Letter of Credit or Bankers' Acceptance, and
the unused portion thereof after all such Letters of Credit or Bankers'
Acceptances shall have expired or been fully drawn upon, if any, shall be
applied to repay other obligations of the Borrower hereunder. After all Letters
of Credit or Bankers' Acceptances, as applicable, shall have expired or been
fully drawn upon, all Unreimbursed Amounts shall have been satisfied and all
other obligations of the Borrower hereunder shall have been paid in full, the
balance, if any, in such cash collateral account shall be returned to the
Borrower.
Except as expressly provided above in this Section 9, presentment, demand,
protest and all other notices of any kind are hereby expressly waived.
After the exercise of remedies provided for in this Section 9 (or after the
Loans have automatically become immediately due and payable and the L/C-BA
Obligations have automatically been required to be Cash Collateralized as set
forth in this Section 9), any amounts received on account of the Obligations
shall, subject to the provisions of subsections 3.1(g) and 4.6(e), be applied by
the Administrative Agent in accordance with Section 6.5 of the Guarantee and
Collateral Agreement.
Notwithstanding the foregoing, Obligations arising under Secured Hedge
Agreements and Secured Cash Management Agreements may, in the Administrative
Agent's discretion, be excluded from the application described above if the
Administrative Agent has not received written notice thereof, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Hedge Bank or Cash Management Bank, as the case may be. Each Hedge
Bank and each Cash Management Bank not a party to this Agreement who obtains the
benefit of the foregoing provision or any Collateral by virtue of the provisions
hereof or of the Guarantee and Collateral Agreement or any Security Document
shall be deemed to have acknowledged and accepted the appointment of the
Administrative Agent pursuant to the terms of Section 10 hereof for itself and
its Affiliates as if a “Lender” party to this Agreement.
SECTION 10.
ADMINISTRATIVE AGENT

1.Appointment and Authority. (a) Each of the Lenders (in its capacities as a
Lender, Swing Line Lender (if applicable), potential Hedge Bank and potential
Cash Management Bank) and the L/C Issuer hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Section
10 are solely for the benefit of the Administrative Agent, the Lenders and the
L/C Issuer, and neither the Borrower nor any other Loan Party shall have rights
as a third party beneficiary of any of such provisions. It is understood and
agreed that the use of the term “agent” herein or in any other Loan Documents
(or any other similar term) with reference to the Administrative Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable Law. Instead such term is used
as a matter of market custom, and is intended to create or reflect only an
administrative relationship between contracting parties.
(a)The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (in its capacities as a Lender and Swing
Line Lender (if applicable)), potential Hedge Bank and potential Cash Management
Bank, and the L/C Issuer hereby




--------------------------------------------------------------------------------




irrevocably appoints and authorizes the Administrative Agent to act as the agent
of such Lender and the L/C Issuer for purposes of acquiring, holding and
enforcing any and all Liens on Collateral granted by any of the Loan Parties to
secure any of the obligations hereunder, together with such powers and
discretion as are reasonably incidental thereto. In this connection, the
Administrative Agent, as “collateral agent” and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to subsection
10.5 for purposes of holding or enforcing any Lien on the Collateral (or any
portion thereof) granted under the Security Documents, or for exercising any
rights and remedies thereunder at the direction of the Administrative Agent),
shall be entitled to the benefits of all provisions of this Section 10 and
Section 11, as though such co-agents, sub-agents and attorneys-in-fact were the
“collateral agent” under the Loan Documents) as if set forth in full herein with
respect thereto.
2.Rights as a Lender. The Person serving as the Administrative Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not the Administrative Agent
and the term “Lender” or “Lenders” shall, unless otherwise expressly indicated
or unless the context otherwise requires, include the Person serving as the
Administrative Agent hereunder in its individual capacity. Such Person and its
Affiliates may accept deposits from, lend money to, act as the financial advisor
or in any other advisory capacity for and generally engage in any kind of
business with the Borrower or any Subsidiary or other Affiliate thereof as if
such Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders. The foregoing provisions of this subsection
10.2 shall likewise apply to the Person serving as the Alternative Currency
Funding Fronting Lender.
3.Exculpatory Provisions. The Administrative Agent shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder shall be administrative in nature. Without
limiting the generality of the foregoing, the Administrative Agent:
(a)shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;
(b)shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any discretionary action that, in its reasonable
opinion or the reasonable opinion of its counsel, may expose the Administrative
Agent to liability or that is contrary to any Loan Document or applicable law,
including for the avoidance of doubt any action that may be in violation of the
automatic stay under any Debtor Relief Law or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any Debtor Relief Law; and
(c)shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in subsection 11.1 and Section 9) or (ii) in the
absence of its own gross negligence, willful misconduct or breach in bad faith
as determined by a court of competent jurisdiction by final and nonappealable
judgment. The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default is given to the
Administrative Agent by the Borrower, a Lender or the L/C Issuer.




--------------------------------------------------------------------------------




The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Security
Documents, (v) the value or the sufficiency of any Collateral, or (v) the
satisfaction of any condition set forth in Section 6 or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
4.Reliance by Administrative Agent. The Administrative Agent shall be entitled
to rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) reasonably believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and
reasonably believed by it to have been made by the proper Person, and shall not
incur any liability for relying thereon. In determining compliance with any
condition hereunder to the making of a Loan, or the issuance of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
the L/C Issuer, the Administrative Agent may presume that such condition is
satisfactory to such Lender or the L/C Issuer unless the Administrative Agent
shall have received notice to the contrary from such Lender or the L/C Issuer
prior to the making of such Loan or the issuance of such Letter of Credit. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it with
reasonable care, and shall not be liable to any Lender for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.
5.Delegation of Duties. The Administrative Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent with reasonable care; provided that no such delegation
shall serve as a release of the Administrative Agent from any of its
responsibilities hereunder or as a waiver by the Borrower of any of its rights
hereunder. The Administrative Agent and any such sub-agent may perform any and
all of its duties and exercise its rights and powers by or through their
respective Related Parties. The exculpatory provisions of this Article shall
apply to any such sub-agent and to the Related Parties of the Administrative
Agent and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent. The Administrative Agent shall not
be responsible to any Lender for the negligence or misconduct of any sub-agents
except to the extent that a court of competent jurisdiction determines in a
final and non-appealable judgment that the Administrative Agent acted with gross
negligence or willful misconduct in the selection of such sub-agents.
6.Resignation of Administrative Agent. The Administrative Agent may at any time
give notice of its resignation to the Lenders, the L/C Issuer and the Borrower.
Upon receipt of any such notice of resignation, the Required Lenders shall have
the right, with the consent of the Borrower (not to be unreasonably withheld or
delayed), to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders and the L/C Issuer with the
consent of the Borrower (not to be unreasonably withheld or delayed), appoint a
successor Administrative Agent meeting the qualifications set forth above;
provided




--------------------------------------------------------------------------------




that if the Administrative Agent shall notify the Borrower and the Lenders that
no qualifying Person has accepted such appointment or been consented to by the
Borrower, then such resignation shall nonetheless become effective in accordance
with such notice and (a) the retiring Administrative Agent shall be discharged
from its duties and obligations hereunder and under the other Loan Documents
(except that in the case of any collateral security held by the Administrative
Agent on behalf of the Lenders or the L/C Issuer under any of the Loan
Documents, the retiring Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (b) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and the L/C Issuer directly, until such time as the Required
Lenders appoint a successor Administrative Agent as provided for above in this
Section. Upon the acceptance of a successor's appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Administrative
Agent's resignation hereunder and under the other Loan Documents, the provisions
of this Article and subsection 11.5 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.
Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer, Swing Line Lender
and Alternative Currency Funding Fronting Lender. If Bank of America resigns as
L/C Issuer, it shall retain all the rights, powers, privileges and duties of the
L/C Issuer hereunder with respect to all Letters of Credit issued by it
outstanding as of the effective date of its resignation as L/C Issuer and all
L/C-BA Obligations with respect thereto (including the right to require the
Lenders to make Base Rate Loans or fund risk participations in Unreimbursed
Amounts pursuant to subsection 3.1(c)). If Bank of America resigns as Swing Line
Lender, it shall retain all the rights of the Swing Line Lender provided for
hereunder with respect to Swing Line Loans made by it and outstanding as of the
effective date of such resignation (including the right to require the Lenders
to make Base Rate Loans or fund risk participations in outstanding Swing Line
Loans pursuant to subsection 2.4(c)). If Bank of America resigns as Alternative
Currency Funding Fronting Lender, it shall retain all the rights of the
Alternative Currency Funding Fronting Lender provided for hereunder with respect
to Revolving Credit Loans denominated in an Alternative Currency made by it and
outstanding as of the effective date of such resignation (including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
outstanding Revolving Credit Loans denominated in an Alternative Currency
pursuant to subsection 2.2(g)). Upon the acceptance of a successor's appointment
as Administrative Agent hereunder, (i) such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring L/C Issuer, Swing Line Lender and Alternative Currency Funding Fronting
Lender, (ii) the retiring L/C Issuer, Swing Line Lender and Alternative Currency
Funding Fronting Lender shall be discharged from all of their respective duties
and obligations hereunder or under the other Loan Documents, (iii) the successor
L/C Issuer shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangements reasonably satisfactory to the retiring L/C Issuer to effectively
assume the obligations of the retiring L/C Issuer with respect to such Letters
of Credit and (iv) the successor Alternative Currency Funding Fronting Lender
shall make arrangements with the resigning Alternative Currency Funding Fronting
Lender for the funding of all outstanding Alternative Currency Risk
Participations.
7.No Other Duties, Etc. Anything herein to the contrary notwithstanding, none of
the Other Representatives listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as




--------------------------------------------------------------------------------




the Administrative Agent, a Lender or the L/C Issuer hereunder.
8.Administrative Agent May File Proofs of Claim. In case of the pendency of any
proceeding under any Debtor Relief Law or any other judicial proceeding relative
to any Loan Party, each of the Lenders and the L/C Issuer agree that the
Administrative Agent (irrespective of whether the principal of any Loan or
L/C-BA Obligation shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:
(a)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C-BA Obligations and all other
obligations hereunder that are owing and unpaid and to file such other documents
as may be necessary or advisable in order to have the claims of the Lenders, the
L/C Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under subsections 3.1(i) and (j), 4.3 and 11.5) allowed in such judicial
proceeding; and
(b)to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the L/C Issuer, to pay to the Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of the Administrative Agent and its agents and counsel as provided
herein, and any other amounts due the Administrative Agent under subsections 4.3
and 11.5. Nothing contained herein shall be deemed to authorize the
Administrative Agent to authorize or consent to or accept or adopt on behalf of
any Lender or the L/C Issuer any plan of reorganization, arrangement, adjustment
or composition affecting the Obligations or the rights of any Lender or the L/C
Issuer to authorize the Administrative Agent to vote in respect of the claim of
any Lender or the L/C Issuer or in any such proceeding.
9.Collateral and Guaranty Matters. Each of the Lenders (in its capacities as a
Lender and Swing Line Lender (if applicable), potential Hedge Bank and potential
Cash Management Bank) and the L/C Issuer irrevocably authorize the
Administrative Agent:
(a)to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon the occurrence of the Facility
Termination Date, (ii) that is sold or to be sold as part of or in connection
with any disposition permitted hereunder or under any other Loan Document, (iii)
if approved, authorized or ratified in writing in accordance with subsection
11.1, (iv) owned by a Guarantor upon release of such Guarantor from its
obligations under its Guaranty pursuant to clause (b) below or (v) upon any
Collateral Release Date as provided herein and pursuant to the Security
Documents;
(b)to release any Guarantor from its obligations under any Loan Document to
which it is a party if such Person ceases to be a Subsidiary as a result of a
transaction permitted hereunder;
(c)to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted hereunder; and
(d)to take any other action required to be taken by it under the terms of any
Security Document.
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent's authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Loan Documents to which it is a
party




--------------------------------------------------------------------------------




pursuant to this subsection 10.9. In each case as specified in this subsection
10.9, the Administrative Agent will, at the Borrower's expense, execute and
deliver to the applicable Loan Party such documents as such Loan Party may
reasonably request to evidence the release of such item of Collateral from the
assignment and security interest granted under the Security Documents or to
subordinate its interest in such item, or to release such Guarantor from its
obligations under the subsection 10.9, in each case in accordance with the terms
of the Loan Documents and this subsection 10.9.
10.Other Secured Parties. Without limitation of any of the terms set forth in
Section 8 of the Guarantee and Collateral Agreement, no Hedge Bank or Cash
Management Bank (other than the Administrative Agent, the L/C Issuer and the
Lenders) who obtains the benefit of the provisions of subsection 6.5 of the
Guarantee and Collateral Agreement or any Collateral by virtue of the provisions
hereof or of the Guarantee and Collateral Agreement or any Security Document
shall have any right to notice of any action or to consent to, direct or object
to any action hereunder or under any other Loan Document or otherwise in respect
of the Collateral (including the release or impairment of any Collateral) other
than in its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision of this
Section 10 to the contrary, the Administrative Agent shall only be required to
verify the payment of, or that other satisfactory arrangement have been made
with respect to, Obligations arising under Secured Hedge Agreements and Secured
Cash Management Agreements to the extent the Administrative Agent has received
written notice of such Obligations, together with such supporting documentation
as the Administrative Agent may request, from the applicable Hedge Bank or Cash
Management Bank, as the case may be. The Administrative Agent shall not be
required to verify the payment of, or that other satisfactory arrangements have
been made with respect to, Obligations arising under Secured Hedge Agreements
and Secured Cash Management Agreements in the case of a Facility Termination
Date (or such earlier date on which the Loans and all other amounts owing under
this Agreement become due and payable pursuant to Section 9).
SECTION 11. MISCELLANEOUS
1.Amendments and Waivers.
(a)Neither this Agreement nor any other Loan Document, nor any terms hereof or
thereof, may be amended, supplemented or modified except in accordance with the
provisions of this subsection. Except as provided in subsection 2.6 with respect
to an Incremental Facility Amendment and except as otherwise provided below in
this subsection 11.1, the Required Lenders may, with the acknowledgment of the
Administrative Agent, or, with the written consent of the Required Lenders, the
Administrative Agent may, from time to time, (x) enter into with the Loan
Parties hereto or thereto, as the case may be, written amendments, supplements
or modifications hereto and to the other Loan Documents for the purpose of
adding any provisions to this Agreement or to the other Loan Documents or
changing in any manner the rights or obligations of the Lenders or the Loan
Parties hereunder or thereunder or (y) waive at any Loan Party's request, on
such terms and conditions as the Required Lenders or the Administrative Agent,
as the case may be, may specify in such instrument, any of the requirements of
this Agreement or the other Loan Documents or any Default or Event of Default
and its consequences; provided, however, that no such waiver and no such
amendment, supplement or modification shall:
(i)    waive any condition set forth in subsection 6.1 (other than subsection
6.1(l), with respect to fees due to the Administrative Agent), without the
written consent of each Lender;
(ii)    reduce the amount of any Loan or any Unreimbursed Amounts or of any
scheduled installment thereof or reduce the stated rate of any interest or fee
payable hereunder or extend the scheduled date of any payment thereof (excluding
mandatory prepayments) or




--------------------------------------------------------------------------------




increase the amount of any Lender's Revolving Credit Commitment or Term
Commitment (or reinstate any Commitment terminated pursuant to Section 9) or
change the currency in which any Loan or Unreimbursed Amount is payable, in each
case without the consent of each Lender directly affected thereby (which
reduction or extension shall not also require the vote of Required Lenders);
provided, however, that only the consent of the Required Lenders shall be
necessary to amend the definition of “Default Rate” to the extent such change
would be applicable to all Lenders or to waive any obligation of the Borrower or
any other Person to pay interest or any other amount at the Default Rate to the
extent such waiver would be applicable to all Lenders;
(iii)    extend the scheduled date of maturity of any Loan or Unreimbursed
Amount or extend the expiration date of any Lender's Revolving Credit Commitment
or Term Commitment, in each case, without the consent of each Lender under the
applicable Facility that is extending such maturity or expiration date (which
extension shall not also require the vote of Required Lenders);
(iv)    amend, modify or waive any provision of this subsection 11.1(a) or
reduce the percentage specified in the definition of “Required Lenders” or any
other provisions hereof specifying the number or percentage of Lenders required
to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, or consent to the assignment or
transfer by the Borrower of any of its rights and obligations under this
Agreement and the other Loan Documents (other than the definitions specified in
clause (v) of this subsection 11.1 or pursuant to subsection 8.5 or 11.1(b)), in
each case without the written consent of all the Lenders;
(v)    reduce the percentages specified in the definition of “Required Revolving
Lenders,” “Required Term Lenders,” “Required Incremental Revolving Tranche
Lenders,” “Required Incremental Term Lenders,” or “Required Term A Lenders,”
without the written consent of each Lender under the applicable Facility (which
reduction shall not also require the vote of Required Lenders);
(vi)    release all or substantially all of the value of the Guarantee
Obligations under the Guarantee and Collateral Agreement without the written
consent of each Lender; or, in the aggregate (in a single transaction or a
series), release all or substantially all of the Collateral without the written
consent of each Lender, except as expressly permitted hereby or by any Security
Document;
(vii)    amend, modify or waive any provision of the definition of “Alternative
Currency” or subsection 1.4, subsection 2.2(g) or, subject to paragraphs (ii)
and (iii) of this subsection 11.1(a), Section 3 without the written consent of
the Required Revolving Lenders and, in the case of any amendment, modification
or waiver that adds an additional Alternative Currency, the consent of all
Revolving Credit Lenders (in each case, which amendment, modification or waiver
shall not also require the vote of Required Lenders);
(viii)    change subsection 11.7 or Section 9 or Section 6.5 of the Guarantee
and Collateral Agreement (except as contemplated by subsection 8.2(e)) in a
manner that would alter the pro rata sharing of payments required thereby
without the written consent of each Lender adversely effected thereby or amend,
modify or waive the order of application of prepayment specified in subsection
4.2(d) or 4.2(g) without the consent of the Required Term Lenders (which
amendment, modification or waiver shall not also require the vote of Required




--------------------------------------------------------------------------------




Lenders);
(ix)    amend, modify or waive any provision of subsection 4.2 relating to the
prepayment of Term Loans without the consent of the Required Term Lenders or
amend, modify or waive any provision of subsection 4.2 relating to the
prepayment of Revolving Credit Loans or Section 2.3 relating to the reduction of
the Revolving Credit Commitments without the consent of the Required Revolving
Lenders (in each case, which amendment, modification or waiver shall not also
require the vote of Required Lenders); provided that no amendment, modification
or waiver pursuant to this clause (ix) that is approved by the Required Term
Lenders or the Required Revolving Lenders, as the case may be, shall
disproportionately reduce the amount of any prepayment or commitment reduction
of any Term Loan Lender or Revolving Credit Lender without the consent of such
Lender;
(x)    impose any greater restriction on the ability of any Lender under a
Facility to assign any of its rights or obligations hereunder without the
written consent of (i) if such Facility is the Term Facility, the Required Term
Lenders, (ii) if such Facility is the Term A Facility, the Required Term A
Lenders, (iii) if such Facility is the Revolving Credit Facility, the Required
Revolving Lenders, (iv) if such Facility is the Incremental Term Facility, the
Required Incremental Term Lenders and (v) if such Facility is the Incremental
Revolving Tranche Facility, the Required Incremental Revolving Tranche Lenders
(which amendment, modification or waiver shall not also require the vote of
Required Lenders);
(xi)    amend, modify or waive any provision of Section 10, or affect the rights
or duties of the Administrative Agent under this Agreement or any other Loan
Document, without the written consent of the then Administrative Agent and of
any Other Representative affected thereby;
(xii)    amend, modify or waive any provision of subsection 2.4, or affect the
rights or duties of the Swing Line Lender under this Agreement, without the
written consent of the Swing Line Lender and each other Lender, if any, which
holds, or is required to purchase, a participation in any Swing Line Loan
pursuant to subsection 2.4(d);
(xiii)    amend, modify or waive any provision of this Agreement at a time when
any Default or Event of Default has occurred and is continuing or when the
conditions set forth in subsections 6.2(a) or 6.2(d) cannot be satisfied, which
amendment, waiver or modification would have the effect of eliminating any such
Default, Event of Default or condition, in each case, for the purposes of
determining whether the conditions precedent set forth in subsection 6.2 to the
making of any Revolving Credit Loan, Letter of Credit, Bankers' Acceptance or
Swing Line Loan has been satisfied, without the written consent of the Required
Revolving Lenders, and, in the case of Letters of Credit or Bankers'
Acceptances, the L/C Issuer and, in the case of Swing Line Loans, the Swing Line
Lender (which amendment, modification or waiver shall not also require the vote
of Required Lenders);
(xiv)    amend, modify or waive any provision of this Agreement that solely
relates to, or solely affects, a given Facility that does not otherwise require
the consent of each Lender under the applicable Facility without the written
consent of (i) if such Facility is the Term Facility, the Required Term Lenders,
(ii) if such Facility is the Term A Facility, the Required Term A Lenders, (iii)
if such Facility is the Revolving Credit Facility, the Required Revolving
Lenders, (iv) if such Facility is the Incremental Term Facility, the Required
Incremental Term Lenders and (v) if such Facility is the Incremental Revolving
Tranche Facility, the Required




--------------------------------------------------------------------------------




Incremental Revolving Tranche Lenders (which amendment, modification or waiver
shall not also require the vote of Required Lenders), including, but not limited
to, the addition or removal of any covenant that shall be applicable solely to
such Facility;
(xv) amend, modify or waive the provisions of any Letter of Credit or Bankers'
Acceptance or any L/C-BA Obligation, or affect the rights or duties of the L/C
Issuer under this Agreement or any Issuer Document relating to any Letter of
Credit or Bankers' Acceptance issued or to be issued by it or (y) subject to
subsection 3.1(b)(iii), provide for an expiry date of a requested Letter of
Credit which would occur more than twelve months after the date of issuance or
last extension of such Letter of Credit, in any such case, without the written
consent of the L/C Issuer and each affected Revolving Credit Lender (which
amendment, modification or waiver shall not also require the vote of Required
Lenders); or
(xvi)    amend, modify or waive any provision of this Agreement or any other
Loan Document affecting the rights or duties of the Alternative Currency Funding
Fronting Lender without the written consent of the Alternative Currency Funding
Fronting Lender and each affected Revolving Credit Lender (which amendment,
modification or waiver shall not also require the vote of Required Lenders).
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender, or all Lenders or each affected Lender
under a Facility, may be effected with the consent of the applicable Lenders
other than Defaulting Lenders), except that (x) the Commitment of any Defaulting
Lender may not be increased or extended without the consent of such Lender and
(y) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender, or all Lenders or each affected Lender under a
Facility, that by its terms affects any Defaulting Lender disproportionately
adversely relative to other affected Lenders shall require the consent of such
Defaulting Lender.
Any waiver and any amendment, supplement or modification pursuant to this
subsection 11.1 shall apply to each of the Lenders and shall be binding upon the
Loan Parties, the Lenders, the Administrative Agent and all future holders of
the Loans. In the case of any waiver, each of the Loan Parties, the Lenders and
the Administrative Agent shall be restored to their former position and rights
hereunder and under the other Loan Documents, and any Default or Event of
Default waived shall be deemed to be cured and not continuing; but no such
waiver shall extend to any subsequent or other Default or Event of Default, or
impair any right consequent thereon.
(b)Notwithstanding any provision herein to the contrary and without limiting
subsection 2.6, this Agreement may be amended (or amended and restated) with the
written consent of the Required Lenders, the Administrative Agent and the
Borrower (i) to add one or more additional credit facilities to this Agreement
and to permit the extensions of credit from time to time outstanding thereunder
and the accrued interest and fees in respect thereof to share ratably in the
benefits of this Agreement and the other Loan Documents with the existing
Facilities and the accrued interest and fees in respect thereof and (ii) to
include, as appropriate, the Lenders holding such credit facilities in any
required vote or action of the Required Lenders or of the Lenders of each
Facility hereunder.
(c)In addition, notwithstanding the foregoing, this Agreement may be amended
with the written consent of the Administrative Agent, the Borrower and the
Lenders providing the relevant Replacement Loans (as defined below) to permit
the refinancing of all outstanding Term Loans of any tranche or all outstanding
Revolving Credit Loans of any tranche (“Refinanced Loans”) with a replacement
loan tranche hereunder (“Replacement Loans”), provided that (i) the aggregate
principal




--------------------------------------------------------------------------------




amount of such Replacement Loans shall not exceed the aggregate principal amount
of such Refinanced Loans, (ii) the Applicable Margin for such Replacement Loans
shall not be higher than the Applicable Margin for such Refinanced Loans, (iii)
the weighted average life to maturity of such Replacement Loans shall not be
shorter than the weighted average life to maturity of such Refinanced Loans at
the time of such refinancing, (iv) all other terms applicable to such
Replacement Loans shall be substantially identical to, or less favorable to the
Lenders providing such Replacement Loans than, those applicable to such
Refinanced Loans, except to the extent necessary to provide for covenants and
other terms applicable to any period after the latest final maturity of the
Loans in effect immediately prior to such refinancing and (v) each of the
conditions set forth in subsections 6.2(a) and (b) shall be satisfied as of the
date thereof (it being understood that all references to “the date of such
Credit Extension” in such subsection 6.2 shall be deemed to refer to the
effective date of such Replacement Loans).
(d)If, in connection with any proposed change, waiver, discharge or termination
of or to any of the provisions of this Agreement and/or any other Loan Document
as contemplated by subsection 11.1(a), the consent of each Lender or each
affected Lender, as applicable, is required and the consent of the Required
Lenders, the Required Revolving Lenders, the Required Term Lenders, the Required
Term A Lenders, the Required Incremental Term Lenders or the Required
Incremental Revolving Tranche Lenders, as applicable, at such time is obtained
but the consent of one or more of such other Lenders whose consent is required
is not obtained (each such other Lender, a “Non-Consenting Lender”) or if any
Lender is a Defaulting Lender, then the Borrower may, on ten Business Days'
prior written notice to the Administrative and the Non-Consenting Lender or
Defaulting Lender, as applicable, (x) (other than in the case of a Defaulting
Lender) terminate the Commitments of such Lender and repay all obligations of
the Borrower owing to such Lender relating to the Loans and participations held
by such Lender as of such termination date or (y) replace such Non-Consenting
Lender or Defaulting Lender by causing such Lender to (and such Lender shall be
obligated to) assign pursuant to Section 11.6 (with the assignment fee and any
other costs and expenses to be paid by the Borrower in such instance) all of its
rights and obligations under this Agreement to one or more assignees; provided
that neither the Administrative Agent nor any Lender shall have any obligation
to the Borrower to find a replacement Lender; provided, further, that the
applicable assignee shall have agreed to the applicable change, waiver,
discharge or termination of this Agreement and/or the other Loan Documents; and
provided, further, that all obligations of the Borrower owing to the
Non-Consenting Lender or Defaulting Lender relating to the Loans and
participations so assigned shall be paid in full by the assignee Lender to such
Non-Consenting Lender or Defaulting Lender concurrently with such Assignment and
Assumption. In connection with any such replacement under this subsection
11.1(d), if the Non-Consenting Lender or Defaulting Lender does not execute and
deliver to the Administrative Agent a duly completed Assignment and Assumption
and/or any other documentation necessary to reflect such replacement within a
period of time deemed reasonable by the Administrative Agent after the later of
(a) the date on which the replacement Lender executes and delivers such
Assignment and Assumption and/or such other documentation and (b) the date as of
which all obligations of the Borrower owing to the Non-Consenting Lender or
Defaulting Lender relating to the Loans and participations so assigned shall be
paid in full by the assignee Lender to such Non-Consenting Lender, then such
Non-Consenting Lender or Defaulting Lender shall be deemed to have executed and
delivered such Assignment and Assumption and/or such other documentation as of
such date and the Borrower shall be entitled (but not obligated) to execute and
deliver such Assignment and Assumption and/or such other documentation on behalf
of such Non-Consenting Lender or Defaulting Lender.
2.Notices; Effectiveness; Electronic Communication.
(a)Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and




--------------------------------------------------------------------------------




other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:
(i)if to the Borrower, the Administrative Agent, the L/C Issuer, the Swing Line
Lender or the Alternative Currency Funding Fronting Lender, to the address,
telecopier number, electronic mail address or telephone number specified for
such Person on Schedule A; and
(ii)if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
(b)Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to Section 2
or Section 3 if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Section by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.
Unless the Administrative Agent and the Borrower otherwise agree, (i) notices
and other communications sent to an e-mail address shall be deemed received upon
the sender's receipt of an acknowledgement from the intended recipient (such as
by the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications to
Persons other than the Borrower or any Loan Party posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
(i) of notification that such notice or communication is available and
identifying the website address therefor.
(c)The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, the L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower's




--------------------------------------------------------------------------------




or the Administrative Agent's transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party or any of its Related Parties; provided, however,
that in no event shall any Agent Party have any liability to the Borrower, any
Lender, the L/C Issuer or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).
(d)Change of Address, Etc. Each of the Borrower, the Administrative Agent, the
L/C Issuer and the Swing Line Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Borrower, the Administrative Agent, the L/C Issuer and the Swing Line Lender. In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender. Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender's compliance procedures
and applicable Law, including United States Federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal or state securities laws.
(e)Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the L/C Issuer and the Lenders, if acting in good faith and without gross
negligence or willful misconduct, shall be entitled to rely and act upon any
notices (including telephonic Loan Notices and Swing Line Loan Notices)
purportedly given by or on behalf of the Borrower even if (i) such notices were
not made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
The Borrower shall indemnify the Administrative Agent, the L/C Issuer, each
Lender and the Related Parties of each of them from all losses, costs, expenses
and liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower in the absence of bad faith,
gross negligence or willful misconduct. All telephonic notices to and other
telephonic communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.
3.No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent, any Lender or any Loan
Party, any right, remedy, power or privilege hereunder or under the other Loan
Documents shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 9 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents,




--------------------------------------------------------------------------------




(b) the L/C Issuer, the Swing Line Lender or the Alternative Currency Funding
Fronting Lender from exercising the rights and remedies that inure to its
benefit (solely in its capacity as L/C Issuer, Swing Line Lender or Alternative
Currency Funding Fronting Lender, as the case may be) hereunder and under the
other Loan Documents, (c) any Lender from exercising setoff rights in accordance
with subsection 11.10 (subject to the terms of subsection 11.7), or (d) any
Lender from filing proofs of claim or appearing and filing pleadings on its own
behalf during the pendency of a proceeding relative to any Loan Party under any
Debtor Relief Law; and provided, further, that if at any time there is no Person
acting as Administrative Agent hereunder and under the other Loan Documents,
then (i) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 9 and (ii) in addition to the matters
set forth in clauses (b), (c) and (d) of the preceding proviso and subject to
subsection 11.7, any Lender may, with the consent of the Required Lenders,
enforce any rights and remedies available to it and as authorized by the
Required Lenders.
4.Survival of Representations and Warranties. All representations and warranties
made hereunder and in the other Loan Documents (or in any amendment,
modification or supplement hereto or thereto) and in any certificate delivered
pursuant hereto or such other Loan Documents shall survive the execution and
delivery of this Agreement and the making of the Loans hereunder.
5.Payment of Expenses and Taxes.
(a)Indemnification by the Borrower. The Borrower agrees (i) to pay or reimburse
the Administrative Agent and the Other Representatives for all their reasonable
out-of-pocket costs and expenses incurred in connection with the syndication of
the Revolving Credit Commitments, Term Loan Commitments and Term Loans
(including the reasonable expenses of the Administrative Agent's due diligence
investigation) contemplated hereby and thereby, including, without limitation,
the reasonable fees and disbursements of one firm of counsel to the
Administrative Agent and the Other Representatives and such additional local
counsel thereto retained with the consent of the Borrower, (ii) to pay or
reimburse the Administrative Agent for all reasonable out-of-pocket costs and
expenses incurred in connection with the preparation, execution and delivery of,
and any amendment, supplement, waiver or modification to, this Agreement and the
other Loan Documents and any other documents prepared in connection herewith or
therewith, and the consummation and administration of the transactions
contemplated hereby and thereby (including the monitoring of the Collateral),
including, without limitation, the reasonable fees and disbursements of one
primary counsel (and such necessary and appropriate local counsel) for the
Administrative Agent and such additional counsel retained with the consent of
the Borrower (such consent not to be unreasonably withheld or delayed), (iii) to
pay or reimburse each Lender and the Administrative Agent for all its reasonable
costs and expenses incurred in connection with the enforcement or preservation
of any rights under this Agreement, the other Loan Documents and any such other
documents, including, without limitation, the reasonable fees and disbursements
of one counsel to the Administrative Agent (and such necessary and appropriate
local counsel) and one counsel for each other class of Lenders (in each case,
subject to additional counsel as a result of actual or perceived conflicts of
interest), and any reasonable Environmental Costs incurred by any of them
arising out of or in any way relating to any Loan Party or any property in which
any Loan Party has had any interest at any time, (iv) to pay, and indemnify and
hold harmless each Lender, the Administrative Agent and the Other
Representatives from and against, any and all recording and filing fees and any
and all liabilities with respect to, or resulting from any delay in paying,
stamp, excise and other similar taxes, if any, which may be payable or
determined to be payable in connection with the execution, delivery,
administration and enforcement of, or any amendment, supplement or modification
of, or any waiver or consent under or in respect of, this Agreement, the other
Loan Documents and any such other documents, and (v) to pay, and indemnify and
hold harmless each Lender, the Administrative Agent and the Other
Representatives (and their respective Affiliates and the respective directors,
trustees, officers, employees, controlling persons, agents, successors and
assigns of each Lender, the Administrative




--------------------------------------------------------------------------------




Agent, the Other Representatives and their respective Affiliates) (each an
“indemnified party”) from and against, any and all other liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever (whether or not
caused by any such Person's own negligence (other than gross negligence as
determined by a final, nonappealable judgment of a court of competent
jurisdiction) and including, without limitation, the reasonable fees and
disbursements of counsel) with respect to the execution, delivery, enforcement,
performance and administration of this Agreement, the other Loan Documents and
any such other documents (regardless of whether the Administrative Agent, any
such Other Representative or any Lender is a party to the litigation or other
proceeding giving rise thereto and regardless of whether any such litigation or
other proceeding is brought by the Borrower or any other Person), including,
without limitation, any of the foregoing relating to the violation of,
noncompliance with, or liability under, any Environmental Laws or any orders,
requirements or demands of Governmental Authorities related thereto applicable
to the operations of the Borrower, any of its Subsidiaries or any of the
facilities and properties owned, leased or operated by the Borrower or any of
its Subsidiaries (but excluding proceedings and claims solely between or among
the Lenders which involve no act or omission of the Borrower (but including
proceedings brought by any Lender against the Administrative Agent, any L/C
Issuer or any of the Arrangers acting in its capacity as such)) (all the
foregoing in this clause (v), collectively, the “indemnified liabilities”),
provided that the Borrower shall not have any obligation hereunder to the
Administrative Agent, any such Other Representative or any Lender with respect
to Environmental Costs or indemnified liabilities arising from (x) the breach in
bad faith, gross negligence or willful misconduct of such indemnified party (or
any of its subsidiaries or any of its or their respective directors, trustees,
officers, employees, agents, successors and assigns) as determined by a final,
nonappealable judgment of a court of competent jurisdiction or (y) claims made
or legal proceedings commenced against any indemnified party by any
securityholder or creditor thereof arising out of and based upon rights afforded
any such securityholder or creditor solely in its capacity as such. The Borrower
shall not be responsible for the fees and expenses of more than one primary
counsel (and one local counsel in each appropriate jurisdiction) in each claim
or proceeding (or series of related claims or proceedings) for which
indemnification is sought by the indemnified parties except, in each case, with
respect to additional counsel for the indemnified parties as a result of an
actual or perceived conflict of interest. Notwithstanding the foregoing, except
as provided in clauses (iii) and (iv) above, the Borrower shall have no
obligation under this subsection 11.5 to the Administrative Agent, any Other
Representative or any Lender with respect to any tax, levy, impost, duty,
charge, fee, deduction or withholding imposed, levied, collected, withheld or
assessed by any Governmental Authority. The agreements in this subsection shall
survive repayment of the Loans and all other amounts payable hereunder.
(b)Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to pay any amount required under subsection 11.5(a) to be paid by it to
the Administrative Agent (or any sub-agent thereof), the L/C Issuer, the Swing
Line Lender, the Alternative Currency Funding Fronting Lender or any Related
Party of any of the foregoing, each Lender severally agrees to pay to the
Administrative Agent (or any such sub-agent), the L/C Issuer the Swing Line
Lender, the Alternative Currency Funding Fronting Lender or such Related Party,
as the case may be, such Lender's Applicable Percentage (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount, provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent), the L/C
Issuer, the Swing Line Lender or the Alternative Currency Funding Fronting
Lender in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent), L/C
Issuer, the Swing Line Lender or the Alternative Currency Funding Fronting
Lender in connection with such capacity. The obligations of the Lenders under
this subsection 11.5(b) are subject to the




--------------------------------------------------------------------------------




provisions of subsection 4.6(e).
6.Successors and Assigns. (a) Successors and Assigns Generally. The provisions
of this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns permitted hereby, except that
the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection 11.6(b), (ii) by way of participation in accordance
with the provisions of subsection 11.6(d) or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection
11.6(g) (and any other attempted assignment or transfer by any party hereto
shall be null and void). Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection 11.6(d) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, the L/C Issuer and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
(a)Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment(s) and the Loans (including for
purposes of this subsection 11.6(b), Alternative Currency Risk Participations
and participations in L/C-BA Obligations and in Swing Line Loans) at the time
owing to it); provided that any such assignment shall be subject to the
following conditions:
(i)Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender's Commitment under any Facility and the Loans at the time owing
to it under such Facility or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and
(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, in the case of any assignment in
respect of the Revolving Credit Facility, or $1,000,000, in the case of any
assignment in respect of any Term Facility, unless each of the Administrative
Agent and, so long as no Event of Default described in subsection 9(a) or 9(f)
has occurred and is continuing, the Borrower otherwise consents (each such
consent not to be unreasonably withheld or delayed); provided, however, that
concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single Eligible Assignee (or
to an Eligible Assignee and members of its Assignee Group) will be treated as a
single assignment for purposes of determining whether such minimum amount has
been met;
(ii)Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender's rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not (A) apply to the Swing Line
Lender's rights and obligations in respect of Swing Line Loans or (B) prohibit
any Lender from assigning all or a portion of its rights and obligations among
separate Facilities on a non-pro rata basis;




--------------------------------------------------------------------------------




(iii)Required Consents. No consent shall be required for any assignment except
to the extent required by clause (b)(i)(B) of this subsection and, in addition:
(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (1) an Event of Default described in
subsection 9(a) or 9(f) (with respect to the Borrower only) has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund;
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (i) any Term Commitment or Revolving Credit Commitment if such assignment is
to a Person that is not a Lender, an Affiliate of a Lender or an Approved Fund
or (ii) any Loan to a Person that is not a Lender, an Affiliate of a Lender or
an Approved Fund;
(C)    the consent of the L/C Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding);
(D)    the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of the
Revolving Credit Facility; and
(E)    the consent of the Alternative Currency Funding Fronting Lender (such
consent not to be unreasonably withheld or delayed) shall be required if upon
effectiveness of the applicable assignment the proposed assignee would be an
Alternative Currency Participating Lender with respect to any Alternative
Currency.
(iv)Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.
(v)No Assignment to Borrower. No such assignment shall be made to the Borrower
or any of the Borrower's Affiliates or Subsidiaries.
(vi)No Assignment to Certain Persons. No such assignment shall be made to a
natural person or to any Defaulting Lender or any of its Subsidiaries, or any
Person who, upon becoming a Lender hereunder, would constitute a Defaulting
Lender or a Subsidiary of a Defaulting Lender.
(vii)No Assignment Resulting in Additional Non-Excluded Taxes. No such
assignment shall be made to any Person that, through its Lending Offices, is not
capable of lending the applicable Alternative Currencies to the Borrower without
the imposition of any additional Non-Excluded Taxes.
(viii)Notes. The assigning Lender shall deliver all Notes evidencing the
assigned interests to the Borrower or the Administrative Agent (and the
Administrative Agent shall deliver such Notes to the Borrower).
(ix)Certain Additional Payments. In connection with any assignment of rights and
obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the




--------------------------------------------------------------------------------




assignment shall make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent, the L/C Issuer or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit, Bankers' Acceptances and Swing Line Loans in accordance with its
Applicable Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection 11.6(c), from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement and
shall make all acknowledgments, representations and warranties required of a
Lender hereunder, and the assigning Lender thereunder shall, to the extent of
the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender's rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be subject to the obligations under and entitled to the benefits of
subsections 4.8, 4.9, 4.10 and 11.5 with respect to facts and circumstances
occurring prior to the effective date of such assignment; provided, that except
to the extent otherwise expressly agreed by the affected parties, no assignment
by a Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from that Lender's having been a Defaulting Lender. Upon
request and upon surrender by the assigning Lender of all Notes evidencing the
assigned interests, the Borrower (at its expense) shall execute and deliver a
Note to the assignee Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this subsection shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with subsection
11.6(d).
(b)Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at the Administrative
Agent's Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans and L/C-BA Obligations owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
Upon its receipt of a duly completed Assignment and Assumption executed by an
assigning Lender and an assignee, the processing and recordation fee referred to
in subsection (b)(iv) of this subsection 11.6 and any written consent to such
assignment required by subsection (b)(iii) of this subsection 11.6, the
Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register. The entries in the Register shall
be conclusive absent demonstrable error, and the Borrower, the Administrative
Agent and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.
(c)Participations. Any Lender may at any time, without the consent of, or notice
to, the




--------------------------------------------------------------------------------




Borrower or the Administrative Agent, sell participations to any Person (other
than a natural person, a Defaulting Lender or the Borrower or any of the
Borrower's Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender's rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender's Alternative Currency Risk Participations and its participations in
L/C-BA Obligations and/or Swing Line Loans) owing to it); provided that (i) such
Lender's obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, (iii) the Loan Parties, the Administrative
Agent, the Lenders and the L/C Issuer shall continue to deal solely and directly
with such Lender in connection with such Lender's rights and obligations under
this Agreement and the other Loan Documents and (iv) the granting of such
participation shall not require that any cost or expense of any kind at any time
be borne by the Borrower or any Subsidiary thereof and shall not result in any
increase in any payment of any kind to be made by the Borrower or any Subsidiary
under any Loan Document unless the Borrower expressly agrees in writing to bear
such cost, expense or increase in payment in connection with the relevant
participation. Any agreement or instrument pursuant to which a Lender sells such
a participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement and the
other Loan Documents; provided that such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in clause (ii) of the first
proviso to subsection 11.1(a) that directly affects such Participant (it being
understood that (i) any vote to rescind any acceleration made pursuant to
Section 9 of amounts owing with respect to the Loans and other Obligations and
(ii) any modifications of the provisions relating to amounts, timing or
application of prepayments of Loans and other Obligations shall not require the
approval of such Participant). Subject to subsection 11.6(e), the Borrower
agrees that each Participant shall be entitled to the benefits of subsections
4.8, 4.9 and 4.10 (subject to the requirements of those sections, including
timely delivery of forms pursuant to subsection 4.9) to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to subsection
11.6(b). Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant's interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant's interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.
(d)Limitations upon Participant Rights. No Loan Party shall be obligated to make
any greater payment under subsection 4.8 or 4.9 than it would have been
obligated to make in the absence of any participation, unless the sale of such
participation is made upon the request or with the prior written consent of the
Borrower and the Borrower expressly waives the benefit of this provision at the
time of such participation. Any Participant that is not incorporated under the
laws of the United States of America or a state thereof shall not be entitled to
the benefits of subsection 4.9 unless such Participant complies with subsection
4.9(f) and provides the forms and certificates referenced therein to the Lender
that granted such participation.




--------------------------------------------------------------------------------




(e)Voting Participants. Notwithstanding anything in this subsection 11.6 to the
contrary, any Farm Credit Lender that (i) has purchased a participation from any
Lender that is a Farm Credit Lender in the minimum amount of $5,000,000 on or
after the Effective Date, (ii) is, by written notice to the Borrower and the
Administrative Agent (a “Voting Participant Notification”), designated by the
selling Lender as being entitled to be accorded the rights of a voting
participant hereunder (any Farm Credit Lender so designated being called a
“Voting Participant”) and (iii) receives the prior written consent of the
Borrower and the Administrative Agent to become a Voting Participant, shall be
entitled to vote (and the voting rights of the selling Lender shall be
correspondingly reduced), on a dollar for dollar basis, as if such Voting
Participant were a Lender, on any matter requiring or allowing a Lender to
provide or withhold its consent, or to otherwise vote on any proposed action, in
each case, in lieu of the vote of the selling Lender; provided, however, that if
such Voting Participant has at any time failed to fund any portion of its
participation when required to do so and notice of such failure has been
delivered by the selling Lender to the Administrative Agent, then until such
time as all amounts of its participation required to have been funded have been
funded and notice of such funding has been delivered by the selling Lender to
the Administrative Agent, such Voting Participant shall not be entitled to
exercise its voting rights pursuant to the terms of this subsection 11.6(f), and
the voting rights of the selling Lender shall not be correspondingly reduced by
the amount of such Voting Participant's participation. Notwithstanding the
foregoing, each Farm Credit Lender designated as a Voting Participant on
Schedule 11.6 shall be a Voting Participant without delivery of a Voting
Participant Notification and without the prior written consent of the Borrower
and the Administrative Agent. To be effective, each Voting Participant
Notification shall, with respect to any Voting Participant, (A) state the full
name of such Voting Participant, as well as all contact information required of
an assignee as set forth in Exhibit F, (B) state the dollar amount of the
participation purchased and (C) include such other information as may be
required by the Administrative Agent. The selling Lender and the Voting
Participant shall notify the Administrative Agent and the Borrower within three
Business Days of any termination of, or reduction or increase in the amount of,
such participation and shall promptly upon request of the Administrative Agent
update or confirm there has been no change in the information set forth in
Schedule 11.6(f) or delivered in connection with any Voting Participant
Notification. The Borrower and the Administrative Agent shall be entitled to
conclusively rely on information provided by a Lender identifying itself or its
participant as a Farm Credit Bank without verification thereof and may also
conclusively rely on the information set forth in Schedule 11.6(f), delivered in
connection with any Voting Participant Notification or otherwise furnished
pursuant to this subsection 11.6(f) and, unless and until notified thereof in
writing by the selling Lender, may assume that there have been no changes in the
identity of Voting Participants, the dollar amount of participations, the
contact information of the participants or any other information furnished to
the Borrower or the Administrative Agent pursuant to this subsection 11.6(f).
The voting rights hereunder are solely for the benefit of the Voting
Participants and shall not inure to any assignee or participant of a Voting
Participant.
(f)Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
(g)Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic




--------------------------------------------------------------------------------




Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.
(h)Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Revolving Credit Commitment and Revolving Credit
Loans pursuant to subsection 11.6(b), Bank of America may, (i) upon 30 days'
notice to the Borrower and the Lenders, resign as L/C Issuer and/or (ii) upon 30
days' notice to the Borrower, resign as Swing Line Lender and/or (iii) upon 30
days' notice to the Borrower and the Lenders, resign as Alternative Currency
Funding Fronting Lender. In the event of any such resignation as L/C Issuer,
Swing Line Lender or Alternative Currency Funding Fronting Lender, the Borrower
shall be entitled to appoint from among the Lenders a successor L/C Issuer,
Swing Line Lender or Alternative Currency Funding Fronting Lender hereunder
which consents to such appointment; provided, however, that no failure by the
Borrower to appoint any such successor shall affect the resignation of Bank of
America as L/C Issuer, Swing Line Lender or Alternative Currency Funding
Fronting Lender, as the case may be. If Bank of America resigns as L/C Issuer,
it shall retain all the rights, powers, privileges and duties of the L/C Issuer
hereunder with respect to all Letters of Credit and Bankers' Acceptances
outstanding and all Banker's Acceptances issuable under any Acceptance Credits
outstanding as of the effective date of its resignation as L/C Issuer and all
L/C-BA Obligations with respect thereto (including the right to require the
Lenders to make Base Rate Loans or fund risk participations pursuant to
subsection 3.1(c)). If Bank of America resigns as Swing Line Lender, it shall
retain all the rights of the Swing Line Lender provided for hereunder with
respect to Swing Line Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Base
Rate Loans or fund risk participations in outstanding Swing Line Loans pursuant
to subsection 2.4(c). If the Alternative Currency Funding Fronting Lender
resigns as Alternative Currency Funding Fronting Lender, it shall retain all the
rights and obligations of the Alternative Currency Funding Fronting Lender
hereunder with respect to all Alternative Currency Risk Participations
outstanding as of the effective date of its resignation as the Alternative
Currency Funding Fronting Lender and all obligations of any Loan Party or any
other Lender with respect thereto (including the right to require Alternative
Currency Participating Lenders to fund any Alternative Currency Risk
Participations therein in the manner provided in subsection 2.2(g)). Upon the
appointment of a successor L/C Issuer and/or Swing Line Lender, (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer or Swing Line Lender, as the
case may be, and (b) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to Bank of America to
effectively assume the obligations of Bank of America with respect to such
Letters of Credit.
7.Sharing of Payments by Lenders. If any Lender shall, by exercising any right
of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Loans made by it, the Alternative
Currency Risk Participations or the participations in L/C-BA Obligations or in
Swing Line Loans held by it (but not including any amounts applied by the
Alternative Currency Funding Fronting Lender to Loans prior to the funding of
risk participations therein) resulting in such Lender's receiving payment of a
proportion of the aggregate amount of such Loans or participations and accrued
interest thereon greater than its pro rata share thereof as provided herein,
then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans, subparticipations in L/C-BA Obligations and Swing
Line Loans or subparticipations in Alternative Currency Risk Participations of
the other Lenders, or make such other adjustments as shall be equitable, so that
the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:
(i)if any such participations or subparticipations are purchased and all or any




--------------------------------------------------------------------------------




portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
(ii)the provisions of this subsection shall not be construed to apply to (x) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender), (y) the application of Cash Collateral
provided for in subsection 3.1(g) or (z) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C-BA Obligations or Swing Line Loans to any
assignee or participant, other than to the Borrower or any Subsidiary thereof
(as to which the provisions of this subsection shall apply).
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.
8.Non-Reliance on Administrative Agent and Other Lenders. Each Lender and the
L/C Issuer represents and warrants to each other party hereto that it has,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Loan Parties and its own decision to enter
into this Agreement. Each Lender and the L/C Issuer also acknowledges and agrees
that it will, independently and without reliance upon the Administrative Agent
or any other Lender or any of their Related Parties and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder. Each Lender represents to each other party hereto that
it is a bank, savings and loan association or other similar savings institution,
insurance company, investment fund or company or other financial institution
which makes or acquires commercial loans in the ordinary course of its
activities, that it is participating hereunder as a Lender for such commercial
purposes, and that it has the knowledge and experience to be and is capable of
evaluating the merits and risks of being a Lender hereunder.
9.Judgment. (a) If for the purpose of obtaining judgment in any court it is
necessary to convert a sum due hereunder in one currency into another currency,
the parties hereto agree, to the fullest extent that they may effectively do so,
that the rate of exchange used shall be that at which in accordance with normal
banking procedures the Administrative Agent could purchase the first currency
with such other currency on the Business Day preceding the day on which final
judgment is given.
(a)The obligations of the Borrower in respect of this Agreement and any Note due
to any party hereto or any holder of any bond shall, notwithstanding any
judgment in a currency (the “judgment currency”) other than the currency in
which the sum originally due to such party or such holder is denominated (the
“original currency”), be discharged only to the extent that on the Business Day
following receipt by such party or such holder (as the case may be) of any sum
adjudged to be so due in the judgment currency such party or such holder (as the
case may be) may in accordance with normal banking procedures purchase the
original currency with the judgment currency; if the amount of the original
currency so purchased is less than the sum originally due to such party or such
holder (as the case may be) in the original currency, the Borrower agrees as a
separate obligation and notwithstanding any such judgment, to indemnify such
party or such holder (as the case may be)




--------------------------------------------------------------------------------




against such loss, and if the amount of the original currency so purchased
exceeds the sum originally due to any party to this Agreement or any holder of
Notes (as the case may be), such party or such holder (as the case may be),
agrees to remit to the Borrower, such excess. This covenant shall survive the
termination of this Agreement and payment of the Loans and all other amounts
payable hereunder.
10.Right of Set Off. The Borrower hereby irrevocably authorizes the
Administrative Agent, each Lender and each of their respective Affiliates at any
time and from time to time without notice to the Borrower or any other Loan
Party, any such notice being expressly waived by the Borrower to the extent
permitted by applicable law, upon the occurrence and during the continuance of
an Event of Default under subsection 9(a) so long as any amount remains unpaid
after it becomes due and payable by the Borrower or any other Loan Party under
this Agreement or any other Loan Document, to set-off and appropriate and apply
against any such amount any and all deposits (general or special, time or
demand, provisional or final), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by the Administrative Agent, such other Lender or any such Affiliate to or
for the credit or the account of the Borrower, or any part thereof in such
amounts as the Administrative Agent, such Lender or any such Affiliate may
elect; provided, that in the event that any Defaulting Lender shall exercise any
such right of setoff, (x) all amounts so set off shall be paid over immediately
to the Administrative Agent for further application in accordance with the
provisions of subsection 4.6(e) and, pending such payment, shall be segregated
by such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent, the L/C Issuer and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The Administrative Agent, each
Lender and each of their respective Affiliates shall notify the Borrower
promptly of any such set-off and the application made by the Administrative
Agent, such Lender or any such Affiliate of the proceeds thereof; provided that
the failure to give such notice shall not affect the validity of such set-off
and application. The rights of the Administrative Agent, each Lender and each of
their respective Affiliates under this subsection 11.10 are in addition to other
rights and remedies (including, without limitation, other rights of set-off)
which the Administrative Agent, such Lender or any such Affiliate may have.
11.Counterparts. This Agreement may be executed by one or more of the parties to
this Agreement on any number of separate counterparts (including by telecopy),
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument. A set of the copies of this Agreement signed by all the
parties shall be delivered to the Borrower and the Administrative Agent.
12.Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this subsection
11.12, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent, the L/C Issuer or the
Swing Line Lender, as applicable, then such provisions shall be deemed to be in
effect only to the extent not so limited.
13.Integration. This Agreement and the other Loan Documents represent the entire
agreement of each of the Loan Parties party hereto, the Administrative Agent and
the Lenders with respect to the subject matter hereof, and there are no
promises, undertakings, representations or warranties by any of the Loan Parties
party hereto, the Administrative Agent or any Lender relative to the subject
matter hereof not expressly set forth or referred to herein or in the other Loan
Documents.
14.GOVERNING LAW. THIS AGREEMENT AND ANY NOTES AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT AND ANY NOTES SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.




--------------------------------------------------------------------------------




15.Submission To Jurisdiction; Waivers. Each party hereto hereby irrevocably and
unconditionally:
(a)submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to
(subject to clause (d) below) the exclusive general jurisdiction of the courts
of the State of New York sitting in New York County, the courts of the United
States of America for the Southern District of New York, and appellate courts
from any thereof;
(b)consents that any such action or proceeding shall be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient forum and agrees not to plead or claim the same;
(c)agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower, the
applicable Lender or the Administrative Agent, as the case may be, at the
address specified in subsection 11.2 or at such other address of which the
Administrative Agent, any such Lender and the Borrower shall have been notified
pursuant thereto;
(d)agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right of the
Administrative Agent, any Lender or any other Secured Party to sue in any other
jurisdiction; and
(e)waives, to the maximum extent not prohibited by law, any right it may have to
claim or recover in any legal action or proceeding referred to in this
subsection any consequential or punitive damages.
16.No Advisory or Fiduciary Responsibility. In connection with all aspects of
the Loan Documents and the Credit Extensions hereunder occurring on or prior to
the Effective Date, the Borrower acknowledges and agrees that: (a)(i) the
arranging and other services regarding this Agreement provided by the
Administrative Agent, the Arrangers and the Lenders are arm's-length commercial
transactions between the Borrower and its Affiliates, on the one hand, and the
Administrative Agent, the Arrangers and the Lenders, on the other hand, (ii) the
Borrower has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, and (iii) the Borrower is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (b)(i) the
Administrative Agent, each Arranger and each Lender each is and has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for the Borrower or any of its Affiliates or any other Person and (ii)
none of the Administrative Agent, any Arranger or any Lender has any obligation
to the Borrower or any of its Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (c) the Administrative Agent, the Arrangers and
the Lenders and their respective Affiliates may be engaged in a board range of
transactions that involve interests that differ from those of the Borrower and
its Affiliates, and n none of the Administrative Agent, any Arranger or any
Lender has any obligation to disclose any of such interests to the Borrower or
its Affiliates. To the fullest extent permitted by law, the Borrower hereby
waives and releases any claims that it may have against the Administrative
Agent, any Arranger and any Lender with respect to any breach or alleged breach
of agency or fiduciary duty in connection with the Loan Documents or the Credit
Extensions hereunder occurring on or prior to the Effective Date.
17.WAIVER OF JURY TRIAL. EACH OF THE BORROWER, THE ADMINISTRATIVE AGENT AND THE
LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY NOTES OR ANY OTHER LOAN
DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.
18.Confidentiality. The Administrative Agent, the Other Representatives and each
Lender agrees to keep confidential any information (a) provided to it by or on
behalf of Holding, GPC, the Borrower or




--------------------------------------------------------------------------------




any of their respective Subsidiaries pursuant to or in connection with the Loan
Documents or (b) obtained by such Lender based on a review of the books and
records of Holding, GPC, the Borrower or any of their respective Subsidiaries;
provided that nothing herein shall prevent any Lender from disclosing any such
information (i) to the Administrative Agent or any other Lender, (ii) to any
Transferee, or prospective Transferee or any creditor or any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Borrower and its obligations which agrees to comply with the
provisions of this subsection pursuant to an instrument for the benefit of the
Borrower (it being understood that each relevant Lender shall be solely
responsible for obtaining such instrument), (iii) to its affiliates and the
employees, officers, directors, agents, attorneys, accountants and other
professional advisors of it and its affiliates, provided that such Lender shall
inform each such Person of the agreement under this subsection 11.18 and take
reasonable actions to cause compliance by any such Person referred to in this
clause (iii) with this agreement (including, where appropriate, to cause any
such Person to acknowledge its agreement to be bound by the agreement under this
subsection 11.18), (iv) upon the request or demand of any Governmental Authority
or self-regulatory authority having or purporting to have jurisdiction over such
Lender or its affiliates or to the extent required in response to any order of
any court or other Governmental Authority or as shall otherwise be required
pursuant to any Requirement of Law, provided that such Lender shall, unless
prohibited by any Requirement of Law, notify the Borrower of any disclosure
pursuant to this clause (iv) as far in advance as is reasonably practicable
under such circumstances, (v) which has been publicly disclosed other than in
breach of this Agreement, (vi) in connection with the exercise of any remedy
hereunder or under any Interest Rate Protection Agreement, (vii) in connection
with regulatory examinations and reviews conducted by the National Association
of Insurance Commissioners or any Governmental Authority having jurisdiction
over such Lender or its affiliates (to the extent applicable), (viii) in
connection with any litigation to which such Lender (or, with respect to any
Interest Rate Protection Agreement, any affiliate of any Lender party thereto)
may be a party, subject to the proviso in clause (iv), and (ix) if, prior to
such information having been so provided or obtained, such information was
already in the Administrative Agent's or a Lender's possession on a
nonconfidential basis without a duty of confidentiality to the Borrower being
violated.
19.Existing Credit Agreement Amended and Restated.
(a)Amendment and Restatement. On the Effective Date, (i) this Agreement shall
amend and restate the Existing Credit Agreement in its entirety but, for the
avoidance of doubt, this Agreement shall not constitute a novation of the
parties' rights and obligations thereunder, (ii) the Liens and security
interests as granted under the Existing Credit Agreement or any Loan Document
(as defined in the Existing Credit Agreement) securing payment of indebtedness,
liabilities and obligations thereunder are in all respects continuing and in
full force and effect, (iii) the parties hereto agree and acknowledge that (x)
the Revolving Credit Facility set forth in Section 2.1(b) is provided as an
“Incremental Revolving Tranche Facility” under and as defined in the Existing
Credit Agreement and the “Revolving Credit Commitments” as defined in and under
the Existing Credit Agreement and the revolving credit facility provided
pursuant to Section 2.1(b) of the Existing Credit Agreement shall terminate
simultaneously with the repayment of amounts owing with respect thereto and the
effectiveness of the Revolving Credit Facility provided herein and (y) the Term
A Facility set forth in subsection 2.1(a) is provided as an “Incremental Term
Facility” under and as defined in the Existing Credit Agreement and the term B
facility provided pursuant to Section 2.1(a) of the Existing Credit Agreement
shall terminate simultaneously with the repayment of amounts owing with respect
thereto and the funding and effectiveness of the Term A Facility provided
herein, (iv) the lenders under the Existing Credit Agreement who elect to become
Lenders (“Continuing Lenders”) under this Agreement waive any restrictions on or
requirements for Incremental Facilities as defined in and under in the Existing
Credit Agreement and (v) the Revolving Credit Commitments and Term A Loan
Commitments of each of the Continuing Lenders shall be as set forth in Schedule
2.1.
(b)Interest and Fees under Existing Credit Agreement. On the Effective Date, the
rights and obligations of the parties hereto evidenced by the Existing Credit
Agreement shall be evidenced




--------------------------------------------------------------------------------




by this Agreement and the other Loan Documents, the Existing Letters of Credit
shall remain issued and outstanding and shall be deemed to be Letters of Credit
under this Agreement, and shall be subject to such other fees as set forth in
this Agreement. All loans, interest, fees and expenses owing or accruing under
or in respect of the Existing Credit Agreement through the Effective Date
(excluding any breakage fees in respect of “Eurocurrency Rate Loans” as defined
therein, which such fees owing to the Lenders under this Agreement are hereby
waived by each such Lender) shall be calculated as of the Effective Date
(pro-rated in the case of any fractional periods if applicable), and shall be
paid on the Effective Date.
20.USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrower and the Guarantors, which information includes the name
and address of the Borrower and the Guarantors and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify the
Borrower and the Guarantors in accordance with the Act.


[Signature pages follow.]




--------------------------------------------------------------------------------








AMENDED AND RESTATED CREDIT AGREEMENT
Signature Page




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.
GRAPHIC PACKAGING INTERNATIONAL, INC.


By:/s/ Daniel J. Blount                
Name: Daniel J. Blount
Title: Senior Vice President and Chief Financial
Officer




--------------------------------------------------------------------------------








BANK OF AMERICA, N.A., as Administrative Agent


By:/s/ Matthew S. Hichborn                
Name: Matthew S. Hichborn
Title: Assistant Vice President




--------------------------------------------------------------------------------












BANK OF AMERICA, N.A., as a Lender, L/C Issuer, Swing Line Lender and
Alternative Currency Funding Fronting Lender




By:/s/ John G. Taylor                    
Name: John G. Taylor                
Title: Senior Vice President




--------------------------------------------------------------------------------




            


AMERICAN SAVINGS BANK, F.S.B., as a Lender




By:/s/ Rian DuBach                    
Name: Rian DuBach
Title: Vice President




--------------------------------------------------------------------------------








ATLANTIC CAPITAL BANK, as a Lender




By: /s/ J. Christopher Deisley                
Name: J. Christopher Deisley            
Title: Senior Vice President




--------------------------------------------------------------------------------




            


BARCLAYS BANK PLC, as a Lender




By:/s/ Michael Mozer                    
Name: Michael Mozer            
Title: Vice President




--------------------------------------------------------------------------------




            


BMO HARRIS FINANCING, INC., as a Lender




By:/s/ Mark W. Piekos                
Name: Mark W. Piekos            
Title: Managing Director




--------------------------------------------------------------------------------




            


BRANCH BANKING AND TRUST COMPANY, as a Lender




By:/s/ Robert T. Barnaby                
Name: Robert T. Barnaby                
Title: Vice President    




--------------------------------------------------------------------------------




        


CAPITAL ONE LEVERAGE FINANCE CORP., as a Lender




By: /s/ Ron Walker                    
Name: Ron Walker                
Title: Senior Vice President




--------------------------------------------------------------------------------




            


CATHAY BANK, as a Lender




By:/s/ Nancy A. Moore                
Name: Nancy A. Moore                
Title: Senior Vice President




--------------------------------------------------------------------------------




            


CITIBANK, N.A., as a Lender and a Co-Syndication Agent




By:/s/ Christopher Wood                
Name: Christopher Wood            
Title: Vice President    




--------------------------------------------------------------------------------




        


COBANK, ACB, as a Lender




By:/s/ Michael Tousignant                
Name: Michael Tousignant            
Title: Vice President




--------------------------------------------------------------------------------








COMERICA BANK, as a Lender


By:/s/ Dru Steinly                    
Name: Dru Steinly                
Title: Vice President    




--------------------------------------------------------------------------------




            


COMMUNITY & SOUTHERN BANK, as a Lender




By:/s/ Thomas A. Bethel                
Name: Thomas A. Bethel            
Title: Corporate Banking - Manager




--------------------------------------------------------------------------------




                        


COMPASS BANK, as a Lender




By:/s/ Jason Goetz                    
Name: Jason Goetz
Title: Vice President




--------------------------------------------------------------------------------








COOPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK NEDERLAND” NEW
YORK BRANCH, as a Lender




By:/s/ Theodore W. Cox                
Name: Theodore W. Cox                
Title: Executive Director            


By:/s/ Andrew Sherman                
Name: Andrew Sherman                
Title: Managing Director    




--------------------------------------------------------------------------------




        




FAR EAST NATIONAL BANK, as a Lender




By:/s/ Bowen Chang                    
Name: Bowen Chang                
Title: Executive Vice President
& Chief Credit Officer




--------------------------------------------------------------------------------




                        


FARM CREDIT SERVICES OF AMERICA, PCA, as a Lender




By:/s/ Bruce Dean                    
Name: Bruce Dean                
Title: Vice President    




--------------------------------------------------------------------------------




            




FIFTH THIRD BANK, an Ohio banking corporation, as a Lender




By:/s/ Kenneth W. Deere                
Name: Kenneth W. Deere        
Title: Senior Vice President




--------------------------------------------------------------------------------




            


FIRST HAWAIIAN BANK, as a Lender




By:/s/ Landon Santos                    
Name: Landon Santos                
Title: Corporate Banking Officer




--------------------------------------------------------------------------------




            


FIRST TENNESSEE BANK NATIONAL ASSOCIATION, as a Lender




By:/s/ Jamie M. Swisher                
Name: Jamie M. Swisher                
Title: Vice President    




--------------------------------------------------------------------------------




        


GOLDMAN SACHS BANK USA, as a Lender and a Co-Syndication Agent




By:/s/ Mark Walton                    
Name: Mark Walton
Title: Authorized Signatory




--------------------------------------------------------------------------------








HSBC BANK USA, NATIONAL ASSOCIATION, as a Lender




By:/s/ Santiago Riviere                
Name: Santiago Riviere
Title: Vice President




--------------------------------------------------------------------------------








JPMORGAN CHASE BANK, N.A., as a Lender and a Co-Syndication Agent




By:/s/ Peter S. Predun                    
Name: Peter S. Predun
Title: Executive Director




--------------------------------------------------------------------------------








MODERN BANK, N.A., as a Lender




By:/s/ Daniel Bennett                    
Name: Daniel Bennett
Title: Deputy Chief Credit Officer




--------------------------------------------------------------------------------








MORGAN STANLEY BANK N.A., as a Lender




By:/s/ Michael King                    
Name: Michael King
Title: Authorized Signatory




--------------------------------------------------------------------------------








PNC BANK, NATIONAL ASSOCIATION, as a Lender




By:/s/ Susan J. Dimmick                
Name: Susan J. Dimmick
Title: Senior Vice President




--------------------------------------------------------------------------------






RBS CITIZENS, N.A., as a Lender




By: /s/Peter M. Benham                
Name: Peter M. Benham
Title: Senior Vice President




--------------------------------------------------------------------------------






REGIONS BANK, as a Lender




By:/s/ Stephen A. Brothers                
Name: Stephen A. Brothers
Title: Senior Vice President




--------------------------------------------------------------------------------








SOVEREIGN BANK, as a Lender




By:/s/ James R. Riley                    
Name: James R. Riley
Title: Senior Vice President




--------------------------------------------------------------------------------








SUMITOMO MITSUI BANKING CORPORATION, as a Lender




By:/s/ Shuji Yabe                    
Name: Shuji Yabe
Title: Managing Director




--------------------------------------------------------------------------------








SUNTRUST BANK, as a Lender and a Co-Syndication Agent




By:/s/ David Simpson                    
Name: David Simpson
Title: Vice President




--------------------------------------------------------------------------------








TD BANK N.A., as a Lender




By:/s/ Michele Dragonetti                
Name: Michele Dragonetti
Title: Senior Vice President




--------------------------------------------------------------------------------








THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Lender




By:/s/ Akiko Farnsworth                
Name: Akiko Farnsworth
Title: Associate




--------------------------------------------------------------------------------








WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender




By:/s/ Ekta Patel                    
Name: Ekta Patel
Title: Vice President
















